      Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 1 of 271


                                                                       APPEAL,CONSOL,TYPE−D
                              U.S. District Court
                   District of Columbia (Washington, DC)
              CIVIL DOCKET FOR CASE #: 1:16−cv−01534−JEB

STANDING ROCK SIOUX TRIBE v. UNITED STATES                Date Filed: 07/27/2016
ARMY CORPS OF ENGINEERS                                   Jury Demand: None
Assigned to: Judge James E. Boasberg                      Nature of Suit: 893 Environmental Matters
 Cases: 1:16−cv−01796−JEB                                 Jurisdiction: U.S. Government Defendant
          1:17−cv−00267−JEB
Case in other court: USCA, 16−05259
                     17−05043
Cause: 05:0706 Judicial Review of Agency Actions
Plaintiff
STANDING ROCK SIOUX TRIBE                represented by Jan Hasselman
                                                        EARTHJUSTICE
                                                        810 Third Avenue
                                                        Suite 610
                                                        Seattle, WA 98104
                                                        206−343−7340
                                                        Fax: 206−343−1526
                                                        Email: jhasselman@earthjustice.org
                                                        LEAD ATTORNEY
                                                        PRO HAC VICE
                                                        ATTORNEY TO BE NOTICED

                                                          Stephanie Kathleen Tsosie
                                                          EARTHJUSTICE
                                                          810 Third Avenue
                                                          Suite 610
                                                          Seattle, WA 98104
                                                          206−343−7340
                                                          Fax: 206−343−1526
                                                          Email: stsosie@earthjustice.org
                                                          PRO HAC VICE

                                                          Patti A. Goldman
                                                          EARTHJUSTICE
                                                          810 Third Avenue
                                                          Suite 610
                                                          Seattle, WA 98104
                                                          (206) 343−7340
                                                          Fax: (206) 343−1526
                                                          Email: pgoldman@earthjustice.org
                                                          ATTORNEY TO BE NOTICED

Plaintiff
                                         represented by


                                                                                                      1
      Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 2 of 271


YANKTON SIOUX TRIBE                                   Jeffrey S. Rasmussen
16cv1796                                              PATTERSON EARNHART REAL BIRD
                                                      & WILSON LLP
                                                      357 S. McCaslin Blvd.
                                                      Suite 200
                                                      Louisville, CO 80027
                                                      303−926−5292
                                                      Fax: 303−926−5293
                                                      Email: jrasmussen@nativelawgroup.com
                                                      LEAD ATTORNEY
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Jennifer S. Baker
                                                      PATTERSON EARNHART REAL BIRD
                                                      & WILSON LLP
                                                      357 S. McCaslin Blvd.
                                                      Suite 200
                                                      Louisville, CO 80027
                                                      303−926−5292
                                                      Fax: 303−962−5293
                                                      Email: jbaker@nativelawgroup.com
                                                      LEAD ATTORNEY
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Rollie Wilson
                                                      PATTERSON EARNHART REAL BIRD
                                                      & WILSON LLP
                                                      601 Pennsylvania Ave., NW, South Bldg.
                                                      Suite 900
                                                      Washington, Suite 900
                                                      Washington, DC 20004
                                                      202−340−8232
                                                      Fax: 202−639−8238
                                                      Email: rwilson@nativelawgroup.com
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Patricia Ann Marks
                                                      FREDERICKS PEEBLES &
                                                      PATTERSON LLP
                                                      401 9th Street, NW
                                                      Suite 700
                                                      Washington, DC 20004
                                                      (202) 450−4887
                                                      Fax: (202) 450−5106
                                                      Email: pmarks@ndnlaw.com
                                                      TERMINATED: 05/17/2019

Plaintiff
                                     represented by

                                                                                               2
      Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 3 of 271


ROBERT FLYING HAWK                                 Jeffrey S. Rasmussen
16cv1796, Chairman of the Yankton                  (See above for address)
Sioux Tribe Business and Claims                    LEAD ATTORNEY
Committee                                          PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Jennifer S. Baker
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   PRO HAC VICE
                                                   ATTORNEY TO BE NOTICED

                                                   Rollie Wilson
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Patricia Ann Marks
                                                   (See above for address)
                                                   TERMINATED: 05/17/2019

Plaintiff
OGLALA SIOUX TRIBE                   represented by Michael L. Roy
17cv267                                             HOBBS, STRAUS, DEAN & WALKER,
                                                    LLP
                                                    1899 L Street, NW
                                                    Suite 1200
                                                    Washington, DC 20036
                                                    (202) 822−8282
                                                    Fax: (202) 296−8834
                                                    Email: mroy@hobbsstraus.com
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED


V.
Intervenor Plaintiff
CHEYENNE RIVER SIOUX TRIBE           represented by Conly John Schulte
                                                    FREDERICKS PEEBLES & MORGAN
                                                    LLP
                                                    1900 Plaza Drive
                                                    Louisville, CO 80027
                                                    (303) 673−9600
                                                    Fax: (303) 673−9839
                                                    Email: cschulte@ndnlaw.com (Inactive)
                                                    TERMINATED: 02/28/2018
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                   Joseph V. Messineo
                                                   FREDERICKS PEEBLES & MORGAN

                                                                                            3
      Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 4 of 271


                                                      LLP
                                                      3610 North 163rd Plaza
                                                      Omaha, NE 68116
                                                      (402)−333−4053
                                                      Fax: (402)−333−4761
                                                      Email: jmessineo@bigfirelaw.com
                                                      TERMINATED: 09/16/2019
                                                      LEAD ATTORNEY
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Nicole E. Ducheneaux
                                                      Big Fire Law & Policy Group LLP
                                                      1404 Fort Crook Road South
                                                      Bellevue, NE 68005
                                                      United Sta
                                                      531−466−8725
                                                      Email: nducheneaux@bigfirelaw.com
                                                      LEAD ATTORNEY
                                                      ATTORNEY TO BE NOTICED

                                                      Tracey A. Zephier
                                                      Cheyenne River Sioux Tribe Attorney
                                                      General
                                                      PO Box 590
                                                      Eagle Butte, SD 57625
                                                      (605) 964−6686
                                                      Fax: (605) 964−1160
                                                      LEAD ATTORNEY
                                                      PRO HAC VICE
                                                      ATTORNEY TO BE NOTICED

                                                      Patricia Ann Marks
                                                      (See above for address)
                                                      TERMINATED: 05/17/2019

Intervenor Plaintiff
STEVE VANCE                          represented by Joseph V. Messineo
                                                    (See above for address)
                                                    TERMINATED: 09/16/2019
                                                    LEAD ATTORNEY
                                                    PRO HAC VICE

                                                      Nicole E. Ducheneaux
                                                      (See above for address)
                                                      LEAD ATTORNEY


V.
Defendant
                                     represented by

                                                                                            4
    Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 5 of 271


UNITED STATES ARMY CORPS OF                    Matthew M. Marinelli
ENGINEERS                                      U.S. DEPARTMENT OF JUSTICE
                                               Environment and Natural Resources
                                               Division
                                               Matthew Marinelli
                                               4 Constitution Square
                                               150 M Street, NE, Room 3.123
                                               Washington, DC 20002
                                               202−305−0293
                                               Email: Matthew.Marinelli@usdoj.gov
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Reuben S. Schifman
                                               DEPARTMENT OF JUSTICE
                                               Environment and Natural Resources
                                               Division
                                               Natural Resources Section
                                               P.O. Box 7611
                                               Washington, DC 20044
                                               (202) 305−4224
                                               Email: reuben.schifman@usdoj.gov
                                               LEAD ATTORNEY
                                               ATTORNEY TO BE NOTICED

                                               Amarveer Singh Brar
                                               U.S. DEPARTMENT OF JUSTICE
                                               Environment & Natural Resources
                                               Division
                                               P.O. Box 7611
                                               Washington, DC 20044−7611
                                               (202) 305−0479
                                               Email: amarveer.brar@usdoj.gov
                                               TERMINATED: 11/14/2019

                                               Brian Matthew Collins
                                               U.S. DEPARTMENT OF JUSTICE
                                               ENRD
                                               P.O. Box 7611
                                               Washington, DC 20044
                                               (202) 305−0428
                                               Fax: (202) 305−0506
                                               Email: brian.m.collins@usdoj.gov
                                               ATTORNEY TO BE NOTICED

                                               Erica M. Zilioli
                                               U.S. DEPARTMENT OF JUSTICE
                                               Envionment & Natural Resources Division
                                               P.O. Box 7611
                                               Washington, DC 20044
                                               (202) 514−6390
                                               Fax: (202) 514−8865


                                                                                         5
     Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 6 of 271


                                                  Email: erica.zilioli@usdoj.gov
                                                  ATTORNEY TO BE NOTICED


V.
Intervenor Defendant
DAKOTA ACCESS LLC                   represented by Kimberly Hope Caine
                                                   NORTON ROSE FULBRIGHT US LLP
                                                   799 9th Street, NW
                                                   Suite 1000
                                                   Washington, DC 20001
                                                   (202) 662−0394
                                                   Fax: (202) 662−4643
                                                   Email: kim.caine@nortonrosefulbright.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Alan M. Glen
                                                  NOSSAMAN LLP
                                                  816 Congress Avenue
                                                  Suite 970
                                                  Austin, TX 78701
                                                  (512) 813−7973
                                                  Fax: (512) 651−0770
                                                  Email: aglen@nossaman.com
                                                  TERMINATED: 03/25/2019

                                                  David Debold
                                                  GIBSON, DUNN & CRUTCHER, LLP
                                                  1050 Connecticut Avenue, NW
                                                  Suite 300
                                                  Washington, DC 20036−5306
                                                  (202) 955−8551
                                                  Fax: (202) 530−9682
                                                  Email: ddebold@gibsondunn.com
                                                  ATTORNEY TO BE NOTICED

                                                  Miguel A. Estrada
                                                  GIBSON, DUNN & CRUTCHER, LLP
                                                  1050 Connecticut Avenue, NW
                                                  Suite 300
                                                  Washington, DC 20036−5306
                                                  (202) 955−8257
                                                  Fax: (202) 530−9616
                                                  Email: mestrada@gibsondunn.com
                                                  ATTORNEY TO BE NOTICED

                                                  Robert D. Comer
                                                  NORTON ROSE FULBRIGHT US LLP
                                                  1200 17th Street
                                                  Suite 1000


                                                                                              6
      Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 7 of 271


                                                          Denver, CO 80202
                                                          (303) 801−2700
                                                          Fax: (393) 801−2777
                                                          Email: bob.comer@nortonrosefulbright.com
                                                          PRO HAC VICE
                                                          ATTORNEY TO BE NOTICED

                                                          William S. Scherman
                                                          GIBSON, DUNN & CRUTCHER, LLP
                                                          1050 Connecticut Avenue, NW
                                                          Suite 300
                                                          Washington, DC 20036−5306
                                                          (202) 887−3510
                                                          Fax: (202) 530−9557
                                                          Email: wscherman@gibsondunn.com
                                                          ATTORNEY TO BE NOTICED

Intervenor Defendant
DONALD J. TRUMP
Individually and in his official capacity
as President
TERMINATED: 06/20/2017

Intervenor Defendant
U.S. ARMY CORPS OF ENGINEERS                represented by Matthew M. Marinelli
                                                           (See above for address)
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

Movant
LAKOTA PEOPLES LAW OFFICE                   represented by Patrick Michael Sullivan
                                                           Dickinson Wright PLLC
                                                           1825 I St NW
                                                           Suite 900
                                                           Washington, DC 20006
                                                           (503) 659−6929
                                                           Email: psullivan@dickinson−wright.com
                                                           TERMINATED: 10/24/2017
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED

Movant
LAW PROFESSORS AND                          represented by William John Snape , III
PRACTITIONERS                                              WASHINGTON COLLEGE OF LAW
                                                           4300 Nebraska Ave, NW
                                                           Washington, DC 20016
                                                           (202) 536−9351
                                                           Fax: (415) 436−9683
                                                           Email: wsnape@wcl.american.edu
                                                           LEAD ATTORNEY


                                                                                                     7
    Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 8 of 271


                                                  ATTORNEY TO BE NOTICED

Movant
18 FEDERALLY RECOGNIZED            represented by Matthew Lee Campbell
INDIAN TRIBES AND TRIBAL                          NATIVE AMERICAN RIGHTS FUND
ORGANIZATIONS                                     1506 Broadway
                                                  Boulder, CO 80302
                                                  (303) 447−8760
                                                  Email: mcampbell@narf.org
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Movant
LAKOTA PEOPLE'S LAW                represented by Daniel P. Sheehan
PROJECT                                           THE ROMERO INSTITUTE
                                                  540 Sand Dollar Drive
                                                  La Selva Beach, CA 95076
                                                  (831) 763−9110
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
GREAT PLAINS TRIBAL                represented by Joel William West Williams
CHAIRMAN'S ASSOCIATION                            NATIVE AMERICAN RIGHTS FUND
                                                  1514 P Street, NW
                                                  Washington, DC 20005
                                                  (202) 785−4166
                                                  Email: williams@narf.org
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Richard A. Guest
                                                  NATIVE AMERICAN RIGHTS FUND
                                                  1514 P Street, NW (Rear)
                                                  Suite D
                                                  Washington, DC 20005
                                                  (202) 785−4166
                                                  Fax: (202) 822−0068
                                                  Email: richardg@narf.org
                                                  TERMINATED: 07/13/2017
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Matthew Lee Campbell
                                                  (See above for address)
                                                  ATTORNEY TO BE NOTICED

Amicus
OGLALA SIOUX TRIBE                 represented by Michael L. Roy
                                                  (See above for address)


                                                                                8
    Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 9 of 271


                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Amicus
ASSOCIATION ON AMERICAN            represented by Elizabeth Lohah Homer
INDIAN AFFAIRS                                    HOMER LAW CHARTERED
                                                  1730 Rhode Island Avenue, NW
                                                  Suite 501
                                                  Washington, DC 20036
                                                  (202) 955−5601
                                                  Fax: (202) 955 5605
                                                  Email: ehomer@homerlaw.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                 Matthew Lee Campbell
                                                 (See above for address)
                                                 LEAD ATTORNEY
                                                 ATTORNEY TO BE NOTICED

Amicus
PUEBLO OF POJOAQUE                 represented by Elizabeth Lohah Homer
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
UNIVERSITY OF NEW MEXICO           represented by Elizabeth Lohah Homer
SCHOOL OF LAW NATURAL                             (See above for address)
RESOURCES AND                                     LEAD ATTORNEY
ENVIRONMENTAL LAW CLINIC                          ATTORNEY TO BE NOTICED

Amicus
NATIONAL INDIGENOUS                represented by Mary Kathryn Nagle
WOMENS RESOURCE CENTER                            PIPESTEM LAW FIRM PC
AND ADDITIONAL AMICI                              320 S Boston Ave
                                                  Suite 1705
                                                  Tulsa, OK 74103
                                                  202−407−0591
                                                  Email: mknagle@pipestemlaw.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
NATIONAL CONGRESS OF               represented by Matthew Lee Campbell
AMERICAN INDIANS                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                 Riyaz A. Kanji

                                                                                   9
    Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 10 of 271


                                                     KANJI & KATZEN, PLLC
                                                     303 Detroit Street
                                                     Suite 400
                                                     Ann Arbor, MI 48104
                                                     (734) 769−5400
                                                     Fax: (734) 769−2701
                                                     Email: rkanji@kanjikatzen.com
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

Amicus
AFFILIATED TRIBES OF                represented by Matthew Lee Campbell
NORTHWEST INDIANS                                  (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                     Riyaz A. Kanji
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

Amicus
ALASKA INTER−TRIBAL                 represented by Riyaz A. Kanji
COUNCIL                                            (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
GREAT PLAINS TRIBAL                 represented by Riyaz A. Kanji
CHAIRMAN'S ASSOCIATION                             (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                     Matthew Lee Campbell
                                                     (See above for address)
                                                     ATTORNEY TO BE NOTICED

Amicus
INTER TRIBAL ASSOCIATION OF         represented by Matthew Lee Campbell
ARIZONA                                            (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                     Riyaz A. Kanji
                                                     (See above for address)
                                                     LEAD ATTORNEY
                                                     ATTORNEY TO BE NOTICED

Amicus
                                    represented by

                                                                                     10
    Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 11 of 271


NATIONAL ASSOCIATION OF                           Riyaz A. Kanji
TRIBAL HISTORIC                                   (See above for address)
PRESERVATION OFFICERS                             LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
NATIONAL INDIAN EDUCATION           represented by Riyaz A. Kanji
ASSOCIATION                                        (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
NATIONAL INDIAN GAMING              represented by Riyaz A. Kanji
ASSOCIATION                                        (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
UNITED SOUTH AND EASTERN            represented by Matthew Lee Campbell
TRIBES SOVEREIGNTY                                 (See above for address)
PROTECTION FUND, INC.                              LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Riyaz A. Kanji
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
AMERICAN CIVIL LIBERTIES            represented by Riyaz A. Kanji
UNION                                              (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
FRED T. KOREMATSU CENTER            represented by Riyaz A. Kanji
FOR LAW AND EQUALITY                               (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
34 FEDERALLY RECOGNIZED             represented by Riyaz A. Kanji
INDIAN TRIBES                                      (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
SARA JUMPING EAGLE                  represented by Oliver B. Hall
                                                   2515 Cliffbourne Place NW

                                                                               11
    Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 12 of 271


                                                Washington, DC 20009
                                                617−953−0161
                                                Email: oliverbhall@gmail.com
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Amicus
LADONNA BRAVE BULL ALLARD           represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
VIRGIL TAKEN ALIVE                  represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
CHEYENNE GARCIA                     represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
WILLIAM WILD BILL LEFT HAND         represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
MAXINE BRINGS HIM                   represented by Oliver B. Hall
BACK−JANIS                                         (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
KATHY WILLCUTS                      represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
CRYSTAL COLE                        represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus

                                                                               12
    Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 13 of 271


RUSSELL VAZQUEZ                     represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
THOMAS E. BARBER, SR.               represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
TATEOLOWAN GARCIA                   represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
CHANI PHILLIPS                      represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
WASTEWIN YOUNG                      represented by Oliver B. Hall
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
NORTH DAKOTA PETROLEUM              represented by A. Kent Mayo
COUNCIL                                            BAKER BOTTS, LLP
                                                   The Warner Building
                                                   1299 Pennsylvania Avenue, NW
                                                   Suite 1300
                                                   Washington, DC 20004−2400
                                                   (202) 639−1122
                                                   Email: kent.mayo@bakerbotts.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                  Grant S. Snell
                                                  CROWLEY FLECK PLLP
                                                  P.O. Box 759
                                                  1667 Whitefish Stage Road
                                                  Kalispell, MT 59901
                                                  406−752−6644
                                                  Email: gsnell@crowleyfleck.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                                                     13
    Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 14 of 271



Amicus
AMERICAN PETROLEUM                  represented by David Hyler Coburn
INSTITUTE                                          STEPTOE & JOHNSON LLP
                                                   1330 Connecticut Avenue, NW
                                                   Washington, DC 20036
                                                   (202) 429−8063
                                                   Fax: (202) 261−0565
                                                   Email: dcoburn@steptoe.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
AMERICAN FUEL &                     represented by David Hyler Coburn
PETROCHEMICAL                                      (See above for address)
MANUFACTURERS                                      LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
ASSOCIATION OF OIL PIPE LINES       represented by David Hyler Coburn
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
CHAMBER OF COMMERCE OF              represented by David Hyler Coburn
THE UNITED STATES OF                               (See above for address)
AMERICA                                            LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
NATIONAL ASSOCIATION OF             represented by David Hyler Coburn
MANUFACTURERS                                      (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
BIG VALLEY BAND OF POMO             represented by Michael R. Sklaire
INDIANS OF THE BIG VALLEY                          GREENBERG TRAURIG, LLP
RANCHERIA                                          1750 Tysons Boulevard
                                                   Suite 1000
                                                   McLean, VA 22102
                                                   (703) 749−1300
                                                   Fax: (703) 749−1301
                                                   Email: sklairem@gtlaw.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus


                                                                                 14
    Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 15 of 271


CONFEDERATED TRIBES OF THE          represented by Michael R. Sklaire
UMATILLA INDIAN                                    (See above for address)
RESERVATION                                        LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
FORT BELKNAP INDIAN                 represented by Michael R. Sklaire
COMMUNITY                                          (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
HOONAH INDIAN ASSOCIATION           represented by Michael R. Sklaire
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
MICCOSUKEE TRIBE OF INDIANS         represented by Michael R. Sklaire
OF FLORIDA                                         (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
NEZ PERCE TRIBE                     represented by Michael R. Sklaire
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
PASCUA YAQUI TRIBE                  represented by Michael R. Sklaire
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
RAMAPOUGH LENAPE NATION             represented by Michael R. Sklaire
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
RED CLIFF BAND OF LAKE              represented by Michael R. Sklaire
SUPERIOR CHIPPEWA INDIANS                          (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus



                                                                             15
    Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 16 of 271


ROSEBUD SIOUX TRIBE                 represented by Michael R. Sklaire
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
SAN CARLOS APACHE TRIBE             represented by Michael R. Sklaire
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
SENECA NATION                       represented by Michael R. Sklaire
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
SWINOMISH INDIAN TRIBAL             represented by Michael R. Sklaire
COMMUNITY                                          (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
WAMPANOAG TRIBE OF GAY              represented by Michael R. Sklaire
HEAD (AQUINNAH)                                    (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
AMERICANS FOR INDIAN                represented by Michael R. Sklaire
OPPORTUNITY                                        (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
INDIAN LAW RESOURCE CENTER          represented by Michael R. Sklaire
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
TRIBAL LAW AND POLICY               represented by Michael R. Sklaire
INSTITUTE                                          (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus



                                                                             16
    Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 17 of 271


STATE OF NORTH DAKOTA               represented by Matthew A. Sagsveen
                                                   ND OFFICE OF ATTORNEY GENERAL
                                                   500 N. 9th Street
                                                   Bismarck, ND 58501−4509
                                                   (701) 328−3640
                                                   Email: masagsve@nd.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
HESS CORPORATION                    represented by Ragan Naresh
                                                   KIRKLAND & ELLIS LLP
                                                   1301 Pennsylvania Ave, NW
                                                   Washington, DC 20004
                                                   (202) 389−5267
                                                   Fax: (202) 389−5200
                                                   Email: ragan.naresh@kirkland.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
CONSUMER ENERGY ALLIANCE            represented by Amy Miller
                                                   BUCHANAN INGERSOLL & ROONEY,
                                                   PC
                                                   1700 K Street, NW
                                                   Suite 300
                                                   Washington, DC 20006
                                                   202−452−7935
                                                   Email: amy.miller@bipc.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
NORTH DAKOTA FARM BUREAU            represented by Adam Michael Dec
                                                   BAKER BOTTS, LLP
                                                   700 K Street NW
                                                   Washington, DC 20001
                                                   202−639−7817
                                                   Email: Adam.Dec@bakerbotts.com
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                   Grant S. Snell
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
NORTH DAKOTA GRAIN                  represented by Adam Michael Dec
DEALERS ASSOCIATION                                (See above for address)


                                                                                      17
    Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 18 of 271


                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

                                                Grant S. Snell
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Amicus
NORTH DAKOTA GRAIN                  represented by Adam Michael Dec
GROWERS ASSOCIATION                                (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Grant S. Snell
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Amicus
SOUTH DAKOTA CORN GROWERS           represented by Adam Michael Dec
ASSOCIATION                                        (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Grant S. Snell
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Amicus
SOUTH DAKOTA FARM BUREAU            represented by Adam Michael Dec
FEDERATION                                         (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Grant S. Snell
                                                (See above for address)
                                                LEAD ATTORNEY
                                                ATTORNEY TO BE NOTICED

Amicus
SOUTH DAKOTA SOYBEAN                represented by Adam Michael Dec
ASSOCIATION                                        (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                Grant S. Snell
                                                (See above for address)
                                                LEAD ATTORNEY


                                                                             18
    Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 19 of 271


                                                  ATTORNEY TO BE NOTICED

Amicus
STATE OF INDIANA                    represented by Thomas Molnar Fisher
                                                   OFFICE OF THE INDIANA ATTORNEY
                                                   GERNERAL
                                                   302 West Govern ment Center South, Fifth
                                                   Floor
                                                   Indianapolis, IN 46204
                                                   (317) 232−6255
                                                   Email: tom.fisher@atg.in.gov
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF MONTANA                    represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF ALABAMA                    represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF ARKANSAS                   represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF IOWA                       represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF KANSAS                     represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF KENTUCKY                   represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

                                                                                              19
    Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 20 of 271



Amicus
STATE OF LOUISIANA                  represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF NEBRASKA                   represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF OHIO                       represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF SOUTH DAKOTA               represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF TEXAS                      represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF UTAH                       represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
STATE OF WEST VIRGINIA              represented by Thomas Molnar Fisher
                                                   (See above for address)
                                                   LEAD ATTORNEY
                                                   ATTORNEY TO BE NOTICED

Amicus
MEMBERS OF CONGRESS                 represented by William Stewart Eubanks , II
                                                   EUBANKS & ASSOCIATES, LLC
                                                   1331 H Street NW
                                                   Suite 902
                                                   Washington, DC 20005

                                                                                  20
    Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 21 of 271


                                                  970−703−6060
                                                  Email: bill@eubankslegal.com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

Amicus
BOLD ALLIANCE                       represented by Karimah Schoenhut
                                                   SIERRA CLUB
                                                   50 F Street, NW
                                                   8th Floor
                                                   Washington, DC 20001
                                                   (202) 548−4584
                                                   Fax: (202) 547−6009
                                                   Email: karimah.schoenhut@sierraclub.org
                                                   ATTORNEY TO BE NOTICED

Amicus
CENTER FOR BIOLOGICAL               represented by Karimah Schoenhut
DIVERSITY                                          (See above for address)
                                                   ATTORNEY TO BE NOTICED

Amicus
DAKOTA RURAL ACTION                 represented by Karimah Schoenhut
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Amicus
FRIENDS OF THE EARTH                represented by Karimah Schoenhut
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Amicus
HONOR THE EARTH                     represented by Karimah Schoenhut
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Amicus
SAVE OUR ILLINOIS LAND              represented by Karimah Schoenhut
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Amicus
SIERRA CLUB                         represented by Karimah Schoenhut
                                                   (See above for address)
                                                   ATTORNEY TO BE NOTICED

Amicus
350.ORG                             represented by Karimah Schoenhut


                                                                                             21
     Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 22 of 271


                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

Amicus
MIDWEST ALLIANCE OF                  represented by Matthew Lee Campbell
SOVEREIGN TRIBES                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

Amicus
28 FEDERALLY RECOGNIZED              represented by Matthew Lee Campbell
INDIAN TRIBES                                       (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

Cross Claimant
DAKOTA ACCESS LLC                    represented by Kimberly Hope Caine
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                 Alan M. Glen
                                                 (See above for address)
                                                 TERMINATED: 03/25/2019

                                                 David Debold
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Miguel A. Estrada
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED

                                                 Robert D. Comer
                                                 (See above for address)
                                                 PRO HAC VICE
                                                 ATTORNEY TO BE NOTICED

                                                 William S. Scherman
                                                 (See above for address)
                                                 ATTORNEY TO BE NOTICED


V.
Cross Defendant
UNITED STATES ARMY CORPS OF          represented by Matthew M. Marinelli
ENGINEERS                                           (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED


                                                                              22
    Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 23 of 271


                                                         Brian Matthew Collins
                                                         (See above for address)
                                                         ATTORNEY TO BE NOTICED

                                                         Erica M. Zilioli
                                                         (See above for address)
                                                         ATTORNEY TO BE NOTICED


Date Filed   #   Page Docket Text
07/27/2016   1        COMPLAINT for Declaratory and Injunctive Relief against UNITED
                      STATES ARMY CORPS OF ENGINEERS ( Filing fee $ 400 receipt number
                      0090−4619146) filed by STANDING ROCK SIOUX TRIBE. (Attachments: #
                      1 Civil Cover Sheet, # 2 Summons to US Army Corps of Engineers)(Goldman,
                      Patti) (Entered: 07/27/2016)
07/27/2016   2        MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Jan
                      Hasselman, :Firm− Earthjustice, :Address− 705 Second Avenue, Suite 203,
                      Seattle, WA 98104. Phone No. − (206)343−7340. Fax No. − (206)343−1526
                      Filing fee $ 100, receipt number 0090−4619367. Fee Status: Fee Paid. by
                      STANDING ROCK SIOUX TRIBE (Attachments: # 1 Declaration of Jan
                      Hasselman ISO Mtn for Admission Pro Hac Vice, # 2 Text of Proposed Order
                      Plaintiff's Proposed Order Granting Mtn to Appear Pro Hac Vice)(Goldman,
                      Patti) (Entered: 07/27/2016)
07/27/2016   3        MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Stephanie
                      Tsosie, :Firm− Earthjustice, :Address− 705 Second Avenue, Suite 203, Seattle,
                      WA 98104. Phone No. − (206)343−7340. Fax No. − (206)343−1526 Filing fee
                      $ 100, receipt number 0090−4619381. Fee Status: Fee Paid. by STANDING
                      ROCK SIOUX TRIBE (Attachments: # 1 Declaration of Stephanie Tsosie ISO
                      Mtn for Admission Pro Hac Vice, # 2 Text of Proposed Order)(Goldman,
                      Patti) (Entered: 07/27/2016)
07/27/2016            Case Assigned to Judge James E. Boasberg. (jd) (Entered: 07/28/2016)
07/29/2016   4        SUMMONS (1) Issued Electronically as to UNITED STATES ARMY
                      CORPS OF ENGINEERS. (Attachment: # 1 Consent Forms)(jd) (Entered:
                      07/29/2016)
08/01/2016            MINUTE ORDER: The Court ORDERS that: 1) Plaintiff's 2 Motion for
                      Admission Pro Hac Vice of JAN HASSELMAN is GRANTED; and 2)
                      Plaintiff's 3 Motion for Admission Pro Hac Vice of STEPHANIE TSOSIE is
                      GRANTED. Signed by Judge James E. Boasberg on 8/1/16. (lcjeb1) (Entered:
                      08/01/2016)
08/04/2016   5        MOTION for Preliminary Injunction and Memo in Support of Motion for
                      Preliminary Injunction, MOTION for Hearing Expedited Hearing Requested
                      by STANDING ROCK SIOUX TRIBE (Attachments: # 1 Text of Proposed
                      Order Granting Motion for Preliminary Injunction, # 2 Text of Proposed Order
                      Granting Request for Expedited Hearing)(Hasselman, Jan) (Entered:
                      08/04/2016)
08/04/2016   6        LARGE ADDITIONAL ATTACHMENTS by STANDING ROCK SIOUX
                      TRIBE (Attachments: # 1 Declaration of Dave Armabault II In Support of Mtn

                                                                                                      23
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 24 of 271



                    for PI, # 2 Declaration of Jon Eagle Sr In Support of Mtn for PI, # 3
                    Declaration of Jan Hasselman In Support of Mtn for PI, # 4 Exhibit 1 to Decl
                    of J Hasselman, # 5 Exhibit 2 to Decl of J Hasselman, # 6 Exhibit 3 Part 1 to
                    Decl of J Hasselman, # 7 Exhibit 3 Part 2 to Decl of J Hasselman, # 8 Exhibit
                    3 Part 3 to Decl of J Hasselman, # 9 Exhibit 3 Part 4 to Decl of J Hasselman, #
                    10 Exhibit 4 to Decl of J Hasselman, # 11 Exhibit 5 to Decl of J Hasselman, #
                    12 Exhibit 6 to Decl of J Hasselman, # 13 Exhibit 7 to Decl of J Hasselman, #
                    14 Exhibit 8 to Decl of J Hasselman, # 15 Exhibit 9 to Decl of J Hasselman, #
                    16 Exhibit 10 to Decl of J Hasselman, # 17 Exhibit 11 to Decl of J Hasselman,
                    # 18 Exhibit 12 to Decl of J Hasselman, # 19 Exhibit 13 Part 1 to Decl of J
                    Hasselman, # 20 Exhibit 13 Part 2 to Decl of J Hasselman, # 21 Exhibit 13
                    Part 3 to Decl of J Hasselman, # 22 Exhibit 13 Part 4 to Decl of J Hasselman,
                    # 23 Exhibit 13 Part 5 to Decl of J Hasselman, # 24 Exhibit 13 Part 6 to Decl
                    of J Hasselman, # 25 Exhibit 13 Part 7 to Decl of J Hasselman, # 26 Exhibit 13
                    Part 8 to Decl of J Hasselman, # 27 Exhibit 13 Part 9 to Decl of J Hasselman,
                    # 28 Exhibit 14 to Decl of J Hasselman, # 29 Exhibit 15 to Decl of J
                    Hasselman, # 30 Exhibit 16 to Decl of J Hasselman, # 31 Exhibit 17 to Decl of
                    J Hasselman, # 32 Exhibit 18 to Decl of J Hasselman, # 33 Exhibit 19 to Decl
                    of J Hasselman, # 34 Exhibit 20 to Decl of J Hasselman, # 35 Exhibit 21 to
                    Decl of J Hasselman, # 36 Exhibit 22 to Decl of J Hasselman, # 37 Exhibit 23
                    to Decl of J Hasselman, # 38 Exhibit 24 to Decl of J Hasselman, # 39 Exhibit
                    25 to Decl of J Hasselman, # 40 Exhibit 26 to Decl of J Hasselman, # 41
                    Exhibit 27 to Decl of J Hasselman, # 42 Exhibit 28 to Decl of J Hasselman, #
                    43 Exhibit 29 to Decl of J Hasselman, # 44 Exhibit 30 to Decl of J Hasselman,
                    # 45 Exhibit 31 to Decl of J Hasselman, # 46 Exhibit 32 to Decl of J
                    Hasselman, # 47 Exhibit 33 to Decl of J Hasselman, # 48 Exhibit 34 to Decl of
                    J Hasselman, # 49 Exhibit 35 to Decl of J Hasselman, # 50 Exhibit 36 to Decl
                    of J Hasselman, # 51 Exhibit 37 to Decl of J Hasselman, # 52 Exhibit 38 to
                    Decl of J Hasselman, # 53 Exhibit 39 to Decl of J Hasselman, # 54 Exhibit 40
                    to Decl of J Hasselman, # 55 Exhibit 41 to Decl of J Hasselman, # 56 Exhibit
                    43 to Decl of J Hasselman, # 57 Exhibit 44 to Decl of J Hasselman, # 58
                    Exhibit 45 to Decl of J Hasselman, # 59 Exhibit 46 to Decl of J Hasselman, #
                    60 Exhibit 47 to Decl of J Hasselman, # 61 Exhibit 48 to Decl of J Hasselman,
                    # 62 Exhibit 49 to Decl of J Hasselman, # 63 Exhibit 50 to Decl of J
                    Hasselman, # 64 Exhibit 51 to Decl of J Hasselman, # 65 Exhibit 52 to Decl of
                    J Hasselman, # 66 Exhibit 53 to Decl of J Hasselman, # 67 Exhibit 54 to Decl
                    of J Hasselman, # 68 Text of Proposed Order Granting Motion for Preliminary
                    Injunction, # 69 Text of Proposed Order Granting Request for Expedited
                    Hearing)(Hasselman, Jan) Modified on 8/5/2016 (ztd). (Entered: 08/04/2016)
08/05/2016          NOTICE OF ERROR re 6 Motion for Preliminary Injunction; emailed to
                    jhasselman@earthjustice.org, cc'd 4 associated attorneys −− The PDF file you
                    docketed contained errors: 1. In the future, please use the event Large
                    Additional Attachments found under Other Documents. (ztd, ) (Entered:
                    08/05/2016)
08/05/2016   7      Unopposed MOTION to Intervene in Support of Defendant by DAKOTA
                    ACCESS LLC (Attachments: # 1 Memorandum in Support, # 2 Declaration, #
                    3 Proposed Responsive Pleading, # 4 Text of Proposed Order, # 5 Disclosure
                    Statement)(Caine, Kimberly) (Entered: 08/05/2016)
08/05/2016   8      NOTICE of Appearance by Kimberly Hope Caine on behalf of DAKOTA
                    ACCESS LLC (Caine, Kimberly) (Entered: 08/05/2016)

                                                                                                      24
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 25 of 271



08/05/2016    9     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− William J.
                    Leone, :Firm− Norton Rose Fulbright US LLP, :Address− 666 Fifth Avenue,
                    New York, NY 10103. Phone No. − 212−318−3000. Fax No. −
                    212−318−3400 Filing fee $ 100, receipt number 0090−4630102. Fee Status:
                    Fee Paid. by DAKOTA ACCESS LLC (Attachments: # 1 Declaration)(Caine,
                    Kimberly) (Entered: 08/05/2016)
08/05/2016   10     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Robert D.
                    Comer, :Firm− Norton Rose Fulbright US LLP, :Address− 1200 17th Street,
                    Suite 1000, Denver, CO 80202. Phone No. − 303−801−2700. Fax No. −
                    393−801−2777 Filing fee $ 100, receipt number 0090−4630120. Fee Status:
                    Fee Paid. by DAKOTA ACCESS LLC (Attachments: # 1 Declaration)(Caine,
                    Kimberly) (Entered: 08/05/2016)
08/08/2016          MINUTE ORDER granting Unopposed 7 Motion to Intervene on behalf of
                    Dakota Access, LLC. Signed by Judge James E. Boasberg on 8/8/16. (lcjeb2)
                    (Entered: 08/08/2016)
08/08/2016          MINUTE ORDER granting 9 Motion for Leave to Appear Pro Hac Vice of
                    WILLIAM J. LEONE. Signed by Judge James E. Boasberg on 8/8/16. (lcjeb2)
                    (Entered: 08/08/2016)
08/08/2016          MINUTE ORDER granting 10 Motion for Leave to Appear Pro Hac Vice of
                    Robert D. Comer. Signed by Judge James E. Boasberg on 8/8/16. (lcjeb2)
                    (Entered: 08/08/2016)
08/08/2016          MINUTE ORDER: The Court ORDERS that a conference call in Chambers is
                    hereby set for Monday, August 8, 2016, at 3 p.m. EST to discuss scheduling.
                    The Court ORDERS that parties shall dial into Chambers' toll−free
                    conference−call number, (877) 402−9753, at this time. Chambers will contact
                    the parties separately via email with the dial−in code. Signed by Judge James
                    E. Boasberg on 8/8/16. (lcjeb2) (Entered: 08/08/2016)
08/08/2016          MINUTE ORDER: As discussed in today's conference call, the Court
                    ORDERS that any opposition to the preliminary−injunction motion shall be
                    filed by August 18, 2016, with any reply due by August 22, 2016, and a
                    hearing shall be set for August 24, 2016, at 2:00 p.m. in Courtroom 19. Signed
                    by Judge James E. Boasberg on 8/8/16. (lcjeb2) (Entered: 08/08/2016)
08/08/2016          Minute Entry for proceedings held before Judge James E. Boasberg:
                    Telephone Conference held on 8/8/2016. (ad) (Entered: 08/09/2016)
08/09/2016          Set/Reset Deadlines/Hearings: Any opposition to the preliminary−injunction
                    motion shall be filed by 8/18/2016, with any reply due by 8/22/2016, and a
                    hearing shall be set for 8/24/2016, at 2:00 PM, in Courtroom 19, before Judge
                    James E. Boasberg. (ad) (Entered: 08/09/2016)
08/10/2016   11     MOTION to Intervene in Support of Plaintiff by CHEYENNE RIVER SIOUX
                    TRIBE (Attachments: # 1 Declaration Steve Vance, # 2 Exhibit 1 to Vance
                    Decl, # 3 Exhibit 2 to Vance Decl, # 4 Exhibit 3 to Vance Decl, # 5 Exhibit 4
                    to Vance Decl, # 6 Exhibit 5 to Vance Decl, # 7 Declaration Chairman Harold
                    Frazier, # 8 Exhibit 1 to Frazier Decl, # 9 Exhibit 2 to Frazier Decl, # 10
                    Exhibit 3 to Frazier Decl, # 11 Declaration Joye Braun, # 12 Exhibit Text of
                    Proposed Complaint, # 13 Text of Proposed Order, # 14 Exhibit Disclosure
                    Statement)(Schulte, Conly) (Entered: 08/10/2016)


                                                                                                     25
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 26 of 271



08/10/2016   12     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Nicole E.
                    Ducheneaux, :Firm− Fredericks Peebles & Morgan LLP, :Address− 3610
                    North 163rd Plaza, Omaha, NE 68116. Phone No. − 402−333−4053. Fax No.
                    − 402−333−4761 Filing fee $ 100, receipt number 0090−4634821. Fee Status:
                    Fee Paid. by CHEYENNE RIVER SIOUX TRIBE (Attachments: # 1
                    Declaration Nicole Ducheneaux, # 2 Text of Proposed Order)(Schulte, Conly)
                    (Entered: 08/10/2016)
08/11/2016          MINUTE ORDER granting 12 Motion for Admission Pro Hac Vice of
                    NICOLE E. DUCHENEAUX. Signed by Judge James E. Boasberg on
                    8/11/16. (lcjeb2) (Entered: 08/11/2016)
08/11/2016          MINUTE ORDER: The Court ORDERS that if Dakota Access opposes the 11
                    Motion to Intervene, it shall file such opposition by August 15, 2016. Signed
                    by Judge James E. Boasberg on 8/11/16. (lcjeb2) (Entered: 08/11/2016)
08/11/2016          Set/Reset Deadlines: Dakota Access' opposition, if any, to 11 Motion to
                    Intervene due by 8/15/2016. (tg) (Entered: 08/11/2016)
08/11/2016   13     NOTICE of Appearance by Erica M. Zilioli on behalf of UNITED STATES
                    ARMY CORPS OF ENGINEERS (Zilioli, Erica) (Entered: 08/11/2016)
08/11/2016   14     MOTION for Leave to File to File Supplemental Declaration in Support of
                    Motion for Preliminary Injunction by STANDING ROCK SIOUX TRIBE
                    (Attachments: # 1 Exhibit 1 Declaration of Tim Mentz, Sr., # 2 Text of
                    Proposed Order)(Hasselman, Jan) (Entered: 08/11/2016)
08/11/2016   15     NOTICE of Appearance by Matthew M. Marinelli on behalf of UNITED
                    STATES ARMY CORPS OF ENGINEERS (Marinelli, Matthew) (Entered:
                    08/11/2016)
08/12/2016          MINUTE ORDER granting Plaintiff's 14 Motion for Leave to File
                    Supplemental Declaration in Support of Motion for Preliminary Injunction.
                    Signed by Judge James E. Boasberg on 8/12/16. (lcjeb2) (Entered:
                    08/12/2016)
08/12/2016   16     SUPPLEMENTAL Declaration to re 5 MOTION for Preliminary Injunction
                    and Memo in Support of Motion for Preliminary Injunction MOTION for
                    Hearing Expedited Hearing Requested filed by STANDING ROCK SIOUX
                    TRIBE. (td) (Entered: 08/12/2016)
08/15/2016   17     Memorandum in opposition to re 11 MOTION to Intervene in Support of
                    Plaintiff filed by DAKOTA ACCESS LLC. (Attachments: # 1 Text of
                    Proposed Order)(Caine, Kimberly) (Entered: 08/15/2016)
08/16/2016   18     REPLY to opposition to motion re 11 MOTION to Intervene in Support of
                    Plaintiff filed by CHEYENNE RIVER SIOUX TRIBE. (Schulte, Conly)
                    (Entered: 08/16/2016)
08/16/2016   19     MOTION for Joinder by CHEYENNE RIVER SIOUX TRIBE (Attachments:
                    # 1 Declaration Robert Walters, # 2 Declaration Chairman Harold Frazier, # 3
                    Exhibit 1 to Frazier Declaration, # 4 Exhibit 2 to Frazier Declaration, # 5
                    Declaration Melvin Garreau, Sr., # 6 Declaration Dave Nelson)(Schulte,
                    Conly) (Entered: 08/16/2016)
08/17/2016   20


                                                                                                    26
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 27 of 271



                    MOTION for Leave to File Excess Pages in Opposition to Plaintiff's Motion
                    for Preliminary Injunction by DAKOTA ACCESS LLC (Attachments: # 1
                    Text of Proposed Order)(Caine, Kimberly) (Entered: 08/17/2016)
08/18/2016          MINUTE ORDER: Given the accelerated timetable for the Court to prepare
                    for this proceeding, the Court ORDERS that the 20 Motion for Excess Pages is
                    DENIED. Signed by Judge James E. Boasberg on 8/18/2016. (lcjeb1)
                    Modified on 8/19/2016 to include the word "Minute Order" within the entry
                    (ad). (Entered: 08/18/2016)
08/18/2016   21     Memorandum in opposition to re 5 MOTION for Preliminary Injunction and
                    Memo in Support of Motion for Preliminary Injunction MOTION for Hearing
                    Expedited Hearing Requested filed by UNITED STATES ARMY CORPS OF
                    ENGINEERS. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4
                    Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit
                    9, # 10 Exhibit 10, # 11 Exhibit 11, # 12 Exhibit 12, # 13 Exhibit 13, # 14
                    Exhibit 14, # 15 Exhibit 15, # 16 Exhibit 16, # 17 Declaration Declaration of
                    Joel Ames, # 18 Declaration Declaration of Martha Chieply and
                    accompanying exhibits 1 through 16, # 19 Declaration Declaration of Richard
                    Harnois and accompanying exhibits 1 through 5, # 20 Declaration Declaration
                    of Jonathan Shelman)(Zilioli, Erica) (Entered: 08/18/2016)
08/18/2016   22     Memorandum in opposition to re 5 MOTION for Preliminary Injunction and
                    Memo in Support of Motion for Preliminary Injunction MOTION for Hearing
                    Expedited Hearing Requested filed by DAKOTA ACCESS LLC.
                    (Attachments: # 1 Exhibit A, # 2 Exhibit A1, # 3 Exhibit B, # 4 Exhibit B1, #
                    5 Exhibit B2, # 6 Exhibit B3, # 7 Exhibit B4, # 8 Exhibit B5, # 9 Exhibit B6, #
                    10 Exhibit B7, # 11 Exhibit C, # 12 Exhibit C1, # 13 Exhibit C2, # 14 Exhibit
                    C3, # 15 Exhibit C4, # 16 Exhibit C5, # 17 Exhibit C6, # 18 Exhibit C7, # 19
                    Exhibit C8, # 20 Exhibit C9, # 21 Exhibit C10, # 22 Exhibit C11, # 23 Exhibit
                    D, # 24 Exhibit E, # 25 Exhibit F, # 26 Exhibit G, # 27 Exhibit H, # 28 Exhibit
                    I, # 29 Exhibit J, # 30 Exhibit K, # 31 Exhibit L, # 32 Exhibit M, # 33 Exhibit
                    N, # 34 Exhibit O, # 35 Exhibit P, # 36 Exhibit Q, # 37 Exhibit R, # 38 Exhibit
                    S, # 39 Exhibit T, # 40 Exhibit U, # 41 Exhibit V, # 42 Exhibit W, # 43
                    Exhibit X, # 44 Text of Proposed Order)(Caine, Kimberly) (Entered:
                    08/18/2016)
08/19/2016          MINUTE ORDER: The Court ORDERS that: 1) The Cheyenne River Sioux
                    Tribe's 11 Motion to Intervene is GRANTED, and the CRST may participate
                    as a party in this litigation; 2) Given the compressed timetable for the
                    Preliminary Injunction, the fact that Defendants' Opposition briefs have
                    already been filed, and the comprehensiveness of the briefing by the Standing
                    Rock Sioux Tribe, however, the CRST may not participate in the
                    preliminary−injunction briefing or hearing; and 3) The CSRT's 19 Motion for
                    Joinder, accordingly, is DENIED. Signed by Judge James E. Boasberg on
                    8/19/2016. (lcjeb1) (Entered: 08/19/2016)
08/19/2016   23     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Alan M. Glen,
                    :Firm− Nossaman LLP, :Address− 816 Congress Ave., Ste. 970, Austin, TX
                    78701. Phone No. − 512−813−7943. Fax No. − 512−651−0770 Filing fee $
                    100, receipt number 0090−4644415. Fee Status: Fee Paid. by DAKOTA
                    ACCESS LLC (Attachments: # 1 Declaration In Support of Motion for
                    Admission of Attory Pro Hac Vice)(Quarles, Steven) (Entered: 08/19/2016)


                                                                                                         27
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 28 of 271



08/19/2016          MINUTE ORDER granting 23 Motion for Leave to Appear Pro Hac Vice of
                    ALAN M. GLEN. Signed by Judge James E. Boasberg on 8/19/2016. (lcjeb1)
                    (Entered: 08/19/2016)
08/22/2016   24     REPLY to opposition to motion re 5 MOTION for Preliminary Injunction and
                    Memo in Support of Motion for Preliminary Injunction MOTION for Hearing
                    Expedited Hearing Requested filed by STANDING ROCK SIOUX TRIBE.
                    (Attachments: # 1 Declaration of Jan Hasselman ISO Reply re Motion for
                    Preliminary Injunction, # 2 Exhibit 55, # 3 Exhibit 56, # 4 Exhibit 57, # 5
                    Exhibit 58, # 6 Exhibit 59, # 7 Exhibit 60, # 8 Exhibit 61, # 9 Exhibit 62, # 10
                    Exhibit 63, # 11 Exhibit 64)(Hasselman, Jan) (Entered: 08/22/2016)
08/23/2016          MINUTE ORDER: The Court ORDERS that at tomorrow's hearing, Plaintiff
                    may have 25 minutes for its initial argument, Defendants may jointly have 30
                    minutes, and Plaintiff may have 5 minutes for rebuttal. No witnesses may be
                    called. Signed by Judge James E. Boasberg on 8/23/2016. (lcjeb1) (Entered:
                    08/23/2016)
08/23/2016   25     MOTION for Leave to File Supplemental Declaration of Joey Mahmoud by
                    DAKOTA ACCESS LLC (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Text
                    of Proposed Order)(Caine, Kimberly) (Entered: 08/23/2016)
08/24/2016          MINUTE ORDER: The Court ORDERS that Dakota Access' 25 Motion for
                    Leave to File Supplemental Declaration is DENIED. Signed by Judge James
                    E. Boasberg on 8/24/2016. (lcjeb1) (Entered: 08/24/2016)
08/24/2016   26     ANSWER to Complaint by DAKOTA ACCESS LLC.(Caine, Kimberly)
                    (Entered: 08/24/2016)
08/24/2016          MINUTE ORDER: The Court ORDERS that a status conference will be held
                    on September 14, 2016, at 2 P.M. Plaintiffs may appear by telephone. Signed
                    by Judge James E. Boasberg on 8/24/2016. (lcjeb1) (Entered: 08/24/2016)
08/24/2016          Minute Entry for proceedings held before Judge James E. Boasberg: Motion
                    Hearing held on 8/24/2016 re 5 MOTION for Preliminary Injunction and
                    Memo in Support of Motion for Preliminary Injunction. 5 Motion for
                    Preliminary Injunction and Memo in Support of Motion for Preliminary
                    Injunction, HEARD and TAKEN UNDER ADVISEMENT. A Status
                    Conference is set for 9/14/2016, at 2:00 PM, in Courtroom 19, before Judge
                    James E. Boasberg. (Court Reporter Lisa Griffith) (ad) (Entered: 08/24/2016)
09/01/2016   27     TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    8−24−16; Page Numbers: 1−62. Date of Issuance:9−1−16. Court
                    Reporter/Transcriber Lisa W GRIFFITH, Telephone number 2023543247,
                    Tape Number: Lisa_Griffith@dcd.uscourts.gov. Transcripts may be ordered
                    by submitting the <a
                    href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                    Form</a><P></P><P></P>For the first 90 days after this filing date, the
                    transcript may be viewed at the courthouse at a public terminal or purchased
                    from the court reporter referenced above. After 90 days, the transcript may be
                    accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                    ASCII) may be purchased from the court reporter.<P>NOTICE RE
                    REDACTION OF TRANSCRIPTS: The parties have twenty−one days to
                    file with the court and the court reporter any request to redact personal
                    identifiers from this transcript. If no such requests are filed, the transcript will

                                                                                                           28
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 29 of 271



                    be made available to the public via PACER without redaction after 90 days.
                    The policy, which includes the five personal identifiers specifically covered, is
                    located on our website at www.dcd.uscourts.gov.<P></P> Redaction Request
                    due 9/22/2016. Redacted Transcript Deadline set for 10/2/2016. Release of
                    Transcript Restriction set for 11/30/2016.(Griffith, Lisa) (Entered: 09/01/2016)
09/01/2016   28     NOTICE of Appearance by Alan M. Glen on behalf of DAKOTA ACCESS
                    LLC (Glen, Alan) (Entered: 09/01/2016)
09/02/2016   29     MOTION for Leave to File Supplemental Declaration by STANDING ROCK
                    SIOUX TRIBE (Attachments: # 1 Declaration Supplemental Declaration of
                    Tim Mentz, Sr., # 2 Exhibit 1 to Supp'l Declaration, # 3 Exhibit 2 to Supp'l
                    Declaration, # 4 Exhibit 3 to Supp'l Declaration, # 5 Exhibit 4 to Supp'l
                    Declaration)(Hasselman, Jan) (Entered: 09/02/2016)
09/04/2016   30     Emergency MOTION for Temporary Restraining Order by STANDING
                    ROCK SIOUX TRIBE (Attachments: # 1 Declaration Declaration of Tim
                    Mentz In Support of TRO, # 2 Declaration Declaration of Jan Hasselman In
                    Support of TRO, # 3 Text of Proposed Order)(Hasselman, Jan) (Entered:
                    09/04/2016)
09/04/2016   31     MOTION for Temporary Restraining Order by CHEYENNE RIVER SIOUX
                    TRIBE (Attachments: # 1 Declaration Nicole Ducheneaux, # 2 Text of
                    Proposed Order)(Schulte, Conly) (Entered: 09/04/2016)
09/05/2016          MINUTE ORDER: The Court ORDERS that a hearing on Plaintiff's TRO
                    shall take place on September 6, 2016, at 3:00 p.m., in Courtroom 19. Signed
                    by Judge James E. Boasberg on 9/05/2016. (ad) (Entered: 09/05/2016)
09/05/2016          Set/Reset Hearing: A hearing on Plaintiff's TRO is set for 9/6/2016, at 3:00
                    PM, in Courtroom 19, before Judge James E. Boasberg. (ad) (Entered:
                    09/05/2016)
09/05/2016   32     RESPONSE re 30 Emergency MOTION for Temporary Restraining Order , 31
                    MOTION for Temporary Restraining Order filed by UNITED STATES
                    ARMY CORPS OF ENGINEERS. (Zilioli, Erica) (Entered: 09/05/2016)
09/06/2016   33     MOTION for Leave to Appear to Appear Telephonically by CHEYENNE
                    RIVER SIOUX TRIBE (Attachments: # 1 Text of Proposed
                    Order)(Ducheneaux, Nicole) (Entered: 09/06/2016)
09/06/2016          MINUTE ORDER: The Court GRANTS Cheyenne River's 33 Motion for
                    Leave to Appear Telephonically. Signed by Judge James E. Boasberg on
                    9/6/2016. (lcjeb1) (Entered: 09/06/2016)
09/06/2016   34     RESPONSE re 30 Emergency MOTION for Temporary Restraining Order , 31
                    MOTION for Temporary Restraining Order , 29 MOTION for Leave to File
                    Supplemental Declaration filed by DAKOTA ACCESS LLC. (Attachments: #
                    1 Declaration, # 2 Exhibit A, # 3 Exhibit B, # 4 Text of Proposed
                    Order)(Caine, Kimberly) (Entered: 09/06/2016)
09/06/2016   35     REPLY to opposition to motion re 31 MOTION for Temporary Restraining
                    Order filed by CHEYENNE RIVER SIOUX TRIBE. (Attachments: # 1
                    Declaration Ducheneaux, # 2 Exhibit 1 to Ducheneaux Decl, # 3 Declaration
                    Chairman Harold Frazier)(Ducheneaux, Nicole) (Entered: 09/06/2016)


                                                                                                        29
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 30 of 271



09/06/2016          Minute Entry for proceedings held before Judge James E. Boasberg: Motion
                    Hearing held on 9/6/2016 re 30 Emergency MOTION for Temporary
                    Restraining Order filed by STANDING ROCK SIOUX TRIBE, 31 MOTION
                    for Temporary Restraining Order filed by CHEYENNE RIVER SIOUX
                    TRIBE. (Order forthcoming). (Court Reporter Patricia Kaneshiro−Miller.) (tg)
                    (Entered: 09/06/2016)
09/06/2016          MINUTE ORDER: The Court ORDERS that Plaintiff's 29 Motion for Leave
                    to File Supplemental Declaration is GRANTED. Signed by Judge James E.
                    Boasberg on 9/6/2016. (lcjeb1) (Entered: 09/06/2016)
09/06/2016          MINUTE ORDER: As explained at today's hearing, the Court ORDERS that
                    Plaintiffs' [30, 31] Motions for Temporary Restraining Order are GRANTED
                    IN PART and DENIED IN PART. As agreed by Defendants, the Court
                    ORDERS that no construction activity on the DAPL may take place between
                    Highway 1806 and 20 miles to the east of Lake Oahe. Construction activity to
                    the west of Highway 1806 may proceed. Signed by Judge James E. Boasberg
                    on 9/6/2016. (lcjeb1) (Entered: 09/06/2016)
09/06/2016   36     SUPPLEMENTAL Declaration to re 5 MOTION for Preliminary Injunction
                    and Memo in Support of Motion for Preliminary Injunction MOTION for
                    Hearing Expedited Hearing Requested filed by STANDING ROCK SIOUX
                    TRIBE. (Attachments: # 1 Exhibit)(td) (Entered: 09/07/2016)
09/07/2016          MINUTE ORDER: As the Court will now be in trial on another matter on
                    September 14, 2016, it ORDERS that the status conference set for that date is
                    VACATED and RESET for September 16, 2016, at 2:00 p.m. The Court
                    apologizes for any inconvenience. Signed by Judge James E. Boasberg on
                    9/7/2016. (lcjeb1) (Entered: 09/07/2016)
09/07/2016          Set/Reset Hearings: The Status Conference set for 9/14/2016, at 2:00 PM, is
                    hereby VACATED and RESCHEDULED for 9/16/2016, at 2:00 PM, in
                    Courtroom 19, before Judge James E. Boasberg. (ad) (Entered: 09/07/2016)
09/08/2016   37     AMENDED COMPLAINT against CHEYENNE RIVER SIOUX TRIBE filed
                    by CHEYENNE RIVER SIOUX TRIBE.(Ducheneaux, Nicole) Modified on
                    9/12/2016 (td). Modified on 10/20/2016 (znmw). (Entered: 09/08/2016)
09/09/2016   38     ORDER DENYING 5 Motion for Preliminary Injunction. Signed by Judge
                    James E. Boasberg on 9/9/2016. (lcjeb1) (Entered: 09/09/2016)
09/09/2016   39     MEMORANDUM OPINION re 38 Order on Motion for Preliminary
                    Injunction. Signed by Judge James E. Boasberg on 9/9/2016. (lcjeb1)
                    (Entered: 09/09/2016)
09/09/2016   40     ENTERED IN ERROR. . . . .NOTICE of Appeal to US Court of Appeals DC
                    Circuit by STANDING ROCK SIOUX TRIBE re 38 Order on Motion for
                    Preliminary Injunction, 5 MOTION for Preliminary Injunction and Memo in
                    Support of Motion for Preliminary Injunction MOTION for Hearing Expedited
                    Hearing Requested, 39 Memorandum & Opinion (Attachments: # 1 Exhibit
                    Order)(Hasselman, Jan) Modified on 9/12/2016 (td). (Entered: 09/09/2016)
09/09/2016   41     NOTICE OF APPEAL TO DC CIRCUIT COURT as to 38 Order on Motion
                    for Preliminary Injunction, 39 Memorandum & Opinion by STANDING
                    ROCK SIOUX TRIBE. Filing fee $ 505, receipt number 0090−4668363. Fee


                                                                                                    30
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 31 of 271



                    Status: Fee Paid. Parties have been notified. (Attachments: # 1 Exhibit
                    Order)(Hasselman, Jan) (Entered: 09/09/2016)
09/09/2016   42     MOTION Injunction Pending Appeal by CHEYENNE RIVER SIOUX
                    TRIBE, STANDING ROCK SIOUX TRIBE (Attachments: # 1 Exhibit 1, # 2
                    Declaration of Thomas F King PhD, # 3 Text of Proposed Order)(Hasselman,
                    Jan) (Entered: 09/09/2016)
09/09/2016   43     RESPONSE re 42 MOTION Injunction Pending Appeal filed by UNITED
                    STATES ARMY CORPS OF ENGINEERS. (Zilioli, Erica) (Entered:
                    09/09/2016)
09/09/2016          USCA Case Number 16−5259 for 41 Notice of Appeal to DC Circuit Court,
                    filed by STANDING ROCK SIOUX TRIBE. (zrdj) (Entered: 09/12/2016)
09/12/2016          MINUTE ORDER: The Court ORDERS that Plaintiff's 42 Motion for
                    Injunction Pending Appeal is GRANTED IN PART and DENIED IN PART.
                    With the consent of both Defendants, the terms of the Temporary Restraining
                    Order issued September 6, 2016, are REINSTATED until the status
                    conference on September 16, 2016. The Motion is otherwise DENIED. Signed
                    by Judge James E. Boasberg on 9/12/2016. (lcjeb1) (Entered: 09/12/2016)
09/12/2016          NOTICE OF CORRECTED DOCKET ENTRY: re 40 Notice (Other), was
                    entered in error and counsel refiled said pleading as docket entry no. 41 . (td)
                    (Entered: 09/12/2016)
09/12/2016   44     Transmission of the Notice of Appeal, Order Appealed, and Docket Sheet to
                    US Court of Appeals. The Court of Appeals fee was paid this date9/9/16 re
                    USCA Case Number 16−5259, 41 Notice of Appeal to DC Circuit Court,. (td)
                    (Entered: 09/12/2016)
09/12/2016          MINUTE ORDER: As each Plaintiff in a civil suit is not entitled to its own
                    separate Complaint, the Court ORDERS that Intervenor Plaintiff's 37 First
                    Amended Complaint is STRICKEN. Signed by Judge James E. Boasberg on
                    9/12/2016. (lcjeb1) (Entered: 09/12/2016)
09/16/2016          MINUTE ORDER: As discussed at today's status hearing, the Court ORDERS
                    that: 1) The Corps' response to Plaintiffs' Complaint is due on October 11,
                    2016; 2) The Corps shall file the administrative record by November 10, 2016;
                    and 3) The parties shall appear for a status hearing on November 10, 2016, at
                    2:00 p.m. Signed by Judge James E. Boasberg on 9/16/2016. (lcjeb1) (Entered:
                    09/16/2016)
09/16/2016          Minute Entry for proceedings held before Judge James E. Boasberg: Status
                    Conference held on 9/16/2016. Attorneys Ducheneaux, Pieper, Hasselman,
                    Schulte, and Goldman appeared via telephone. (The Corps' response to
                    Plaintiffs' Complaint is due on 10/11/2016; The Corps shall file the
                    administrative record by 11/10/2016). A Status Conference is set for
                    11/10/2016, at 2:00 PM, in Courtroom 19, before Judge James E. Boasberg.
                    (Court Reporter Patricia Kaneshiro) (ad) (Entered: 09/16/2016)
09/19/2016   45     MOTION for Reconsideration of Minute Order Striking Amended Complaint
                    by CHEYENNE RIVER SIOUX TRIBE (Attachments: # 1 Text of Proposed
                    Order)(Ducheneaux, Nicole) (Entered: 09/19/2016)
09/23/2016

                                                                                                       31
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 32 of 271



                    MINUTE ORDER: Intervenor−Plaintiff Cheyenne River seeks 45
                    reconsideration of the Court's Order striking its Amended Complaint. For
                    purposes of judicial efficiency, the Court continues to believe that proceeding
                    with one, rather than two, Complaints is preferable. As Cheyenne River points
                    out that Standing Rock will shortly seek amendment of its Complaint, see Mot.
                    at 5−6, the Court believes the wiser course is for the two Plaintiffs to file one
                    Amended Complaint, setting forth the separate (or joint) claims each wishes to
                    make. If either Plaintiff believes it would somehow be prejudiced by such a
                    course of action, the Court ORDERS that it may file a pleading by September
                    30, 2016, articulating such prejudice. Signed by Judge James E. Boasberg on
                    9/23/2016. (lcjeb1) (Entered: 09/23/2016)
09/23/2016          Set/Reset Deadline: If either Plaintiff believes it would somehow be
                    prejudiced by such a course of action, the Court ORDERS that it may file a
                    pleading by 9/30/2016, articulating such prejudice. (ad) (Entered: 09/23/2016)
09/30/2016   46     RESPONSE to Minute Order filed 9/23/16,,, Concerning Amended Complaint
                    by CHEYENNE RIVER SIOUX TRIBE. (Ducheneaux, Nicole) Modified on
                    10/3/2016 (td). (Entered: 09/30/2016)
10/11/2016   47     ANSWER to Complaint by UNITED STATES ARMY CORPS OF
                    ENGINEERS.(Zilioli, Erica) (Entered: 10/11/2016)
10/19/2016   48     ORDER: The Court ORDERS that: 1) Intervenor−Plaintiff Cheyenne River
                    Sioux Tribe's 45 Motion for Reconsideration is GRANTED; 2) Cheyenne
                    River's Amended Complaint 37 is FILED; and 3) Defendants shall respond to
                    Cheyenne River's Amended Complaint by December 19, 2016. Signed by
                    Judge James E. Boasberg on 10/19/2016. (lcjeb1) (Entered: 10/19/2016)
10/19/2016          Set/Reset Deadline: Defendants shall respond to Cheyenne River's Amended
                    Complaint by 12/19/2016,. (ad) (Entered: 10/19/2016)
10/26/2016   49     TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    September 16, 2016; Page Numbers: 1−36. Date of Issuance:October 26, 2016.
                    Court Reporter/Transcriber Patricia Kaneshiro−Miller, Telephone number
                    202−354−3243, Transcripts may be ordered by submitting the Transcript
                    Order Form

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the cou rt reporter
                    referenced above. After 90 days, the transcript may be accessed via PACER.
                    Other transcript formats, (multi−page, condensed, CD or ASCII) may be
                    purchased from the court reporter.

                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.

                    Redaction Request due 11/16/2016. Redacted Transcript Deadline set for
                    11/26/2016. Release of Transcript Restriction set for 1/24/2017.(pk) (Entered:
                    10/26/2016)

                                                                                                           32
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 33 of 271



10/26/2016   50     TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    September 6, 2016; Page Numbers: 1−37. Date of Issuance:October 26, 2016.
                    Court Reporter/Transcriber Patricia Kaneshiro−Miller, Telephone number
                    202−354−3243, Transcripts may be ordered by submitting the Transcript
                    Order Form

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the cour t reporter
                    referenced above. After 90 days, the transcript may be accessed via PACER.
                    Other transcript formats, (multi−page, condensed, CD or ASCII) may be
                    purchased from the court reporter.

                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.

                    Redaction Request due 11/16/2016. Redacted Transcript Deadline set for
                    11/26/2016. Release of Transcript Restriction set for 1/24/2017.(pk) (Entered:
                    10/26/2016)
11/08/2016   51     NOTICE of Appearance by Miguel A. Estrada on behalf of DAKOTA
                    ACCESS LLC (Estrada, Miguel) (Entered: 11/08/2016)
11/08/2016   52     NOTICE of Appearance by William S. Scherman on behalf of DAKOTA
                    ACCESS LLC (Scherman, William) (Entered: 11/08/2016)
11/08/2016   53     NOTICE of Appearance by David Debold on behalf of DAKOTA ACCESS
                    LLC (Debold, David) (Entered: 11/08/2016)
11/09/2016   54     MOTION for Extension of Time to Lodge Portion of Administrative Record
                    by UNITED STATES ARMY CORPS OF ENGINEERS (Attachments: # 1
                    Text of Proposed Order)(Marinelli, Matthew) (Entered: 11/09/2016)
11/10/2016   55     NOTICE of Lodging Administrative Record by UNITED STATES ARMY
                    CORPS OF ENGINEERS (Attachments: # 1 Exhibit 1 − Certifications, # 2
                    Exhibit 2 − Admin. Record Index)(Zilioli, Erica) (Entered: 11/10/2016)
11/10/2016          MINUTE ORDER: As discussed at today's status hearing, the Court ORDERS
                    that: 1) The parties shall return for a further status hearing on December 9,
                    2016, at 10:30 a.m.; 2) In the interim, they shall review the administrative
                    record and meet and confer in an attempt to resolve any disputes regarding
                    completeness or confidentiality; and 3) The Government's 54 Motion for
                    Extension of Time is DENIED as moot. Signed by Judge James E. Boasberg
                    on 11/10/2016. (lcjeb1, ) (Entered: 11/10/2016)
11/10/2016          Minute Entry for proceedings held before Judge James E. Boasberg: Status
                    Conference held on 11/10/2016. A further Status Conference is set for
                    12/9/2016, at 10:30 AM, in Courtroom 19, before Judge James E. Boasberg.
                    (Court Reporter Elizabeth Saint−Loth) (ad) (Entered: 11/10/2016)
11/14/2016   56     NOTICE Regarding Recently Issued Public Documents by UNITED STATES
                    ARMY CORPS OF ENGINEERS (Attachments: # 1 Exhibit 1 − Letter, # 2

                                                                                                           33
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 34 of 271



                    Exhibit 2 − Statement)(Zilioli, Erica) (Entered: 11/14/2016)
11/15/2016   57     ANSWER to 37 Amended Complaint , CROSSCLAIM against UNITED
                    STATES ARMY CORPS OF ENGINEERS by DAKOTA ACCESS LLC.
                    Related document: 37 Amended Complaint filed by CHEYENNE RIVER
                    SIOUX TRIBE. (Attachments: # 1 Exhibit A)(Scherman, William) (Entered:
                    11/15/2016)
11/15/2016   58     MOTION to supplement the administrative record on an expedited basis by
                    DAKOTA ACCESS LLC (Attachments: # 1 Memorandum in Support, # 2
                    Text of Proposed Order)(Scherman, William) (Entered: 11/15/2016)
11/15/2016          MINUTE ORDER: The Court ORDERS that if the Government opposes
                    Dakota Access's 58 Motion to Supplement, it shall file such Opposition by
                    November 18, 2016. Signed by Judge James E. Boasberg on 11/15/2016.
                    (lcjeb1) (Entered: 11/15/2016)
11/15/2016          Set/Reset Deadline: If the Government opposes Dakota Access's 58 Motion to
                    Supplement, it shall file such Opposition by 11/18/2016. (ad) (Entered:
                    11/15/2016)
11/15/2016   59     MOTION to Expedite Consideration of Cross−Claim by DAKOTA ACCESS
                    LLC (Attachments: # 1 Memorandum in Support, # 2 Text of Proposed
                    Order)(Scherman, William) (Entered: 11/15/2016)
11/15/2016          MINUTE ORDER: In the event the Government opposes Dakota Access's 59
                    Motion to Expedite, the Court ORDERS that it shall file such Opposition by
                    November 21, 2016. Signed by Judge James E. Boasberg on 11/15/2016.
                    (lcjeb1) (Entered: 11/15/2016)
11/16/2016          Set/Reset Deadline: In the event the Government opposes Dakota Access's 59
                    Motion to Expedite, the Court ORDERS that it shall file such Opposition by
                    11/21/2016. (ad) (Entered: 11/16/2016)
11/18/2016   60     TRANSCRIPT OF STATUS CONFERENCE before Judge James E.
                    Boasberg held on 11−10−2016; Page Numbers: 1 − 29. Date of
                    Issuance:11−18−2016. Court Reporter/Transcriber Elizabeth SaintLoth,
                    Telephone number 202−354−3242, Transcripts may be ordered by submitting
                    the <a href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                    Form</a><P></P><P></P>For the first 90 days after this filing date, the
                    transcript may be viewed at the courthouse at a public terminal or purchased
                    from the court reporter referenced above. After 90 days, the transcript may be
                    accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                    ASCII) may be purchased from the court reporter.<P>NOTICE RE
                    REDACTION OF TRANSCRIPTS: The parties have twenty−one days to
                    file with the court and the court reporter any request to redact personal
                    identifiers from this transcript. If no such requests are filed, the transcript will
                    be made available to the public via PACER without redaction after 90 days.
                    The policy, which includes the five personal identifiers specifically covered, is
                    located on our website at www.dcd.uscourts.gov.<P></P> Redaction Request
                    due 12/9/2016. Redacted Transcript Deadline set for 12/19/2016. Release of
                    Transcript Restriction set for 2/16/2017.(Saint−Loth, Elizabeth) (Entered:
                    11/18/2016)
11/18/2016   61


                                                                                                           34
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 35 of 271



                    Memorandum in opposition to re 58 MOTION to supplement the
                    administrative record on an expedited basis filed by UNITED STATES
                    ARMY CORPS OF ENGINEERS. (Attachments: # 1 Exhibit October 2014
                    letter, # 2 Exhibit Standard Form 299 Application, # 3 Exhibit August 11,
                    2016 B. Comer letter, # 4 Exhibit August 11, 2016 E. Zilioli email, # 5 Exhibit
                    October 2008 Policy Guidance)(Marinelli, Matthew) (Entered: 11/18/2016)
11/20/2016   62     REPLY to opposition to motion re 58 MOTION to supplement the
                    administrative record on an expedited basis filed by DAKOTA ACCESS LLC.
                    (Attachments: # 1 Exhibit List, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5
                    Exhibit 4)(Scherman, William) (Entered: 11/20/2016)
11/21/2016   63     Memorandum in opposition to re 59 MOTION to Expedite Consideration of
                    Cross−Claim filed by UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Marinelli, Matthew) (Entered: 11/21/2016)
11/22/2016   64     REPLY to opposition to motion re 59 MOTION to Expedite Consideration of
                    Cross−Claim filed by DAKOTA ACCESS LLC. (Scherman, William)
                    (Entered: 11/22/2016)
12/02/2016          MINUTE ORDER: The Court ORDERS that the parties may present argument
                    on Intervenor's [58−59] Motions at the status hearing currently set for
                    December 9, 2016. Signed by Judge James E. Boasberg on 12/2/2016. (lcjeb1)
                    (Entered: 12/02/2016)
12/04/2016   65     NOTICE Regarding Recently Issued Public Document by UNITED STATES
                    ARMY CORPS OF ENGINEERS (Attachments: # 1 Exhibit December 4,
                    2016 Army Memorandum)(Marinelli, Matthew) (Entered: 12/04/2016)
12/05/2016   66     MOTION for Summary Judgment by DAKOTA ACCESS LLC (Attachments:
                    # 1 Memorandum in Support, # 2 Statement of Facts, # 3 Declaration, # 4 Text
                    of Proposed Order)(Scherman, William) (Entered: 12/05/2016)
12/07/2016   67     STATUS REPORT by CHEYENNE RIVER SIOUX TRIBE, STANDING
                    ROCK SIOUX TRIBE. (Ducheneaux, Nicole) (Entered: 12/07/2016)
12/09/2016          MINUTE ORDER: As discussed at today's status hearing, the Court ORDERS
                    that: 1) Dakota Access's 58 Motion to Supplement the Administrative Record
                    is DENIED WITHOUT PREJUDICE to be renewed in the event that it
                    believes additional records are required to respond to the Government's
                    forthcoming brief; 2) The Government shall nonetheless make good−faith
                    efforts to begin compiling the documents sought by Dakota Access, and it
                    shall also supplement the Administrative Record by January 6, 2017, with all
                    documents concerning the easement that were created on or before July 25,
                    2016; 3) Dakota Access's 59 Motion to Expedite is DENIED IN PART, given
                    the announced briefing schedule; 4) The Government shall file a combined
                    Opposition to Dakota Access's Motion for Summary Judgment and any
                    Motion to Dismiss by January 6, 2017; 5) The Tribes shall file any
                    Opposition(s) by that same date; 6) Dakota Access shall file its combined
                    Opposition and Reply by January 31, 2017; 7) The Government and the Tribes
                    shall file any Replies within 10 days of Dakota Access's filing; 8) The Court
                    shall notify the parties of a date for oral argument if it requires one; and 9) The
                    Government shall promptly notify the Court should it change its position
                    regarding the easement. Signed by Judge James E. Boasberg on 12/09/2016.
                    (lcjeb3) (Entered: 12/09/2016)

                                                                                                          35
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 36 of 271



12/09/2016          Minute Entry for proceedings held before Judge James E. Boasberg: Status
                    Conference held on 12/9/2016. (Court Reporter Lisa Griffith) (nbn) (Entered:
                    12/09/2016)
12/09/2016   68     TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    12−9−16; Page Numbers: 1−23. Date of Issuance:12−9−16. Court
                    Reporter/Transcriber Lisa W GRIFFITH, Telephone number 202−354−3247,
                    Tape Number: Lisa_Griffith@dcd.uscourts.gov. Transcripts may be ordered
                    by submitting the <a
                    href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                    Form</a><P></P><P></P>For the first 90 days after this filing date, the
                    transcript may be viewed at the courthouse at a public terminal or purchased
                    from the court reporter referenced above. After 90 days, the transcript may be
                    accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                    ASCII) may be purchased from the court reporter.<P>NOTICE RE
                    REDACTION OF TRANSCRIPTS: The parties have twenty−one days to
                    file with the court and the court reporter any request to redact personal
                    identifiers from this transcript. If no such requests are filed, the transcript will
                    be made available to the public via PACER without redaction after 90 days.
                    The policy, which includes the five personal identifiers specifically covered, is
                    located on our website at www.dcd.uscourts.gov.<P></P> Redaction Request
                    due 12/30/2016. Redacted Transcript Deadline set for 1/9/2017. Release of
                    Transcript Restriction set for 3/9/2017.(Griffith, Lisa) (Entered: 12/09/2016)
12/14/2016   69     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Joseph V.
                    Messineo, :Firm− Fredericks Peebles & Morgan LLP, :Address− 3610 North
                    163rd Plaza, Omaha, NE 68116. Phone No. − 402−333−4053. Fax No. −
                    402−333−4761 Filing fee $ 100, receipt number 0090−4776916. Fee Status:
                    Fee Paid. by CHEYENNE RIVER SIOUX TRIBE (Attachments: # 1
                    Declaration of Joseph Messineo, # 2 Text of Proposed Order)(Schulte, Conly)
                    (Entered: 12/14/2016)
12/15/2016          MINUTE ORDER denying without prejudice 69 Motion for Admission Pro
                    Hac Vice of JOSEPH V. MESSINEO for failure to comply with LCvR
                    83(d)(4). The declaration does not state whether the attorney has been
                    disciplined by any bar, and if the attorney has been disciplined by any bar, the
                    circumstances and details of the discipline. Signed by Judge James E.
                    Boasberg on 12/15/2016. (lcjeb1) (Entered: 12/15/2016)
12/15/2016   70     MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Joseph v.
                    Messineo, :Firm− Fredericks Peebles & Morgan LLP, :Address− 3610 North
                    163rd Plaza, Omaha, NE 68116. Phone No. − 402−333−4053. Fax No. −
                    402−333−4761 Fee Status: No Fee Paid. by CHEYENNE RIVER SIOUX
                    TRIBE (Attachments: # 1 Declaration of Joseph Messineo, # 2 Text of
                    Proposed Order)(Schulte, Conly) (Entered: 12/15/2016)
12/15/2016          MINUTE ORDER granting 70 Motion for Admission Pro Hac Vice of
                    JOSEPH V. MESSINEO. Signed by Judge James E. Boasberg on 12/15/2016.
                    (lcjeb1) (Entered: 12/15/2016)
12/16/2016   71     Joint MOTION to Hold in Abeyance Claims of Standing Rock Sioux Tribe and
                    Cheyenne River Sioux Tribe by UNITED STATES ARMY CORPS OF
                    ENGINEERS (Attachments: # 1 Text of Proposed Order)(Zilioli, Erica)
                    (Entered: 12/16/2016)

                                                                                                           36
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 37 of 271



12/16/2016   72     ORDER: (1) The 71 Joint Motion to Hold Claims in Abeyance is GRANTED.
                    (2) The U.S. Army Corps of Engineers' response to the Cheyenne River Sioux
                    Tribe's Amended Complaint and all briefing regarding the Standing Rock
                    Sioux Tribe's and Cheyenne River Sioux Tribe's claims in this case shall be
                    held in abeyance until the resolution of Dakota Access's pending motion for
                    summary judgment and any motion to dismiss Dakota Access's cross−claim
                    filed by the U.S. Army Corps of Engineers on or before January 6, 2017. (3)
                    The parties shall file a status report and proposal for resolving this matter
                    within 14 days of the resolution of that motion for summary judgment and
                    motion to dismiss. Signed by Judge James E. Boasberg on 12/16/2016.
                    (lcjeb3) (Entered: 12/16/2016)
12/16/2016          Set/Reset Deadlines: Any motion to dismiss Dakota Access's cross−claim filed
                    by the U.S. Army Corps of Engineers on or before 1/6/2017. (nbn) (Entered:
                    12/20/2016)
01/06/2017   73     MOTION to Dismiss And Memorandum in Opposition to Dakota Access,
                    LLC's Motion for Summary Judgment by UNITED STATES ARMY CORPS
                    OF ENGINEERS (Attachments: # 1 Memorandum in Support of Motion to
                    Dismiss and in Opposition to Dakota Access, LLC's Motion for Summary
                    Judgment, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit
                    5, # 7 Exhibit 6, # 8 Exhibit 7, # 9 Exhibit 8, # 10 Exhibit 8a, # 11 Exhibit 9, #
                    12 Exhibit 10, # 13 Exhibit 11, # 14 Exhibit 12, # 15 Exhibit 13, # 16 Exhibit
                    14, # 17 Text of Proposed Order)(Marinelli, Matthew) (Entered: 01/06/2017)
01/06/2017   74     MOTION to Dismiss and Opposition to Motion for Summary Judgment and
                    Cross−Motion for Summary Judgment by CHEYENNE RIVER SIOUX
                    TRIBE (Attachments: # 1 Statement of Facts, # 2 Declaration Nicole
                    Ducheneaux, # 3 Exhibit A to Ducheneaux Decl, # 4 Exhibit B to Ducheneaux
                    Decl, # 5 Exhibit C to Ducheneaux Decl, # 6 Exhibit D to Ducheneaux Decl, #
                    7 Text of Proposed Order)(Ducheneaux, Nicole) (Entered: 01/06/2017)
01/06/2017   75     Memorandum in opposition to re 66 MOTION for Summary Judgment , Cross
                    Motion for Summary Judgment and Motion to Dismiss filed by CHEYENNE
                    RIVER SIOUX TRIBE. (Attachments: # 1 Statement of Facts, # 2 Declaration
                    Nicole Ducheneaux, # 3 Exhibit A to Ducheneaux Decl, # 4 Exhibit B to
                    Ducheneaux Decl, # 5 Exhibit C to Ducheneaux Decl, # 6 Exhibit D to
                    Ducheneaux Decl, # 7 Text of Proposed Order)(Ducheneaux, Nicole)
                    (Entered: 01/06/2017)
01/06/2017   76     Cross MOTION for Summary Judgment , Opposition to Motion for Summary
                    Judgment and Motion to Dismiss by CHEYENNE RIVER SIOUX TRIBE
                    (Attachments: # 1 Statement of Facts, # 2 Declaration Nicole Ducheneaux, # 3
                    Exhibit A to Ducheneaux Decl, # 4 Exhibit B to Ducheneaux Decl, # 5 Exhibit
                    C to Ducheneaux Decl, # 6 Exhibit D to Ducheneaux Decl, # 7 Text of
                    Proposed Order)(Ducheneaux, Nicole) (Entered: 01/06/2017)
01/06/2017   77     MOTION to Dismiss, CROSS MOTION for Summary Judgment filed by
                    STANDING ROCK SIOUX TRIBE. (Attachments: # 1 Text of Proposed
                    Order Proposed Order)(Hasselman, Jan) Modified event title on 1/9/2017
                    (znmw). (Entered: 01/06/2017)
01/06/2017   78     Memorandum in opposition to re 66 MOTION for Summary Judgment and In
                    Support of Motion to Dismiss and Cross−Motion for Summary Judgment filed


                                                                                                         37
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 38 of 271



                    by STANDING ROCK SIOUX TRIBE. (Attachments: # 1 Declaration of Jan
                    Hasselman, # 2 Exhibit 1−6 to Decl of J Hasselman, # 3 Exhibit 7−14 to Decl
                    of J Hasselman, # 4 Exhibit 15−17 to Decl of J Hasselman, # 5 Exhibit 18−21
                    to Decl of J Hasselman)(Hasselman, Jan) (Entered: 01/06/2017)
01/06/2017   79     Memorandum in opposition to re 66 MOTION for Summary Judgment filed
                    by UNITED STATES ARMY CORPS OF ENGINEERS. (See Docket Entry
                    73 to view document). (znmw) (Entered: 01/09/2017)
01/16/2017   80     MOTION for Preliminary Injunction , Emergency MOTION for Temporary
                    Restraining Order by DAKOTA ACCESS LLC (Attachments: # 1
                    Memorandum in Support, # 2 Exhibit, # 3 Text of Proposed Order for
                    Temporary Restraining Order, # 4 Text of Proposed Order for Preliminary
                    Injunction)(Scherman, William) (Entered: 01/16/2017)
01/17/2017   81     NOTICE OF SUPPLEMENTAL AUTHORITY by DAKOTA ACCESS LLC
                    (Scherman, William) (Entered: 01/17/2017)
01/17/2017          MINUTE ORDER: The Court ORDERS that a conference call with Chambers
                    is hereby set for today, January 17, 2017 at 4:30 p.m. EST to discuss
                    scheduling for the TRO motion. The Court ORDERS that the parties shall dial
                    into Chambers' toll−free conference−call number, 877−402−9753, at that time.
                    Chambers will contact the parties via email with the dial−in code. Signed by
                    Judge James E. Boasberg on 1/17/2017. (lcjeb2) (Entered: 01/17/2017)
01/17/2017   82     Memorandum in opposition to re 80 MOTION for Preliminary Injunction
                    Emergency MOTION for Temporary Restraining Order filed by STANDING
                    ROCK SIOUX TRIBE. (Hasselman, Jan) (Entered: 01/17/2017)
01/17/2017          MINUTE ORDER: As discussed in today's conference call, the Court
                    ORDERS that the parties shall appear in person or by telephone at a hearing
                    on Dakota Access's Application for TRO on January 18, 2017, at 3:00 p.m., in
                    Courtroom 19. Signed by Judge James E. Boasberg on 1/17/17. (lcjeb2)
                    (Entered: 01/17/2017)
01/17/2017          Set/Reset Hearings: TRO Hearing set for 1/18/2017 at 3:00 PM in Courtroom
                    19 before Judge James E. Boasberg. (zlsj) (Entered: 01/17/2017)
01/18/2017   83     RESPONSE re 80 MOTION for Preliminary Injunction Emergency MOTION
                    for Temporary Restraining Order filed by CHEYENNE RIVER SIOUX
                    TRIBE. (Attachments: # 1 Declaration Nicole Ducheneaux, # 2 Exhibit A to
                    Ducheneaux Decl, # 3 Text of Proposed Order)(Ducheneaux, Nicole)
                    (Entered: 01/18/2017)
01/18/2017   84     REPLY to opposition to motion re 80 MOTION for Preliminary Injunction
                    Emergency MOTION for Temporary Restraining Order filed by DAKOTA
                    ACCESS LLC. (Scherman, William) (Entered: 01/18/2017)
01/18/2017   85     Memorandum in opposition to re 80 MOTION for Preliminary Injunction
                    Emergency MOTION for Temporary Restraining Order filed by UNITED
                    STATES ARMY CORPS OF ENGINEERS. (Attachments: # 1 Exhibit, # 2
                    Exhibit)(Marinelli, Matthew) (Entered: 01/18/2017)
01/18/2017          Minute Entry for proceedings held before Judge James E. Boasberg: Motion
                    Hearing held on 1/18/2017 re 80 MOTION for Preliminary Injunction
                    Emergency MOTION for Temporary Restraining Order filed by DAKOTA

                                                                                                   38
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 39 of 271



                    ACCESS LLC. (Order forthcoming). (Court Reporter Lisa Griffith) (tg)
                    (Entered: 01/18/2017)
01/18/2017          MINUTE ORDER: As explained in open court following today's hearing, the
                    Court ORDERS that Dakota Access's 80 Motion for Temporary Restraining
                    Order is DENIED and its Motion for Preliminary Injunction is WITHDRAWN
                    WITHOUT PREJUDICE. Signed by Judge James E. Boasberg on 01/18/2017.
                    (lcjeb3) (Entered: 01/18/2017)
01/18/2017   88     MANDATE of USCA as to 41 Notice of Appeal to DC Circuit Court, filed by
                    STANDING ROCK SIOUX TRIBE. USCA Case Number 16−5259.
                    (Attachments: # 1 order filed January 18, 2017)(zrdj) (Entered: 01/23/2017)
01/20/2017   86     REPLY to opposition to motion re 66 MOTION for Summary Judgment filed
                    by DAKOTA ACCESS LLC. (Attachments: # 1 Declaration)(Scherman,
                    William) Modified links on 1/23/2017 (znmw). (Entered: 01/20/2017)
01/20/2017   87     Memorandum in opposition to re 77 MOTION to Dismiss MOTION for
                    Summary Judgment, 74 MOTION to Dismiss and Opposition to Motion for
                    Summary Judgment and Cross−Motion for Summary Judgment, 73 MOTION
                    to Dismiss And Memorandum in Opposition to Dakota Access, LLC's Motion
                    for Summary Judgment, 76 Cross MOTION for Summary Judgment ,
                    Opposition to Motion for Summary Judgment and Motion to Dismiss filed by
                    DAKOTA ACCESS LLC. (See Docket Entry 86 to view document). (znmw)
                    (Entered: 01/23/2017)
01/24/2017   89     NOTICE by UNITED STATES ARMY CORPS OF ENGINEERS
                    (Attachments: # 1 Exhibit)(Marinelli, Matthew) (Entered: 01/24/2017)
01/25/2017          MINUTE ORDER: Given the 89 Notice just filed by the Corps, the Court
                    ORDERS that the parties shall appear for a status hearing on January 30, 2017,
                    at 11:00 a.m. to discuss its impact on the pending motions. Signed by Judge
                    James E. Boasberg on 1/25/2017. (lcjeb3) (Entered: 01/25/2017)
01/25/2017          Set/Reset Hearings: Status Conference set for 1/30/2017 at 11:00 AM in
                    Courtroom 19 before Judge James E. Boasberg. (nbn) (Entered: 01/25/2017)
01/26/2017   90     Unopposed MOTION for Extension of Time to File Response/Reply by
                    UNITED STATES ARMY CORPS OF ENGINEERS (Attachments: # 1 Text
                    of Proposed Order)(Marinelli, Matthew) (Entered: 01/26/2017)
01/26/2017          MINUTE ORDER granting 90 Consent Motion for Extension of Time to File.
                    The Court ORDERS that the United States Army Corps of Engineers, the
                    Standing Rock Sioux Tribe, and the Cheyenne River Sioux Tribe shall file any
                    reply briefs in support of their Motions to Dismiss or for Summary Judgment
                    on Dakota Access's Cross−Claim on or before February 20, 2017. Signed by
                    Judge James E. Boasberg on 1/26/2017. (lcjeb3) (Entered: 01/26/2017)
01/26/2017          Set/Reset Deadlines: United States Army Corps of Engineers, the Standing
                    Rock Sioux Tribe, and the Cheyenne River Sioux Tribe shall file any reply
                    briefs in support of their Motions to Dismiss or for Summary Judgment on
                    Dakota Access's Cross−Claim on or before 2/20/2017. (nbn) (Entered:
                    01/26/2017)
01/30/2017          MINUTE ORDER: As discussed at today's status hearing, the Court ORDERS
                    that the parties shall appear for a further status hearing on February 6, 2017, at

                                                                                                         39
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 40 of 271



                    11:30 a.m., at which time the Government will provide an update on any
                    decisionmaking regarding the easement, and Dakota Access will provide an
                    estimated timeline from their potential receipt of an easement through the
                    commencement of oil flow through the pipeline. Signed by Judge James E.
                    Boasberg on 1/30/2017. (lcjeb3) (Entered: 01/30/2017)
01/30/2017          Minute Entry for proceedings held before Judge James E. Boasberg: Status
                    Conference held on 1/30/2017. Status Conference set for 2/6/2017 at 11:30
                    AM in Courtroom 19 before Judge James E. Boasberg. (Court Reporter Lisa
                    Griffith) (nbn) (Entered: 01/30/2017)
02/01/2017   91     NOTICE Regarding Recently Issued Public Document by UNITED STATES
                    ARMY CORPS OF ENGINEERS (Attachments: # 1 Exhibit 1)(Zilioli, Erica)
                    (Entered: 02/01/2017)
02/01/2017   92     MOTION for Protective Order by DAKOTA ACCESS LLC (Attachments: # 1
                    Declaration of William S. Scherman, # 2 Exhibit B, # 3 Exhibit C, # 4 Text of
                    Proposed Order)(Scherman, William) (Entered: 02/01/2017)
02/01/2017   93     SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by DAKOTA ACCESS LLC (This document is SEALED and only
                    available to authorized persons.) (Attachments: # 1 Exhibit A)(Scherman,
                    William) (Entered: 02/01/2017)
02/03/2017          MINUTE ORDER: The Court ORDERS that 93 Dakota Access's sealed
                    Motion for Leave to File Under Seal an unredacted version of Exhibit A to its
                    Motion for a Protective Order is GRANTED. Signed by Judge James E.
                    Boasberg on 2/3/2017. (lcjeb3) (Entered: 02/03/2017)
02/03/2017   94     SEALED DOCUMENT filed by DAKOTA ACCESS LLC. re 92 MOTION
                    for Protective Order filed by DAKOTA ACCESS LLC, Minute Order on
                    Sealed Motion for Leave to File Document Under Seal. (This document is
                    SEALED and only available to authorized persons.)(ztd) (Entered:
                    02/06/2017)
02/06/2017          MINUTE ORDER: As discussed at today's status hearing, the Court ORDERS
                    that the parties shall appear for a further status hearing on February 13, 2017,
                    at 2:00 p.m. in Courtroom 19. Signed by Judge James E. Boasberg on
                    2/6/2017. (lcjeb3) (Entered: 02/06/2017)
02/06/2017          Minute Entry for proceedings held before Judge James E. Boasberg: Status
                    Conference held on 2/6/2017. A further Status Conference set for 2/13/2017 at
                    02:00 PM in Courtroom 19 before Judge James E. Boasberg. (Court Reporter
                    Lisa Griffith) (nbn) (Entered: 02/06/2017)
02/07/2017   95     NOTICE Regarding Recently Issued Public Documents by UNITED STATES
                    ARMY CORPS OF ENGINEERS (Attachments: # 1 Exhibit 1, # 2 Exhibit 2,
                    # 3 Exhibit 3)(Marinelli, Matthew) (Entered: 02/07/2017)
02/08/2017   96     NOTICE of Recently Issued Public Document by UNITED STATES ARMY
                    CORPS OF ENGINEERS (Attachments: # 1 Exhibit 1)(Zilioli, Erica)
                    (Entered: 02/08/2017)
02/09/2017   97     MOTION to Amend/Correct 37 Amended Complaint by CHEYENNE RIVER
                    SIOUX TRIBE (Attachments: # 1 Exhibit, # 2 Text of Proposed
                    Order)(Ducheneaux, Nicole) (Entered: 02/09/2017)

                                                                                                       40
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 41 of 271



02/09/2017    98    MOTION for Preliminary Injunction by CHEYENNE RIVER SIOUX TRIBE
                    (Attachments: # 1 Declaration, # 2 Declaration, # 3 Declaration, # 4
                    Declaration, # 5 Declaration, # 6 Declaration, # 7 Exhibit, # 8 Exhibit, # 9
                    Exhibit, # 10 Exhibit, # 11 Exhibit, # 12 Text of Proposed
                    Order)(Ducheneaux, Nicole) Modified text per counsel on 2/9/2017 (td).
                    (Entered: 02/09/2017)
02/09/2017    99    Ex Parte MOTION for Temporary Restraining Order by CHEYENNE RIVER
                    SIOUX TRIBE (Attachments: # 1 Declaration, # 2 Declaration, # 3
                    Declaration, # 4 Declaration, # 5 Declaration, # 6 Declaration, # 7 Exhibit, # 8
                    Exhibit, # 9 Exhibit, # 10 Exhibit, # 11 Exhibit, # 12 Affidavit, # 13 Text of
                    Proposed Order)(Ducheneaux, Nicole) (Entered: 02/09/2017)
02/09/2017   100    NOTICE of Appearance by Reuben S. Schifman on behalf of UNITED
                    STATES ARMY CORPS OF ENGINEERS (Schifman, Reuben) (Entered:
                    02/09/2017)
02/09/2017   101    TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    12−9−16; Page Numbers: 1−23. Date of Issuance:2−9−17. Court
                    Reporter/Transcriber Lisa W GRIFFITH, Telephone number 2023543247,
                    Tape Number: Lisa_Griffith@dcd.uscourts.gov. Transcripts may be ordered
                    by submitting the <a
                    href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                    Form</a><P></P><P></P>For the first 90 days after this filing date, the
                    transcript may be viewed at the courthouse at a public terminal or purchased
                    from the court reporter referenced above. After 90 days, the transcript may be
                    accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                    ASCII) may be purchased from the court reporter.<P>NOTICE RE
                    REDACTION OF TRANSCRIPTS: The parties have twenty−one days to
                    file with the court and the court reporter any request to redact personal
                    identifiers from this transcript. If no such requests are filed, the transcript will
                    be made available to the public via PACER without redaction after 90 days.
                    The policy, which includes the five personal identifiers specifically covered, is
                    located on our website at www.dcd.uscourts.gov.<P></P> Redaction Request
                    due 3/2/2017. Redacted Transcript Deadline set for 3/12/2017. Release of
                    Transcript Restriction set for 5/10/2017.(Griffith, Lisa) (Entered: 02/09/2017)
02/09/2017   102    TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    1−18−17; Page Numbers: 1−30. Date of Issuance:2−9−17. Court
                    Reporter/Transcriber Lisa W GRIFFITH, Telephone number 2023543247,
                    Tape Number: Lisa_Griffith@dcd.uscourts.gov. Transcripts may be ordered
                    by submitting the <a
                    href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                    Form</a><P></P><P></P>For the first 90 days after this filing date, the
                    transcript may be viewed at the courthouse at a public terminal or purchased
                    from the court reporter referenced above. After 90 days, the transcript may be
                    accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                    ASCII) may be purchased from the court reporter.<P>NOTICE RE
                    REDACTION OF TRANSCRIPTS: The parties have twenty−one days to
                    file with the court and the court reporter any request to redact personal
                    identifiers from this transcript. If no such requests are filed, the transcript will
                    be made available to the public via PACER without redaction after 90 days.
                    The policy, which includes the five personal identifiers specifically covered, is


                                                                                                           41
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 42 of 271



                    located on our website at www.dcd.uscourts.gov.<P></P> Redaction Request
                    due 3/2/2017. Redacted Transcript Deadline set for 3/12/2017. Release of
                    Transcript Restriction set for 5/10/2017.(Griffith, Lisa) (Entered: 02/09/2017)
02/09/2017   103    TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    1−30−17; Page Numbers: 1−20. Date of Issuance:2−9−17. Court
                    Reporter/Transcriber Lisa W GRIFFITH, Telephone number 2023543247,
                    Tape Number: Lisa_Griffith@dcd.uscourts.gov. Transcripts may be ordered
                    by submitting the <a
                    href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                    Form</a><P></P><P></P>For the first 90 days after this filing date, the
                    transcript may be viewed at the courthouse at a public terminal or purchased
                    from the court reporter referenced above. After 90 days, the transcript may be
                    accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                    ASCII) may be purchased from the court reporter.<P>NOTICE RE
                    REDACTION OF TRANSCRIPTS: The parties have twenty−one days to
                    file with the court and the court reporter any request to redact personal
                    identifiers from this transcript. If no such requests are filed, the transcript will
                    be made available to the public via PACER without redaction after 90 days.
                    The policy, which includes the five personal identifiers specifically covered, is
                    located on our website at www.dcd.uscourts.gov.<P></P> Redaction Request
                    due 3/2/2017. Redacted Transcript Deadline set for 3/12/2017. Release of
                    Transcript Restriction set for 5/10/2017.(Griffith, Lisa) (Entered: 02/09/2017)
02/09/2017   104    TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    2−6−17; Page Numbers: 1−22. Date of Issuance:2−9−17. Court
                    Reporter/Transcriber Lisa W GRIFFITH, Telephone number 2023543247,
                    Tape Number: Lisa_Griffith@dcd.uscourts.gov. Transcripts may be ordered
                    by submitting the <a
                    href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                    Form</a><P></P><P></P>For the first 90 days after this filing date, the
                    transcript may be viewed at the courthouse at a public terminal or purchased
                    from the court reporter referenced above. After 90 days, the transcript may be
                    accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                    ASCII) may be purchased from the court reporter.<P>NOTICE RE
                    REDACTION OF TRANSCRIPTS: The parties have twenty−one days to
                    file with the court and the court reporter any request to redact personal
                    identifiers from this transcript. If no such requests are filed, the transcript will
                    be made available to the public via PACER without redaction after 90 days.
                    The policy, which includes the five personal identifiers specifically covered, is
                    located on our website at www.dcd.uscourts.gov.<P></P> Redaction Request
                    due 3/2/2017. Redacted Transcript Deadline set for 3/12/2017. Release of
                    Transcript Restriction set for 5/10/2017.(Griffith, Lisa) (Entered: 02/09/2017)
02/09/2017   105    TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    8−24−16; Page Numbers: 1−62. Date of Issuance:2−9−17. Court
                    Reporter/Transcriber Lisa W GRIFFITH, Telephone number 2023543247,
                    Tape Number: Lisa_Griffith@dcd.uscourts.gov. Transcripts may be ordered
                    by submitting the <a
                    href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                    Form</a><P></P><P></P>For the first 90 days after this filing date, the
                    transcript may be viewed at the courthouse at a public terminal or purchased
                    from the court reporter referenced above. After 90 days, the transcript may be

                                                                                                           42
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 43 of 271



                    accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                    ASCII) may be purchased from the court reporter.<P>NOTICE RE
                    REDACTION OF TRANSCRIPTS: The parties have twenty−one days to
                    file with the court and the court reporter any request to redact personal
                    identifiers from this transcript. If no such requests are filed, the transcript will
                    be made available to the public via PACER without redaction after 90 days.
                    The policy, which includes the five personal identifiers specifically covered, is
                    located on our website at www.dcd.uscourts.gov.<P></P> Redaction Request
                    due 3/2/2017. Redacted Transcript Deadline set for 3/12/2017. Release of
                    Transcript Restriction set for 5/10/2017.(Griffith, Lisa) (Entered: 02/09/2017)
02/09/2017          MINUTE ORDER: The Court ORDERS that it will hear argument on
                    Intervenor Plaintiff Cheyenne River Sioux Tribe's 99 Motion for Temporary
                    Restraining Order at the status hearing on February 13, 2017, at 2:00 p.m.
                    Signed by Judge James E. Boasberg on 2/9/17. (lcjeb3) (Entered: 02/09/2017)
02/10/2017   106    MOTION for Leave to File Amended Complaint by STANDING ROCK
                    SIOUX TRIBE (Attachments: # 1 Exhibit First Amended Complaint, # 2 Text
                    of Proposed Order Proposed Order)(Hasselman, Jan) (Entered: 02/10/2017)
02/10/2017   107    Joinder 99 in Motion for Temporary Restraining Order by STANDING
                    ROCK SIOUX TRIBE (Attachments: # 1 Declaration Second Declaration of
                    Dave Archambault, II)(Hasselman, Jan) Modified per Chambers on 2/16/2017
                    (td). (Entered: 02/10/2017)
02/10/2017   108    NOTICE of Appearance by GREAT PLAINS TRIBAL CHAIRMAN'S
                    ASSOCIATION (Guest, Richard) Modified event title on 2/13/2017 (znmw).
                    (Entered: 02/10/2017)
02/10/2017   109    MOTION for Leave to File Amicus Curiae Brief by GREAT PLAINS
                    TRIBAL CHAIRMAN'S ASSOCIATION (Attachments: # 1 Amicus Curiae
                    Brief)(Guest, Richard) (Entered: 02/10/2017)
02/11/2017   110    NOTICE of Appearance by Joseph V. Messineo on behalf of STEVE VANCE
                    (Messineo, Joseph) (Entered: 02/11/2017)
02/11/2017   111    MOTION to Intervene by STEVE VANCE (Attachments: # 1 Exhibit
                    Complaint, # 2 Text of Proposed Order, # 3 Declaration Joseph
                    Messineo)(Messineo, Joseph) (Entered: 02/11/2017)
02/11/2017   112    NOTICE of Appearance by Nicole E. Ducheneaux on behalf of STEVE
                    VANCE (Ducheneaux, Nicole) (Main Document 112 replaced on 2/13/2017)
                    (znmw). (Entered: 02/11/2017)
02/13/2017   113    Memorandum in opposition to re 99 Ex Parte MOTION for Temporary
                    Restraining Order filed by DAKOTA ACCESS LLC. (Attachments: # 1
                    Declaration of William S. Scherman)(Scherman, William) (Entered:
                    02/13/2017)
02/13/2017   114    RESPONSE re 99 Ex Parte MOTION for Temporary Restraining Order filed
                    by UNITED STATES ARMY CORPS OF ENGINEERS. (Attachments: # 1
                    Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6
                    Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit I, # 10 Exhibit J, # 11
                    Exhibit K)(Schifman, Reuben) (Entered: 02/13/2017)
02/13/2017   115

                                                                                                           43
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 44 of 271



                    AFFIDAVIT re 99 Ex Parte MOTION for Temporary Restraining Order by
                    CHEYENNE RIVER SIOUX TRIBE. (Attachments: # 1 Exhibit A, # 2
                    Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7
                    Exhibit G, # 8 Exhibit H, # 9 Exhibit I)(Ducheneaux, Nicole) (Entered:
                    02/13/2017)
02/13/2017          MINUTE ORDER: As discussed at today's status hearing, the Court ORDERS
                    that: 1) CRST's 99 TRO Application is DENIED; 2) Dakota Access shall
                    provide an update on February 21, 2017, and every Monday thereafter as to
                    the likely date that oil will begin to flow beneath Lake Oahe; 3) The Court will
                    hold a hearing on CRST's Motion for Preliminary Injunction on February 27,
                    2017, at 2:00 p.m.; 3) Oppositions to such Motion shall be due by February 21,
                    2017, with any Reply due by February 24, 2017; 4) SRST's Motion for Partial
                    Summary Judgment shall be filed by February 14, 2017, with Oppositions due
                    by March 7, 2017, and any Reply due by March 21, 2017; 5) The Government
                    may have a two−week extension to oppose Dakota Access's Motion for
                    Protective Order; and 6) Defendants may have a 30−day extension to respond
                    to the Tribes' Motions to Amend Complaint. Signed by Judge James E.
                    Boasberg on 2/13/2017. (lcjeb3) (Entered: 02/13/2017)
02/13/2017          Minute Entry for proceedings held before Judge James E. Boasberg: Status
                    Conference/Motion Hearing held on 2/13/2017. Oral arguments heard, and
                    Motion for TRO Application 99 , is DENIED in open Court. Motion for Leave
                    to File Brief 109 , GRANTED in open court. Motion for Partial Summary
                    Judgment due by 2/14/2017. Response to Motion for Partial Summary
                    Judgment due by 3/7/2017. Reply to Motion for Partial Summary Judgment
                    due by 3/21/2017. Oppositions to CRST's Motion for Preliminary Injunction
                    due by 2/21/2017. Replies due by 2/24/2017. Motion Hearing set for
                    2/27/2017 at 02:00 PM in Courtroom 19 before Judge James E. Boasberg.
                    (Court Reporter Lisa Moreira) (nbn) Modified on 2/14/2017 to take off party
                    named for opposition. (nbn). (Entered: 02/14/2017)
02/14/2017          MINUTE ORDER: The Court ORDERS that the 109 Motion of the Great
                    Plains Tribal Chairmans' Association for Leave to File Brief as Amicus Curiae
                    is GRANTED. Signed by Judge James E. Boasberg on 2/14/2017. (lcjeb3)
                    (Entered: 02/14/2017)
02/14/2017   116    AMICUS BRIEF by GREAT PLAINS TRIBAL CHAIRMAN'S
                    ASSOCIATION. (td) (Entered: 02/14/2017)
02/14/2017   117    MOTION for Partial Summary Judgment by STANDING ROCK SIOUX
                    TRIBE (Attachments: # 1 Memorandum in Support of SRST's Motion for
                    Partial Summary Judgment, # 2 Declaration of Jan Haselman ISO SRST's
                    Motion for Partial Summary Judgment, # 3 Exhibit 1 to J Hasselman Decl, # 4
                    Exhibit 2 to J Hasselman Decl, # 5 Exhibit 3 to J Hasselman Decl, # 6 Exhibit
                    4 to J Hasselman Decl, # 7 Exhibit 5 to J Hasselman Decl, # 8 Exhibit 6 to J
                    Hasselman Decl, # 9 Exhibit 7 to J Hasselman Decl, # 10 Exhibit 8 to J
                    Hasselman Decl, # 11 Exhibit 9 to J Hasselman Decl, # 12 Exhibit 10 to J
                    Hasselman Decl, # 13 Exhibit 11 to J Hasselman Decl, # 14 Exhibit 12 to J
                    Hasselman Decl, # 15 Exhibit 13 to J Hasselman Decl, # 16 Exhibit 14 to J
                    Hasselman Decl, # 17 Exhibit 15 to J Hasselman Decl, # 18 Exhibit 16 to J
                    Hasselman Decl, # 19 Exhibit 17 to J Hasselman Decl, # 20 Exhibit 18 to J
                    Hasselman Decl, # 21 Exhibit 19 to J Hasselman Decl, # 22 Exhibit 20 to J


                                                                                                       44
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 45 of 271



                    Hasselman Decl, # 23 Exhibit 21 to J Hasselman Decl, # 24 Exhibit 22 to J
                    Hasselman Decl, # 25 Exhibit 23 to J Hasselman Decl, # 26 Text of Proposed
                    Order)(Hasselman, Jan) (Entered: 02/14/2017)
02/14/2017   118    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by STANDING ROCK SIOUX TRIBE (This document is SEALED and
                    only available to authorized persons.) (Attachments: # 1 Declaration of
                    Richard B. Kuprewicz)(Hasselman, Jan) (Entered: 02/14/2017)
02/15/2017          MINUTE ORDER: The Court ORDERS that Plaintiff Standing Rock Sioux
                    Tribe's 118 Sealed Motion for Leave to File Document Under Seal is
                    GRANTED. Signed by Judge James E. Boasberg on 2/15/2017. (lcjeb3)
                    (Entered: 02/15/2017)
02/15/2017   119    TRANSCRIPT OF STATUS CONFERENCE/MOTION HEARING before
                    Judge James E. Boasberg held on February 13, 2017; Page Numbers: 1−45.
                    Date of Issuance:February 15, 2017. Court Reporter/Transcriber Lisa A.
                    Moreira, RDR, CRR, Telephone number 202−354−3187, Transcripts may be
                    ordered by submitting the Transcript Order Form

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or p urchased from the court reporter
                    referenced above. After 90 days, the transcript may be accessed via PACER.
                    Other transcript formats, (multi−page, condensed, CD or ASCII) may be
                    purchased from the court reporter.

                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.

                    Redaction Request due 3/8/2017. Redacted Transcript Deadline set for
                    3/18/2017. Release of Transcript Restriction set for 5/16/2017.(Moreira, Lisa)
                    (Entered: 02/15/2017)
02/15/2017   120    SEALED DOCUMENT (Declaration of Richard B. Kuprewicz) filed by
                    STANDING ROCK SIOUX TRIBE. re Order on Sealed Motion for Leave to
                    File Document Under Seal. (This document is SEALED and only available to
                    authorized persons.)(ztd) (Entered: 02/15/2017)
02/15/2017   121    MOTION for Extension of Time to File Response/Reply Opposition to Dakota
                    Access Motion for Protective Order by STANDING ROCK SIOUX TRIBE
                    (Attachments: # 1 Text of Proposed Order)(Hasselman, Jan) (Entered:
                    02/15/2017)
02/15/2017          MINUTE ORDER: The Court ORDERS that, given Dakota Access's
                    agreement that its Cross−Claim should be held in abeyance, no further briefing
                    on such Cross−Claim need be filed until further Order of the Court. Signed by
                    Judge James E. Boasberg on 2/15/2017. (lcjeb3) (Entered: 02/15/2017)
02/15/2017          MINUTE ORDER granting 121 Motion for Extension of Time to File. The
                    Court ORDERS that any opposition to Dakota Access's Motion for a


                                                                                                           45
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 46 of 271



                    Protective Order shall be due on or before March 1, 2017. Signed by Judge
                    James E. Boasberg on 2/15/2017. (lcjeb3) (Entered: 02/15/2017)
02/15/2017          Set/Reset Deadlines: Any opposition to Dakota Access's Motion for a
                    Protective Order shall due by 3/1/2017. (nbn) (Entered: 02/16/2017)
02/16/2017          MINUTE ORDER: At the request of counsel, the Court ORDERS that the
                    hearing on CRST's Motion for Preliminary Injunction set for February 27,
                    2017, at 2:00 p.m. is VACATED AND RESET for February 28, 2017, at
                    11:00 a.m. Signed by Judge James E. Boasberg on 2/16/17. (lcjeb2) (Entered:
                    02/16/2017)
02/16/2017          Set/Reset Hearings: Motion Hearing set for 2/28/2017 at 11:00 AM in
                    Courtroom 19 before Judge James E. Boasberg. (nbn) (Entered: 02/17/2017)
02/21/2017   122    NOTICE of Appearance by Michael L. Roy on behalf of OGLALA SIOUX
                    TRIBE (Roy, Michael) (Entered: 02/21/2017)
02/21/2017   123    STATUS REPORT by DAKOTA ACCESS LLC. (Scherman, William)
                    (Entered: 02/21/2017)
02/21/2017   124    RESPONSE re 98 Ex Parte MOTION for Preliminary Injunction filed by
                    DAKOTA ACCESS LLC. (Attachments: # 1 Declaration of William S.
                    Scherman)(Scherman, William) (Entered: 02/21/2017)
02/21/2017   125    MOTION for Leave to File Brief as Amici Curiae in Support of Plaintiff
                    Standing Rock Sioux Tribe's Motion for Partial Summary Judgment by
                    ASSOCIATION ON AMERICAN INDIAN AFFAIRS, PUEBLO OF
                    POJOAQUE, UNIVERSITY OF NEW MEXICO SCHOOL OF LAW
                    NATURAL RESOURCES AND ENVIRONMENTAL LAW CLINIC
                    (Attachments: # 1 Exhibit Brief of Amici Curiae)(Homer, Elizabeth) (Entered:
                    02/21/2017)
02/21/2017   126    MOTION for Leave to File Amicus Brief in Support of Plaintiff Standing Rock
                    Sioux Tribe's Motion for Partial Summary Judgment by OGLALA SIOUX
                    TRIBE (Attachments: # 1 Text of Proposed Order granting leave to file amicus
                    brief, # 2 Amicus Brief in Support of Plaintiff Standing Rock Sioux Tribe's
                    Motion for Partial Summary Judgment, # 3 Declaration of Michael L. Roy, # 4
                    Exhibit 1, # 5 Exhibit 2, # 6 Exhibit 3, # 7 Exhibit 4)(Roy, Michael) (Entered:
                    02/21/2017)
02/21/2017   127    Memorandum in opposition to re 98 Ex Parte MOTION for Preliminary
                    Injunction filed by UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5
                    Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8 Exhibit H, # 9 Exhibit I, # 10
                    Exhibit J, # 11 Exhibit K, # 12 Exhibit L, # 13 Exhibit M, # 14 Exhibit N, # 15
                    Exhibit O)(Zilioli, Erica) (Entered: 02/21/2017)
02/21/2017   128    MOTION for Leave to File Amici Curiae in Support of Plaintiff Standing Rock
                    Sioux Tribe's Motion for Partial Summary Judgement by NATIONAL
                    INDIGENOUS WOMENS RESOURCE CENTER AND ADDITIONAL
                    AMICI (Attachments: # 1 Exhibit Amicus Curiae Brief, # 2 Exhibit Exhibit
                    A)(Nagle, Mary) (Entered: 02/21/2017)
02/21/2017   129    NOTICE of Appearance by Mary Kathryn Nagle on behalf of NATIONAL
                    INDIGENOUS WOMENS RESOURCE CENTER AND ADDITIONAL

                                                                                                      46
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 47 of 271



                    AMICI (Nagle, Mary) (Entered: 02/21/2017)
02/22/2017          MINUTE ORDER: The Court ORDERS that the 128 Motion of the National
                    Indigenous Women's Resource Center and Additional Amici for Leave to File
                    Brief as Amicus Curiae is GRANTED. Signed by Judge James E. Boasberg on
                    2/22/2017. (lcjeb3) (Entered: 02/22/2017)
02/22/2017   130    MOTION for Leave to File Brief Amici Curiae by National Congress of
                    American Indians, et al. (Attachments: # 1 Text of Proposed Order Proposed
                    Order, # 2 Memorandum in Support Proposed Brief Amici Curiae, # 3
                    Declaration Declaration of Riyaz Kanji)(Kanji, Riyaz) (Entered: 02/22/2017)
02/22/2017          MINUTE ORDER: The Court ORDERS that the 126 Motion of the Oglala
                    Sioux Tribe for Leave to File Brief as Amicus Curiae is GRANTED. Signed
                    by Judge James E. Boasberg on 2/22/2017. (lcjeb3) (Entered: 02/22/2017)
02/22/2017          MINUTE ORDER: The Court ORDERS that the 125 Motion of the
                    Association on American Indian Affairs, Pueblo of Pojoaque, and University
                    of New Mexico School of Law Natural Resources and Environmental Law
                    Clinic for Leave to File Brief as Amicus Curiae is GRANTED. Signed by
                    Judge James E. Boasberg on 2/22/2017. (lcjeb3) (Entered: 02/22/2017)
02/22/2017          MINUTE ORDER: The Court ORDERS that the 130 Motion of the National
                    Congress of American Indians, et al., for Leave to File Brief as Amicus Curiae
                    is GRANTED. Signed by Judge James E. Boasberg on 2/22/2017. (lcjeb3)
                    (Entered: 02/22/2017)
02/22/2017   131    MOTION for Partial Summary Judgment by CHEYENNE RIVER SIOUX
                    TRIBE (Attachments: # 1 Statement of Facts, # 2 Exhibit, # 3 Exhibit, # 4
                    Exhibit, # 5 Exhibit, # 6 Text of Proposed Order)(Ducheneaux, Nicole)
                    (Entered: 02/22/2017)
02/22/2017   132    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by CHEYENNE RIVER SIOUX TRIBE (This document is SEALED and
                    only available to authorized persons.) (Attachments: # 1 Exhibit, # 2
                    Exhibit)(Ducheneaux, Nicole) (Entered: 02/22/2017)
02/22/2017   133    MOTION to Expedite by CHEYENNE RIVER SIOUX TRIBE (Attachments:
                    # 1 Text of Proposed Order)(Ducheneaux, Nicole) (Entered: 02/22/2017)
02/22/2017   136    AMICUS BRIEF by NATIONAL INDIGENOUS WOMENS RESOURCE
                    CENTER AND ADDITIONAL AMICI. (Attachments: # 1 Exhibit A)(znmw)
                    (Entered: 02/24/2017)
02/22/2017   137    AMICUS BRIEF by ASSOCIATION ON AMERICAN INDIAN AFFAIRS,
                    PUEBLO OF POJOAQUE, UNIVERSITY OF NEW MEXICO SCHOOL OF
                    LAW NATURAL RESOURCES AND ENVIRONMENTAL LAW CLINIC.
                    (znmw) (Entered: 02/24/2017)
02/22/2017   138    AMICUS BRIEF by OGLALA SIOUX TRIBE. (Attachments: # 1
                    Declaration, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4)(znmw)
                    (Entered: 02/24/2017)
02/23/2017          MINUTE ORDER: The Court ORDERS that Plaintiff−Intervenor Cheyenne
                    River Sioux Tribe's 132 Sealed Motion for Leave to File Document Under
                    Seal is GRANTED. Signed by Judge James E. Boasberg on 2/23/2017.


                                                                                                     47
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 48 of 271



                    (lcjeb3) (Entered: 02/23/2017)
02/23/2017          MINUTE ORDER granting 133 Intervenor−Plaintiff Cheyenne River Sioux
                    Tribe's Unopposed Motion for Expedited Briefing Schedule on the Tribe's 131
                    Motion for Partial Summary Judgment. The Court ORDERS that any
                    opposition shall be due on or before March 23, 2017, and that Cheyenne River
                    Sioux Tribe's reply shall be due on or before April 6, 2017. Signed by Judge
                    James E. Boasberg on 2/23/2017. (lcjeb3) (Entered: 02/23/2017)
02/23/2017   134    AMICUS BRIEF by NATIONAL CONGRESS OF AMERICA INDIANS,
                    UNITED SOUTH AND EASTER TRIBES SOVEREIGNTY PROTECTION
                    FUND, INC., NATIONAL INDIAN GAMING ASSOCIATION, NATIONAL
                    INDIAN EDUCATION, ASSOCIATION, NATIONAL ASSOCIATION OF
                    TRIBAL HISTORIC PRESERVATION OFFICERS, INTER TRIBAL
                    ASSOCIATION OF ARIZONA, GREAT PLAINS TRIBAL CHAIRMAN'S
                    ASSOCIATION, FRED T. KOREMATZU CENTER FOR LAW AND
                    EQUALITY, AMERICAN CIVIL LIBERTIES UNION, 34 FEDERALLY
                    RECOGNIZED INDIAN TRIBES (Attachments: # 1 Declaration Declaration
                    of Riyaz A. Kanji, # 2 Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6
                    Exhibit 5, # 7 Exhibit 6, # 8 Exhibit 7, # 9 Exhibit 8, # 10 Exhibit 9, # 11
                    Exhibit 10)(Kanji, Riyaz) Modified event title and filers on 2/24/2017 (znmw).
                    (Entered: 02/23/2017)
02/23/2017          Set/Reset Deadlines: Opposition due by 3/23/2017. Replies due by 4/6/2017.
                    (nbn) (Entered: 02/23/2017)
02/23/2017   135    SEALED DOCUMENT filed by CHEYENNE RIVER SIOUX TRIBE. re
                    Order on Sealed Motion for Leave to File Document Under Seal. (This
                    document is SEALED and only available to authorized persons.)(ztd)
                    (Entered: 02/23/2017)
02/24/2017   139    Memorandum in opposition to re 111 MOTION to Intervene by Steve Vance
                    filed by UNITED STATES ARMY CORPS OF ENGINEERS. (Brar,
                    Amarveer) (Entered: 02/24/2017)
02/24/2017   140    REPLY to opposition to motion re 98 Ex Parte MOTION for Preliminary
                    Injunction − SRST's Reply In Support of CRST's Motion for PI − filed by
                    STANDING ROCK SIOUX TRIBE. (Hasselman, Jan) (Entered: 02/24/2017)
02/24/2017   141    REPLY to opposition to motion re 98 Ex Parte MOTION for Preliminary
                    Injunction filed by CHEYENNE RIVER SIOUX TRIBE. (Attachments: # 1
                    Declaration Nicole Ducheneaux)(Ducheneaux, Nicole) (Entered: 02/24/2017)
02/25/2017   142    Memorandum in opposition to re 111 MOTION to Intervene filed by
                    DAKOTA ACCESS LLC. (Attachments: # 1 Text of Proposed
                    Order)(Scherman, William) (Entered: 02/25/2017)
02/27/2017   143    AFFIDAVIT of Steve Vance in Support of Preliminary Injunction by
                    CHEYENNE RIVER SIOUX TRIBE. (Attachments: # 1
                    Exhibit)(Ducheneaux, Nicole) (Entered: 02/27/2017)
02/27/2017   144    STATUS REPORT by DAKOTA ACCESS LLC. (Scherman, William)
                    (Entered: 02/27/2017)
02/27/2017   145    MOTION to Intervene by Sara Jumping Eagle, LaDonna Brave Bull Allard,
                    Virgil Taken Alive, Cheyenne Garcia, William Lefthand, Maxine Brings Him

                                                                                                         48
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 49 of 271



                    Back−Janis, Kathy Willcuts, Crystal Cole, Russell Vazquez, Thomas E.
                    Barber, Sr, Tatolowan Garcia, Chani Phillips, Wastewin Young (Attachments:
                    # 1 Exhibit Proposed Intervenors' ComplaintComplaint, # 2 Exhibit
                    Declarations, # 3 Exhibit Janis Exhibit)(Hall, Oliver) (Entered: 02/27/2017)
02/28/2017          Minute Entry for proceedings held before Judge James E. Boasberg: Motion
                    Hearing held on 2/28/2017 re 98 Ex Parte MOTION for Preliminary
                    Injunction filed by CHEYENNE RIVER SIOUX TRIBE. Oral arguments
                    heard and motion taken under advisement. Written ruling forthcoming. (Court
                    Reporter Lisa Griffith) (nbn) (Entered: 02/28/2017)
02/28/2017          MINUTE ORDER: As agreed by the parties at today's hearing, the Court
                    ORDERS that the following motions are DENIED WITHOUT PREJUDICE,
                    given that Dakota Access's Cross−Claim is currently moot: 1) Dakota Access's
                    66 Motion for Summary Judgment, 2) The Corps' 73 Motion to Dismiss, 3)
                    Cheyenne River's 74 Motion to Dismiss, 4) Cheyenne River's 76 Cross Motion
                    for Summary Judgment, and 5) Standing Rock's 77 Motion to Dismiss and
                    Cross Motion for Summary Judgment. Signed by Judge James E. Boasberg on
                    2/28/2017. (lcjeb3) (Entered: 02/28/2017)
03/01/2017   146    RESPONSE re 92 MOTION for Protective Order filed by UNITED STATES
                    ARMY CORPS OF ENGINEERS. (Attachments: # 1 Exhibit 1, # 2 Exhibit
                    2)(Zilioli, Erica) (Entered: 03/01/2017)
03/01/2017   147    MOTION for Extension of Time to File Response/Reply as to 111 MOTION
                    to Intervene by CHEYENNE RIVER SIOUX TRIBE (Attachments: # 1 Text
                    of Proposed Order)(Messineo, Joseph) (Entered: 03/01/2017)
03/01/2017   148    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by UNITED STATES ARMY CORPS OF ENGINEERS (This document
                    is SEALED and only available to authorized persons.) (Attachments: # 1
                    Exhibit A, # 2 Text of Proposed Order)(Zilioli, Erica) (Entered: 03/01/2017)
03/01/2017   149    Memorandum in opposition to re 92 MOTION for Protective Order filed by
                    CHEYENNE RIVER SIOUX TRIBE, STANDING ROCK SIOUX TRIBE.
                    (Hasselman, Jan) (Entered: 03/01/2017)
03/01/2017   150    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by CHEYENNE RIVER SIOUX TRIBE, STANDING ROCK SIOUX
                    TRIBE (This document is SEALED and only available to authorized persons.)
                    (Attachments: # 1 Exhibit Confidential − SRST's and CRST's Opposition to
                    Mtn for Protective Order)(Hasselman, Jan) (Entered: 03/01/2017)
03/02/2017          MINUTE ORDER granting 147 Motion for Extension of Time to File. The
                    Court ORDERS that the Cheyenne River Sioux Tribe's Reply to Defendants'
                    Opposition to Steve Vance's Motion to Intervene shall be due by March 6,
                    2017. Signed by Judge James E. Boasberg on 3/2/2017. (lcjeb3) (Entered:
                    03/02/2017)
03/02/2017          MINUTE ORDER: The Court ORDERS that the Corps' 148 Sealed Motion for
                    Leave to File Document Under Seal is GRANTED. Signed by Judge James E.
                    Boasberg on 3/2/2017. (lcjeb3) (Entered: 03/02/2017)
03/02/2017          MINUTE ORDER: The Court ORDERS that the Cheyenne River Sioux
                    Tribe's 150 Sealed Motion for Leave to File Document Under Seal is


                                                                                                   49
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 50 of 271



                    GRANTED. Signed by Judge James E. Boasberg on 3/2/2017. (lcjeb3)
                    (Entered: 03/02/2017)
03/02/2017          Set/Reset Deadlines: Answer due by 3/6/2017. (nbn) (Entered: 03/02/2017)
03/02/2017   151    SEALED DOCUMENT (Exhibit A) filed by UNITED STATES ARMY
                    CORPS OF ENGINEERS. re Minute Order on Sealed Motion for Leave to
                    File Document Under Seal, 146 Response to motion filed by UNITED
                    STATES ARMY CORPS OF ENGINEERS. (This document is SEALED and
                    only available to authorized persons.)(ztd) (Entered: 03/02/2017)
03/02/2017   152    SEALED OPPOSITION filed by CHEYENNE RIVER SIOUX TRIBE,
                    STANDING ROCK SIOUX TRIBE re 92 MOTION for Protective Order (ztd)
                    (Entered: 03/02/2017)
03/03/2017   153    MOTION for Extension of Time to File Response/Reply as to 117 MOTION
                    for Partial Summary Judgment by UNITED STATES ARMY CORPS OF
                    ENGINEERS (Schifman, Reuben) (Entered: 03/03/2017)
03/03/2017   154    RESPONSE re 153 MOTION for Extension of Time to File Response/Reply
                    as to 117 MOTION for Partial Summary Judgment filed by STANDING
                    ROCK SIOUX TRIBE. (Hasselman, Jan) (Entered: 03/03/2017)
03/03/2017          MINUTE ORDER granting 153 Motion for Extension of Time to File. The
                    Court ORDERS that the Corps shall file its Opposition and Cross−Motion to
                    Plaintiff Standing Rock Sioux Tribes Motion for Partial Summary Judgment
                    on or before March 14, 2017. Signed by Judge James E. Boasberg on
                    3/3/2017. (lcjeb3) (Entered: 03/03/2017)
03/03/2017          Set/Reset Deadlines: The Corps shall file its Opposition and Cross−Motion to
                    Plaintiff Standing Rock Sioux Tribes Motion for Partial Summary Judgment
                    by 3/14/2017. (nbn) (Entered: 03/06/2017)
03/06/2017   155    REPLY to opposition to motion re 111 MOTION to Intervene filed by
                    CHEYENNE RIVER SIOUX TRIBE. (Attachments: # 1
                    Exhibit)(Ducheneaux, Nicole) (Entered: 03/06/2017)
03/06/2017   156    STATUS REPORT by DAKOTA ACCESS LLC. (Scherman, William)
                    (Entered: 03/06/2017)
03/07/2017   157    ORDER DENYING 98 Motion for Preliminary Injunction. Signed by Judge
                    James E. Boasberg on 3/7/2017. (lcjeb3) (Entered: 03/07/2017)
03/07/2017   158    MEMORANDUM OPINION re 157 Order on Motion for Preliminary
                    Injunction. Signed by Judge James E. Boasberg on 3/7/2017. (lcjeb3)
                    (Entered: 03/07/2017)
03/07/2017   159    RESPONSE re 117 MOTION for Partial Summary Judgment filed by
                    DAKOTA ACCESS LLC. (Attachments: # 1 Declaration of William S.
                    Scherman, # 2 Text of Proposed Order)(Scherman, William) (Entered:
                    03/07/2017)
03/08/2017   160    Unopposed MOTION for Extension of Time to File Response/Reply as to 145
                    MOTION to Intervene by UNITED STATES ARMY CORPS OF
                    ENGINEERS (Attachments: # 1 Text of Proposed Order)(Zilioli, Erica)
                    (Entered: 03/08/2017)


                                                                                                   50
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 51 of 271



03/08/2017   161    REPLY to opposition to motion re 92 MOTION for Protective Order filed by
                    DAKOTA ACCESS LLC. (Scherman, William) (Entered: 03/08/2017)
03/09/2017          MINUTE ORDER granting 160 Motion for Extension of Time to File. The
                    Court ORDERS that all responses to the 145 Motion to Intervene filed by Sara
                    Jumping Eagle, et al., shall be due on or before March 27, 2017. Signed by
                    Judge James E. Boasberg on 3/9/2017. (lcjeb3) (Entered: 03/09/2017)
03/09/2017          Set/Reset Deadlines: All responses to the 145 Motion to Intervene filed by
                    Sara Jumping Eagle, et al., due by 3/27/2017. (nbn) (Entered: 03/09/2017)
03/10/2017   162    MOTION for Leave to File Declaration of William R. Perry by STANDING
                    ROCK SIOUX TRIBE (Attachments: # 1 Exhibit Declaration of William R.
                    Perry)(Hasselman, Jan) (Entered: 03/10/2017)
03/10/2017          MINUTE ORDER: The Court ORDERS that Standing Rock's 162 Motion for
                    Leave to File Declaration of William R. Perry is GRANTED. Signed by Judge
                    James E. Boasberg on 3/10/2017. (lcjeb3) (Entered: 03/10/2017)
03/10/2017   163    RESPONSE re 162 MOTION for Leave to File Declaration of William R.
                    Perry filed by DAKOTA ACCESS LLC. (Scherman, William) (Entered:
                    03/10/2017)
03/10/2017   164    NOTICE OF APPEAL TO DC CIRCUIT COURT as to 158 Memorandum &
                    Opinion, 157 Order on Motion for Preliminary Injunction by CHEYENNE
                    RIVER SIOUX TRIBE. Filing fee $ 505, receipt number 0090−4873021. Fee
                    Status: Fee Paid. Parties have been notified. (Ducheneaux, Nicole) (Entered:
                    03/10/2017)
03/10/2017   165    MOTION Injunction Pending Appeal by CHEYENNE RIVER SIOUX TRIBE
                    (Attachments: # 1 Text of Proposed Order)(Ducheneaux, Nicole) (Entered:
                    03/10/2017)
03/10/2017   166    DECLARATION of William R. Perry re 149 Memorandum in Opposition by
                    STANDING ROCK SIOUX TRIBE. (znmw) (Entered: 03/13/2017)
03/13/2017          MINUTE ORDER: If Defendants oppose Plaintiff CRST's 165 Motion for
                    Injunction Pending Appeal, the Court ORDERS that they shall file such
                    opposition by March 14, 2017. Signed by Judge James E. Boasberg on
                    3/13/2017. (lcjeb3) (Entered: 03/13/2017)
03/13/2017          MINUTE ORDER: Given that the Court denied the CRST's Motion for
                    Preliminary Injunction on grounds unrelated to standing, the Court ORDERS
                    that those individuals who have sought to intervene as Plaintiffs, see ECF Nos.
                    111, 145, shall file a Notice by March 20, 2017, indicating whether they still
                    wish to intervene and, if so, why their claims are not sufficiently represented
                    by the existing Plaintiffs. Defendants may respond to such Notice by March
                    27, 2017, indicating their position on intervention. Signed by Judge James E.
                    Boasberg on 3/13/2017. (lcjeb3) (Entered: 03/13/2017)
03/13/2017   167    Transmission of the Notice of Appeal, Order Appealed, and Docket Sheet to
                    US Court of Appeals. The Court of Appeals fee was paid this date re 164
                    Notice of Appeal to DC Circuit Court. (znmw) (Entered: 03/13/2017)
03/13/2017          Set/Reset Deadlines: Individuals who have sought to intervene as Plaintiffs,
                    see ECF Nos. 111 , 145 , shall file a Notice by by 3/20/2017. Defendants may


                                                                                                      51
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 52 of 271



                    respond to such Notice by by 3/27/2017. (nbn) (Entered: 03/13/2017)
03/13/2017          Set/Reset Deadlines: Opposition due by 3/14/2017. (nbn) (Entered:
                    03/13/2017)
03/13/2017   168    Memorandum in opposition to re 165 MOTION Injunction Pending Appeal
                    filed by DAKOTA ACCESS LLC. (Scherman, William) (Entered:
                    03/13/2017)
03/13/2017   169    STATUS REPORT by DAKOTA ACCESS LLC. (Scherman, William)
                    (Entered: 03/13/2017)
03/14/2017   170    Memorandum in opposition to re 165 MOTION Injunction Pending Appeal
                    filed by UNITED STATES ARMY CORPS OF ENGINEERS. (Brar,
                    Amarveer) (Entered: 03/14/2017)
03/14/2017   171    ORDER denying 165 Motion for an Injunction Pending Appeal. Signed by
                    Judge James E. Boasberg on 3/14/2017. (lcjeb3) (Entered: 03/14/2017)
03/14/2017   172    Memorandum in opposition to re 117 MOTION for Partial Summary
                    Judgment and Cross Motion for Partial Summary Judgment filed by UNITED
                    STATES ARMY CORPS OF ENGINEERS. (Attachments: # 1 Exhibit A, # 2
                    Exhibit B, # 3 Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7
                    Exhibit G, # 8 Exhibit H, # 9 Exhibit I, # 10 Exhibit J, # 11 Exhibit K, # 12
                    Exhibit L, # 13 Exhibit M, # 14 Exhibit N, # 15 Exhibit O, # 16 Exhibit P, #
                    17 Exhibit Q, # 18 Text of Proposed Order)(Schifman, Reuben) (Entered:
                    03/14/2017)
03/14/2017   173    CROSS MOTION for Partial Summary Judgment by UNITED STATES
                    ARMY CORPS OF ENGINEERS. (See Docket Entry 172 to view document).
                    (znmw) (Entered: 03/15/2017)
03/15/2017   174    Unopposed MOTION to Consolidate Cases by UNITED STATES ARMY
                    CORPS OF ENGINEERS (Attachments: # 1 Text of Proposed Order)(Brar,
                    Amarveer) (Entered: 03/15/2017)
03/15/2017          USCA Case Number 17−5043 for 164 Notice of Appeal to DC Circuit Court,
                    filed by CHEYENNE RIVER SIOUX TRIBE. (td) (Entered: 03/17/2017)
03/16/2017          MINUTE ORDER: The Court ORDERS that: (1) The Corps' 174 Unopposed
                    Motion to Consolidate Cases is GRANTED; (2) The cases Standing Rock
                    Sioux Tribe v. United States Army Corps of Engineers, 16−1534; Yankton
                    Sioux Tribe v. United States Army Corps of Engineers, 16−1796; and Oglala
                    Sioux Tribe v. United States Army Corps of Engineers, 17−267, SHALL BE
                    CONSOLIDATED; (3) All filings in these consolidated cases shall be made
                    only in the first−filed case, 16−1534; and (4) The Clerk is directed to
                    administratively close any of the open cases that are being consolidated.
                    Signed by Judge James E. Boasberg on 3/16/2017. (lcjeb3) (Entered:
                    03/16/2017)
03/16/2017   175    MOTION for Extension of Time to File Response/Reply as to 173 MOTION
                    for Partial Summary Judgment and 159 Opposition Brief by STANDING
                    ROCK SIOUX TRIBE (Hasselman, Jan) (Entered: 03/16/2017)
03/16/2017   176    Memorandum in opposition to re 175 MOTION for Extension of Time to File
                    Response/Reply as to 173 MOTION for Partial Summary Judgment and 159


                                                                                                    52
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 53 of 271



                    Opposition Brief filed by DAKOTA ACCESS LLC. (Scherman, William)
                    (Entered: 03/16/2017)
03/17/2017          MINUTE ORDER granting 175 Motion for Extension of Time to File. The
                    Court ORDERS that Standing Rock shall file its brief in support of its
                    summary judgment motion and in opposition to the Corps' cross−motion and
                    Dakota Access' opposition on or before March 28, 2017. Signed by Judge
                    James E. Boasberg on 3/17/2017. (lcjeb3) (Entered: 03/17/2017)
03/17/2017          Set/Reset Deadlines: Brief in support of its summary judgment motion and in
                    opposition to the Corps' cross−motion and Dakota Access' opposition on or
                    before 3/28/2017. (nbn) (Entered: 03/17/2017)
03/20/2017   177    RESPONSE TO ORDER OF THE COURT re Order,, filed by STEVE
                    VANCE. (Messineo, Joseph) (Entered: 03/20/2017)
03/20/2017   178    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by DAKOTA ACCESS LLC (This document is SEALED and only
                    available to authorized persons.) (Attachments: # 1 Exhibit)(Scherman,
                    William) (Entered: 03/20/2017)
03/20/2017   179    STATUS REPORT [REDACTED] by DAKOTA ACCESS LLC. (Scherman,
                    William) (Entered: 03/20/2017)
03/21/2017   180    RESPONSE TO ORDER OF THE COURT re Order,, filed by SARA
                    JUMPING EAGLE. (Hall, Oliver) (Entered: 03/21/2017)
03/21/2017          MINUTE ORDER: The Court ORDERS that Dakota Access's 178 Sealed
                    Motion for Leave to File Document Under Seal is GRANTED. Signed by
                    Judge James E. Boasberg on 3/21/2017. (lcjeb3) (Entered: 03/21/2017)
03/21/2017   181    ADMINISTRATIVE RECORD of Lodging Administrative Record by
                    UNITED STATES ARMY CORPS OF ENGINEERS (Attachments: # 1
                    Exhibit, # 2 Exhibit)(Schifman, Reuben) Modified event title on 3/22/2017
                    (znmw). (Entered: 03/21/2017)
03/21/2017   182    SEALED DOCUMENT (Status Report) filed by DAKOTA ACCESS LLC.
                    (This document is SEALED and only available to authorized persons.)(znmw)
                    (Entered: 03/22/2017)
03/23/2017   183    RESPONSE re 131 MOTION for Partial Summary Judgment and Cross
                    Motion for Partial Summary Judgment filed by UNITED STATES ARMY
                    CORPS OF ENGINEERS. (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                    Exhibit C, # 4 Exhibit D, # 5 Exhibit E, # 6 Exhibit F, # 7 Exhibit G, # 8
                    Exhibit H, # 9 Exhibit I, # 10 Exhibit J, # 11 Exhibit K, # 12 Exhibit L, # 13
                    Exhibit M, # 14 Exhibit N, # 15 Exhibit O, # 16 Exhibit P, # 17 Exhibit Q, #
                    18 Exhibit R, # 19 Exhibit S, # 20 Exhibit T, # 21 Exhibit U, # 22 Exhibit V, #
                    23 Exhibit W, # 24 Exhibit X, # 25 Exhibit Y, # 26 Exhibit Z, # 27 Exhibit
                    AA)(Schifman, Reuben) (Entered: 03/23/2017)
03/23/2017   184    NOTICE of Joinder re 186 Cross Motion for Summary Judgment by
                    DAKOTA ACCESS LLC (Scherman, William) Modified to add link on
                    3/24/2017 (znmw). (Entered: 03/23/2017)
03/23/2017   185    RESPONSE re 131 MOTION for Partial Summary Judgment and
                    CROSS−MOTION for Partial Summary Judgment filed by DAKOTA


                                                                                                      53
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 54 of 271



                    ACCESS LLC. (Attachments: # 1 Declaration of William S. Scherman, # 2
                    Text of Proposed Order)(Scherman, William) (Entered: 03/23/2017)
03/23/2017   186    CROSS MOTION for Partial Summary Judgment by UNITED STATES
                    ARMY CORPS OF ENGINEERS. (See Docket Entry 183 to view document).
                    (znmw) (Entered: 03/24/2017)
03/23/2017   187    CROSS MOTION for Partial Summary Judgment by DAKOTA ACCESS
                    LLC. (See Docket Entries 184 and 185 to view documents). (znmw) (Entered:
                    03/24/2017)
03/27/2017   188    RESPONSE re 106 MOTION for Leave to File Amended Complaint, 97
                    MOTION to Amend/Correct 37 Amended Complaint filed by UNITED
                    STATES ARMY CORPS OF ENGINEERS. (Schifman, Reuben) (Entered:
                    03/27/2017)
03/27/2017   189    Memorandum in opposition to re 145 MOTION to Intervene filed by UNITED
                    STATES ARMY CORPS OF ENGINEERS. (Brar, Amarveer) (Entered:
                    03/27/2017)
03/27/2017   190    REPLY re 177 Response to Order of the Court filed by UNITED STATES
                    ARMY CORPS OF ENGINEERS. (Brar, Amarveer) Modified event title on
                    3/28/2017 (znmw). (Entered: 03/27/2017)
03/27/2017   191    STATUS REPORT by DAKOTA ACCESS LLC. (Scherman, William)
                    (Entered: 03/27/2017)
03/27/2017   192    Memorandum in opposition to re 145 MOTION to Intervene filed by
                    DAKOTA ACCESS LLC. (Attachments: # 1 Declaration of William S.
                    Scherman)(Scherman, William) (Entered: 03/27/2017)
03/27/2017   193    Memorandum in opposition to re 106 MOTION for Leave to File Amended
                    Complaint, 97 MOTION to Amend/Correct 37 Amended Complaint filed by
                    DAKOTA ACCESS LLC. (Attachments: # 1 Declaration of William S.
                    Scherman)(Scherman, William) (Entered: 03/27/2017)
03/27/2017   194    REPLY re 177 Response to Order of the Court filed by DAKOTA ACCESS
                    LLC. (Attachments: # 1 Declaration of William S. Scherman)(Scherman,
                    William) (Entered: 03/27/2017)
03/28/2017   195    RESPONSE re 173 MOTION for Partial Summary Judgment and Reply re
                    159 Opposition Brief filed by Intervenor Dakota Access, LLC filed by
                    STANDING ROCK SIOUX TRIBE. (Attachments: # 1 Declaration (Second)
                    of Richard B. Kuprewicz, # 2 Declaration of Elliott Ward, # 3 Declaration
                    (Second) of Jan Hasselman, # 4 Exhibit 24, # 5 Exhibit 25, # 6 Exhibit 26, # 7
                    Exhibit 27, # 8 Exhibit 28)(Hasselman, Jan) (Entered: 03/28/2017)
03/28/2017   196    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by STANDING ROCK SIOUX TRIBE (This document is SEALED and
                    only available to authorized persons.) (Attachments: # 1 Exhibit Pl's Opp to
                    Mtn for PSJ and Reply ISO Mtn for PSJ, # 2 Declaration of Elliott
                    Ward)(Hasselman, Jan) (Entered: 03/28/2017)
03/28/2017   197    REPLY to opposition to motion re 117 MOTION for Partial Summary
                    Judgment filed by STANDING ROCK SIOUX TRIBE. (See Docket Entry
                    195 to view document). (znmw) (Entered: 03/29/2017)


                                                                                                     54
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 55 of 271



03/31/2017   198    MOTION for Extension of Time to File Response/Reply in Opposition to
                    Cross−Motions for Summary Judgment and Reply in Support of Motion for
                    Summary Judgment by CHEYENNE RIVER SIOUX TRIBE (Attachments: #
                    1 Text of Proposed Order)(Ducheneaux, Nicole) (Entered: 03/31/2017)
04/03/2017          MINUTE ORDER granting 198 Motion for Extension of Time to File.
                    Cheyenne River Sioux Tribe shall file its reply in support of its motion for
                    summary judgment and opposition to cross−motions filed by the Corps and
                    Dakota Access on or before April 13, 2017. Signed by Judge James E.
                    Boasberg on 4/3/2017. (lcjeb3) (Entered: 04/03/2017)
04/03/2017          Set/Reset Deadlines: Reply due by 4/13/2017. (nbn) (Entered: 04/03/2017)
04/03/2017   199    REPLY to opposition to motion re 97 MOTION to Amend/Correct 37
                    Amended Complaint filed by CHEYENNE RIVER SIOUX TRIBE.
                    (Ducheneaux, Nicole) (Entered: 04/03/2017)
04/03/2017   200    REPLY to opposition to motion re 106 MOTION for Leave to File Amended
                    Complaint filed by STANDING ROCK SIOUX TRIBE. (Hasselman, Jan)
                    (Entered: 04/03/2017)
04/04/2017   201    REPLY to opposition to motion re 173 MOTION for Partial Summary
                    Judgment filed by UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Attachments: # 1 Exhibit R, # 2 Exhibit S, # 3 Exhibit T)(Schifman, Reuben)
                    (Entered: 04/04/2017)
04/04/2017   202    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by DAKOTA ACCESS LLC (This document is SEALED and only
                    available to authorized persons.) (Attachments: # 1 Exhibit 1, # 2 Declaration
                    of William S. Scherman)(Scherman, William) (Entered: 04/04/2017)
04/04/2017   203    REPLY to opposition to motion re 173 MOTION for Partial Summary
                    Judgment filed by DAKOTA ACCESS LLC. (Attachments: # 1 Declaration of
                    William S. Scherman)(Scherman, William) (Entered: 04/04/2017)
04/05/2017          MINUTE ORDER: The Court ORDERS that Defendant−Intervenor Dakota
                    Access's 202 Sealed Motion for Leave to File Document Under Seal is
                    GRANTED. Signed by Judge James E. Boasberg on 4/5/2017. (lcjeb3)
                    (Entered: 04/05/2017)
04/05/2017   204    SEALED REPLY TO OPPOSITION filed by DAKOTA ACCESS LLC re 173
                    MOTION for Partial Summary Judgment (This document is SEALED and
                    only available to authorized persons.) (Attachments: # 1 Declaration of
                    William S. Scherman)(znmw) (Entered: 04/06/2017)
04/07/2017   205    ORDER granting in part and denying in part 92 Dakota Access's Motion for
                    Protective Order. The Court ORDERS that Dakota Access shall submit to the
                    Court a modified protective order consistent with the accompanying
                    Memorandum Opinion. Signed by Judge James E. Boasberg on 4/7/2017.
                    (lcjeb3) (Entered: 04/07/2017)
04/07/2017   206    MEMORANDUM OPINION re 205 Order on Dakota Access's Motion for
                    Protective Order. Signed by Judge James E. Boasberg on 4/7/2017. (lcjeb3)
                    (Entered: 04/07/2017)
04/13/2017   207


                                                                                                     55
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 56 of 271



                    REPLY to opposition to motion re 131 MOTION for Partial Summary
                    Judgment filed by CHEYENNE RIVER SIOUX TRIBE. (Attachments: # 1
                    Declaration, # 2 Text of Proposed Order)(Ducheneaux, Nicole) (Entered:
                    04/13/2017)
04/13/2017   208    RESPONSE re 186 MOTION for Partial Summary Judgment, 187 MOTION
                    for Partial Summary Judgment filed by CHEYENNE RIVER SIOUX TRIBE.
                    (Attachments: # 1 Declaration, # 2 Text of Proposed Order)(Ducheneaux,
                    Nicole) (Entered: 04/13/2017)
04/14/2017   209    JOINT APPENDIX of Administrative Record Citations by DAKOTA
                    ACCESS LLC, STANDING ROCK SIOUX TRIBE, UNITED STATES
                    ARMY CORPS OF ENGINEERS. (Attachments: # 1 Appendix, # 2
                    Appendix, # 3 Appendix, # 4 Appendix, # 5 Appendix, # 6 Appendix, # 7
                    Appendix, # 8 Appendix, # 9 Appendix, # 10 Appendix, # 11 Appendix, # 12
                    Appendix, # 13 Appendix, # 14 Appendix, # 15 Appendix, # 16 Appendix, #
                    17 Appendix, # 18 Appendix)(Hasselman, Jan) (Entered: 04/14/2017)
04/14/2017   210    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by STANDING ROCK SIOUX TRIBE (This document is SEALED and
                    only available to authorized persons.) (Attachments: # 1 Appendix Portion of
                    Joint Appendix Subject to Protective Order, # 2 Appendix Portion of Joint
                    Appendix Subject to Protective Order)(Hasselman, Jan) (Entered: 04/14/2017)
04/17/2017          MINUTE ORDER granting 210 Standing Rock Sioux Tribe's Sealed Motion
                    for Leave to File Documents Under Seal. Signed by Judge James E. Boasberg
                    on 4/17/2017. (lcjeb3) (Entered: 04/17/2017)
04/17/2017   211    SEALED DOCUMENT (Portions of Joint Appendix) filed by STANDING
                    ROCK SIOUX TRIBE. re 209 Joint Appendix, filed by DAKOTA ACCESS
                    LLC, STANDING ROCK SIOUX TRIBE, UNITED STATES ARMY
                    CORPS OF ENGINEERS. (This document is SEALED and only available to
                    authorized persons.) (Attachments: # 1 Exhibit 2)(znmw) (Entered:
                    04/18/2017)
04/19/2017   212    ERRATA to Joint Appendix of Administrative Record Citations by
                    STANDING ROCK SIOUX TRIBE 209 Joint Appendix, filed by DAKOTA
                    ACCESS LLC, STANDING ROCK SIOUX TRIBE, UNITED STATES
                    ARMY CORPS OF ENGINEERS. (Attachments: # 1 Exhibit Attachment 1, #
                    2 Exhibit Attachment 2)(Hasselman, Jan) (Entered: 04/19/2017)
04/20/2017   213    REPLY to opposition to motion re 187 MOTION for Partial Summary
                    Judgment filed by DAKOTA ACCESS LLC. (Scherman, William) (Entered:
                    04/20/2017)
04/20/2017   214    REPLY to opposition to motion re 131 MOTION for Partial Summary
                    Judgment filed by UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Schifman, Reuben) (Entered: 04/20/2017)
04/21/2017          MINUTE ORDER: The Court ORDERS that Standing Rock Sioux Tribe's 196
                    Sealed Motion for Leave to File Document Under Seal is GRANTED. Signed
                    by Judge James E. Boasberg on 4/21/2017. (lcjeb3) (Entered: 04/21/2017)
04/21/2017   215    SEALED OPPOSITION filed by STANDING ROCK SIOUX TRIBE re , 173
                    MOTION for Partial Summary Judgment, 186 MOTION for Partial Summary


                                                                                                   56
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 57 of 271



                    Judgment, 187 MOTION for Partial Summary Judgment and In Support of
                    117 MOTION for Partial Summary Judgment (ztd) (Entered: 04/21/2017)
04/21/2017   216    MOTION to Compel Prompt Completion of the Administrative Record by
                    DAKOTA ACCESS LLC (Attachments: # 1 Memorandum in Support, # 2
                    Text of Proposed Order, # 3 Declaration of William S. Scherman)(Scherman,
                    William) (Entered: 04/21/2017)
04/28/2017   217    ANSWER to Complaint by the Oglala Sioux Tribe by UNITED STATES
                    ARMY CORPS OF ENGINEERS.(Brar, Amarveer) (Entered: 04/28/2017)
05/04/2017   218    JOINT APPENDIX by CHEYENNE RIVER SIOUX TRIBE. (Attachments: #
                    1 Appendix, # 2 Appendix, # 3 Appendix, # 4 Appendix, # 5 Appendix, # 6
                    Appendix)(Ducheneaux, Nicole) (Entered: 05/04/2017)
05/04/2017   219    RESPONSE re 216 MOTION to Compel Prompt Completion of the
                    Administrative Record filed by STANDING ROCK SIOUX TRIBE.
                    (Hasselman, Jan) (Entered: 05/04/2017)
05/04/2017   220    MOTION Supplement Administrative Record and Consider Documents
                    Outside The Administrative Record by CHEYENNE RIVER SIOUX TRIBE
                    (Attachments: # 1 Declaration of Joseph Messineo, # 2 Exhibit to Messineo
                    Decl, # 3 Exhibit to Messineo Decl, # 4 Exhibit to Messineo Decl, # 5 Exhibit
                    to Messineo Decl, # 6 Exhibit to Messineo Decl, # 7 Exhibit to Messineo Decl,
                    # 8 Exhibit to Messineo Decl, # 9 Declaration of Rollie Wilson, # 10 Text of
                    Proposed Order)(Ducheneaux, Nicole) (Entered: 05/04/2017)
05/05/2017   221    NOTICE of Adding Documents to the November 10, 2016 and March 21, 2017
                    Administrative Records by UNITED STATES ARMY CORPS OF
                    ENGINEERS (Attachments: # 1 Affidavit Certificate)(Brar, Amarveer)
                    (Entered: 05/05/2017)
05/05/2017   222    RESPONSE re 216 MOTION to Compel Prompt Completion of the
                    Administrative Record filed by OGLALA SIOUX TRIBE. (Roy, Michael)
                    (Entered: 05/05/2017)
05/05/2017   223    RESPONSE re 216 MOTION to Compel Prompt Completion of the
                    Administrative Record filed by UNITED STATES ARMY CORPS OF
                    ENGINEERS. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3 Exhibit 3, # 4
                    Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7, # 8 Exhibit 8, # 9 Exhibit
                    9, # 10 Exhibit 10)(Marinelli, Matthew) (Entered: 05/05/2017)
05/11/2017   224    MOTION for Extension of Time to File Response/Reply as to 220 MOTION
                    Supplement Administrative Record and Consider Documents Outside The
                    Administrative Record by UNITED STATES ARMY CORPS OF
                    ENGINEERS (Schifman, Reuben) (Entered: 05/11/2017)
05/12/2017   225    REPLY to opposition to motion re 216 MOTION to Compel Prompt
                    Completion of the Administrative Record filed by DAKOTA ACCESS LLC.
                    (Attachments: # 1 Declaration of David Debold)(Scherman, William)
                    (Entered: 05/12/2017)
05/15/2017   229    MANDATE of USCA as to 164 Notice of Appeal to DC Circuit Court, filed
                    by CHEYENNE RIVER SIOUX TRIBE. USCA Case Number 17−5043.
                    (Attachments: # 1 order filed May 15, 2017)(zrdj) (Entered: 05/18/2017)


                                                                                                         57
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 58 of 271



05/16/2017          MINUTE ORDER GRANTING 224 Motion for Extension of Time to File
                    Response/Reply. The Court ORDERS that Defendant United States Army
                    Corps of Engineers shall file its Opposition to Cheyenne River Sioux Tribe's
                    Motion to Supplement the Administrative Record on or before May 25, 2017.
                    Signed by Judge James E. Boasberg on 5/16/2017. (lcjeb1) (Entered:
                    05/16/2017)
05/16/2017          Set/Reset Deadlines: Defendant United States Army Corps of Engineers shall
                    file its Opposition to Cheyenne River Sioux Tribe's Motion to Supplement the
                    Administrative Record by 5/25/2017. (nbn) (Entered: 05/16/2017)
05/17/2017   226    Unopposed MOTION to Intervene by DAKOTA ACCESS LLC (Attachments:
                    # 1 Proposed Responsive Pleading, # 2 Proposed Answer, # 3 Text of
                    Proposed Order, # 4 Corporate Disclosure Statement)(Scherman, William)
                    (Entered: 05/17/2017)
05/17/2017          MINUTE ORDER granting Unopposed 226 Motion to Intervene by Dakota
                    Access, LLC. Signed by Judge James E. Boasberg on 5/17/2017. (lcjeb3)
                    (Entered: 05/17/2017)
05/17/2017   227    ANSWER to Complaint by DAKOTA ACCESS LLC.(znmw) (Entered:
                    05/18/2017)
05/17/2017   228    Corporate Disclosure Statement by DAKOTA ACCESS LLC identifying
                    Corporate Parents/Affiliates DAKOTA ACCESS HOLDINGS, LLC,
                    PHILLIPS 66 DAPL HOLDINGS LLC, BAKKEN PIPELINE
                    INVESTMENT LLC, BAKKEN HOLDINGS COMPANY, LLC,
                    LAGRANGE ACQUISITION, L.P., SUNOCO PIPELINE, L.P., PHILLIPS
                    66 DE HOLDINGS 20A LLC, PHILLIPS 66 DE HOLDINGS 20B LLC,
                    PHILLIPS 66 DE HOLDINGS 20C LLC, PHILLIPS 66 DE PRIMARY LLC,
                    PHILLIPS 66 DE HOLDINGS 20D LLC, PHILLIPS 66 PROJECT
                    DEVELOPMENT, INC., ENERGY TRANSFER PARTNERS, L.P.,
                    ENERGY TRANSFER EQUITY, L.P., SUNOCO LOGISTICS PARTNERS
                    L.P., PHILLIPS 66 COMPANY for DAKOTA ACCESS LLC.. (znmw)
                    (Entered: 05/18/2017)
05/24/2017   230    REPLY to opposition to motion re 145 MOTION to Intervene filed by
                    THOMAS E. BARBER, SR, LADONNA BRAVE BULL ALLARD,
                    MAXINE BRINGS HIM BACK−JANIS, CRYSTAL COLE, CHEYENNE
                    GARCIA, TATEOLOWAN GARCIA, SARA JUMPING EAGLE, WILLIAM
                    WILD BILL LEFT HAND, CHANI PHILLIPS, VIRGIL TAKEN ALIVE,
                    RUSSELL VAZQUEZ, KATHY WILLCUTS, WASTEWIN YOUNG. (Hall,
                    Oliver) (Entered: 05/24/2017)
05/25/2017   231    RESPONSE re 220 MOTION Supplement Administrative Record and
                    Consider Documents Outside The Administrative Record filed by DAKOTA
                    ACCESS LLC. (Attachments: # 1 Exhibit, # 2 Text of Proposed
                    Order)(Scherman, William) (Entered: 05/25/2017)
05/25/2017   232    RESPONSE re 220 MOTION Supplement Administrative Record and
                    Consider Documents Outside The Administrative Record filed by UNITED
                    STATES ARMY CORPS OF ENGINEERS. (Attachments: # 1 Exhibit, # 2
                    Exhibit, # 3 Exhibit, # 4 Exhibit, # 5 Exhibit, # 6 Exhibit, # 7
                    Exhibit)(Schifman, Reuben) (Entered: 05/25/2017)


                                                                                                   58
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 59 of 271



05/26/2017   233    MOTION for Extension of Time to File Response/Reply by CHEYENNE
                    RIVER SIOUX TRIBE (Attachments: # 1 Text of Proposed
                    Order)(Ducheneaux, Nicole) (Entered: 05/26/2017)
05/26/2017          MINUTE ORDER granting 233 Motion for Extension of Time to File. The
                    Court ORDERS that Cheyenne River Sioux Tribe's reply in support of its
                    Motion to Supplement the Administrative Record and Alternative Motion to
                    Consider Documents Outside the Administrative Record shall be due by June
                    8, 2017. Signed by Judge James E. Boasberg on 5/26/2017. (lcjeb3) (Entered:
                    05/26/2017)
05/26/2017          Set/Reset Deadlines: Reply due by 6/8/2017. (nbn) (Entered: 05/31/2017)
06/06/2017   234    NOTICE Regarding Submission of Protective Order by UNITED STATES
                    ARMY CORPS OF ENGINEERS (Attachments: # 1 Exhibit)(Schifman,
                    Reuben) (Entered: 06/06/2017)
06/07/2017   235    Protective Order signed by Court. Signed by Judge James E. Boasberg on
                    6/7/2017. (lcjeb3) (Entered: 06/07/2017)
06/08/2017   236    ADMINISTRATIVE RECORD Notice of Lodging Updated Administrative
                    Record by UNITED STATES ARMY CORPS OF ENGINEERS
                    (Attachments: # 1 Exhibit)(Schifman, Reuben) Modified event title on
                    6/9/2017 (znmw). (Entered: 06/08/2017)
06/08/2017   237    REPLY to opposition to motion re 220 MOTION Supplement Administrative
                    Record and Consider Documents Outside The Administrative Record filed by
                    CHEYENNE RIVER SIOUX TRIBE. (Attachments: # 1 Declaration of
                    Joseph Messineo)(Ducheneaux, Nicole) (Entered: 06/08/2017)
06/14/2017          MINUTE ORDER: The Court ORDERS that Cheyenne River's 97 Motion for
                    Leave to Amend is GRANTED, and its Second Amended Complaint is
                    deemed FILED. Signed by Judge James E. Boasberg on 6/14/2017. (lcjeb3)
                    (Entered: 06/14/2017)
06/14/2017          MINUTE ORDER: The Court ORDERS that Standing Rock's 106 Motion for
                    Leave to Amend is GRANTED, and its First Amended Complaint is deemed
                    FILED. Signed by Judge James E. Boasberg on 6/14/2017. (lcjeb3) (Entered:
                    06/14/2017)
06/14/2017   238    ORDER. The Court ORDERS that: (1) Plaintiff Standing Rock Sioux Tribe's
                    117 Motion for Partial Summary Judgment is GRANTED IN PART AND
                    DENIED IN PART; (2) Defendant U.S. Army Corps of Engineers' 172
                    corresponding Cross−Motion for Partial Summary Judgment is GRANTED IN
                    PART AND DENIED IN PART; (3) Plaintiff−Intervenor Cheyenne River
                    Sioux Tribe's 131 Motion for Partial Summary Judgment is DENIED IN
                    PART; (4) Defendant U.S. Army Corps of Engineers' and
                    Defendant−Intervenor Dakota Access LLC's 183 , 184 and 185 corresponding
                    Cross−Motions for Partial Summary Judgment are GRANTED IN PART; (5)
                    The matter is REMANDED to the Corps for further analysis as set forth in the
                    Opinion; and (6) The parties shall appear on June 21, 2017, at 2:30 PM for a
                    status conference to discuss further scheduling in the case. Signed by Judge
                    James E. Boasberg on 6/14/2017. (lcjeb3) Modified to add event title on
                    6/15/2017 (znmw). Modified on 6/15/2017 (zlsj). (Entered: 06/14/2017)



                                                                                                   59
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 60 of 271



06/14/2017   239    MEMORANDUM OPINION re 238 Order on Cross−Motions for Partial
                    Summary Judgment. Signed by Judge James E. Boasberg on 6/14/2017.
                    (lcjeb3) (Entered: 06/14/2017)
06/14/2017          MINUTE ORDER: The Court ORDERS that Steve Vance's 111 Motion to
                    Intervene is GRANTED, and his Complaint is deemed FILED. The Court
                    further ORDERS that he shall comply with all filing deadlines applicable to
                    the Cheyenne River Sioux Tribe. Signed by Judge James E. Boasberg on
                    6/14/2017. (lcjeb3) (Entered: 06/14/2017)
06/14/2017          MINUTE ORDER: The Court is prepared to grant Sara Jumping Eagle et al.'s
                    145 Motion to Intervene provided that the scope of their Complaint is
                    coterminous with the current Complaints in the case. As Movant−Intervenors'
                    [145−1] Proposed Complaint adds President Trump as a defendant and seeks
                    relief beyond that sought by the Standing Rock and Cheyenne River Sioux
                    Tribes, such intervention would unduly expand the scope of the case. If
                    Movant−Intervenors wish to proceed against President Trump, either
                    individually or in his official capacity, they must file a separate action. If they
                    wish to join this case under the conditions stated herein, the Court will grant
                    their Motion to Intervene. They shall file a notice by June 20, 2017, indicating
                    their position. Signed by Judge James E. Boasberg on 6/14/2017. (lcjeb3)
                    (Entered: 06/14/2017)
06/14/2017          MINUTE ORDER: In its 220 Motion to Supplement the Administrative
                    Record and Alternative Motion to Consider Documents Outside the
                    Administrative Record, Cheyenne River makes two separate arguments. First,
                    the Tribe asks that six documents be included in the administrative record.
                    There is a dispute about whether these documents were properly before the
                    Corps when it made its permitting decisions, and thus whether they should be
                    included in the administrative record. As the Court has reviewed the
                    documents and concluded that they would not change the outcome in its 239
                    Opinion on the various Cross−Motions for Summary Judgment, the Court
                    need not resolve this procedural question and therefore DENIES the Motion to
                    Supplement. Second, and in the alternative, the Tribe asks that the Court
                    consider eight extra−record documents. The Court DENIES the Motion to
                    Consider Documents Outside the Administrative Record for the same reasons
                    given in its 239 Opinion regarding Standing Rock's request that the Court
                    consider extra−record evidence. Signed by Judge James E. Boasberg on
                    6/14/2017. (lcjeb3) (Entered: 06/14/2017)
06/14/2017          MINUTE ORDER: The Court ORDERS that Dakota Access shall be prepared
                    at the status hearing on June 21, 2017, to address whether it wishes to proceed
                    with its 216 Motion to Compel Prompt Completion of the Administrative
                    Record. Signed by Judge James E. Boasberg on 6/14/2017. (lcjeb3) (Entered:
                    06/14/2017)
06/14/2017   240    SECOND AMENDED COMPLAINT against DAKOTA ACCESS LLC,
                    UNITED STATES ARMY CORPS OF ENGINEERS filed by CHEYENNE
                    RIVER SIOUX TRIBE.(znmw) (Entered: 06/15/2017)
06/14/2017   241    FIRST AMENDED COMPLAINT against DAKOTA ACCESS LLC,
                    UNITED STATES ARMY CORPS OF ENGINEERS filed by STANDING
                    ROCK SIOUX TRIBE.(znmw) (Entered: 06/15/2017)



                                                                                                          60
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 61 of 271



06/14/2017   242    Intervenor COMPLAINT filed by STEVE VANCE.(znmw) (Entered:
                    06/15/2017)
06/14/2017          Set/Reset Hearings: Status Conference set for 6/21/2017 at 02:30 PM in
                    Courtroom 19 before Judge James E. Boasberg. (nbn) (Entered: 06/16/2017)
06/14/2017          Set/Reset Deadlines: Notice Regarding Intervention due by 6/20/2017. (nbn)
                    (Entered: 06/16/2017)
06/19/2017   243    MOTION for Leave to Appear Telephonically for Status Conference on
                    6/21/17 at 2:30 p.m. by CHEYENNE RIVER SIOUX TRIBE (Attachments: #
                    1 Text of Proposed Order)(Schulte, Conly) (Entered: 06/19/2017)
06/19/2017   244    MOTION for Leave to Appear Telephonically for Status Conference on
                    6/21/17 at 2:30 p.m. by YANKTON SIOUX TRIBE (Attachments: # 1 Text of
                    Proposed Order)(Baker, Jennifer) (Entered: 06/19/2017)
06/19/2017   245    MOTION for Leave to Appear Telephonically (Jeffrey S. Rasmussen) for the
                    Status Conference on 6/21/17 at 2:30 p.m. by YANKTON SIOUX TRIBE
                    (Attachments: # 1 Text of Proposed Order)(Baker, Jennifer) (Entered:
                    06/19/2017)
06/19/2017   246    NOTICE in Response to Court Order by THOMAS E. BARBER, SR,
                    LADONNA BRAVE BULL ALLARD, MAXINE BRINGS HIM
                    BACK−JANIS, CRYSTAL COLE, CHEYENNE GARCIA, TATEOLOWAN
                    GARCIA, SARA JUMPING EAGLE, WILLIAM WILD BILL LEFT HAND,
                    CHANI PHILLIPS, VIRGIL TAKEN ALIVE, RUSSELL VAZQUEZ,
                    KATHY WILLCUTS, WASTEWIN YOUNG re Order,,, Set/Reset Hearings
                    (Hall, Oliver) (Entered: 06/19/2017)
06/19/2017          MINUTE ORDER: The Court ORDERS that 244 Yankton Sioux Tribe's
                    Motion for Leave to Appear by Telephone at the June 21, 2017, status hearing
                    is GRANTED. Signed by Judge James E. Boasberg on 6/19/2017. (lcjeb3)
                    (Entered: 06/19/2017)
06/19/2017          MINUTE ORDER: The Court ORDERS that 243 Cheyenne River Sioux
                    Tribe's Motion for Leave to Appear by Telephone at the June 21, 2017, status
                    hearing is GRANTED. Signed by Judge James E. Boasberg on 6/19/2017.
                    (lcjeb3) (Entered: 06/19/2017)
06/19/2017          MINUTE ORDER: The Court ORDERS that 245 Yankton Sioux Tribe's
                    Motion for Leave to Appear by Telephone at the June 21, 2017, status hearing
                    is GRANTED. Signed by Judge James E. Boasberg on 6/19/2017. (lcjeb3)
                    (Entered: 06/19/2017)
06/19/2017          MINUTE ORDER: Given the 246 Notice submitted by Intervenors Sara
                    Jumping Eagle et al., the Court ORDERS that their 145 Motion to Intervene is
                    GRANTED and their proposed Complaint is deemed FILED, but President
                    Donald Trump is DISMISSED WITHOUT PREJUDICE as a Defendant.
                    Attorney Bruce Afran may appear telephonically on behalf of Intervenors at
                    the status hearing on June 21, 2017. Signed by Judge James E. Boasberg on
                    6/19/2017. (lcjeb3) (Entered: 06/19/2017)
06/19/2017   248    Intervenor COMPLAINT filed by WILLIAM WILD BILL LEFT HAND,
                    KATHY WILLCUTS, CHEYENNE GARCIA, LADONNA BRAVE BULL
                    ALLARD, CRYSTAL COLE, CHANI PHILLIPS, WASTEWIN YOUNG,

                                                                                                   61
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 62 of 271



                    TATEOLOWAN GARCIA, VIRGIL TAKEN ALIVE, THOMAS E.
                    BARBER, SR, SARA JUMPING EAGLE, MAXINE BRINGS HIM
                    BACK−JANIS.(td) (Entered: 06/20/2017)
06/20/2017   247    MOTION for Leave to Appear to Appear Telephonically by STEVE VANCE
                    (Attachments: # 1 Text of Proposed Order)(Messineo, Joseph) (Entered:
                    06/20/2017)
06/20/2017          MINUTE ORDER: The Court ORDERS that 247 Steve Vance's Motion for
                    Leave to Appear by Telephone at the June 21, 2017, status hearing is
                    GRANTED. Signed by Judge James E. Boasberg on 6/20/2017. (lcjeb3)
                    (Entered: 06/20/2017)
06/20/2017   249    Joint MOTION for Briefing Schedule by DAKOTA ACCESS LLC
                    (Attachments: # 1 Text of Proposed Order)(Scherman, William) (Entered:
                    06/20/2017)
06/20/2017          NOTICE OF ERROR re 245 Motion for Leave to Appear ; emailed to
                    jbaker@ndnlaw.com, cc'd 76 associated attorneys −− The PDF file you
                    docketed contained errors: 1. Please note on future filings, that one attorney
                    can not file on behalf of another. All attorneys must use their own passwords
                    for their filings. (ztd, ) (Entered: 06/20/2017)
06/20/2017   250    NOTICE of Opposition to Joint Motion to Set a Briefing Schedule by
                    YANKTON SIOUX TRIBE re 249 Joint MOTION for Briefing Schedule
                    (Baker, Jennifer) (Entered: 06/20/2017)
06/20/2017   251    Memorandum in opposition to re 249 Joint MOTION for Briefing Schedule
                    filed by YANKTON SIOUX TRIBE. (See docket entry no. 250 to view
                    document.) (td) (Entered: 06/21/2017)
06/21/2017          MINUTE ORDER: As discussed at the June 21, 2017, status hearing, the 249
                    Joint Motion for Briefing Schedule is GRANTED. The Court ORDERS that:
                    (1) Opening briefs of no more than 20 pages each shall be submitted by July
                    17, 2017, by Defendant United States Army Corps of Engineers and
                    Intervenor Defendant Dakota Access; (2) Responses of no more than 40 pages
                    in total shall be submitted by August 7, 2017, by Plaintiff Standing Rock
                    Sioux Tribe and Intervenor Plaintiff Cheyenne River Sioux Tribe; (3) Any
                    other Intervenor or Consolidated Plaintiff may file a brief up to 10 pages by
                    August 7, 2017, dealing only with issues not raised by Standing Rock and
                    Cheyenne River; (4) Replies of no more than 10 pages each shall be submitted
                    by August 17, 2017, by the Corps and Dakota Access; (5) Sur−replies of no
                    more than 20 pages in total shall be submitted by August 28, 2017, by
                    Standing Rock and Cheyenne River; and (6) Any other Intervenor or
                    Consolidated Plaintiff may file a sur−reply up to 5 pages by August 28, 2017,
                    dealing only with issues not raised by Standing Rock and Cheyenne River.
                    Signed by Judge James E. Boasberg on 6/20/2017. (lcjeb3) (Entered:
                    06/21/2017)
06/21/2017          MINUTE ORDER: As discussed at today's status conference, the Court
                    ORDERS that: 1) Defendants need not respond to any of the Complaints until
                    further Order of the Court; 2) All briefing on counts not covered in the Court's
                    last Memorandum Opinion shall be stayed until further Order of the Court; and
                    3) The parties shall submit a joint status report containing a proposed briefing
                    schedule within 14 days after the issuance of an Order on the remedies

                                                                                                       62
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 63 of 271



                    question. Signed by Judge James E. Boasberg on 6/21/2017. (lcjeb3) (Entered:
                    06/21/2017)
06/21/2017          Minute Entry for proceedings held before Judge James E. Boasberg: Status
                    Conference held on 6/21/2017. Oral discussions in regard to 249 Joint Motion
                    for Briefing Schedule, heard and Motion GRANTED. Order forthcoming.
                    (Court Reporter Pat Kaneshiro−Miller) (nbn) (Entered: 06/21/2017)
06/28/2017   252    SUPPLEMENTAL MEMORANDUM to re 216 MOTION to Compel Prompt
                    Completion of the Administrative Record filed by DAKOTA ACCESS LLC.
                    (Attachments: # 1 Exhibit)(Scherman, William) (Entered: 06/28/2017)
07/03/2017   253    MOTION for Briefing Schedule with respect to Dakota Access' Supplemental
                    Brief by UNITED STATES ARMY CORPS OF ENGINEERS (Schifman,
                    Reuben) (Entered: 07/03/2017)
07/05/2017          MINUTE ORDER: The Court ORDERS that if Dakota Access opposes the
                    Corps' 253 Motion for Briefing Schedule, it shall file such Opposition by July
                    7, 2017. Signed by Judge James E. Boasberg on 7/5/2017. (lcjeb3) (Entered:
                    07/05/2017)
07/05/2017          Set/Reset Deadlines: Dakota Access Opposition To 253 Motion For Briefing
                    Schedule due by 7/7/2017. (mac) (Entered: 07/05/2017)
07/06/2017   254    RESPONSE re 253 MOTION for Briefing Schedule with respect to Dakota
                    Access' Supplemental Brief filed by DAKOTA ACCESS LLC. (Scherman,
                    William) (Entered: 07/06/2017)
07/07/2017          MINUTE ORDER GRANTING 253 Motion for Briefing Schedule. The Court
                    ORDERS that Defendant United States Army Corps of Engineers shall file its
                    supplemental memorandum regarding Intervenor Defendant Dakota Access's
                    216 Motion to Compel on or before July 24, 2017. Signed by Judge James E.
                    Boasberg on 7/7/17. (lcjeb2) (Entered: 07/07/2017)
07/07/2017          Set/Reset Deadlines: Defendant United States Army Corps of Engineers shall
                    file its supplemental memorandum regarding Intervenor Defendant Dakota
                    Access's 216 Motion to Compel on or before 7/24/2017. (znbn) (Entered:
                    07/07/2017)
07/13/2017   255    NOTICE OF WITHDRAWAL OF APPEARANCE as to GREAT PLAINS
                    TRIBAL CHAIRMAN'S ASSOCIATION. Attorney Richard A. Guest
                    terminated. (Guest, Richard) (Entered: 07/13/2017)
07/13/2017   256    NOTICE of Appearance by Joel William West Williams on behalf of GREAT
                    PLAINS TRIBAL CHAIRMAN'S ASSOCIATION (Williams, Joel) (Entered:
                    07/13/2017)
07/17/2017   257    MOTION for Leave to File Brief as Amicus Curiae in Opposition to Vacatur
                    on Remand by NORTH DAKOTA PETROLEUM COUNCIL (Attachments: #
                    1 Text of Proposed Order Proposed Order, # 2 Exhibit Exhibit A − amicus
                    brief)(Mayo, A.) (Entered: 07/17/2017)
07/17/2017   258    Memorandum Brief Regarding Remedy by UNITED STATES ARMY
                    CORPS OF ENGINEERS (Schifman, Reuben) Modified text not a Motion on
                    7/18/2017 (td). (Entered: 07/17/2017)



                                                                                                     63
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 64 of 271



07/17/2017   259    MOTION for Leave to File as Amici Curiae in Support of Dakota Access,
                    LLC's Brief on Vacatur by THE AMERICAN PETROLEUM INSTITUTE,
                    AMERICAN FUEL & PETROCHEMICAL MANUFACTURERS, THE
                    ASSOCIATION OF OIL PIPE LINES, THE CHAMBER OF COMMERCE
                    OF THE UNITED STATES OF AMERICA, THE NATIONAL
                    ASSOCIATION OF MANUFACTURERS (Attachments: # 1 Exhibit A −
                    Proposed Amicus Brief, # 2 Declaration of David Murk in Support of Amici
                    Curiae Brief, # 3 Text of Proposed Order)(Coburn, David) (Entered:
                    07/17/2017)
07/17/2017   260    MEMORANDUM Brief Regarding Remedy by DAKOTA ACCESS LLC.
                    (Attachments: # 1 Exhibit)(Scherman, William) Modified text on 7/18/2017
                    (td). (Entered: 07/17/2017)
07/20/2017          MINUTE ORDER: The Court ORDERS that the 257 Motion of the North
                    Dakota Petroleum Council for Leave to File Brief as Amicus Curiae is
                    GRANTED. Signed by Judge James E. Boasberg on 7/20/17. (lcjeb2)
                    (Entered: 07/20/2017)
07/20/2017          MINUTE ORDER: The Court ORDERS that if any party opposes the 259
                    Motion for Leave to File Amicus brief, it shall file such Opposition by July 27,
                    2017. Signed by Judge James E. Boasberg on 7/20/17. (lcjeb2) (Entered:
                    07/20/2017)
07/20/2017          Set/Reset Deadlines: Opposition due by 7/27/2017. (nbn) (Entered:
                    07/20/2017)
07/20/2017   261    AMICUS BRIEF by NORTH DAKOTA PETROLEUM COUNCIL. (znmw)
                    (Entered: 07/21/2017)
07/21/2017   262    NOTICE of Appearance by Matthew Lee Campbell on behalf of GREAT
                    PLAINS TRIBAL CHAIRMAN'S ASSOCIATION (Campbell, Matthew)
                    (Entered: 07/21/2017)
07/24/2017   263    RESPONSE re 216 MOTION to Compel Prompt Completion of the
                    Administrative Record filed by STANDING ROCK SIOUX TRIBE.
                    (Hasselman, Jan) (Entered: 07/24/2017)
07/24/2017   264    RESPONSE re 216 MOTION to Compel Prompt Completion of the
                    Administrative Record filed by UNITED STATES ARMY CORPS OF
                    ENGINEERS. (Schifman, Reuben) (Entered: 07/24/2017)
07/24/2017   265    RESPONSE re 216 MOTION to Compel Prompt Completion of the
                    Administrative Record filed by CHEYENNE RIVER SIOUX TRIBE.
                    (Ducheneaux, Nicole) (Entered: 07/24/2017)
07/25/2017   266    Memorandum in opposition to re 257 MOTION for Leave to File Brief as
                    Amicus Curiae in Opposition to Vacatur on Remand filed by CHEYENNE
                    RIVER SIOUX TRIBE, STANDING ROCK SIOUX TRIBE. (Attachments: #
                    1 Declaration)(Ducheneaux, Nicole) (Entered: 07/25/2017)
07/26/2017   267    REPLY to opposition to motion re 259 MOTION for Leave to File as Amici
                    Curiae in Support of Dakota Access, LLC's Brief on Vacatur filed by
                    AMERICAN FUEL & PETROCHEMICAL MANUFACTURERS,
                    AMERICAN PETROLEUM INSTITUTE, ASSOCIATION OF OIL PIPE
                    LINES, CHAMBER OF COMMERCE OF THE UNITED STATES OF

                                                                                                       64
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 65 of 271



                    AMERICA, NATIONAL ASSOCIATION OF MANUFACTURERS.
                    (Attachments: # 1 Exhibit A − Proposed Amended Amici Curiae Brief, # 2
                    Declaration of David Murk in Support of Amici Curiae Brief)(Coburn, David)
                    (Entered: 07/26/2017)
08/04/2017   268    NOTICE of Appearance by Patrick Michael Sullivan on behalf of LAKOTA
                    PEOPLES LAW OFFICE (Sullivan, Patrick) (Entered: 08/04/2017)
08/07/2017   269    MOTION for Leave to File Amicus Brief by Law Professors (Attachments: # 1
                    Exhibit Brief)(Snape, William) (Entered: 08/07/2017)
08/07/2017   270    MOTION for Leave to File Amici Curiae Brief by GREAT PLAINS TRIBAL
                    CHAIRMAN'S ASSOCIATION, NATIONAL CONGRESS OF AMERICAN
                    INDIANS, 18 FEDERALLY RECOGNIZED INDIAN TRIBES AND
                    TRIBAL ORGANIZATIONS (Attachments: # 1 Exhibit)(Campbell, Matthew)
                    (Entered: 08/07/2017)
08/07/2017   271    MOTION for Leave to File Amicus Curiae Brief by LAKOTA PEOPLES
                    LAW OFFICE (Attachments: # 1 Exhibit)(Sullivan, Patrick) (Entered:
                    08/07/2017)
08/07/2017   272    MEMORANDUM Brief Regarding Remedy by CHEYENNE RIVER SIOUX
                    TRIBE, STANDING ROCK SIOUX TRIBE. (Attachments: # 1 Declaration of
                    Richard Kuprewicz − Second, # 2 Declaration of Richard Kuprewicz − Third,
                    # 3 Declaration of Dave Archambault II − Third, # 4 Declaration of Donald
                    Holmstrom, # 5 Declaration of Ian Goodman)(Hasselman, Jan) Modified to
                    add text on 8/8/2017 (znmw). (Entered: 08/07/2017)
08/09/2017   273    MOTION for Extension of Time to File Intervenors' Brief on Remedy by
                    THOMAS E. BARBER, SR, LADONNA BRAVE BULL ALLARD,
                    MAXINE BRINGS HIM BACK−JANIS, CRYSTAL COLE, CHEYENNE
                    GARCIA, TATEOLOWAN GARCIA, SARA JUMPING EAGLE, WILLIAM
                    WILD BILL LEFT HAND, CHANI PHILLIPS, VIRGIL TAKEN ALIVE,
                    RUSSELL VAZQUEZ, KATHY WILLCUTS, WASTEWIN YOUNG
                    (Attachments: # 1 Exhibit Intervenors' Brief on Remedy)(Hall, Oliver)
                    Modified event title on 8/10/2017 (znmw). (Entered: 08/09/2017)
08/10/2017   274    RESPONSE re 273 MOTION for Extension of Time to File Intervenors' Brief
                    on Remedy filed by DAKOTA ACCESS LLC. (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 08/10/2017)
08/11/2017   275    REPLY to opposition to motion re 273 MOTION for Extension of Time to
                    File Brief on Remedy filed by THOMAS E. BARBER, SR, LADONNA
                    BRAVE BULL ALLARD, MAXINE BRINGS HIM BACK−JANIS,
                    CRYSTAL COLE, CHEYENNE GARCIA, TATEOLOWAN GARCIA,
                    SARA JUMPING EAGLE, WILLIAM WILD BILL LEFT HAND, CHANI
                    PHILLIPS, VIRGIL TAKEN ALIVE, RUSSELL VAZQUEZ, KATHY
                    WILLCUTS, WASTEWIN YOUNG. (Hall, Oliver) (Entered: 08/11/2017)
08/17/2017   276    REPLY re 258 MOTION on Remedy filed by UNITED STATES ARMY
                    CORPS OF ENGINEERS. (Attachments: # 1 Exhibit 1, # 2 Exhibit 2, # 3
                    Exhibit 3, # 4 Exhibit 4, # 5 Exhibit 5, # 6 Exhibit 6, # 7 Exhibit 7)(Marinelli,
                    Matthew) (Entered: 08/17/2017)
08/17/2017   277


                                                                                                        65
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 66 of 271



                    REPLY re 260 Memorandum on Remedy filed by DAKOTA ACCESS LLC.
                    (Attachments: # 1 Exhibit)(Scherman, William) (Entered: 08/17/2017)
08/22/2017   278    MOTION for Leave to File Reply to Response by Jumping Eagle Intervenors
                    by DAKOTA ACCESS LLC (Attachments: # 1 Exhibit Proposed
                    Reply)(Scherman, William) (Entered: 08/22/2017)
08/25/2017          MINUTE ORDER: The Court ORDERS that: 1) The American Petroleum
                    Institute, et al.'s 259 Motion to file as Amici Curiae is GRANTED, and the
                    brief at ECF No. 267−1 is deemed FILED; 2) The Law Professors' 269
                    Motion, the Great Plains Tribal Chairman's Association, et al.'s 270 Motion,
                    and the Lakota Peoples Law Office's 271 Motion to file as Amici Curiae are
                    GRANTED, and their briefs are deemed FILED; 3) Intervenors' 273 Motion
                    for Extension is GRANTED; and 4) Dakota Access's 278 Motion for Reply is
                    DENIED. Signed by Judge James E. Boasberg on 8/25/17. (lcjeb1) (Entered:
                    08/25/2017)
08/28/2017   279    AMICUS BRIEF by AMERICAN FUEL & PETROCHEMICAL
                    MANUFACTURERS, AMERICAN PETROLEUM INSTITUTE,
                    ASSOCIATION OF OIL PIPE LINES, CHAMBER OF COMMERCE OF
                    THE UNITED STATES OF AMERICA, NATIONAL ASSOCIATION OF
                    MANUFACTURERS. (Attachments: # 1 Declaration of David Murk in
                    Support of Amici Curiae Brief)(znmw) (Entered: 08/28/2017)
08/28/2017   280    REPLY to opposition to motion re 258 MOTION on Remedy filed by
                    CHEYENNE RIVER SIOUX TRIBE, STANDING ROCK SIOUX TRIBE.
                    (Hasselman, Jan) (Entered: 08/28/2017)
10/06/2017   281    NOTICE of Revised Schedule for Remand by UNITED STATES ARMY
                    CORPS OF ENGINEERS (Marinelli, Matthew) (Entered: 10/06/2017)
10/06/2017   282    MOTION for Protective Order Revised Protective Order by STANDING
                    ROCK SIOUX TRIBE (Attachments: # 1 Proposed Order)(Hasselman, Jan)
                    (Entered: 10/06/2017)
10/06/2017          MINUTE ORDER GRANTING 282 Motion to Amend Protective Order. The
                    Court ORDERS that the Revised Protective Order shall govern the handling of
                    all protected information. So ORDERED by Judge James E. Boasberg on
                    10/06/2017. (lcjeb2) (Entered: 10/06/2017)
10/11/2017   283    ORDER: The Court ORDERS that remand following the Court's prior 239
                    Memorandum Opinion shall be WITHOUT vacatur. The parties shall appear
                    for a status conference on October 18, 2017, at 11:30 a.m. to discuss a further
                    schedule in this case. Signed by Judge James E. Boasberg on 10/11/2017.
                    (lcjeb2) (Entered: 10/11/2017)
10/11/2017   284    MEMORANDUM OPINION re 283 Order regarding vacatur. Signed by Judge
                    James E. Boasberg on 10/11/2017. (lcjeb2) (Entered: 10/11/2017)
10/11/2017          Set/Reset Hearings: Status Conference set for 10/18/2017 at 11:30 AM in
                    Courtroom 19 before Judge James E. Boasberg. (nbn) (Entered: 10/11/2017)
10/16/2017   285    MOTION for Leave to Appear Telephonic ally at the October 18, 2017, Status
                    Conference Regarding Scheduling by ROBERT FLYING HAWK,
                    YANKTON SIOUX TRIBE (Attachments: # 1 Text of Proposed
                    Order)(Baker, Jennifer) (Entered: 10/16/2017)

                                                                                                      66
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 67 of 271



10/17/2017          MINUTE ORDER: The Court GRANTS Yankton Sioux Tribe's 285 Motion
                    for Leave to Appear Telephonically for the October 18, 2017 status
                    conference. So ORDERED by Judge James E. Boasberg on 10/17/17. (lcjeb1)
                    (Entered: 10/17/2017)
10/18/2017          MINUTE ORDER: As discussed in today's status conference, the Court
                    ORDERS that: 1) Each Defendant may file a separate response of up to 10
                    pages by November 1, 2017, to the Tribes' request for the imposition of
                    alternative measures during remand; 2) Standing Rock and Cheyenne River
                    may each file a reply of up to 15 pages by November 15, 2017; 3) Other
                    Plaintiffs may each file a reply of up to 5 pages by the same date; 4)
                    Defendants' obligation to file Answers shall continue to be held in abeyance
                    until further Order of the Court; 5) Should any Plaintiff wish to file an
                    additional motion for summary judgment prior to the completion of the
                    remand, it must first file a brief Notice with the Court indicating the grounds
                    for its motion and the time by which it could be filed and then obtain Court
                    approval of the filing; and 6) The Government shall file status reports
                    regarding the progress of the remand by December 1, 2017, February 1, 2018,
                    and April 2, 2018. So ORDERED by Judge James E. Boasberg on 10/18/17.
                    (lcjeb1) (Entered: 10/18/2017)
10/18/2017          Minute Entry for proceedings held before Judge James E. Boasberg: Status
                    Conference held on 10/18/2017. Order issued. (Court Reporter Lisa Griffith)
                    (nbn) (Entered: 10/18/2017)
10/18/2017          Set/Reset Deadlines: Responses due by 11/1/2017. Replies due by 11/15/2017.
                    Joint Status Report due by 12/1/2017 Joint Status Report due by 4/2/2018.
                    Joint Status Report due by 2/1/2018. (nbn) (Entered: 10/20/2017)
10/24/2017   286    NOTICE OF WITHDRAWAL OF APPEARANCE as to LAKOTA
                    PEOPLES LAW OFFICE. Attorney Patrick Michael Sullivan terminated.
                    (Attachments: # 1 Declaration Declaration of Lanny A. Sinkin)(Sullivan,
                    Patrick) (Entered: 10/24/2017)
11/01/2017   287    RESPONSE re 272 Memorandum, Response to Plaintiffs' Request for
                    Imposition of Remand Conditions filed by UNITED STATES ARMY CORPS
                    OF ENGINEERS. (Attachments: # 1 Exhibit)(Schifman, Reuben) (Entered:
                    11/01/2017)
11/01/2017   288    MEMORANDUM by DAKOTA ACCESS LLC. (Attachments: # 1
                    Exhibit)(Scherman, William) (Entered: 11/01/2017)
11/10/2017   289    MOTION for Leave to File a Motion for Partial Summary Judgment by
                    YANKTON SIOUX TRIBE (Attachments: # 1 Text of Proposed
                    Order)(Baker, Jennifer) Modified event title on 11/13/2017 (znmw).
                    (Additional attachment(s) added on 11/13/2017: # 2 Motion for Partial
                    Summary Judgment, # 3 Exhibit A to Motion for Partial Summary Judgment,
                    # 4 Exhibit B to Motion for Partial Summary Judgment, # 5 Exhibit to Motion
                    for Partial Summary Judgment, # 6 Text of Proposed Order − Motion for
                    Partial Summary Judgment) (znmw). (Entered: 11/10/2017)
11/10/2017   290    ENTERED IN ERROR..... MOTION for Summary Judgment by Robert Flying
                    Hawk and by YANKTON SIOUX TRIBE (Attachments: # 1 Text of Proposed
                    Order, # 2 Statement of Facts, # 3 Memorandum in Support, # 4 Exhibit
                    Exhibit A, # 5 Exhibit Exhibit B, # 6 Exhibit Exhibit C)(Baker, Jennifer)

                                                                                                      67
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 68 of 271



                    Modified on 11/13/2017 (znmw). (Entered: 11/10/2017)
11/13/2017          NOTICE OF CORRECTED DOCKET ENTRY: Docket Entry 290 MOTION
                    for Summary Judgment by Robert Flying Hawk and was entered in error as a
                    separate entry; the motion has been added to Docket Entry 289 MOTION for
                    Leave to File and will be refiled by the Clerk's Office when leave to file is
                    granted. (znmw) (Entered: 11/13/2017)
11/13/2017          MINUTE ORDER: The Court ORDERS that the Yankton Sioux Tribe's 289
                    Motion for Leave to File is GRANTED, and its Motion for Summary
                    Judgment is hereby FILED. So ORDERED by Judge James E. Boasberg on
                    11/13/2017. (lcjeb2) (Entered: 11/13/2017)
11/13/2017   292    MOTION for Partial Summary Judgment by YANKTON SIOUX TRIBE,
                    ROBERT FLYING HAWK (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3
                    Exhibit C, # 4 Text of Proposed Order)(znmw) Modified to add filer on
                    1/29/2018 (znmw). (Entered: 11/14/2017)
11/14/2017   291    NOTICE of Attachment to 272−4 Declaration of D. Holstrom by STANDING
                    ROCK SIOUX TRIBE re 272 Memorandum, (Hasselman, Jan) (Entered:
                    11/14/2017)
11/15/2017   293    REPLY re 272 Memorandum Reply In Support of Imposition of Remand
                    Conditions filed by CHEYENNE RIVER SIOUX TRIBE, STANDING
                    ROCK SIOUX TRIBE. (Attachments: # 1 Text of Proposed
                    Order)(Hasselman, Jan) Modified to add link on 11/16/2017 (znmw).
                    (Entered: 11/15/2017)
11/16/2017   294    TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    10−18−17; Page Numbers: 1−21. Date of Issuance:11−16−17. Court
                    Reporter/Transcriber Lisa Griffith, Telephone number (202) 354−3247,
                    Transcripts may be ordered by submitting the <a
                    href="http://www.dcd.uscourts.gov/node/110">Transcript Order
                    Form</a><P></P><P></P>For the first 90 days after this filing date, the
                    transcript may be viewed at the courthouse at a public terminal or purchased
                    from the court reporter referenced above. After 90 days, the transcript may be
                    accessed via PACER. Other transcript formats, (multi−page, condensed, CD or
                    ASCII) may be purchased from the court reporter.<P>NOTICE RE
                    REDACTION OF TRANSCRIPTS: The parties have twenty−one days to
                    file with the court and the court reporter any request to redact personal
                    identifiers from this transcript. If no such requests are filed, the transcript will
                    be made available to the public via PACER without redaction after 90 days.
                    The policy, which includes the five personal identifiers specifically covered, is
                    located on our website at www.dcd.uscourts.gov.<P></P> Redaction Request
                    due 12/7/2017. Redacted Transcript Deadline set for 12/17/2017. Release of
                    Transcript Restriction set for 2/14/2018.(Griffith, Lisa) (Entered: 11/16/2017)
11/16/2017   295    First MOTION for Extension of Time to File Response/Reply as to 292
                    MOTION for Partial Summary Judgment (Expedited) by UNITED STATES
                    ARMY CORPS OF ENGINEERS (Attachments: # 1 Exhibit, # 2 Exhibit, # 3
                    Text of Proposed Order)(Marinelli, Matthew) (Entered: 11/16/2017)
11/16/2017          MINUTE ORDER: The Court ORDERS that if the Yankton Sioux Tribe
                    opposes Defendant's 295 Motion for Extension, it shall file such opposition by
                    November 20, 2017. So ORDERED by Judge James E. Boasberg on

                                                                                                           68
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 69 of 271



                    11/16/2017. (lcjeb3) (Entered: 11/16/2017)
11/17/2017          Set/Reset Deadlines: Opposition Motions due by 11/20/2017. (lsj) (Entered:
                    11/17/2017)
11/20/2017   296    MOTION for Briefing Schedule by DAKOTA ACCESS LLC (Attachments: #
                    1 Text of Proposed Order)(Scherman, William) (Entered: 11/20/2017)
11/20/2017   297    RESPONSE re 295 First MOTION for Extension of Time to File
                    Response/Reply as to 292 MOTION for Partial Summary Judgment
                    (Expedited) filed by DAKOTA ACCESS LLC. (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 11/20/2017)
11/20/2017   298    SUPPLEMENTAL MEMORANDUM to re 293 Reply to Document, filed by
                    DAKOTA ACCESS LLC. (Attachments: # 1 Exhibit)(Scherman, William)
                    (Entered: 11/20/2017)
11/20/2017   299    RESPONSE re 295 First MOTION for Extension of Time to File
                    Response/Reply as to 292 MOTION for Partial Summary Judgment
                    (Expedited) filed by YANKTON SIOUX TRIBE. (Baker, Jennifer) (Entered:
                    11/20/2017)
11/21/2017   300    RESPONSE re 296 MOTION for Briefing Schedule filed by CHEYENNE
                    RIVER SIOUX TRIBE, STANDING ROCK SIOUX TRIBE. (Hasselman,
                    Jan) (Entered: 11/21/2017)
11/21/2017   301    RESPONSE re 296 MOTION for Briefing Schedule filed by OGLALA
                    SIOUX TRIBE. (Roy, Michael) (Entered: 11/21/2017)
11/27/2017          MINUTE ORDER: The Court ORDERS that: 1) The Corps' 295 Motion for
                    Extension is GRANTED, and any opposition to the Yankton Sioux Tribe's 292
                    Motion for Partial Summary Judgment shall be due by January 10, 2018; 2)
                    Dakota Access's 296 Motion for Briefing Schedule is GRANTED IN PART
                    and DENIED IN PART; 3) Should any other Plaintiff choose to file a motion
                    for summary judgment prior to the completion of the remand, such motion
                    shall be filed by January 16, 2018, with any opposition due by March 15,
                    2018, and any reply by April 1, 2018; and 4) Within 30 days following the
                    completion of remand, all parties shall submit a joint status report and
                    proposed schedule for post−remand briefing. So ORDERED by Judge James
                    E. Boasberg on 11/27/2017.(lcjeb2) (Entered: 11/27/2017)
11/27/2017          Set/Reset Deadlines: Opposition to the Yankton Sioux Tribe's 292 Motion for
                    Partial Summary Judgment due by 1/10/2018. Summary Judgment motions
                    due by 1/16/2018. Response to Motion for Summary Judgment due by
                    3/15/2018. Reply to Motion for Summary Judgment due by 4/1/2018. (nbn)
                    (Entered: 11/28/2017)
12/01/2017   302    STATUS REPORT Regarding Remand by UNITED STATES ARMY CORPS
                    OF ENGINEERS. (Marinelli, Matthew) (Entered: 12/01/2017)
12/04/2017   303    ORDER: The Court ORDERS that: (1) The parties shall coordinate to finalize
                    an oil−spill response plan, which they shall submit to the Court by April 1,
                    2018; (2) Dakota Access, with input from the Tribes, shall select an
                    independent auditor to review easement conditions and regulations, and the
                    results of such audit shall be filed with the Court by April 1, 2018; and (3)
                    Dakota Access shall submit to the Court bi−monthly reports on the conditions

                                                                                                    69
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 70 of 271



                    at Lake Oahe. Signed by Judge James E. Boasberg on 12/4/2017. (lcjeb2)
                    (Entered: 12/04/2017)
12/04/2017   304    MEMORANDUM OPINION re 303 Order On Interim Conditions. Signed by
                    Judge James E. Boasberg on 12/4/2017. (lcjeb2) (Entered: 12/04/2017)
12/04/2017          Set/Reset Deadlines: The parties shall coordinate to finalize an oil−spill
                    response plan due by 4/1/2018. Dakota Access, with input from the Tribes,
                    shall select an independent auditor to review easement conditions and
                    regulations, and the results of such audit shall be filed with the Court by
                    4/1/2018. (nbn) (Entered: 12/04/2017)
12/06/2017   305    RESPONSE re 302 Status Report of Army Corps of Engineers' Regarding
                    Remand filed by YANKTON SIOUX TRIBE. (Attachments: # 1 Exhibit Ex 1
                    − 9/25/17 Letter from ACOE, # 2 Exhibit Ex 2 − 9/29/17 Response to ACOE,
                    # 3 Exhibit Ex 3 − 10/5/17 Letter from ACOE, # 4 Exhibit Ex 4 − 10/6/17
                    Letter to DOJ, # 5 Exhibit Ex 5 − 11/27/17 3rd Letter from ACOE)(Baker,
                    Jennifer) (Entered: 12/06/2017)
12/14/2017   306    REPLY re 305 Response to Document, Yankton Sioux Tribe and Robert
                    Flying Hawk's Response to the Army Corps' Status Report Regarding Remand
                    filed by UNITED STATES ARMY CORPS OF ENGINEERS. (Attachments:
                    # 1 Exhibit Exhibit One)(Brar, Amarveer) (Entered: 12/14/2017)
12/15/2017   307    Unopposed MOTION to Unseal Document 118 SEALED MOTION FOR
                    LEAVE TO FILE DOCUMENT UNDER SEAL filed by STANDING ROCK
                    SIOUX TRIBE (This document is SEALED and only available to authorized
                    persons.) filed by STANDING ROCK SIOUX TRIBE, 195 Response to
                    motion, filed by STANDING ROCK SIOUX TRIBE, 203 Reply to opposition
                    to Motion filed by DAKOTA ACCESS LLC, 196 SEALED MOTION FOR
                    LEAVE TO FILE DOCUMENT UNDER SEAL filed by STANDING ROCK
                    SIOUX TRIBE (This document is SEALED and only available to authorized
                    persons.) filed by STANDING ROCK SIOUX TRIBE, 132 SEALED
                    MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL filed by
                    CHEYENNE RIVER SIOUX TRIBE (This document is SEALED and only
                    available to authorized persons.) filed by CHEYENNE RIVER SIOUX TRIBE
                    by STANDING ROCK SIOUX TRIBE (Attachments: # 1 Text of Proposed
                    Order)(Hasselman, Jan) (Entered: 12/15/2017)
12/19/2017   308    ORDER GRANTING 307 Motion to Unseal Documents. Signed by Judge
                    James E. Boasberg on 12/19/2017. (lcjeb2) (Entered: 12/19/2017)
12/19/2017   309    ENTERED IN ERROR. . . . . SURREPLY to re 302 Status Report of the Army
                    Corps' Reply to the Yankton Sioux Tribe and Robert Flying Hawk's Response
                    to the Army Corps Status Report Regarding Remand filed by YANKTON
                    SIOUX TRIBE. (Baker, Jennifer) Modified on 12/20/2017 (td). (Entered:
                    12/19/2017)
12/19/2017   310    Declaration of Richard B. Kuprewicz by STANDING ROCK SIOUX TRIBE.
                    (td) Modified on 12/20/2017 (td). (Unsealed pursuant to 308 ) (Entered:
                    12/19/2017)
12/19/2017   311    Declaration of Steve Martin by CHEYENNE RIVER SIOUX TRIBE.
                    (unsealed pursuant to 308 ) (td) (Entered: 12/20/2017)



                                                                                                  70
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 71 of 271



12/19/2017   312    Declaration of Elliott Ward by STANDING ROCK SIOUX TRIBE. (Unsealed
                    pursuant to 308 ) (td) (Entered: 12/20/2017)
12/19/2017   313    Declaration of Hakan Bekar re 308 Order on Motion to Unseal Document by
                    CHEYENNE RIVER SIOUX TRIBE. (td) (Entered: 12/21/2017)
12/20/2017          NOTICE OF ERROR re 309 Surreply; emailed to jbaker@ndnlaw.com, cc'd
                    89 associated attorneys −− The PDF file you docketed contained errors: 1.
                    Leave to file not yet requested and/or granted, 2. You must file a Motion for
                    Leave to File a Surreply. (ztd, ) (Entered: 12/20/2017)
12/21/2017   314    MOTION for Leave to File Surreply to the Army Corps' Reply to the Yankton
                    Sioux Tribe and Robert Flying Hawk's Response to the Army Corps' Status
                    Report Regarding Remand by YANKTON SIOUX TRIBE (Attachments: # 1
                    Exhibit Exhibit 1 − Surreply)(Baker, Jennifer) (Entered: 12/21/2017)
12/29/2017   315    First STATUS REPORT by DAKOTA ACCESS LLC. (Scherman, William)
                    (Entered: 12/29/2017)
01/02/2018          MINUTE ORDER: The Court GRANTS Yankton Sioux Tribe's 314 Motion
                    for Leave to File Surreply and ORDERS that it is deemed filed. So
                    ORDERED by Judge James E. Boasberg on 1/2/18. (lcjeb1) (Entered:
                    01/02/2018)
01/02/2018   316    SURREPLY to re 302 Status Report Regarding Remand filed by ROBERT
                    FLYING HAWK, YANKTON SIOUX TRIBE. (znmw) (Entered: 01/03/2018)
01/10/2018   317    Memorandum in opposition re 292 MOTION for Partial Summary Judgment
                    and Cross Motion for Partial Summary Judgment filed by UNITED STATES
                    ARMY CORPS OF ENGINEERS. (Attachments: # 1 Memorandum in
                    Support, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5 Exhibit D, # 6 Exhibit
                    E, # 7 Exhibit F, # 8 Exhibit G, # 9 Exhibit H, # 10 Exhibit I, # 11 Exhibit J, #
                    12 Exhibit K, # 13 Exhibit L, # 14 Exhibit M, # 15 Exhibit N, # 16 Exhibit O,
                    # 17 Exhibit P, # 18 Exhibit Q, # 19 Exhibit R, # 20 Exhibit S, # 21 Exhibit T,
                    # 22 Exhibit U, # 23 Exhibit V, # 24 Exhibit W, # 25 Exhibit X, # 26 Exhibit
                    Y, # 27 Exhibit Z, # 28 Exhibit AA)(Marinelli, Matthew) Modified event title
                    on 1/11/2018 (znmw). (Entered: 01/10/2018)
01/10/2018   318    NOTICE of Joinder in Cross−Motion by DAKOTA ACCESS LLC re 320
                    Cross MOTION for Partial Summary Judgment. (Scherman, William)
                    Modified link on 1/11/2018 (znmw). (Entered: 01/10/2018)
01/10/2018   319    Memorandum in opposition re 292 MOTION for Partial Summary Judgment
                    filed by DAKOTA ACCESS LLC. (Attachments: # 1 Exhibit, # 2 Text of
                    Proposed Order)(Scherman, William) Modified event title on 1/11/2018
                    (znmw). (Entered: 01/10/2018)
01/10/2018   320    Cross MOTION for Partial Summary Judgment by UNITED STATES ARMY
                    CORPS OF ENGINEERS. (See Docket Entry 317 to view document). (znmw)
                    (Entered: 01/11/2018)
01/10/2018   321    Cross MOTION for Partial Summary Judgment by DAKOTA ACCESS LLC.
                    (See Docket Entry 319 to view document). (znmw) (Entered: 01/11/2018)
01/17/2018   322    NOTICE by ROBERT FLYING HAWK, YANKTON SIOUX TRIBE
                    (Rasmussen, Jeffrey) (Entered: 01/17/2018)


                                                                                                        71
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 72 of 271



01/19/2018   323    Joint MOTION for Extension of Time to File Response/Reply as to 292
                    MOTION for Partial Summary Judgment by ROBERT FLYING HAWK,
                    YANKTON SIOUX TRIBE (Baker, Jennifer) (Entered: 01/19/2018)
01/22/2018          MINUTE ORDER GRANTING Joint 323 Motion for Extension of Time to
                    File Response/Reply. The Court ORDERS that Plaintiffs' reply/response shall
                    be filed on or before January 26, 2018, and that Defendants' and
                    Intervenor−Defendant's reply shall be filed on or before February 9, 2017. So
                    ORDERED by Judge James E. Boasberg on 1/22/2018. (lcjeb2) (Entered:
                    01/22/2018)
01/22/2018          Set/Reset Deadlines: Responses due by 1/26/2018. Replies due by 2/9/2018.
                    (znbn) (Entered: 01/22/2018)
01/26/2018   324    REPLY to opposition to motion re 292 MOTION for Partial Summary
                    Judgment AND OPPOSITION TO CROSS MOTION FOR PARTIAL
                    SUMMARY JUDGMENT filed by ROBERT FLYING HAWK, YANKTON
                    SIOUX TRIBE. (Baker, Jennifer) Modified on 1/29/2018 (znmw). (Entered:
                    01/26/2018)
01/26/2018   325    Memorandum in opposition to re 320 MOTION for Partial Summary
                    Judgment, 321 MOTION for Partial Summary Judgment filed by ROBERT
                    FLYING HAWK, YANKTON SIOUX TRIBE. (See Docket Entry 324 to
                    view document). (znmw) (Entered: 01/29/2018)
01/30/2018          MINUTE ORDER: As Dakota Access's 216 Motion regarding completion of
                    the administrative record remains outstanding, the Court ORDERS that by
                    March 1, 2018, Dakota Access shall notify the Court whether it will withdraw
                    the Motion, seek a stay of the Motion, or ask for the Court to resolve it. So
                    ORDERED by Judge James E. Boasberg on 1/30/2018. (lcjeb2) (Entered:
                    01/30/2018)
01/30/2018          Set/Reset Deadlines: Notice of Intent due by 3/1/2018. (lsj) (Entered:
                    01/30/2018)
02/01/2018   326    Second STATUS REPORT Regarding Remand by UNITED STATES ARMY
                    CORPS OF ENGINEERS. (Marinelli, Matthew) (Entered: 02/01/2018)
02/07/2018   327    RESPONSE re 326 Status Report And Request for Meaningful Consultation on
                    Remand filed by CHEYENNE RIVER SIOUX TRIBE. (Attachments: # 1
                    Declaration Ducheneaux Declaration)(Ducheneaux, Nicole) (Entered:
                    02/07/2018)
02/07/2018   328    MOTION to Compel Meaningful Consultation on Remand by CHEYENNE
                    RIVER SIOUX TRIBE. (See Docket Entry 327 to view document). (znmw)
                    (Entered: 02/08/2018)
02/09/2018   329    REPLY to opposition to motion re 320 MOTION for Partial Summary
                    Judgment filed by UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Marinelli, Matthew) (Entered: 02/09/2018)
02/09/2018   330    REPLY to opposition to motion re 321 MOTION for Partial Summary
                    Judgment filed by DAKOTA ACCESS LLC. (Attachments: # 1
                    Exhibit)(Scherman, William) (Entered: 02/09/2018)
02/20/2018   331


                                                                                                    72
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 73 of 271



                    Joint MOTION to Stay re 328 MOTION to Compel by UNITED STATES
                    ARMY CORPS OF ENGINEERS (Attachments: # 1 Text of Proposed
                    Order)(Marinelli, Matthew) (Entered: 02/20/2018)
02/20/2018          MINUTE ORDER GRANTING 331 Motion to Stay Deadline to Respond.
                    The Court ORDERS that the deadline for Federal Defendants and Dakota
                    Access to respond to Cheyenne River's 328 Motion is STAYED. The parties
                    shall submit a proposal for further briefing on the consultation motion(s) on or
                    before February 23, 2018. So ORDERED by Judge James E. Boasberg on
                    2/20/2018. (lcjeb2) (Entered: 02/20/2018)
02/20/2018          Set/Reset Deadlines: Proposed Further Briefing Schedule due by 2/23/2018
                    (lsj) (Entered: 02/20/2018)
02/23/2018   332    Joint MOTION for Briefing Schedule by UNITED STATES ARMY CORPS
                    OF ENGINEERS (Schifman, Reuben) (Entered: 02/23/2018)
02/26/2018          MINUTE ORDER ADOPTING the parties' 332 Motion for Briefing Schedule.
                    The Court ORDERS that (1) Plaintiff Standing Rock shall file any motion
                    related to the remand process on or before March 2, 2018; (2) Defendants shall
                    file any opposition to the Standing Rock/Cheyenne River motions fourteen
                    days after Standing Rock's filing; and (3)Plaintiffs shall file any reply seven
                    days after Defendants' opposition. So ORDERED by Judge James E. Boasberg
                    on 2/26/18.(lcjeb1) (Entered: 02/26/2018)
02/27/2018   333    MOTION to Withdraw as Attorney Removal of Counsel of Record by
                    CHEYENNE RIVER SIOUX TRIBE (Attachments: # 1 Affidavit, # 2 Text of
                    Proposed Order)(Ducheneaux, Nicole) Modified event title on 2/28/2018
                    (znmw). (Entered: 02/27/2018)
02/28/2018          MINUTE ORDER GRANTING 333 Motion for Removal of Counsel. The
                    Court ORDERS that Intervenor−Plaintiff Cheyenne River Sioux Tribe's
                    Notice of and Motion for Removal of Counsel of Record Conly Schulte is
                    hereby GRANTED. So ORDERED by Judge James E. Boasberg on
                    2/28/2018. (lcjeb2) (Entered: 02/28/2018)
02/28/2018   334    Second STATUS REPORT by DAKOTA ACCESS LLC. (Scherman,
                    William) (Entered: 02/28/2018)
03/01/2018   335    MOTION to Stay re 216 MOTION to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 03/01/2018)
03/02/2018          MINUTE ORDER GRANTING 335 Motion to Stay. The Court ORDERS that
                    Intervenor Defendant Dakota Access, LLCs motion to stay resolution of its
                    216 Motion to Compel Prompt Completion of the Administrative Record is
                    GRANTED and that Dakota Access shall, on or before March 31, 2018,
                    inform the Court as to whether it will withdraw the Motion to Compel, seek a
                    further stay of the Motion, or ask for its resolution. So ORDERED by Judge
                    James E. Boasberg on 3/2/2018. (lcjeb2) (Entered: 03/02/2018)
03/02/2018          Set/Reset Deadlines: Status Report due by 3/31/2018 (lsj) (Entered:
                    03/02/2018)
03/02/2018   336    MOTION to ClarifyRemand Process and Remand Conditions by STANDING
                    ROCK SIOUX TRIBE (Attachments: # 1 Declaration of Jan Hasselman, # 2

                                                                                                       73
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 74 of 271



                    Exhibit 1, # 3 Exhibit 2, # 4 Exhibit 3, # 5 Exhibit 4, # 6 Exhibit 5, # 7 Exhibit
                    6, # 8 Exhibit 7, # 9 Exhibit 8, # 10 Exhibit 9, # 11 Exhibit 10)(Hasselman,
                    Jan) (Entered: 03/02/2018)
03/05/2018          MINUTE ORDER staying 216 Motion to Compel. So ORDERED by Judge
                    James E. Boasberg on 3/5/18, by the Minute Order filed on 3/2/2018. (nbn)
                    (Entered: 03/05/2018)
03/16/2018   337    RESPONSE re 328 MOTION to Compel, 336 MOTION to ClarifyRemand
                    Process and Remand Conditions filed by UNITED STATES ARMY CORPS
                    OF ENGINEERS. (Attachments: # 1 Exhibit, # 2 Exhibit, # 3 Exhibit, # 4
                    Exhibit, # 5 Exhibit, # 6 Exhibit, # 7 Exhibit, # 8 Exhibit, # 9 Exhibit, # 10
                    Exhibit, # 11 Exhibit, # 12 Exhibit)(Schifman, Reuben) (Entered: 03/16/2018)
03/16/2018   338    NOTICE Regarding Remand Schedule by UNITED STATES ARMY CORPS
                    OF ENGINEERS (Schifman, Reuben) (Entered: 03/16/2018)
03/16/2018   339    Memorandum in opposition to re 328 MOTION to Compel, 336 MOTION to
                    ClarifyRemand Process and Remand Conditions filed by DAKOTA ACCESS
                    LLC. (Attachments: # 1 Affidavit Mintner Declaration, # 2 Affidavit Borkland
                    Declaration, # 3 Affidavit Frey Declaration, # 4 Affidavit Nardozzi
                    Declaration, # 5 Affidavit Scherman Declaration, # 6 Affidavit Siguaw
                    Declaration, # 7 Text of Proposed Order Proposed Order)(Scherman, William)
                    (Entered: 03/16/2018)
03/19/2018   340    ORDER DENYING 292 Yankton Sioux Tribe's Motion for Partial Summary
                    Judgment; GRANTING 320 U.S. Army Corps of Engineers' Cross−Motion for
                    Partial Summary Judgment; GRANTING 321 Dakota Access LLC's
                    Cross−Motion for Partial Summary Judgment; and ENTERING JUDGMENT
                    in favor of Defendants as to Count One and the NHPA and NEPA claims of
                    Yankton Sioux Tribe's Complaint. Signed by Judge James E. Boasberg on
                    3/19/2018. (lcjeb2) (Entered: 03/19/2018)
03/19/2018   341    MEMORANDUM OPINION re 340 Order on Motion for Partial Summary
                    Judgment. Signed by Judge James E. Boasberg on 3/19/2018. (lcjeb2)
                    (Entered: 03/19/2018)
03/23/2018   342    REPLY to opposition to motion re 336 MOTION to ClarifyRemand Process
                    and Remand Conditions Reply in Support of Motion for Clarification Re
                    Remand Process and Remand Conditions filed by STANDING ROCK SIOUX
                    TRIBE. (Attachments: # 1 Declaration Second Declaration of Donald
                    Holmstrom, # 2 Declaration Second Declaration of Jan
                    Hasselman)(Hasselman, Jan) (Entered: 03/23/2018)
03/23/2018   343    REPLY to opposition to motion re 328 MOTION to Compel Meaningful
                    Consultation filed by CHEYENNE RIVER SIOUX TRIBE. (Attachments: # 1
                    Declaration of Nicole Ducheneaux)(Ducheneaux, Nicole) (Entered:
                    03/23/2018)
03/29/2018   344    MOTION for Leave to File Motion to File and Consider Declaration Out of
                    Time by STANDING ROCK SIOUX TRIBE (Attachments: # 1 Exhibit
                    Exhibit A − Declaration of Mike Faith, Jr., # 2 Text of Proposed Order
                    Proposed Order)(Hasselman, Jan) (Entered: 03/29/2018)
03/30/2018   345


                                                                                                         74
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 75 of 271



                    MOTION to Stay re Order on Motion to Stay, Resolution of Motion to Compel
                    Completion of Administrative Record by DAKOTA ACCESS LLC
                    (Attachments: # 1 Text of Proposed Order)(Scherman, William) (Entered:
                    03/30/2018)
04/02/2018          MINUTE ORDER GRANTING 344 Motion for Leave to File. The Court
                    ORDERS that the Clerk's Office will enter as filed the attached Declaration of
                    Chairman Mike Faith, Jr. and related documents. So ORDERED by Judge
                    James E. Boasberg on 4/2/2018. (lcjeb2) (Entered: 04/02/2018)
04/02/2018   346    ENTERED IN ERROR..... STATUS REPORT by DAKOTA ACCESS LLC.
                    (Attachments: # 1 Exhibit)(Scherman, William) Modified on 4/3/2018
                    (znmw). (Entered: 04/02/2018)
04/02/2018   347    ENTERED IN ERROR..... STATUS REPORT by DAKOTA ACCESS LLC.
                    (Attachments: # 1 Exhibit, # 2 Exhibit)(Scherman, William) Modified on
                    4/3/2018 (znmw). (Entered: 04/02/2018)
04/02/2018   348    STATUS REPORT by UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Attachments: # 1 Exhibit)(Marinelli, Matthew) (Entered: 04/02/2018)
04/02/2018   351    Declaration of Mike Faith, Jr., by STANDING ROCK SIOUX TRIBE. (td)
                    (Entered: 04/04/2018)
04/03/2018          NOTICE OF ERROR re 346 Status Report; emailed to
                    wscherman@gibsondunn.com, cc'd 88 associated attorneys −− The PDF file
                    you docketed contained errors: 1. Please refile document, 2. ENTERED IN
                    ERROR; Incorrect format (letter); Refile in proper pleading/brief format in
                    accordance with Local Rules. (znmw, ) (Entered: 04/03/2018)
04/03/2018          NOTICE OF ERROR re 347 Status Report; emailed to
                    wscherman@gibsondunn.com, cc'd 88 associated attorneys −− The PDF file
                    you docketed contained errors: 1. Please refile document, 2. ENTERED IN
                    ERROR; Incorrect format (letter); Refile in proper pleading/brief format in
                    accordance with Local Rules. (znmw, ) (Entered: 04/03/2018)
04/03/2018   349    STATUS REPORT by DAKOTA ACCESS LLC. (Attachments: # 1 Exhibit, #
                    2 Exhibit)(Scherman, William) (Entered: 04/03/2018)
04/03/2018   350    STATUS REPORT by DAKOTA ACCESS LLC. (Attachments: # 1
                    Exhibit)(Scherman, William) (Entered: 04/03/2018)
04/10/2018          MINUTE ORDER GRANTING 345 Motion to Stay Resolution of 216 Motion
                    to Compel Completion of Administrative Record. The Court ORDERS that
                    Dakota Access, LLC shall update the Court by May 2, 2018, as to whether it
                    will withdraw the Motion, seek a further stay of the Motion, or ask for the
                    Court to resolve it. So ORDERED by Judge James E. Boasberg on 4/10/2018.
                    (lcjeb2) Modified on 4/10/2018 (zlsj). (Entered: 04/10/2018)
04/10/2018          Set/Reset Deadlines: Dakota Access LLC's Status Report due by 5/2/2018 (lsj)
                    Modified on 4/11/2018 (zlsj). (Entered: 04/10/2018)
04/16/2018   352    ORDER DENYING 328 Motion to Compel and 336 Motion to Clarify. Signed
                    by Judge James E. Boasberg on 4/16/2018. (lcjeb2) (Entered: 04/16/2018)
04/30/2018   353


                                                                                                     75
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 76 of 271



                    Third STATUS REPORT Regarding Pipeline Conditions at Lake Oahe by
                    DAKOTA ACCESS LLC. (Scherman, William) (Entered: 04/30/2018)
05/02/2018   354    MOTION to Stay Resolution of 216 Motion to Compel Prompt Completion of
                    the Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1
                    Text of Proposed Order)(Scherman, William) (Entered: 05/02/2018)
05/02/2018          MINUTE ORDER GRANTING 354 Motion to Extend Stay Resolution of 216
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by May 31,
                    2018, whether it will withdraw the Motion, seek a further stay of the Motion,
                    or ask for the Court to resolve it. So ORDERED by Judge James E. Boasberg
                    on 5/2/2018. (lcjeb2) (Entered: 05/02/2018)
05/02/2018          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by
                    5/31/2018. (znbn) (Entered: 05/02/2018)
05/02/2018   355    STATUS REPORT by UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Marinelli, Matthew) (Entered: 05/02/2018)
05/03/2018          MINUTE ORDER: Per the United States Army Corps of Engineers 355 Status
                    Report, the Court ORDERS that the Corps provide the Court with a status
                    report on or before June 8, 2018, identifying the specific date on which the
                    Corps expects to complete the remand process. So ORDERED by Judge James
                    E. Boasberg on 5/3/2018. (lcjeb2) (Entered: 05/03/2018)
05/31/2018   356    MOTION to Extend Stay Resolution of 216 Motion to Compel Prompt
                    Completion of the Administrative Record by DAKOTA ACCESS LLC
                    (Attachments: # 1 Text of Proposed Order)(Scherman, William) Modified text
                    on 5/31/2018 (ztd). (Entered: 05/31/2018)
06/04/2018          MINUTE ORDER GRANTING 356 Motion to Stay 216 Motion to Compel
                    Completion of Administrative Record. The Court ORDERS that Dakota
                    Access, LLC, shall update the Court by July 2, 2018, as to whether it will
                    withdraw the 216 Motion, seek a further stay of the Motion, or ask for the
                    Court to resolve it. So ORDERED by Judge James E. Boasberg on 6/4/2018.
                    (lcjeb2) (Entered: 06/04/2018)
06/04/2018          Set/Reset Deadlines: Dakota Access, LLC, shall update the Court by 7/2/2018.
                    (znbn) (Entered: 06/04/2018)
06/08/2018   357    STATUS REPORT Regarding Remand by UNITED STATES ARMY CORPS
                    OF ENGINEERS. (Marinelli, Matthew) (Entered: 06/08/2018)
06/29/2018   358    STATUS REPORT Regarding Pipeline Conditions at Lake Oahe by
                    DAKOTA ACCESS LLC. (Scherman, William) (Entered: 06/29/2018)
07/02/2018   359    MOTION to Stay Resolution of 216 Motion to Compel Prompt Completion of
                    the Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1
                    Text of Proposed Order)(Scherman, William) (Entered: 07/02/2018)
07/03/2018          MINUTE ORDER GRANTING 359 Motion to Stay Motion to Extend Stayof
                    Resolution of Motion to Compel Prompt Completion of the Administrative
                    Record. The Court ORDERS that Dakota Access, LLC shall update the Court
                    by August 1, 2018 as to whether it will withdraw the Motion, seek a further
                    stay of the Motion, or ask for the Court to resolve it. So ORDERED by Judge


                                                                                                    76
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 77 of 271



                    James E. Boasberg on 7/3/2018. (lcjeb2) (Entered: 07/03/2018)
07/03/2018          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by 8/1/2018,
                    as to whether it will withdraw the Motion, seek a further stay of the Motion, or
                    ask for the Court to resolve it. (znbn) (Entered: 07/03/2018)
08/01/2018   360    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 08/01/2018)
08/02/2018          MINUTE ORDER GRANTING 360 Motion to Extend Stay of Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by September
                    3, 2018, whether it will withdraw the Motion, seek a further stay of the
                    Motion, or ask for the Court to resolve it. So ORDERED by Judge James E.
                    Boasberg on 8/2/2018. (lcjeb2) (Entered: 08/02/2018)
08/02/2018          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by 9/3/2018,
                    whether it will withdraw the Motion, seek a further stay of the Motion, or ask
                    for the Court to resolve it. (znbn) (Entered: 08/02/2018)
08/07/2018   361    STATUS REPORT Regarding Remand by UNITED STATES ARMY CORPS
                    OF ENGINEERS. (Marinelli, Matthew) (Entered: 08/07/2018)
08/31/2018   362    STATUS REPORT Regarding Remand by UNITED STATES ARMY CORPS
                    OF ENGINEERS. (Attachments: # 1 Exhibit)(Brar, Amarveer) (Entered:
                    08/31/2018)
09/10/2018   363    MOTION to Extend Stay Resolution of Motion to Compel Prompt Completion
                    of the Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1
                    Text of Proposed Order)(Scherman, William); Modified text on 9/14/2018
                    (tth). (Entered: 09/10/2018)
09/10/2018          MINUTE ORDER GRANTING 363 Motion to Stay Resolution of Motion to
                    Compel Prompt Completion of the Administrative Record. The Court
                    ORDERS that Dakota Access, LLC shall update the Court by October 10,
                    2018, whether it will withdraw the Motion, seek a further stay of the Motion,
                    or ask for the Court to resolve it. So ORDERED by Judge James E. Boasberg
                    on 9/10/2018. (lcjeb1) (Entered: 09/10/2018)
09/10/2018          Set/Reset Deadlines: Dakota Access, LLC shall update the Court whether it
                    will withdraw the Motion, seek a further stay of the Motion, or ask for the
                    Court to resolve it by 10/10/2018. (znbn) (Entered: 09/11/2018)
10/01/2018   364    Joint STATUS REPORT by CHEYENNE RIVER SIOUX TRIBE.
                    (Ducheneaux, Nicole) (Entered: 10/01/2018)
10/02/2018          MINUTE ORDER ADOPTING 364 Joint Status Report. The Court ORDERS
                    that (1) any party wishing to include additional redactions or seeking to
                    prohibit redactions shall either reach agreement with the other parties or file a
                    protective order within ten days of receiving the document; any Opposition
                    shall be due within fourteen days; and any Reply three days after that; and (2)
                    the parties shall file proposals for post−remand proceedings on or before
                    November 1, 2018. So ORDERED by Judge James E. Boasberg on 10/2/2018.
                    (lcjeb1) (Entered: 10/02/2018)


                                                                                                        77
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 78 of 271



10/02/2018          Set/Reset Deadlines: The parties shall file proposals for post−remand
                    proceedings on or before due by 11/1/2018. (znbn) (Entered: 10/03/2018)
10/10/2018   365    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 10/10/2018)
10/10/2018          MINUTE ORDER GRANTING 365 Motion to Extend Stay of Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by November
                    12, 2018, whether it will withdraw the Motion, seek a further stay of the
                    Motion, or ask for the Court to resolve it. So ORDERED by Judge James E.
                    Boasberg on 10/10/2018. (lcjeb1) (Entered: 10/10/2018)
10/10/2018          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by
                    11/12/2018. (znbn) (Entered: 10/10/2018)
10/30/2018   366    MOTION for Extension of Time to FILE A PROPOSAL FOR
                    POST−REMAND PROCEEDINGS by OGLALA SIOUX TRIBE
                    (Attachments: # 1 Text of Proposed Order)(Roy, Michael) (Entered:
                    10/30/2018)
10/30/2018   367    Memorandum in opposition to re 366 MOTION for Extension of Time to
                    FILE A PROPOSAL FOR POST−REMAND PROCEEDINGS filed by
                    DAKOTA ACCESS LLC. (Scherman, William) (Entered: 10/30/2018)
10/30/2018   368    MOTION for Extension of Time to File a Proposal for Post−Remand
                    Proceeding by YANKTON SIOUX TRIBE (Attachments: # 1 Text of
                    Proposed Order)(Baker, Jennifer) (Entered: 10/30/2018)
10/30/2018          MINUTE ORDER: The Court ORDERS that Plaintiff Oglala Sioux's 366
                    Motion for Extension and Plaintiff Yankton Sioux's 368 Motion for Extension
                    are GRANTED IN PART, and they shall file their proposals by November 6,
                    2018. So ORDERED by Judge James E. Boasberg on 10/30/2018. (lcjeb1)
                    (Entered: 10/30/2018)
10/30/2018   369    MOTION for Extension of Time to File Post−Remand Proceedings by
                    CHEYENNE RIVER SIOUX TRIBE (Attachments: # 1 Text of Proposed
                    Order)(Ducheneaux, Nicole) (Entered: 10/30/2018)
10/30/2018   370    RESPONSE re 369 MOTION for Extension of Time to File Post−Remand
                    Proceedings filed by DAKOTA ACCESS LLC. (Scherman, William)
                    (Entered: 10/30/2018)
10/31/2018          MINUTE ORDER GRANTING 369 Motion for Extension of Time to File.
                    The Court ORDERS that Plaintiff−Intervenor Cheyenne River Sioux Tribe
                    shall file its proposal for post−remand proceedings by November 6, 2018. So
                    ORDERED by Judge James E. Boasberg on 10/31/2018. (lcjeb1) (Entered:
                    10/31/2018)
10/31/2018          MINUTE ORDER: The Court ORDERS that all parties may have until
                    November 6, 2018, to set forth their positions on post−remand scheduling. So
                    ORDERED by Judge James E. Boasberg on 10/31/2018. (lcjeb1) (Entered:
                    10/31/2018)
10/31/2018


                                                                                                   78
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 79 of 271



                    Set/Reset Deadlines: Positions on post−remand scheduling due by 11/6/2018.
                    (znbn) (Entered: 10/31/2018)
11/01/2018   371    MOTION for Leave to File Supplemental Complaint by STANDING ROCK
                    SIOUX TRIBE (Attachments: # 1 Supplement Complaint, # 2 Text of
                    Proposed Order)(Hasselman, Jan) (Entered: 11/01/2018)
11/01/2018   372    STATUS REPORT by STANDING ROCK SIOUX TRIBE. (Hasselman, Jan)
                    (Entered: 11/01/2018)
11/06/2018   373    Joint STATUS REPORT by UNITED STATES ARMY CORPS OF
                    ENGINEERS. (Schifman, Reuben) (Entered: 11/06/2018)
11/06/2018   374    Joint STATUS REPORT for Post−Remand Scheduling by CHEYENNE
                    RIVER SIOUX TRIBE, STEVE VANCE. (Messineo, Joseph) (Entered:
                    11/06/2018)
11/07/2018          MINUTE ORDER: The Court ORDERS that the parties shall appear for a
                    status hearing on November 15, 2018, at 11:00 a.m. to discuss briefing
                    schedules. Parties wishing to appear telephonically shall inform chambers at
                    least 24 hours in advance. So ORDERED by Judge James E. Boasberg on
                    11/7/2018. (lcjeb1) (Entered: 11/07/2018)
11/07/2018          Set/Reset Hearings: Status Conference set for 11/15/2018 at 11:00 AM in
                    Courtroom 25 before Judge James E. Boasberg. (znbn) (Entered: 11/07/2018)
11/12/2018   375    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 11/12/2018)
11/13/2018          MINUTE ORDER GRANTING 375 Motion to Extend Stay of Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by December
                    12, 2018, whether it will withdraw the Motion, seek a further stay of the
                    Motion, or ask for the Court to resolve it. So ORDERED by Judge James E.
                    Boasberg on 11/13/2018. (lcjeb1) (Entered: 11/13/2018)
11/13/2018          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by
                    12/12/2018. (znbn) (Entered: 11/14/2018)
11/15/2018          Minute Entry for proceedings held before Judge James E. Boasberg: Status
                    Conference held on 11/15/2018. A further Status Conference is set for
                    12/12/2018 at 11:00 AM in Courtroom 25A before Judge James E. Boasberg.
                    (Order forthcoming.) (Court Reporter Lisa Griffith.) (hmc) (Entered:
                    11/15/2018)
11/15/2018          MINUTE ORDER: As discussed at today's status hearing, the Court ORDERS
                    that: 1) Any motions to amend or supplement a complaint shall be filed by
                    November 26, 2018; 2) By December 6, 2018, the parties shall submit a joint
                    status report: a) that proposes how supplemental/amended complaints should
                    be handled; b) in which Plaintiffs shall identify each claim they intend on
                    continuing to pursue and for each such claim, the parties shall identify whether
                    they will agree to convert a preliminary ruling of the Court on the claim into a
                    judgment or whether they will include this claim in further
                    summary−judgment briefing; and c) that proposes a briefing schedule moving
                    forward, assuming that only one round of summary−judgment briefing will be

                                                                                                       79
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 80 of 271



                    permitted; 3) The parties shall return for a further status hearing on December
                    12, 2018, at 11:00 a.m.; and 4) The Government shall lodge the Administrative
                    Record by January 31, 2019. So ORDERED by Judge James E. Boasberg on
                    11/15/2018. (lcjeb1) (Entered: 11/15/2018)
11/15/2018          Set/Reset Deadlines/Hearings: Amended Pleadings due by 11/26/2018. Joint
                    Status Report due by 12/6/2018. Status Conference set for 12/12/2018 at 11:00
                    AM in Courtroom 25A before Judge James E. Boasberg. Administrative
                    Record due by 1/31/2019. (znbn) (Entered: 11/15/2018)
11/26/2018   376    MOTION for Leave to File Amended Complaint by OGLALA SIOUX TRIBE
                    (Attachments: # 1 [Proposed]First Amended Complaint, # 2 Text of Proposed
                    Order)(Roy, Michael) (Entered: 11/26/2018)
11/26/2018   377    MOTION for Leave to File Supplemental Complaint by OGLALA SIOUX
                    TRIBE (Attachments: # 1 [Proposed] Supplemental Complaint, # 2 Text of
                    Proposed Order)(Roy, Michael) (Entered: 11/26/2018)
11/26/2018   378    MOTION for Leave to File Supplemental Complaint by CHEYENNE RIVER
                    SIOUX TRIBE (Attachments: # 1 Exhibit Supplemental Complaint, # 2 Text
                    of Proposed Order)(Ducheneaux, Nicole) (Entered: 11/26/2018)
11/26/2018   379    MOTION for Leave to File Amended Complaint against U.S. ARMY CORPS
                    OF ENGINEERS filed by YANKTON SIOUX TRIBE. (Attachments: # 1
                    Supplement Supplemental Complaint, # 2 Text of Proposed Order Proposed
                    Order)(Baker, Jennifer) Modified on 11/29/2018 to correct docket event/text
                    (jf). (Entered: 11/26/2018)
12/06/2018   380    Joint STATUS REPORT by UNITED STATES ARMY CORPS OF
                    ENGINEERS. (Schifman, Reuben) (Entered: 12/06/2018)
12/11/2018   381    Supplemental STATUS REPORT by CHEYENNE RIVER SIOUX TRIBE,
                    OGLALA SIOUX TRIBE, STANDING ROCK SIOUX TRIBE, YANKTON
                    SIOUX TRIBE. (Hasselman, Jan) (Entered: 12/11/2018)
12/12/2018          MINUTE ORDER: As discussed at today's status conference, the Court
                    ORDERS that: 1) By consent, judgment is entered in favor of Defendant on
                    Plaintiffs' RFRA claims for the reasons set forth in the Court's
                    preliminary−injunction denial; 2) Plaintiffs may argue in their
                    summary−judgment briefing that their NHPA claims are not moot; 3) If any
                    Plaintiff seeks to pursue any other claim (beyond NHPA) not related to the
                    remand, it must identify such claim in a filing by December 19, 2018, or such
                    clam will be dismissed; 4) If Plaintiffs do not withdraw their Motions to
                    Supplement or Amend, Defendants must file an opposition (or notice of
                    non−opposition) by December 21, 2018, with replies due by January 2, 2019;
                    5) The Administrative Record shall be lodged by January 31, 2019; 6) Any
                    party shall file any challenge to the completeness of the AR by February 15,
                    2019, with oppositions due by February 25, 2019, and replies by March 1,
                    2019; 7) In such challenge a party may seek the inclusion of extra−record
                    material, but failure to do so will not bar that party from citing such material in
                    its summary−judgment briefs, which citation may be opposed; 8) If no
                    challenge is filed to the completeness of the AR, the parties shall submit a
                    joint proposed briefing schedule for summary judgment by February 22, 2019;
                    9) If a challenge is filed, the parties shall submit such proposal within seven
                    days of the Court's ruling on the challenge; and 10) All answers shall be held

                                                                                                          80
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 81 of 271



                    in abeyance pending further Order of the Court. So ORDERED by Judge
                    James E. Boasberg on 12/12/2018. (lcjeb1) (Entered: 12/12/2018)
12/12/2018          Minute Entry for proceedings held before Judge James E. Boasberg: Status
                    Conference held on 12/12/2018. See Order for details. (Court Reporter Lisa
                    Griffith) (nbn) (Entered: 12/12/2018)
12/12/2018   382    TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    11−15−18; Page Numbers: 1−22. Date of Issuance:12−12−18. Court
                    Reporter/Transcriber Lisa Griffith, Telephone number (202) 354−3247,
                    Transcripts may be ordered by submitting the Transcript Order Form

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the court reporter referenced
                    above . After 90 days, the transcript may be accessed via PACER. Other
                    transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                    from the court reporter.

                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.

                    Redaction Request due 1/2/2019. Redacted Transcript Deadline set for
                    1/12/2019. Release of Transcript Restriction set for 3/12/2019.(Griffith, Lisa)
                    (Entered: 12/12/2018)
12/12/2018   383    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 12/12/2018)
12/12/2018          MINUTE ORDER GRANTING 383 Motion to Extend Stay of Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by January
                    14, 2019, whether it will withdraw the Motion, seek a further stay of the
                    Motion, or ask for the Court to resolve it. So ORDERED by Judge James E.
                    Boasberg on 12/12/2018. (lcjeb1) (Entered: 12/12/2018)
12/12/2018          Set/Reset Deadlines: Proposed Briefing Schedule due by 2/22/2019.
                    Responses due by 12/21/2018. Replies due by 1/2/2019. Administrative
                    Record due by 1/31/2019. (znbn) (Entered: 12/14/2018)
12/12/2018          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by
                    1/14/2019. (znbn) (Entered: 12/14/2018)
12/19/2018   384    Unopposed MOTION to Amend/Correct 235 Protective Order, Order on
                    Motion for Protective Order by UNITED STATES ARMY CORPS OF
                    ENGINEERS (Attachments: # 1 Exhibit A − Proposed Second Revised
                    Protective Order)(Collins, Brian) (Entered: 12/19/2018)
12/19/2018   385    NOTICE REGARDING NON−REMAND CLAIMS by OGLALA SIOUX
                    TRIBE re Order,,,,,, (Roy, Michael) (Entered: 12/19/2018)


                                                                                                           81
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 82 of 271



12/19/2018   386    NOTICE REGARDING IDENTIFICATION OF CLAIMS by YANKTON
                    SIOUX TRIBE (Baker, Jennifer) (Entered: 12/19/2018)
12/21/2018   387    RESPONSE re 376 MOTION for Leave to File Amended Complaint filed by
                    UNITED STATES ARMY CORPS OF ENGINEERS. (Brar, Amarveer)
                    (Entered: 12/21/2018)
12/21/2018   388    Memorandum in opposition to re 376 MOTION for Leave to File Amended
                    Complaint filed by DAKOTA ACCESS LLC. (Scherman, William) (Entered:
                    12/21/2018)
12/21/2018   389    RESPONSE re 377 MOTION for Leave to File Supplemental Complaint, 378
                    MOTION for Leave to File Supplemental Complaint, 371 MOTION for Leave
                    to File Supplemental Complaint, 379 MOTION for Leave to File Supplemental
                    Complaint filed by DAKOTA ACCESS LLC, UNITED STATES ARMY
                    CORPS OF ENGINEERS. (Attachments: # 1 Text of Proposed
                    Order)(Scherman, William) (Entered: 12/21/2018)
12/26/2018   390    ORDER GRANTING Unopposed 384 Motion to Amend Protective Order.
                    Signed by Judge James E. Boasberg on 12/26/2018. (lcjeb1) (Entered:
                    12/26/2018)
01/02/2019   391    REPLY to opposition to motion re 376 MOTION for Leave to File Amended
                    Complaint filed by OGLALA SIOUX TRIBE. (Attachments: # 1 Exhibit
                    A)(Roy, Michael) (Entered: 01/02/2019)
01/03/2019          MINUTE ORDER: As agreed by the parties, the Court ORDERS that
                    Plaintiffs' [371, 377−79] Motions to Supplement are GRANTED, and the
                    [371−1, 377−1, 378−1, 379−1] proposed Supplemental Complaints are
                    deemed FILED. Such Order is without prejudice for Defendants to
                    subsequently argue that such supplementation exceeded the scope of FRCP
                    15(d) or the topics in the Court's remand Order. So ORDERED by Judge
                    James E. Boasberg on 1/3/2019. (lcjeb1) (Entered: 01/03/2019)
01/10/2019   392    MEMORANDUM OPINION AND ORDER DENYING 376 Motion to
                    Amend. Signed by Judge James E. Boasberg on 1/10/2019. (lcjeb1) (Entered:
                    01/10/2019)
01/14/2019   393    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 01/14/2019)
01/15/2019          MINUTE ORDER GRANTING 393 Motion to Extend Stay of Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by February
                    14, 2019, whether it will withdraw the Motion, seek a further stay of the
                    Motion, or ask for the Court to resolve it. So ORDERED by Judge James E.
                    Boasberg on 1/15/2019. (lcjeb1) (Entered: 01/15/2019)
01/15/2019          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by
                    2/14/2019, whether it will withdraw the Motion, seek a further stay of the
                    Motion, or ask for the Court to resolve it (znbn) (Entered: 01/17/2019)
01/17/2019   394    WITHDRAWN PURSUANT TO NOTICE FILED ON 1/28/2019.....
                    MOTION to Stay due to lapse in appropriations by UNITED STATES
                    ARMY CORPS OF ENGINEERS (Schifman, Reuben); Modified text on

                                                                                                 82
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 83 of 271



                    1/29/2019 (tth). (Entered: 01/17/2019)
01/17/2019   395    RESPONSE re 394 MOTION to Stay due to lapse in appropriations filed by
                    CHEYENNE RIVER SIOUX TRIBE. (Ducheneaux, Nicole) (Entered:
                    01/17/2019)
01/22/2019          MINUTE ORDER: Should any other Plaintiff oppose Defendant Corps' 394
                    Motion to Stay, the Court ORDERS that any opposition must be filed by
                    January 24, 2019, with any Corps reply due by January 28, 2019. So
                    ORDERED by Judge James E. Boasberg on 1/22/2019. (lcjeb3) (Entered:
                    01/22/2019)
01/22/2019          Set/Reset Deadlines: Opposition due by 1/24/2019. Reply due by 1/28/2019.
                    (znbn) (Entered: 01/24/2019)
01/28/2019   396    MOTION to Withdraw 394 MOTION to Stay due to lapse in appropriations
                    by UNITED STATES ARMY CORPS OF ENGINEERS (Schifman, Reuben)
                    (Entered: 01/28/2019)
01/29/2019          MINUTE ORDER: The Court ORDERS that Defendant's 396 Motion to
                    Withdraw is GRANTED, and its 394 Motion to Stay is WITHDRAWN. So
                    ORDERED by Judge James E. Boasberg on 1/29/2019. (lcjeb1) (Entered:
                    01/29/2019)
01/31/2019   397    Unopposed MOTION to Modify Schedule by UNITED STATES ARMY
                    CORPS OF ENGINEERS (Schifman, Reuben) (Entered: 01/31/2019)
01/31/2019          MINUTE ORDER: The Court ORDERS that Federal Defendants' Consent 397
                    Motion to Modify Schedule is GRANTED and that the following schedule
                    shall govern proceedings: 1) Federal Defendants shall lodge the
                    Administrative Record by February 4, 2019; 2) Any party shall file any
                    challenge to the completeness of the Administrative Record by February 18,
                    2019; 3) Oppositions are due by February 28, 2019; 4) Replies are due by
                    March 6, 2019; 5) If no challenge is filed to the completeness of the
                    Administrative Record, the parties shall submit a joint proposed briefing
                    schedule for summary judgment by February 25, 2019; and 6) If a challenge is
                    filed, the parties shall submit such proposal within seven days of the Court's
                    ruling on the challenge. So ORDERED by Judge James E. Boasberg on
                    1/31/2019. (lcjeb3) (Entered: 01/31/2019)
01/31/2019          Set/Reset Deadlines: Federal Defendants Administrative Record due by
                    2/4/2019. Any party shall file any challenge to the completeness of the
                    Administrative Record by 2/18/2019. Responses due by 2/28/2019 Replies due
                    by 3/6/2019. If no challenge is filed to the completeness of the Administrative
                    Record, the parties shall submit a Joint Proposed Briefing Schedule for
                    summary judgment by 2/25/2019. (znbn) (Entered: 02/01/2019)
02/04/2019   398    NOTICE of service of the administrative record by UNITED STATES ARMY
                    CORPS OF ENGINEERS (Attachments: # 1 Exhibit)(Schifman, Reuben)
                    (Entered: 02/04/2019)
02/14/2019   399    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 02/14/2019)
02/14/2019   400

                                                                                                      83
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 84 of 271



                    MOTION to Modify Schedule by STANDING ROCK SIOUX TRIBE
                    (Attachments: # 1 Text of Proposed Order Proposed Order Granting Motion to
                    ModifySchedule)(Hasselman, Jan) (Entered: 02/14/2019)
02/14/2019          MINUTE ORDER GRANTING 400 Motion to Modify Schedule. The Court
                    ORDERS that the following schedule shall govern proceedings: 1) Any party
                    shall file any challenge to the completeness of the Administrative Record by
                    February 27, 2019; 2) Oppositions are due by March 11, 2019; 3) Replies are
                    due by March 18, 2019; 4) If no challenge is filed to the completeness of the
                    Administrative Record, the parties shall submit a joint proposed briefing
                    schedule for summary judgment by March 6, 2019; and 5) If a challenge is
                    filed, the parties shall submit such proposal within seven days of the Court's
                    ruling on the challenge. So ORDERED by Judge James E. Boasberg on
                    2/14/2019. (lcjeb2) (Entered: 02/14/2019)
02/14/2019          Set/Reset Deadlines: Any party shall file any challenge to the completeness of
                    the Administrative Record by 2/27/2019. Joint Proposed Briefing Schedule
                    due by 3/6/2019. Responses due by 3/11/2019. Replies due by 3/18/2019.
                    (znbn) (Entered: 02/15/2019)
02/15/2019          MINUTE ORDER GRANTING 399 Motion to Extend Stay of Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by March 14,
                    2019, whether it will withdraw the Motion, seek a further stay of the Motion,
                    or ask for the Court to resolve it. So ORDERED by Judge James E. Boasberg
                    on 2/15/2019. (lcjeb1) (Entered: 02/15/2019)
02/15/2019          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by 3/14/2019
                    whether it will withdraw the Motion, seek a further stay of the Motion, or ask
                    for the Court to resolve it. (znbn) (Entered: 02/15/2019)
02/27/2019   401    MOTION To Complete Administrative Record by STANDING ROCK
                    SIOUX TRIBE (Attachments: # 1 Declaration Declaration of Jan Hasselman
                    in Support of Motion to Complete Administrative Record, # 2 Exhibit Exhibit
                    1 to Declaration of Jan Hasselman, # 3 Exhibit Exhibit 2 to Declaration of Jan
                    Hasselman, # 4 Text of Proposed Order Proposed Order Granting Motion to
                    Complete Administrative Record)(Hasselman, Jan) (Entered: 02/27/2019)
03/11/2019   402    RESPONSE re 401 MOTION To Complete Administrative Record filed by
                    UNITED STATES ARMY CORPS OF ENGINEERS. (Attachments: # 1
                    Exhibit 1)(Brar, Amarveer) (Entered: 03/11/2019)
03/11/2019   403    Memorandum in opposition to re 401 MOTION To Complete Administrative
                    Record filed by DAKOTA ACCESS LLC. (Scherman, William) (Entered:
                    03/11/2019)
03/14/2019   404    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 03/14/2019)
03/14/2019          MINUTE ORDER GRANTING 404 Motion to Extend Stay of Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by April 15,
                    2019, whether it will withdraw the Motion, seek a further stay of the Motion,
                    or ask for the Court to resolve it. So ORDERED by Judge James E. Boasberg


                                                                                                     84
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 85 of 271



                    on 3/14/2019. (lcjeb1) (Entered: 03/14/2019)
03/14/2019          Set/Reset Deadlines: Dakota Access, LLC shall update the Court whether it
                    will withdraw the Motion, seek a further stay of the Motion, or ask for the
                    Court to resolve it by 4/15/2019. (znbn) (Entered: 03/15/2019)
03/18/2019   405    REPLY to opposition to motion re 401 MOTION To Complete Administrative
                    Record filed by STANDING ROCK SIOUX TRIBE. (Hasselman, Jan)
                    (Entered: 03/18/2019)
03/22/2019   406    JOINT APPENDIX OF REMAND ANALYSIS RECORD by STANDING
                    ROCK SIOUX TRIBE. (Hasselman, Jan) (Entered: 03/22/2019)
03/22/2019   407    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by STANDING ROCK SIOUX TRIBE (This document is SEALED and
                    only available to authorized persons.) (Attachments: # 1 Exhibit A−1, # 2
                    Exhibit A−2, # 3 Exhibit A−3, # 4 Exhibit A−4, # 5 Exhibit A−5, # 6 Exhibit
                    A−6_Part 1, # 7 Exhibit A−6_Part 2, # 8 Exhibit A−7, # 9 Exhibit A−8, # 10
                    Exhibit A−9, # 11 Exhibit A−10_Part 1, # 12 Exhibit A−10_Part 2, # 13
                    Exhibit A−11, # 14 Exhibit A−12, # 15 Exhibit A−13, # 16 Exhibit A−14, #
                    17 Exhibit A−15, # 18 Exhibit A−16, # 19 Exhibit A−17, # 20 Exhibit
                    A−18_Part 1, # 21 Exhibit A−18_Part 2, # 22 Exhibit A−19, # 23 Exhibit
                    A−20, # 24 Exhibit A−21, # 25 Exhibit A−22, # 26 Text of Proposed
                    Order)(Hasselman, Jan) (Entered: 03/22/2019)
03/25/2019   408    NOTICE OF WITHDRAWAL OF APPEARANCE as to DAKOTA ACCESS
                    LLC. Attorney Alan M. Glen terminated. (Attachments: # 1 Declaration of
                    Kimberly H. Caine on behalf of Dakota Access, LLC Consenting to
                    Withdrawal of Counsel)(Glen, Alan) (Entered: 03/25/2019)
03/25/2019   409    SEALED DOCUMENT Exhibits A−1 through A−22 filed by STANDING
                    ROCK SIOUX TRIBE. (See Docket Entry 407 to view documents.) (This
                    document is SEALED and only available to authorized persons.) (ztth)
                    (Entered: 03/26/2019)
04/04/2019   410    NOTICE OF CHANGE OF FIRM NAME by YANKTON SIOUX TRIBE
                    (Baker, Jennifer) (Entered: 04/04/2019)
04/15/2019   411    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 04/15/2019)
04/15/2019   412    NOTICE of Change of Address by Nicole E. Ducheneaux (Ducheneaux,
                    Nicole) (Entered: 04/15/2019)
04/15/2019   413    MOTION for Leave to Appear Pro Hac Vice :Attorney Name− Tracey A.
                    Zephier, :Firm− Cheyenne River Sioux Tribe Attorney General, :Address− PO
                    Box 590, Eagle Butte, SD 57625. Phone No. − 605−964−6686. Fax No. −
                    605−964−1160 Filing fee $ 100, receipt number 0090−6060857. Fee Status:
                    Fee Paid. by CHEYENNE RIVER SIOUX TRIBE (Attachments: # 1
                    Declaration, # 2 Text of Proposed Order)(Ducheneaux, Nicole) (Entered:
                    04/15/2019)
04/15/2019          MINUTE ORDER GRANTING 413 Motion for Admission Pro Hac Vice of
                    TRACEY A. ZEPHIER. So ORDERED by Judge James E. Boasberg on
                    4/15/2019. (lcjeb1) (Entered: 04/15/2019)

                                                                                                  85
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 86 of 271



04/15/2019          MINUTE ORDER GRANTING 411 Motion to Extend Stay of Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by May 20,
                    2019, whether it will withdraw the Motion, seek a further stay of the Motion,
                    or ask for the Court to resolve it. So ORDERED by Judge James E. Boasberg
                    on 4/15/2019. (lcjeb1) (Entered: 04/15/2019)
04/15/2019   414    NOTICE of Appearance by Patricia Ann Marks on behalf of CHEYENNE
                    RIVER SIOUX TRIBE (Marks, Patricia) (Entered: 04/15/2019)
04/15/2019   415    NOTICE OF NAME CHANGE by CHEYENNE RIVER SIOUX TRIBE
                    (Marks, Patricia) (Entered: 04/15/2019)
04/15/2019   416    MOTION for Removal of Counsel of Record by Patricia Ann Marks on behalf
                    of CHEYENNE RIVER SIOUX TRIBE, Substituting for attorney Joseph V.
                    Messineo and Nicole E. Ducheneaux (Attachments: # 1 Affidavit, # 2 Text of
                    Proposed Order)(Marks, Patricia); Modified event and text on 4/17/2019 (tth).
                    (Entered: 04/15/2019)
04/15/2019          Set/Reset Deadlines: Dakota Access, LLC shall update the Court whether it
                    will withdraw the Motion, seek a further stay of the Motion, or ask for the
                    Court to resolve it by 5/20/2019. (znbn) (Entered: 04/16/2019)
04/22/2019          MINUTE ORDER GRANTING 416 Motion for Removal of Counsel of
                    Record. The Court ORDERS that Nicole E. Ducheneaux and Joseph V.
                    Messineo be removed as counsel of record for Intervenor−Plaintiff Cheyenne
                    River Sioux Tribe and removed from all service lists. So ORDERED by Judge
                    James E. Boasberg on 4/22/2019. (lcjeb1) (Entered: 04/22/2019)
05/08/2019   417    ORDER GRANTING IN PART and DENYING IN PART Plaintiffs' 401
                    Motion to Complete the Administrative Record. The Court ORDERS that: 1)
                    Plaintiffs shall, within fourteen days, file a Notice containing a list of sources
                    substantively cited in the Remand Analysis to support a factual proposition; 2)
                    Defendant shall, in the fourteen days thereafter, indicate which, if any, of those
                    documents it objects to including in the record; and 3) Defendant shall, within
                    fourteen days, submit an affidavit detailing its legal rationale for the redaction
                    of the as−built drawings and the reasons, if any, that the information could not
                    be revealed to Plaintiffs subject to the protective order. Signed by Judge James
                    E. Boasberg on 5/8/2019. (lcjeb1) (Entered: 05/08/2019)
05/08/2019   418    MEMORANDUM OPINION re 417 Order on Motion to Complete the
                    Administrative Record. Signed by Judge James E. Boasberg on 5/8/2019.
                    (lcjeb1) (Entered: 05/08/2019)
05/14/2019   419    NOTICE of Appearance by Nicole E. Ducheneaux on behalf of CHEYENNE
                    RIVER SIOUX TRIBE (Ducheneaux, Nicole) (Main Document 419 replaced
                    on 5/15/2019) (ztth). (Entered: 05/14/2019)
05/14/2019   420    NOTICE of Appearance by Joseph V. Messineo on behalf of CHEYENNE
                    RIVER SIOUX TRIBE (Messineo, Joseph) (Entered: 05/14/2019)
05/14/2019   421    MOTION to Strike by CHEYENNE RIVER SIOUX TRIBE (Attachments: # 1
                    Declaration, # 2 Declaration, # 3 Declaration)(Ducheneaux, Nicole); Modified
                    event and text on 5/15/2019 (tth). (Entered: 05/14/2019)
05/16/2019   422

                                                                                                         86
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 87 of 271



                    MOTION to Withdraw as Attorney , MOTION to Strike 421 MOTION to
                    Strike by CHEYENNE RIVER SIOUX TRIBE (Attachments: # 1 Text of
                    Proposed Order)(Marks, Patricia) (Entered: 05/16/2019)
05/17/2019          MINUTE ORDER: As it appears there is full agreement on representation for
                    the Cheyenne River Sioux Tribe, the Court ORDERS that: 1) The 422 Motion
                    to Withdraw is GRANTED; and 2) The 421 Motion to Strike is DENIED as
                    moot. So ORDERED by Judge James E. Boasberg on 5/17/2019. (lcjeb1)
                    (Entered: 05/17/2019)
05/20/2019   423    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 05/20/2019)
05/20/2019          MINUTE ORDER GRANTING 423 Motion to Extend Stay of Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by June 20,
                    2019, whether it will withdraw the Motion, seek a further stay of the Motion,
                    or ask for the Court to resolve it. So ORDERED by Judge James E. Boasberg
                    on 5/20/2019. (lcjeb1) (Entered: 05/20/2019)
05/20/2019          Set/Reset Deadlines: Status Report due by 6/20/2019 (lsj) (Entered:
                    05/20/2019)
05/22/2019   424    NOTICE of sources cited in the Remand Analysis for a factual proposition by
                    OGLALA SIOUX TRIBE (Roy, Michael) (Entered: 05/22/2019)
05/22/2019   425    NOTICE of Filing Pursuant to ECF 417 by UNITED STATES ARMY
                    CORPS OF ENGINEERS (Attachments: # 1 Exhibit One)(Brar, Amarveer)
                    (Entered: 05/22/2019)
06/05/2019          MINUTE ORDER: In light of the Corps' Notice and particularly paragraph 7
                    of the Casner Declaration (ECF No. 425−1), the Court ORDERS that the
                    Corps shall provide the unredacted as−built drawings to the parties subject to
                    the protective order. So ORDERED by Judge James E. Boasberg on 6/5/2019.
                    (lcjeb1) (Entered: 06/05/2019)
06/05/2019   426    RESPONSE re 424 Notice (Other) filed by UNITED STATES ARMY
                    CORPS OF ENGINEERS. (Brar, Amarveer) (Entered: 06/05/2019)
06/06/2019          MINUTE ORDER: As Plaintiffs propose (ECF No. 424 at 3 n.2), the Court
                    ORDERS that they may file a response to the Corps' response (ECF 426) by
                    June 7, 2019. So ORDERED by Judge James E. Boasberg on 6/6/2019.
                    (lcjeb1) (Entered: 06/06/2019)
06/06/2019          Set/Reset Deadlines: Responses due by 6/7/2019. (znbn) (Entered:
                    06/06/2019)
06/07/2019   427    RESPONSE re 426 Response to Document Plaintiffs' Notice of Additional
                    Documents filed by OGLALA SIOUX TRIBE. (Roy, Michael) (Entered:
                    06/07/2019)
06/11/2019          MINUTE ORDER: The parties have narrowed in their notices (ECF Nos. 424,
                    426, 427) their dispute regarding completion of the record to one category of
                    documents. Per its reasoning on pp. 7−8 of its Memorandum Opinion (ECF
                    No. 418), the Court ORDERS that the documents cited in Table 2−2 of the


                                                                                                     87
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 88 of 271



                    Remand Analysis (ECF No. 407, at RAR 12) need not be added to the record.
                    So ORDERED by Judge James E. Boasberg on 6/11/2019. (lcjeb1) (Entered:
                    06/11/2019)
06/18/2019   428    STATUS REPORT AND JOINT PROPOSED BRIEFING SCHEDULE by
                    STANDING ROCK SIOUX TRIBE. (Hasselman, Jan) (Entered: 06/18/2019)
06/19/2019          MINUTE ORDER ADOPTING the parties' 428 Joint Status Report and
                    Proposed Briefing Schedule. The Court ORDERS that: 1) the United States
                    Army Corps of Engineers shall add additional documents to the administrative
                    record by June 26, 2019; 2) Plaintiffs will file motions for summary judgment
                    by August 16, 2019; 3) Defendant and intervenors will file cross−motions for
                    summary judgment and oppositions to Plaintiffs motions by October 9, 2019;
                    4) Plaintiffs will file their oppositions to the cross−motions and replies in
                    support of their summary judgment motions by October 30, 2019; and 5)
                    Defendant and intervenors will file their replies by November 20, 2019. So
                    ORDERED by Judge James E. Boasberg on 6/19/2019. (lcjeb1) (Entered:
                    06/19/2019)
06/19/2019          Set/Reset Deadlines: United States Army Corps of Engineers shall add
                    additional documents to the Administrative Record by 6/26/2019. Summary
                    Judgment motions due by 8/16/2019. Response to Motion for Summary
                    Judgment due by 10/9/2019. Cross Motions due by 10/9/2019. Reply to
                    Motion for Summary Judgment due by 10/30/2019. Response to Cross
                    Motions due by 10/30/2019. Reply to Cross Motions due by 11/20/2019.
                    (znbn) (Entered: 06/19/2019)
06/20/2019   429    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 06/20/2019)
06/20/2019          MINUTE ORDER GRANTING 429 Motion to Extend Stay of Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by July 22,
                    2019, whether it will withdraw the Motion, seek a further stay of the Motion,
                    or ask for the Court to resolve it. So ORDERED by Judge James E. Boasberg
                    on 6/20/2019. (lcjeb1) (Entered: 06/20/2019)
06/20/2019          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by July 22,
                    2019, whether it will withdraw the Motion, seek a further stay of the Motion,
                    or ask for the Court to resolve it.(znbn) (Entered: 06/21/2019)
06/26/2019   430    NOTICE of Addition of Documents to the Remand Administrative Record by
                    UNITED STATES ARMY CORPS OF ENGINEERS (Attachments: # 1
                    Exhibit)(Schifman, Reuben) (Entered: 06/26/2019)
07/09/2019   431    NOTICE of Change of Address by Michael L. Roy (Roy, Michael) (Entered:
                    07/09/2019)
07/22/2019   432    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 07/22/2019)
07/22/2019          MINUTE ORDER: The Court ORDERS that Defendant−Intervenor Dakota
                    Access's 432 Motion to Extend Stay of Resolution of Motion to Compel


                                                                                                    88
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 89 of 271



                    Completion of Administrative Record is GRANTED. The Court further
                    ORDERS that Dakota Access shall update the Court by August 22, 2019,
                    whether it will withdraw the Motion, seek a further stay of the Motion, or ask
                    for the Court to resolve it. So ORDERED by Judge James E. Boasberg on
                    7/22/2019. (lcjeb3) (Entered: 07/22/2019)
07/22/2019          Set/Reset Deadlines: Dakota Access shall update the Court whether it will
                    withdraw the Motion, seek a further stay of the Motion, or ask for the Court to
                    resolve it by 8/22/2019. (znbn) (Entered: 07/22/2019)
08/16/2019   433    MOTION for Summary Judgment on Remand by STANDING ROCK SIOUX
                    TRIBE (Attachments: # 1 Text of Proposed Order Granting Plaintiff Standing
                    Rock Sioux Tribe's Motion for Summary Judgment on Remand, # 2
                    Memorandum in Support of Standing Rock Sioux Tribe's Motion for
                    Summary Judgment on Remand, # 3 Declaration of Jon Eagle, Sr. in Support
                    of Plaintiff Standing Rock Sioux Tribe's Motion for Summary Judgment on
                    Remand)(Hasselman, Jan) (Entered: 08/16/2019)
08/16/2019   434    MOTION for Partial Summary Judgment by OGLALA SIOUX TRIBE
                    (Attachments: # 1 Text of Proposed Order granting Oglala Sioux tribe's
                    motion for partial summary judgment, # 2 Memorandum in Support of Oglala
                    Sioux tribe's motion for partial summary judgment, # 3 Declaration of Michael
                    L. Roy in support of Oglala Sioux Tribe's motion for partial summary
                    judgment, # 4 Exhibit A)(Roy, Michael) (Entered: 08/16/2019)
08/16/2019          MINUTE ORDER: The Court ORDERS that no other brief may exceed the
                    page limits set forth in the Local Rules. So ORDERED by Judge James E.
                    Boasberg on 08/16/2019. (lcjeb1) (Entered: 08/16/2019)
08/16/2019   435    MOTION for Summary Judgment by ROBERT FLYING HAWK,
                    YANKTON SIOUX TRIBE (Attachments: # 1 Memorandum in Support, # 2
                    Text of Proposed Order)(Baker, Jennifer) (Entered: 08/16/2019)
08/16/2019   436    MOTION for Summary Judgment by CHEYENNE RIVER SIOUX TRIBE
                    (Attachments: # 1 Memorandum in Support, # 2 Text of Proposed
                    Order)(Ducheneaux, Nicole). Added MOTION for Joinder on 8/19/2019 (tth).
                    (Entered: 08/16/2019)
08/22/2019   437    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 08/22/2019)
08/23/2019          MINUTE ORDER GRANTING Defendant's 437 Motion to Stay. The Court
                    ORDERS that Defendant Dakota Access, LLC shall update the Court by
                    September 23, 2019. So ORDERED by Judge James E. Boasberg on
                    08/23/2019. (lcjeb2) (Entered: 08/23/2019)
08/23/2019          Set/Reset Deadlines: Defendant Dakota Access, LLC shall update the Court by
                    9/23/2019. (znbn) (Entered: 08/23/2019)
08/23/2019   438    NOTICE of Appearance by Michael R. Sklaire on behalf of Big Valley Band
                    of Pomo Indians of the Big Valley Rancheria, Confederated Tribes of the
                    Umatilla Indian Reservation, Fort Belknap Indian Community, Hoonah Indian
                    Association, Miccosukee Tribe of Indians of Florida, Nez Perce Tribe, Pascua
                    Yaqui Tribe, Ramapough Lenape Nation, Red Cliff Band of Lake Superior


                                                                                                      89
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 90 of 271



                    Chippewa Indians, Rosebud Sioux Tribe, San Carlos Apache Tribe, Seneca
                    Nation, Swinomish Indian Tribal Community, Wampanoag Tribe of Gay Head
                    (Aquinnah) (Sklaire, Michael) (Entered: 08/23/2019)
08/23/2019   439    MOTION for Leave to File TO FILE AMICI CURIAE BRIEF by Big Valley
                    Band of Pomo Indians of the Big Valley Rancheria, Confederated Tribes of
                    the Umatilla Indian Reservation, Fort Belknap Indian Community, Hoonah
                    Indian Association, Miccosukee Tribe of Indians of Florida, Nez Perce Tribe,
                    Pascua Yaqui Tribe, Ramapough Lenape Nation, Red Cliff Band of Lake
                    Superior Chippewa Indians, Rosebud Sioux Tribe, San Carlos Apache Tribe,
                    Seneca Nation, Swinomish Indian Tribal Community, Wampanoag Tribe of
                    Gay Head (Aquinnah) (Attachments: # 1 Memorandum in Support, # 2 Text of
                    Proposed Order)(Sklaire, Michael) (Entered: 08/23/2019)
08/26/2019   440    Memorandum in opposition to re 439 MOTION for Leave to File TO FILE
                    AMICI CURIAE BRIEF filed by DAKOTA ACCESS LLC. (Scherman,
                    William) (Entered: 08/26/2019)
08/26/2019          MINUTE ORDER: The Court ORDERS that Amici's 439 Motion is
                    GRANTED, and their Brief is deemed FILED. So ORDERED by Judge James
                    E. Boasberg on 08/26/2019. (lcjeb1) (Entered: 08/26/2019)
08/26/2019   441    AMICUS BRIEF by BIG VALLEY BAND OF POMO INDIANS OF THE
                    BIG VALLEY RANCHERIA, CONFEDERATED TRIBES OF THE
                    UMATILLA INDIAN RESERVATION, FORT BELKNAP INDIAN
                    COMMUNITY, HOONAH INDIAN ASSOCIATION, MICCOSUKEE
                    TRIBE OF INDIANS OF FLORIDA, NEZ PERCE TRIBE, RAMAPOUGH
                    LENAPE NATION, RED CLIFF BAND OF LAKE SUPERIOR CHIPPEWA
                    INDIANS, ROSEBUD SIOUX TRIBE, SAN CARLOS APACHE TRIBE,
                    SENECA NATION, SWINOMISH INDIAN TRIBAL COMMUNITY,
                    WAMPANOAG TRIBE OF GAY HEAD, (AQUINNAH), ASSOCIATION
                    OF AMERICAN INDIAN AFFAIRS, AMERICANS FOR INDIAN
                    OPPORTUNITY, INDIAN LAW RESOURCE CENTER, TRIBAL LAW
                    AND POLICY INSTITUTE. (tth); Modified text and filers on 8/29/2019
                    (ztth). (Entered: 08/29/2019)
09/16/2019   442    NOTICE OF WITHDRAWAL OF APPEARANCE as to CHEYENNE
                    RIVER SIOUX TRIBE, STEVE VANCE. Attorney Joseph V. Messineo
                    terminated. (Messineo, Joseph) (Entered: 09/16/2019)
09/23/2019   443    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 09/23/2019)
09/23/2019          MINUTE ORDER GRANTING Defendant's 443 Motion to Stay. The Court
                    ORDERS that Defendant Dakota Access, LLC shall update the Court by
                    October 23, 2019. So ORDERED by Judge James E. Boasberg on 09/23/2019.
                    (lcjeb1) (Entered: 09/23/2019)
09/23/2019          Set/Reset Deadlines: Defendant Dakota Access, LLC shall update the Court by
                    10/23/2019. (znbn) (Entered: 09/23/2019)
10/08/2019   444    Unopposed MOTION for Leave to File Excess Pages by DAKOTA ACCESS
                    LLC (Attachments: # 1 Text of Proposed Order)(Scherman, William)
                    (Entered: 10/08/2019)


                                                                                                   90
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 91 of 271



10/09/2019          MINUTE ORDER GRANTING Defendant Dakota Access, LLC's 444 Motion
                    for Leave to File Excess Pages. The Court ORDERS that Defendant shall file a
                    memorandum of law in opposition to Paintiffs' motion for summary judgment
                    and in support of its cross−motion for summary judgment of no more than 70
                    pages. So ORDERED by Judge James E. Boasberg on 10/9/2019. (lcjeb1)
                    (Entered: 10/09/2019)
10/09/2019   445    Cross MOTION for Summary Judgment against Cheyenne River Sioux Tribe
                    by UNITED STATES ARMY CORPS OF ENGINEERS (Zilioli, Erica)
                    (Entered: 10/09/2019)
10/09/2019   446    Memorandum in opposition to re 436 MOTION for Summary Judgment
                    MOTION for Joinder and Memorandum in Support of Cross−Motion for
                    Summary Judgment filed by UNITED STATES ARMY CORPS OF
                    ENGINEERS. (Zilioli, Erica) (Entered: 10/09/2019)
10/09/2019   447    Cross MOTION for Summary Judgment against Yankton Sioux Tribe by
                    UNITED STATES ARMY CORPS OF ENGINEERS (Zilioli, Erica) (Entered:
                    10/09/2019)
10/09/2019   448    Memorandum in opposition to re 435 MOTION for Summary Judgment and
                    Memorandum in Support of Cross−Motion for Summary Judgment filed by
                    UNITED STATES ARMY CORPS OF ENGINEERS. (Zilioli, Erica)
                    (Entered: 10/09/2019)
10/09/2019   449    Cross MOTION for Summary Judgment against Oglala Sioux Tribe by
                    UNITED STATES ARMY CORPS OF ENGINEERS (Zilioli, Erica) (Entered:
                    10/09/2019)
10/09/2019   450    Memorandum in opposition to re 434 MOTION for Partial Summary
                    Judgment and Memorandum in Support of Cross−Motion for Summary
                    Judgment filed by UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Zilioli, Erica) (Entered: 10/09/2019)
10/09/2019   451    CROSS MOTION for Summary Judgment by UNITED STATES ARMY
                    CORPS OF ENGINEERS. (ztth) (Entered: 10/10/2019)
10/09/2019   452    Memorandum in opposition to re 433 MOTION for Summary Judgment on
                    Remand filed by UNITED STATES ARMY CORPS OF ENGINEERS. (ztth)
                    (Entered: 10/10/2019)
10/09/2019   453    ENTERED IN ERROR.....CROSS MOTION for Summary Judgment by
                    DAKOTA ACCESS LLC. (Attachments: # 1 Memorandum in Support, # 2
                    Declaration) (ztth); Modified on 10/10/2019 (ztth). (Entered: 10/10/2019)
10/09/2019   454    ENTERED IN ERROR.....Memorandum in opposition to re 433 MOTION for
                    Summary Judgment on Remand filed by DAKOTA ACCESS LLC. (See
                    Docket Entry 453 to view document). (ztth); Modified on 10/10/2019 (ztth).
                    (Entered: 10/10/2019)
10/09/2019   455    Cross MOTION for Summary Judgment by DAKOTA ACCESS LLC
                    (Attachments: # 1 Text of Proposed Order)(Scherman, William) Modified on
                    10/10/2019 to correct filing date (ztth). (Entered: 10/10/2019)
10/09/2019   456    Memorandum in opposition to re 433 MOTION for Summary Judgment on
                    Remand, 434 MOTION for Partial Summary Judgment , 436 MOTION for


                                                                                                   91
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 92 of 271



                    Summary Judgment MOTION for Joinder, 435 MOTION for Summary
                    Judgment and Memorandum in Support of Cross−Motion for Summary
                    Judgment filed by DAKOTA ACCESS LLC. (Attachments: # 1 Declaration of
                    William S. Scherman)(Scherman, William); Modified on 10/10/2019 to
                    correct filing date (ztth). (Entered: 10/10/2019)
10/10/2019          NOTICE OF CORRECTED DOCKET ENTRY: re 453 MOTION for
                    Summary Judgment, 454 Memorandum in Opposition was entered in error.
                    Said pleadings were filed by counsel as Docket Entries 455 and 456 . (ztth)
                    (Entered: 10/10/2019)
10/16/2019   457    MOTION for Leave to File Excess Pages and to Refile Brief by U.S. ARMY
                    CORPS OF ENGINEERS, UNITED STATES ARMY CORPS OF
                    ENGINEERS (Attachments: # 1 Text of Proposed Order)(Marinelli,
                    Matthew). Added MOTION for Leave to File on 10/17/2019 (znmw).
                    (Entered: 10/16/2019)
10/17/2019          MINUTE ORDER GRANTING Defendant U.S. Army Corps of Engineers'
                    457 Motion for Leave to File Excess Pages. The Court ORDERS that
                    Defendant U.S. Army Corps of Engineers shall re−file a memorandum of law
                    in opposition to Paintiffs' motion for summary judgment and in support of its
                    cross−motion for summary judgment of no more than 50 pages. So
                    ORDERED by Judge James E. Boasberg on 10/17/2019. (Entered:
                    10/17/2019)
10/17/2019   458    SUPPLEMENTAL MEMORANDUM re 455 Cross MOTION for Summary
                    Judgment on Remand, 456 Memorandum in opposition to re 433 MOTION for
                    Summary Judgment filed by U.S. ARMY CORPS OF ENGINEERS, UNITED
                    STATES ARMY CORPS OF ENGINEERS. (Marinelli, Matthew) Modified
                    event title and link on 10/18/2019 (znmw). (Entered: 10/17/2019)
10/23/2019   459    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 10/23/2019)
10/24/2019          MINUTE ORDER GRANTING Defendant's 459 Motion to Stay. The Court
                    ORDERS that Defendant Dakota Access, LLC shall update the Court by
                    November 25, 2019. So ORDERED by Judge James E. Boasberg on
                    10/24/2019. (lcjeb1) (Entered: 10/24/2019)
10/24/2019          Set/Reset Deadlines: Defendant Dakota Access, LLC shall update the Court by
                    11/25/2019. (nbn) (Entered: 10/24/2019)
10/30/2019   460    Memorandum in opposition to re 455 Cross MOTION for Summary Judgment
                    , 449 Cross MOTION for Summary Judgment against Oglala Sioux Tribe filed
                    by OGLALA SIOUX TRIBE. (Roy, Michael) (Entered: 10/30/2019)
10/30/2019   461    REPLY to opposition to motion re 434 MOTION for Partial Summary
                    Judgment filed by OGLALA SIOUX TRIBE. (Roy, Michael) (Entered:
                    10/30/2019)
10/30/2019   462    MOTION for Extension of Time to File Response/Reply as to 447 Cross
                    MOTION for Summary Judgment against Yankton Sioux Tribe, 455 Cross
                    MOTION for Summary Judgment , 435 MOTION for Summary Judgment by
                    YANKTON SIOUX TRIBE (Attachments: # 1 Text of Proposed


                                                                                                    92
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 93 of 271



                    Order)(Baker, Jennifer) (Entered: 10/30/2019)
10/30/2019   463    REPLY to opposition to motion re 445 Cross MOTION for Summary
                    Judgment against Cheyenne River Sioux Tribe filed by CHEYENNE RIVER
                    SIOUX TRIBE. (Attachments: # 1 Declaration)(Ducheneaux, Nicole)
                    (Entered: 10/30/2019)
10/30/2019   464    RESPONSE re 445 Cross MOTION for Summary Judgment against Cheyenne
                    River Sioux Tribe filed by CHEYENNE RIVER SIOUX TRIBE.
                    (Attachments: # 1 Declaration)(Ducheneaux, Nicole) (Entered: 10/30/2019)
10/30/2019   465    RESPONSE re 455 Cross MOTION for Summary Judgment , 451 MOTION
                    for Summary Judgment filed by STANDING ROCK SIOUX TRIBE.
                    (Hasselman, Jan) (Entered: 10/30/2019)
10/30/2019   466    REPLY to opposition to motion re 433 MOTION for Summary Judgment on
                    Remand filed by STANDING ROCK SIOUX TRIBE. (Hasselman, Jan)
                    (Entered: 10/30/2019)
10/31/2019          MINUTE ORDER GRANTING Consent 462 Motion for Extension of Time.
                    The Court ORDERS that 1) Plaintiff Yankton Sioux Tribe shall file its reply in
                    support of its motion for summary judgment and its response in opposition to
                    Defendant's motion for summary judgment by November 4, 2019; 2)
                    Defendant U.S. Army Corps of Engineers shall file its reply by November 22,
                    2019; and 3) Defendant−Intervenor Dakota Access shall files its reply by
                    November 25, 2019. So ORDERED by Judge James E. Boasberg on
                    10/31/2019. (lcjeb1) (Entered: 10/31/2019)
10/31/2019          Set/Reset Deadlines: Plaintiff Yankton Sioux Tribe shall file its reply in
                    support of its motion for summary judgment and its response in opposition to
                    Defendant's motion for summary judgment by 11/4/19. Defendant U.S. Army
                    Corps of Engineers shall file its reply by 11/22/19. Defendant−Intervenor
                    Dakota Access shall files its reply by 11/25/19. (znbn) (Entered: 11/01/2019)
11/04/2019   467    RESPONSE re 447 Cross MOTION for Summary Judgment against Yankton
                    Sioux Tribe, 455 Cross MOTION for Summary Judgment , 435 MOTION for
                    Summary Judgment filed by YANKTON SIOUX TRIBE, ROBERT FLYING
                    HAWK. (Baker, Jennifer); Modified to add filer on 11/7/2019 (ztth). (Entered:
                    11/04/2019)
11/04/2019   468    REPLY to opposition to motion re 435 MOTION for Summary Judgment filed
                    by YANKTON SOUX TRIBE and ROBERT FLYING HAWK. (See Docket
                    Entry 467 to view document) (ztth) Modified text to add Yankton as a filer on
                    11/7/2019 (ztd). (Entered: 11/07/2019)
11/07/2019   469    NOTICE of Change of Address by Jan Hasselman (Hasselman, Jan) (Entered:
                    11/07/2019)
11/14/2019   470    NOTICE OF WITHDRAWAL OF APPEARANCE as to UNITED STATES
                    ARMY CORPS OF ENGINEERS. Attorney Amarveer Singh Brar terminated.
                    (Brar, Amarveer) (Entered: 11/14/2019)
11/20/2019   471    REPLY to opposition to motion re 445 Cross MOTION for Summary
                    Judgment against Cheyenne River Sioux Tribe filed by U.S. ARMY CORPS
                    OF ENGINEERS, UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Marinelli, Matthew) (Entered: 11/20/2019)

                                                                                                     93
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 94 of 271



11/20/2019   472    REPLY to opposition to motion re 449 Cross MOTION for Summary
                    Judgment against Oglala Sioux Tribe filed by U.S. ARMY CORPS OF
                    ENGINEERS, UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Marinelli, Matthew) (Entered: 11/20/2019)
11/20/2019   473    REPLY to opposition to motion re 451 MOTION for Summary Judgment
                    against Standing Rock Sioux Tribe filed by UNITED STATES ARMY
                    CORPS OF ENGINEERS. (Schifman, Reuben) (Entered: 11/20/2019)
11/22/2019   474    Unopposed MOTION for Leave to File Excess Pages by DAKOTA ACCESS
                    LLC (Attachments: # 1 Text of Proposed Order)(Scherman, William)
                    (Entered: 11/22/2019)
11/22/2019   475    REPLY to opposition to motion re 447 Cross MOTION for Summary
                    Judgment against Yankton Sioux Tribe filed by U.S. ARMY CORPS OF
                    ENGINEERS, UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Marinelli, Matthew) (Entered: 11/22/2019)
11/22/2019   476    MOTION for Leave to File Sur−Rely Brief by OGLALA SIOUX TRIBE
                    (Attachments: # 1 Sur−Reply Brief, # 2 Declaration of Michael L. Roy in
                    support of Oglala Sioux Tribe's Sur−Reply Brief, # 3 Exhibit A to Michael
                    Roy Declaration, # 4 Exhibit B to Michael Roy Declaration, # 5 Exhibit C to
                    Michael Roy Declaration, # 6 Text of Proposed Order granting motion for
                    leave to file Sur−Reply)(Roy, Michael) (Entered: 11/22/2019)
11/25/2019          MINUTE ORDER: The Court GRANTS Defendant Dakota Access, LLC's
                    474 Motion for Leave to File Excess Pages and ORDERS that Dakota Access
                    shall file a Reply of no more than 35 pages. So ORDERED by Judge James E.
                    Boasberg on 11/25/2019. (lcjeb1) (Entered: 11/25/2019)
11/25/2019          MINUTE ORDER: The Court GRANTS Plaintiff Oglala Sioux Tribe's 476
                    Motion for Leave to File a Sur−Reply and ORDERS that its Sur−Reply is
                    deemed FILED. So ORDERED by Judge James E. Boasberg on 11/25/2019.
                    (lcla) (Entered: 11/25/2019)
11/25/2019   477    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 11/25/2019)
11/25/2019          MINUTE ORDER GRANTING Defendant's 477 Motion to Stay. The Court
                    ORDERS that Defendant Dakota Access, LLC shall update the Court by
                    December 23, 2019. So ORDERED by Judge James E. Boasberg on
                    11/25/2019. (lcjeb1) (Entered: 11/25/2019)
11/25/2019   478    REPLY to opposition to motion re 455 Cross MOTION for Summary
                    Judgment filed by DAKOTA ACCESS LLC. (Scherman, William) Modified
                    date filed due to technical cmecf issues on the evening of 11/25/19 on
                    11/26/2019 (ztd). (Entered: 11/26/2019)
11/25/2019   480    SURREPLY to re 451 MOTION for Summary Judgment filed by OGLALA
                    SIOUX TRIBE. (Attachments: # 1 Declaration A, # 2 Exhibit A, # 3 Exhibit
                    B, # 4 Exhibit C) (ztth) (Entered: 12/06/2019)
12/05/2019   479    MOTION for Extension of Time to File Administrative Record Appendix by
                    STANDING ROCK SIOUX TRIBE (Attachments: # 1 Text of Proposed
                    Order Granting Plaintiff Standing Rock Sioux Tribe's Motion for Extension of

                                                                                                   94
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 95 of 271



                    Time to File Administrative Record Appendix)(Hasselman, Jan) (Entered:
                    12/05/2019)
12/06/2019          MINUTE ORDER: The Court GRANTS Plaintiff Standing Rock Sioux Tribe's
                    479 Motion for Extension of Time to File and ORDERS that Plaintiff shall file
                    the Administrative Record Appendix by December 13, 2019. So ORDERED
                    by Judge James E. Boasberg on 12/6/2019. (lcjeb1) (Entered: 12/06/2019)
12/06/2019          Set/Reset Deadlines: Administrative Record due by 12/13/2019. Appendix due
                    by 12/13/2019. (nbn) (Entered: 12/06/2019)
12/13/2019   481    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by STANDING ROCK SIOUX TRIBE (This document is SEALED and
                    only available to authorized persons.) (Attachments: # 1 Text of Proposed
                    Order, # 2 Exhibit A Part 1 of 4 (UNDER SEAL), # 3 Exhibit A Part 2 of 4
                    (UNDER SEAL), # 4 Exhibit A Part 3 of 4 (UNDER SEAL), # 5 Exhibit A
                    Part 4 of 4 (UNDER SEAL))(Hasselman, Jan) (Entered: 12/13/2019)
12/16/2019          MINUTE ORDER: The Court ORDERS that Plaintiff Standing Rock Sioux
                    Tribe's 481 Sealed Motion for Leave to File Document Under Seal is
                    GRANTED. So ORDERED by Judge James E. Boasberg on 12/16/2019.
                    (lcjeb1) (Entered: 12/16/2019)
12/16/2019   482    JOINT APPENDIX of Remand Administrative Record by STANDING ROCK
                    SIOUX TRIBE. (Attachments: # 1 Appendix Volume 1, # 2 Appendix
                    Volume 2, # 3 Appendix Volume 3, # 4 Appendix Volume 4, # 5 Appendix
                    Volume 5, # 6 Appendix Volume 6, # 7 Appendix Volume 7, # 8 Appendix
                    Volume 8, # 9 Appendix Volume 9, # 10 Appendix Volume 10)(Hasselman,
                    Jan) (Entered: 12/16/2019)
12/16/2019   483    JOINT APPENDIX Volume 11 by STANDING ROCK SIOUX TRIBE.
                    (Attachments: # 1 Appendix Volume 11)(Hasselman, Jan) (Entered:
                    12/16/2019)
12/16/2019   484    SEALED DOCUMENT − Exhibit A Part 1 of 4 filed by STANDING ROCK
                    SIOUX TRIBE. (This document is SEALED and only available to authorized
                    persons.) (Attachments: # 1 Exhibit A Part 2 of 4, # 2 Exhibit A Part 3 of 4, #
                    3 Exhibit A Part 4 of 4) (ztth) (Entered: 12/20/2019)
12/23/2019   485    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 12/23/2019)
12/28/2019          MINUTE ORDER: The Court GRANTS 485 Motion to Stay Resolution of
                    Motion to Compel Prompt Completion of the Administrative Record. The
                    Court ORDERS that Dakota Access, LLC shall update the Court by January
                    23, 2020, whether it will withdraw the Motion, seek a further stay of the
                    Motion, or ask for the Court to resolve it. So ORDERED by Judge James E.
                    Boasberg on 12/28/2019. (lcjeb1) (Entered: 12/28/2019)
12/30/2019          Set/Reset Deadlines: Dakota Access, LLC To Update The Court due by
                    1/23/2020. (mac) (Entered: 12/30/2019)
01/23/2020   486    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 01/23/2020)

                                                                                                      95
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 96 of 271



01/23/2020          MINUTE ORDER: The Court GRANTS Dakota Access, LLC's 486 Motion to
                    Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record. The Court ORDERS that Dakota Access, LLC shall
                    update the Court by February 24, 2020, whether it will withdraw the Motion,
                    seek a further stay of the Motion, or ask for the Court to resolve it. So
                    ORDERED by Judge James E. Boasberg on 1/23/2020 (lcjeb1) (Entered:
                    01/23/2020)
01/23/2020          Set/Reset Deadlines: Dakota Access, LLC's Status Report due by 2/24/2020
                    (lsj) (Entered: 01/23/2020)
01/28/2020          MINUTE ORDER: The Court ORDERS that the parties shall appear for oral
                    argument on the pending Motions for Summary Judgment on February 21,
                    2020, at 11:00 a.m. So ORDERED by Judge James E. Boasberg on 1/28/2020.
                    (lcjeb2) (Entered: 01/28/2020)
01/28/2020          Set/Reset Hearings: Motion Hearing set for 2/21/2020 at 11:00 AM in
                    Courtroom 25A before Judge James E. Boasberg. (nbn) (Entered: 01/28/2020)
01/29/2020   487    Unopposed MOTION to Continue Reschedule Oral Argument by STANDING
                    ROCK SIOUX TRIBE (Attachments: # 1 Text of Proposed Order)(Hasselman,
                    Jan) Modified event title on 1/30/2020 (znmw). (Entered: 01/29/2020)
01/30/2020          MINUTE ORDER GRANTING Plaintiff's 487 Motion for Extension of Time.
                    The Court ORDERS that the hearing currently set for February 21, 2020, at
                    11:00 a.m. is VACATED and RESET for March 18, 2020, at 11:00 a.m. So
                    ORDERED by Judge James E. Boasberg on 1/30/2020. (lcjeb2) (Entered:
                    01/30/2020)
01/30/2020          Set/Reset Hearings: Motion Hearing set for 3/18/2020 at 11:00 AM in
                    Courtroom 25A before Judge James E. Boasberg. (nbn) (Entered: 01/31/2020)
02/24/2020   488    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 02/24/2020)
02/24/2020          MINUTE ORDER GRANTING Defendant−Intervenor's 488 Motion to Stay
                    Resolution of Motion to Compel Prompt Completion of the Administrative
                    Record. The Court ORDERS that Dakota Access shall update the Court by
                    March 24, 2020. So ORDERED by Judge James E. Boasberg on
                    2/24/2020.(lcjeb2) (Entered: 02/24/2020)
02/24/2020          Set/Reset Deadlines: Dakota Access shall update the Court by 3/24/2020.
                    (nbn) (Entered: 02/24/2020)
03/09/2020   489    MOTION to Clarify Oral Argument on Summary Judgment Motions by
                    DAKOTA ACCESS LLC (Attachments: # 1 Text of Proposed
                    Order)(Scherman, William) (Entered: 03/09/2020)
03/10/2020          MINUTE ORDER: The Court ORDERS that the parties shall focus their oral
                    argument on the issue of "highly controversial" under the NEPA regulations.
                    The Court further ORDERS that the 489 Motion to Clarify is GRANTED
                    inasmuch as the Court expects to conclude argument by 12:30 p.m. So
                    ORDERED by Judge James E. Boasberg on 3/10/2020. (lcjeb2) (Entered:
                    03/10/2020)


                                                                                                  96
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 97 of 271



03/13/2020   490    MOTION for Leave to Appear by Telephone by STANDING ROCK SIOUX
                    TRIBE (Attachments: # 1 Text of Proposed Order Granting Motion to
                    Conduct Hearing Telephonically)(Hasselman, Jan) (Entered: 03/13/2020)
03/13/2020          MINUTE ORDER: The Court ORDERS that Plaintiffs' 490 Motion for
                    Telephonic Hearing is GRANTED, and all parties shall appear via telephone.
                    The Court will determine if audio can be made publicly available. So
                    ORDERED by Judge James E. Boasberg on 3/13/2020. (lcjeb2) (Entered:
                    03/13/2020)
03/13/2020   491    Memorandum in opposition to re 490 MOTION for Leave to Appear by
                    Telephone filed by DAKOTA ACCESS LLC. (Scherman, William) (Entered:
                    03/13/2020)
03/17/2020          MINUTE ORDER: The Court ORDERS that given the complexity and
                    importance of this matter, as well as the fact that all parties are appearing
                    telephonically, the hearing set for March 18, 2020, shall proceed as scheduled.
                    So ORDERED by Judge James E. Boasberg on 3/17/2020. (lcjeb2) (Entered:
                    03/17/2020)
03/18/2020          Minute Entry for proceedings held before Judge James E. Boasberg: Motion
                    Hearing held on 3/18/2020. Oral argument heard on the pending Motions for
                    Summary Judgment. Motions taken under advisement. Opinion forthcoming.
                    (Court Reporter Lisa Griffith) (nbn) (Entered: 03/18/2020)
03/19/2020   492    NOTICE of Filing by STANDING ROCK SIOUX TRIBE (Hasselman, Jan)
                    (Entered: 03/19/2020)
03/20/2020   493    RESPONSE re 492 Notice (Other) of Filing filed by DAKOTA ACCESS
                    LLC. (Scherman, William) (Entered: 03/20/2020)
03/24/2020   494    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 03/24/2020)
03/24/2020          MINUTE ORDER: The Court GRANTS Dakota Access, LLC's 494 Motion to
                    Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record. The Court ORDERS that Dakota Access, LLC shall
                    update the Court by April 24, 2020, whether it will withdraw the Motion, seek
                    a further stay of the Motion, or ask for the Court to resolve it. So ORDERED
                    by Judge James E. Boasberg on 3/24/2020. (lcjeb1) (Entered: 03/24/2020)
03/24/2020          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by
                    4/24/2020. (nbn) (Entered: 03/24/2020)
03/25/2020   495    ORDER GRANTING IN PART AND DENYING IN PART the parties' [433,
                    434, 435, 436, 445, 447, 449, 451, 455] Motions for Summary Judgment. The
                    Court ORDERS that: 1) Defendant and Defendant−Intervenor shall submit
                    briefing on remedy by April 8, 2020; 2) Plaintiffs and Plaintiff−Intervenor
                    shall submit their responses by April 15, 2020; and 3) Defendant and
                    Defendant−Intervenor shall submit their replies by April 22, 2020. Signed by
                    Judge James E. Boasberg on 3/25/2020. (lcmg) (Entered: 03/25/2020)
03/25/2020   496    MEMORANDUM OPINION re 495 Order on Motions for Summary
                    Judgment. Signed by Judge James E. Boasberg on 3/25/2020. (lcjeb2)
                    (Entered: 03/25/2020)

                                                                                                      97
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 98 of 271



03/25/2020          Set/Reset Deadlines: Brief due by 4/8/2020. Responses due by 4/15/2020.
                    Replies due by 4/22/2020. (znbn) (Entered: 03/26/2020)
03/26/2020   497    MOTION for Extension of Time to File Opening Remedy Brief by DAKOTA
                    ACCESS LLC (Attachments: # 1 Text of Proposed Order)(Scherman,
                    William) (Entered: 03/26/2020)
03/27/2020          MINUTE ORDER GRANTING Intervenor Defendant's 497 Motion for
                    Extension of Time. The Court ORDERS that: 1) Dakota Access and Defendant
                    Army Corps of Engineers shall file their opening remedy briefs on April 29,
                    2020; 2) Plaintiffs shall file their briefs in response on May 20, 2020; and 3)
                    Dakota Access and the Corps' shall file their reply briefs by May 27, 2020. So
                    ORDERED by Judge James E. Boasberg on 3/27/2020. (lcjeb3) (Entered:
                    03/27/2020)
03/27/2020          Set/Reset Deadlines: Opening Remedy Brief due 4/29/2020. Response Brief
                    due 5/20/2020. Reply Brief due 5/27/2020. (nbn) (Entered: 03/27/2020)
04/20/2020   498    TRANSCRIPT OF PROCEEDINGS before Judge James E. Boasberg held on
                    3/18/2020; Page Numbers: 1−48. Date of Issuance:4/20/2020. Court
                    Reporter/Transcriber Lisa Griffith, Telephone number 202−354−3247,
                    Transcripts may be ordered by submitting the Transcript Order Form

                    For the first 90 days after this filing date, the transcript may be viewed at the
                    courthouse at a public terminal or purchased from the court reporter referenced
                    above . After 90 days, the transcript may be accessed via PACER. Other
                    transcript formats, (multi−page, condensed, CD or ASCII) may be purchased
                    from the court reporter.

                    NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                    twenty−one days to file with the court and the court reporter any request to
                    redact personal identifiers from this transcript. If no such requests are filed, the
                    transcript will be made available to the public via PACER without redaction
                    after 90 days. The policy, which includes the five personal identifiers
                    specifically covered, is located on our website at www.dcd.uscourts.gov.

                    Redaction Request due 5/11/2020. Redacted Transcript Deadline set for
                    5/21/2020. Release of Transcript Restriction set for 7/19/2020.(Griffith, Lisa)
                    (Entered: 04/20/2020)
04/24/2020   499    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 04/24/2020)
04/27/2020          MINUTE ORDER: The Court GRANTS Dakota Access, LLC's 499 Motion to
                    Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record. The Court ORDERS that Dakota Access, LLC shall
                    update the Court by May 22, 2020, whether it will withdraw the Motion, seek
                    a further stay of the Motion, or ask for the Court to resolve it. So ORDERED
                    by Judge James E. Boasberg on 4/27/2020. (lcjeb1) (Entered: 04/27/2020)
04/27/2020          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by
                    5/22/2020. (nbn) (Entered: 04/27/2020)
04/29/2020   500

                                                                                                           98
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 99 of 271



                    NOTICE of Appearance by Matthew A. Sagsveen on behalf of STATE OF
                    NORTH DAKOTA, STATE OF NORTH DAKOTA (Sagsveen, Matthew)
                    (Entered: 04/29/2020)
04/29/2020   501    MOTION for Leave to File Amicus Curiae Brief by HESS CORPORATION
                    (Attachments: # 1 Text of Proposed Order (Exhibit 1), # 2 Exhibit 2 − Amicus
                    Curiae Brief, # 3 Exhibit 3 − B. Lohnes Declaration)(Naresh, Ragan) (Entered:
                    04/29/2020)
04/29/2020   502    MOTION for Leave to File Amicus Curiae Brief by CONSUMER ENERGY
                    ALLIANCE (Attachments: # 1 Amicus Curiae Brief, # 2 Text of Proposed
                    Order)(Miller, Amy) (Entered: 04/29/2020)
04/29/2020   503    MOTION for Leave to File Amicus Curiae Brief by NORTH DAKOTA
                    PETROLEUM COUNCIL (Attachments: # 1 Exhibit Brief of Amicus Curiae
                    North Dakota Petroleum Council in Opposition to Vacatur on Remand, # 2
                    Exhibit Order Granting the North Dakota Petroleum Council's Motion for
                    Leave to File Brief in Opposition to Vacatur on Remand, # 3 Exhibit
                    Corporate Disclosure Certification)(Snell, Grant) (Entered: 04/29/2020)
04/29/2020   504    AMICUS BRIEF re 495 Order on Motion for Summary Judgment,, Order on
                    Motion for Partial Summary Judgment by STATE OF NORTH DAKOTA.
                    (Attachments: # 1 Exhibit Ex. A − Affidavit of Joe Morrissette, # 2 Exhibit
                    Ex. B Ex. B − Affidavit of Lynn Helms, # 3 Exhibit Ex. C − Affidavit of
                    Justin Kringstad, # 4 Exhibit Ex. D − Affidavit of Ryan
                    Rauschenberger)(Sagsveen, Matthew); Modified event and text on 4/30/2020
                    (ztth). (Entered: 04/29/2020)
04/29/2020   505    MOTION for Leave to File Amici Curiae Brief by North Dakota Farm Bureau,
                    North Dakota Grain Dealers Association, North Dakota Grain Growers
                    Association, South Dakota Corn Growers Association, South Dakota Farm
                    Bureau Federation, South Dakota Soybean Association (Attachments: # 1
                    Exhibit Proposed Amici Brief, # 2 Exhibit Proposed Order)(Dec, Adam)
                    (Entered: 04/29/2020)
04/29/2020   506    NOTICE of Appearance by Amy Miller on behalf of CONSUMER ENERGY
                    ALLIANCE (Miller, Amy) (Entered: 04/29/2020)
04/29/2020   507    MEMORANDUM by UNITED STATES ARMY CORPS OF ENGINEERS.
                    (Attachments: # 1 Exhibit 1, # 2 Exhibit 2)(Schifman, Reuben) (Entered:
                    04/29/2020)
04/29/2020   508    MOTION for Leave to File Amici Curiae Brief by AMERICAN FUEL &
                    PETROCHEMICAL MANUFACTURERS, AMERICAN PETROLEUM
                    INSTITUTE, ASSOCIATION OF OIL PIPE LINES (Attachments: # 1
                    Exhibit A − Amici Curiae Brief, # 2 Declaration of David Murk, # 3 Text of
                    Proposed Order)(Coburn, David) (Entered: 04/29/2020)
04/29/2020   509    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by DAKOTA ACCESS LLC (This document is SEALED and only
                    available to authorized persons.) (Attachments: # 1 Brief Regarding Remedy,
                    # 2 Scherman Declaration, # 3 Exhibit A, # 4 Exhibit B, # 5 Exhibit C, # 6
                    Exhibit D, # 7 Exhibit E, # 8 Exhibit F, # 9 Exhibit G, # 10 Exhibit H, # 11
                    Exhibit I, # 12 Exhibit J, # 13 Exhibit K)(Scherman, William) (Entered:
                    04/29/2020)


                                                                                                    99
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 100 of 271



04/29/2020   510    REDACTED DOCUMENT − by DAKOTA ACCESS LLC. (Scherman,
                    William); Modified event and text on 4/30/2020 (ztth). (Entered: 04/29/2020)
04/30/2020          MINUTE ORDER: The Court ORDERS that the 501 Motion of the Hess
                    Corporation for Leave to File Brief as Amicus Curiae is GRANTED. So
                    ORDERED by Judge James E. Boasberg on 4/30/2020. (lcjeb1) (Entered:
                    04/30/2020)
04/30/2020          MINUTE ORDER: The Court ORDERS that Amicus's 502 Motion is
                    DENIED WITHOUT PREJUDICE for violating the Court's Local Rule on
                    excessive footnotes. Amicus may seek to refile with a brief containing no
                    more than 10 footnotes with 50 aggregate lines of text. So ORDERED by
                    Judge James E. Boasberg on 4/30/2020. (lcjeb1) (Entered: 04/30/2020)
04/30/2020          MINUTE ORDER: The Court ORDERS that the 503 Motion of the North
                    Dakota Petroleum Council for Leave to File Brief as Amicus Curiae is
                    GRANTED. So ORDERED by Judge James E. Boasberg on 4/30/2020.
                    (lcjeb1) (Entered: 04/30/2020)
04/30/2020          MINUTE ORDER: The Court ORDERS that the 505 Motion of the North
                    Dakota Farm Bureau, et al., for Leave to File Brief as Amici Curiae is
                    GRANTED. So ORDERED by Judge James E. Boasberg on 4/30/2020.
                    (lcjeb1) (Entered: 04/30/2020)
04/30/2020          MINUTE ORDER: The Court ORDERS that the 508 Motion of the American
                    Fuel & Petrochemical Manufacturers, et al., for Leave to File Brief as Amici
                    Curiae is GRANTED. So ORDERED by Judge James E. Boasberg on
                    4/30/2020. (lcjeb1) (Entered: 04/30/2020)
04/30/2020   511    Amended MOTION for Leave to File Amicus Curiae Brief by CONSUMER
                    ENERGY ALLIANCE (Attachments: # 1 Text of Proposed Order, # 2 Amicus
                    Curiae Brief)(Miller, Amy) (Entered: 04/30/2020)
04/30/2020   512    NOTICE of Filing on the Public Docket Certain Documents Previously Filed
                    Under Seal by DAKOTA ACCESS LLC (Attachments: # 1 Scherman
                    Declaration, # 2 Exhibit D, # 3 Exhibit E, # 4 Exhibit F, # 5 Exhibit H, # 6
                    Exhibit I)(Scherman, William) (Entered: 04/30/2020)
04/30/2020   515    AMICUS BRIEF by HESS CORPORATION. (Attachment: # 1 Declaration)
                    (ztth) (Entered: 05/04/2020)
04/30/2020   516    AMICUS BRIEF by NORTH DAKOTA FARM BUREAU, NORTH
                    DAKOTA GRAIN DEALERS ASSOCIATION, NORTH DAKOTA GRAIN
                    GROWERS ASSOCIATION, SOUTH DAKOTA CORN GROWERS
                    ASSOCIATION, SOUTH DAKOTA FARM BUREAU FEDERATION,
                    SOUTH DAKOTA SOYBEAN ASSOCIATION. (ztth) (Entered: 05/04/2020)
04/30/2020   517    AMICUS BRIEF by AMERICAN FUEL & PETROCHEMICAL
                    MANUFACTURERS, AMERICAN PETROLEUM INSTITUTE,
                    ASSOCIATION OF OIL PIPE LINES. (Attachment: # 1 Declaration) (ztth)
                    (Entered: 05/04/2020)
04/30/2020   519    AMICUS BRIEF by NORTH DAKOTA PETROLEUM COUNCIL (ztth);
                    (Main Document 519 replaced on 5/5/2020) (ztth). Modified filer and text on
                    5/5/2020 (ztth). (Entered: 05/05/2020)


                                                                                                   100
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 101 of 271



05/01/2020          MINUTE ORDER: The Court ORDERS that the 511 Motion of the Consumer
                    Energy Alliance for Leave to File Brief as Amicus Curiae is GRANTED. So
                    ORDERED by Judge James E. Boasberg on 5/1/2020. (lcjeb1) (Entered:
                    05/01/2020)
05/01/2020   513    NOTICE of Appearance by Thomas Molnar Fisher on behalf of States of
                    Indiana, Montana, Alabama, Arkansas, Iowa, Kansas, Kentucky, Louisiana,
                    Nebraska, Ohio, South Dakota, Texas, Utah and West Virginia (Fisher,
                    Thomas) (Entered: 05/01/2020)
05/01/2020   514    AMICUS BRIEF by States of Indiana, Montana, Alabama, Arkansas, Iowa,
                    Kansas, Kentucky, Louisiana, Nebraska, Ohio, South Dakota, Texas, Utah and
                    West Virginia. (Fisher, Thomas); Modified text and event on 5/4/2020 (ztth).
                    (Entered: 05/01/2020)
05/01/2020   518    AMICUS BRIEF by CONSUMER ENERGY ALLIANCE. (ztth) (Entered:
                    05/04/2020)
05/07/2020   520    NOTICE of Filing on the Public Docket the Remaining Documents Previously
                    Filed Under Seal in Support of Remedy Brief by DAKOTA ACCESS LLC
                    (Attachments: # 1 Exhibit A, # 2 Exhibit B, # 3 Exhibit C, # 4 Exhibit G, # 5
                    Exhibit J, # 6 Exhibit K)(Scherman, William) (Entered: 05/07/2020)
05/20/2020   521    MOTION for Leave to File Amicus Brief by Members of Congress
                    (Attachments: # 1 Brief of Amici Members of Congress, # 2 Text of Proposed
                    Order)(Eubanks, William) (Entered: 05/20/2020)
05/20/2020   522    MOTION for Leave to File Amicus Curiae Brief by BOLD ALLIANCE,
                    CENTER FOR BIOLOGICAL DIVERSITY, DAKOTA RURAL ACTION,
                    FRIENDS OF THE EARTH, HONOR THE EARTH, SAVE OUR ILLINOIS
                    LAND, SIERRA CLUB, 350.ORG (Attachments: # 1 Proposed Amicus Brief,
                    # 2 Proposed Order)(Schoenhut, Karimah) (Entered: 05/20/2020)
05/20/2020   523    NOTICE of Appearance by Karimah Schoenhut on behalf of 350.ORG, BOLD
                    ALLIANCE, CENTER FOR BIOLOGICAL DIVERSITY, DAKOTA
                    RURAL ACTION, FRIENDS OF THE EARTH, HONOR THE EARTH,
                    SAVE OUR ILLINOIS LAND, SIERRA CLUB (Schoenhut, Karimah)
                    (Entered: 05/20/2020)
05/20/2020          MINUTE ORDER: The Court ORDERS that the 521 Motion of Members of
                    Congress for Leave to File Brief as Amici Curiae is GRANTED. So
                    ORDERED by Judge James E. Boasberg on 5/20/2020. (lcjeb2) (Entered:
                    05/20/2020)
05/20/2020   524    MOTION for Leave to File Amicus Curiae Brief by AFFILIATED TRIBES
                    OF NORTHWEST INDIANS, ASSOCIATION ON AMERICAN INDIAN
                    AFFAIRS, GREAT PLAINS TRIBAL CHAIRMAN'S ASSOCIATION,
                    INTER TRIBAL ASSOCIATION OF ARIZONA, NATIONAL CONGRESS
                    OF AMERICAN INDIANS, UNITED SOUTH AND EASTERN TRIBES
                    SOVEREIGNTY PROTECTION FUND, INC., Midwest Alliance of
                    Sovereign Tribes, 28 Federally Recognized Indian Tribes (Attachments: # 1
                    Proposed Amicus Brief, # 2 Proposed Order)(Campbell, Matthew) (Entered:
                    05/20/2020)
05/20/2020   525


                                                                                                    101
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 102 of 271



                    STRICKEN PURSUANT TO THE MINUTE ORDER FILED ON
                    5/21/2020.....MEMORANDUM by STANDING ROCK SIOUX TRIBE.
                    (Attachments: # 1 Text of Proposed Order, # 2 Declaration of Marie Fagan,
                    Ph.D, # 3 Exhibit 1 to Decl. of Marie Fagan, Ph.D, # 4 Exhibit 2 to Decl. of
                    Marie Fagan, Ph.D, # 5 Declaration (Third) of Donald Holmstrom, # 6 Exhibit
                    1 to 3rd Decl. of Donald Holmstrom, # 7 Exhibit 2 to 3rd Decl. of Donald
                    Holmstrom, # 8 Declaration of Patrick S. Flanders, # 9 Declaration (Second)
                    of Elliot Ward, # 10 Declaration of Steve Vance, # 11 Declaration of Albert
                    Two Bears)(Hasselman, Jan) (Attachment 8 replaced on 5/21/2020 as
                    document was not viewable.) (ztnr). Modified on 5/22/2020 (znbn). (Entered:
                    05/20/2020)
05/20/2020   528    NOTICE of Appearance by Daniel P. Sheehan on behalf of LAKOTA
                    PEOPLE'S LAW PROJECT. (ztth) (Entered: 05/22/2020)
05/20/2020   529    MOTION for Leave to File Amicus Brief by LAKOTA PEOPLE'S LAW
                    PROJECT (Attachments: # 1 Certificate of Service, # 2 Exhibit A, # 3 Text of
                    Proposed Order) (ztth) (Entered: 05/22/2020)
05/20/2020   531    AMICUS BRIEF by MEMBERS OF CONGRESS. (ztth) (Entered:
                    05/22/2020)
05/21/2020   526    Joint MOTION for Extension of Time to File Reply Regarding Remedy by
                    DAKOTA ACCESS LLC (Attachments: # 1 Text of Proposed
                    Order)(Scherman, William); Modified relief on 5/22/2020 (ztth). (Entered:
                    05/21/2020)
05/21/2020          MINUTE ORDER: The Court ORDERS that the 522 Motion of Bold Alliance,
                    et al., for Leave to File Brief as Amici Curiae is GRANTED. So ORDERED
                    by Judge James E. Boasberg on 5/21/2020. (lcjeb2) (Entered: 05/21/2020)
05/21/2020          MINUTE ORDER: The Court ORDERS that the 524 Motion of Affiliated
                    Tribes of Northwest Indians, et al., for Leave to File Brief as Amici Curiae is
                    GRANTED. So ORDERED by Judge James E. Boasberg on 5/21/2020.
                    (lcjeb2) (Entered: 05/21/2020)
05/21/2020          MINUTE ORDER: The Court ORDERS that Standing Rock's 525
                    Memorandum is STRICKEN for violating the Court's Local Rule on excessive
                    footnotes. Standing Rock may refile its Memorandum by May 22, 2020,
                    provided that it contains no more than 10 footnotes with no more than 50
                    aggregate lines of text. So ORDERED by Judge James E. Boasberg on
                    5/21/2020. (lcjeb2) (Entered: 05/21/2020)
05/21/2020          MINUTE ORDER: The Court ORDERS that Defendants' 526 Motion for
                    Extension is GRANTED in part, and they shall have until June 8, 2020, to file
                    their Reply. So ORDERED by Judge James E. Boasberg on 5/21/2020.
                    (lcjeb2) (Entered: 05/21/2020)
05/21/2020          Set/Reset Deadlines: Refile Memorandum due by 5/22/2020. (znbn) (Entered:
                    05/22/2020)
05/21/2020          Set/Reset Deadlines: Reply due by 6/8/2020. (znbn) (Entered: 05/22/2020)
05/21/2020   532    AMICUS BRIEF by 350.ORG, BOLD ALLIANCE, CENTER FOR
                    BIOLOGICAL DIVERSITY, DAKOTA RURAL ACTION, FRIENDS OF
                    THE EARTH, HONOR THE EARTH, SAVE OUR ILLINOIS LAND,

                                                                                                      102
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 103 of 271



                    SIERRA CLUB. (ztth) (Entered: 05/22/2020)
05/21/2020   533    AMICUS BRIEF by 28 FEDERALLY RECOGNIZED INDIAN TRIBES,
                    ASSOCIATION ON AMERICAN INDIAN AFFAIRS, GREAT PLAINS
                    TRIBAL CHAIRMAN'S ASSOCIATION, INTER TRIBAL ASSOCIATION
                    OF ARIZONA, MIDWEST ALLIANCE OF SOVEREIGN TRIBES,
                    NATIONAL CONGRESS OF AMERICAN INDIANS, UNITED SOUTH
                    AND EASTERN TRIBES SOVEREIGNTY PROTECTION FUND, INC.
                    (ztth) (Entered: 05/22/2020)
05/22/2020   527    AMENDED MEMORANDUM by STANDING ROCK SIOUX TRIBE.
                    (Attachments: # 1 Text of Proposed Order, # 2 Declaration of Marie Fagan,
                    Ph.D, # 3 Exhibit 1 to Decl. of Marie Fagan, Ph.D, # 4 Exhibit 2 to Decl. of
                    Marie Fagan, Ph.D, # 5 Declaration (Third) of Donald Holmstrom, # 6 Exhibit
                    1 to 3rd Decl. of Donald Holmstrom, # 7 Exhibit 2 to 3rd Decl. of Donald
                    Holmstrom, # 8 Declaration of Patrick S. Flanders, # 9 Declaration (Second)
                    of Elliot Ward, # 10 Declaration of Steve Vance, # 11 Declaration of Albert
                    Two Bears)(Hasselman, Jan); Modified text at the request of counsel on
                    5/22/2020 (ztth). (Entered: 05/22/2020)
05/22/2020   530    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 05/22/2020)
05/22/2020          MINUTE ORDER: The Court GRANTS Dakota Access, LLC's 530 Motion to
                    Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record. The Court ORDERS that Dakota Access, LLC shall
                    update the Court by June 22, 2020, whether it will withdraw the Motion, seek
                    a further stay of the Motion, or ask for the Court to resolve it. So ORDERED
                    by Judge James E. Boasberg on 5/22/2020. (lcjeb1) Modified on 5/26/2020
                    (znbn). (Entered: 05/22/2020)
05/22/2020          MINUTE ORDER: The Court ORDERS that the 529 Motion of the Lakota
                    People's Law Project for Leave to File Brief as Amicus Curiae is GRANTED.
                    So ORDERED by Judge James E. Boasberg on 5/22/2020. (lcjeb1) (Entered:
                    05/22/2020)
05/22/2020          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by
                    6/22/2020. (znbn) (Entered: 05/26/2020)
06/03/2020   534    NOTICE OF SUBSTITUTION OF COUNSEL by Rollie Wilson on behalf of
                    ROBERT FLYING HAWK, YANKTON SIOUX TRIBE Substituting for
                    attorney Patty Marks (Wilson, Rollie) (Entered: 06/03/2020)
06/03/2020   535    NOTICE of Change of Address by Rollie Wilson (Wilson, Rollie) (Entered:
                    06/03/2020)
06/08/2020          MINUTE ORDER: The Court ORDERS that Defendant−Intervenor Dakota
                    Access, LLC's 509 Sealed Motion for leave to file unredacted versions of (1)
                    Dakota Access, LLC's Brief Regarding Remedy; and (2) the Declaration Of
                    William S. Scherman in support of the Brief Regarding Remedy, including the
                    exhibits thereto, is GRANTED. So ORDERED by Judge James E. Boasberg
                    on 6/8/2020. (lcjeb1) (Entered: 06/08/2020)
06/08/2020   536


                                                                                                   103
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 104 of 271



                    REPLY Regarding Remedy filed by UNITED STATES ARMY CORPS OF
                    ENGINEERS. (Schifman, Reuben) (Entered: 06/08/2020)
06/08/2020   537    MEMORANDUM by STATE OF NORTH DAKOTA re 527 (Attachments: #
                    1 Declaration Second Declaration of Lynn Helms, # 2 Declaration Second
                    Declaration of Joe Morrisette)(Sagsveen, Matthew); Modified to add docket
                    entry relationship on 6/9/2020 (ztth). (Entered: 06/08/2020)
06/08/2020   538    SEALED MOTION FOR LEAVE TO FILE DOCUMENT UNDER SEAL
                    filed by DAKOTA ACCESS LLC (This document is SEALED and only
                    available to authorized persons.) (Attachments: # 1 Reply Brief Regarding
                    Remedy, # 2 Scherman Declaration, # 3 Exhibit A, # 4 Exhibit B, # 5 Exhibit
                    C, # 6 Exhibit D, # 7 Exhibit E, # 8 Exhibit F, # 9 Exhibit G)(Scherman,
                    William) (Entered: 06/08/2020)
06/08/2020   539    REDACTED DOCUMENT− Reply Brief Regarding Remedy by DAKOTA
                    ACCESS LLC. (Scherman, William) (Entered: 06/08/2020)
06/08/2020   540    SEALED DOCUMENT (Brief) filed by DAKOTA ACCESS LLC. (This
                    document is SEALED and only available to authorized persons.)
                    (Attachments: # 1 Declaration, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5
                    Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9 Exhibit H, # 10
                    Exhibit I, # 11 Exhibit J, # 12 Exhibit K) (ztth) (Entered: 06/09/2020)
06/09/2020          MINUTE ORDER: The Court ORDERS that Defendant−Intervenor Dakota
                    Access, LLC's 538 Sealed Motion for Leave to File unredacted versions of of
                    (1) Dakota Access, LLC's Reply Brief Regarding Remedy; and (2) the
                    Declaration of William S. Scherman in Support of the Reply Brief Regarding
                    Remedy, including the exhibits thereto, is GRANTED. So ORDERED by
                    Judge James E. Boasberg on 6/9/2020. (lcjeb1) (Entered: 06/09/2020)
06/09/2020   541    SEALED DOCUMENT (Reply Brief) filed by DAKOTA ACCESS LLC.
                    (This document is SEALED and only available to authorized persons.)
                    (Attachments: # 1 Declaration, # 2 Exhibit A, # 3 Exhibit B, # 4 Exhibit C, # 5
                    Exhibit D, # 6 Exhibit E, # 7 Exhibit F, # 8 Exhibit G, # 9 Exhibit H, # 10
                    Exhibit I, # 11 Exhibit J, # 12 Exhibit K) (ztth) (Entered: 06/09/2020)
06/11/2020   542    NOTICE of Filing on the Public Docket Certain Documents Previously Filed
                    Under Seal in Support of Remedy Reply Brief by DAKOTA ACCESS LLC
                    (Attachments: # 1 Scherman Declaration, # 2 Exhibit C, # 3 Exhibit D, # 4
                    Exhibit E, # 5 Exhibit F, # 6 Exhibit G)(Scherman, William) (Entered:
                    06/11/2020)
06/12/2020   543    NOTICE of Filing on the Public Docket the Remaining Documents Previously
                    Filed Under Seal in Support of Remedy Reply Brief by DAKOTA ACCESS
                    LLC (Attachments: # 1 Exhibit A, # 2 Exhibit B)(Scherman, William)
                    (Entered: 06/12/2020)
06/22/2020   544    MOTION to Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record by DAKOTA ACCESS LLC (Attachments: # 1 Text of
                    Proposed Order)(Scherman, William) (Entered: 06/22/2020)
06/22/2020          MINUTE ORDER: The Court GRANTS Dakota Access, LLC's 544 Motion to
                    Stay Resolution of Motion to Compel Prompt Completion of the
                    Administrative Record. The Court ORDERS that Dakota Access, LLC shall


                                                                                                  104
   Case 1:16-cv-01534-JEB Document 550 Filed 07/07/20 Page 105 of 271



                    update the Court by July 22, 2020, whether it will withdraw the Motion, seek a
                    further stay of the Motion, or ask for the Court to resolve it. So ORDERED by
                    Judge James E. Boasberg on 6/22/2020. (lcjeb1) (Entered: 06/22/2020)
06/22/2020          Set/Reset Deadlines: Dakota Access, LLC shall update the Court by
                    7/22/2020. (znbn) (Entered: 06/22/2020)
07/06/2020   545    ORDER: The Court ORDERS that: 1) The Mineral Leasing Act easement
                    authorizing the Dakota Access Pipeline to cross the Missouri River at Lake
                    Oahe is hereby VACATED; and 2) Dakota Access shall shut down the
                    pipeline and empty it of oil by August 5, 2020. Signed by Judge James E.
                    Boasberg on 7/6/2020. (lcjeb3) (Entered: 07/06/2020)
07/06/2020   546    MEMORANDUM OPINION re Remedy. Signed by Judge James E. Boasberg
                    on 7/6/2020. (lcjeb3) (Entered: 07/06/2020)
07/06/2020          Set/Reset Deadlines: Dakota Access shall shut down the pipeline and empty it
                    of oil by by 8/5/2020. (znbn) (Entered: 07/06/2020)
07/06/2020   547    MOTION to Stay Vacatur by DAKOTA ACCESS LLC (Attachments: # 1
                    Proposed Order)(Scherman, William) (Entered: 07/06/2020)
07/06/2020   548    NOTICE OF APPEAL TO DC CIRCUIT COURT as to 496 Memorandum &
                    Opinion, 239 Memorandum & Opinion, 545 Order, 495 Order on Motion for
                    Summary Judgment,, Order on Motion for Partial Summary
                    Judgment,,,,,,,,,,,,,,, 546 Memorandum & Opinion, 238 Order on Motion for
                    Partial Summary Judgment,,, by DAKOTA ACCESS LLC. Fee Status: No Fee
                    Paid. Parties have been notified. (Scherman, William) (Entered: 07/06/2020)
07/07/2020   549    Memorandum in opposition to re 547 MOTION to Stay Vacatur filed by
                    OGLALA SIOUX TRIBE. (Roy, Michael) (Entered: 07/07/2020)




                                                                                                   105
      Case
        Case
           1:16-cv-01534-JEB
              1:16-cv-01534-JEBDocument
                                 Document
                                        550
                                          548Filed
                                                Filed
                                                   07/07/20
                                                      07/06/20Page
                                                                Page
                                                                   106
                                                                     1 of 271
                                                                          3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 STANDING ROCK SIOUX TRIBE; YANKTON
 SIOUX TRIBE; ROBERT FLYING HAWK;
 OGLALA SIOUX TRIBE,
                 Plaintiffs,
    and
 CHEYENNE RIVER SIOUX TRIBE; SARA
 JUMPING EAGLE ET AL.,
                 Plaintiff-Intervenors,
                                                     Case No. 1:16-cv-1534-JEB
            v.                                       (and Consolidated Case Nos. 16-cv-
 U.S. ARMY CORPS OF ENGINEERS,                       1796 and 17-cv-267)

                  Defendant-Cross Defendant,
    and
 DAKOTA ACCESS, LLC,
                 Defendant-Intervenor-Cross
                 Claimant.



                                CIVIL NOTICE OF APPEAL

       Notice is hereby given this 6th day of July 2020, that Defendant-Intervenor-Cross

Claimant Dakota Access, LLC hereby appeals to the United States Court of Appeals for the District

of Columbia Circuit from this Court’s March 25, 2020 Opinion and Order, D.E. 495 & 496, its

July 6, 2020 Opinion and Order, D.E. 545 & 546, and its June 14, 2017 Opinion and Order, D.E.

238 & 239, granting inter alia partial summary judgment in favor of Plaintiffs against Defendants.




                                                                                                     106
     Case
       Case
          1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                                Document
                                       550
                                         548Filed
                                               Filed
                                                  07/07/20
                                                     07/06/20Page
                                                               Page
                                                                  107
                                                                    2 of 271
                                                                         3



Dated: July 6, 2020                  By: /s/ William S. Scherman
                                       Miguel A. Estrada
                                       William S. Scherman
                                       David Debold
                                       GIBSON, DUNN & CRUTCHER LLP
                                       1050 Connecticut Avenue, N.W.
                                       Washington, D.C. 20036
                                       (202) 955-8500
                                       wscherman@gibsondunn.com

                                        Counsel for Dakota Access, LLC




                                       2

                                                                               107
      Case
        Case
           1:16-cv-01534-JEB
              1:16-cv-01534-JEBDocument
                                 Document
                                        550
                                          548Filed
                                                Filed
                                                   07/07/20
                                                      07/06/20Page
                                                                Page
                                                                   108
                                                                     3 of 271
                                                                          3




                                CERTIFICATE OF SERVICE

       I certify that on July 6, 2020, the foregoing document was filed via the Court’s CM/ECF

system and served upon ECF-registered counsel for all parties to this proceeding.

                                                /s/ William S. Scherman
                                                William S. Scherman
                                                GIBSON, DUNN & CRUTCHER LLP
                                                1050 Connecticut Avenue, N.W.
                                                Washington, D.C. 20036
                                                (202) 955-8500
                                                wscherman@gibsondunn.com




                                                                                                 108
     Case
       Case
          1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                                Document
                                       550
                                         238Filed
                                               Filed
                                                  07/07/20
                                                     06/14/17Page
                                                               Page
                                                                  109
                                                                    1 of 271
                                                                         2




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



 STANDING ROCK SIOUX TRIBE, et al.,

       Plaintiffs,
               v.                                     Civil Action No. 16-1534 (JEB)
 U.S. ARMY CORPS OF ENGINEERS, et
 al.,

       Defendants.


                                         ORDER

      For the reasons set forth in the accompanying Memorandum Opinion, the Court

ORDERS that:

      1. Plaintiff Standing Rock Sioux Tribe’s [117] Motion for Partial Summary Judgment is

         GRANTED IN PART AND DENIED IN PART;

      2. Defendant U.S. Army Corps of Engineers’ [173] corresponding Cross-Motion for

         Partial Summary Judgment is GRANTED IN PART AND DENIED IN PART;

      3. Plaintiff-Intervenor Cheyenne River Sioux Tribe’s [131] Motion for Partial Summary

         Judgment is DENIED IN PART;

      4. Defendant U.S. Army Corps of Engineers’ and Defendant-Intervenor Dakota Access

         LLC’s corresponding [186, 187] Cross-Motions for Partial Summary Judgment are

         GRANTED IN PART;

      5. The matter is REMANDED to the Corps for further analysis as set forth in the

         Opinion; and




                                                                                              109
     Case
       Case
          1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                                Document
                                       550
                                         238Filed
                                               Filed
                                                  07/07/20
                                                     06/14/17Page
                                                               Page
                                                                  110
                                                                    2 of 271
                                                                         2




      6. The parties shall appear on June 21, 2017, at 2:30 PM for a status conference to

          discuss further scheduling in the case.

      SO ORDERED.

                                                    /s/ James E. Boasberg
                                                    JAMES E. BOASBERG
                                                    United States District Judge

Date: June 14, 2017




                                                                                            110
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         239Filed
                                              Filed
                                                  07/07/20
                                                    06/14/17Page
                                                             Page111
                                                                   1 of
                                                                     of91
                                                                        271




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 STANDING ROCK SIOUX TRIBE, et al.,

         Plaintiffs,
                v.                                         Civil Action No. 16-1534 (JEB)
 U.S. ARMY CORPS OF ENGINEERS, et
 al.,

         Defendants.


                                 MEMORANDUM OPINION

        Designed to transport oil from the Bakken oil fields in North Dakota to a storage hub in

southern Illinois, the Dakota Access Pipeline (DAPL) has also borne substantial controversy in

its wake. Most significant has been the opposition from Indian tribes whose reservations lie in

close proximity to the pipeline’s crossing of the Missouri River at Lake Oahe. To block Dakota

Access LLC’s construction of that last segment and its operation of DAPL, the Standing Rock

Sioux Tribe filed this suit in July 2016, and the Cheyenne River Sioux Tribe intervened shortly

thereafter.

        The Tribes have since mounted two substantial legal challenges to DAPL, neither of

which yielded success. The first contended that the grading and clearing of land for the pipeline

threatened sites of cultural and historical significance, and that the U.S. Army Corps of

Engineers had flouted its duty to engage in tribal consultations pursuant to the National Historic

Preservation Act. See Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs (Standing Rock

I), 205 F. Supp. 3d 4, 7 (D.D.C. 2016). The second maintained that the presence of oil in the

pipeline under Lake Oahe would desecrate sacred waters and make it impossible for the Tribes to


                                                     1


                                                                                                     111
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         239Filed
                                              Filed
                                                  07/07/20
                                                    06/14/17Page
                                                             Page112
                                                                   2 of
                                                                     of91
                                                                        271




freely exercise their religious beliefs, thus violating the Religious Freedom Restoration Act. See

Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs (Standing Rock II), No. 16-1534, 2017

WL 908538, at *1 (D.D.C. Mar. 7, 2017).

       Now that the Court has rejected these two lines of attack, Standing Rock and Cheyenne

River here take their third shot, this time zeroing in DAPL’s environmental impact. They seek

summary judgment on several counts related to the Corps’ alleged failure to comply with the

National Environmental Policy Act. In particular, the Tribes believe that the Corps did not

sufficiently consider the pipeline’s environmental effects before granting permits to Dakota

Access to construct and operate DAPL under Lake Oahe, a federally regulated waterway. This

volley meets with some degree of success. Although the Corps substantially complied with

NEPA in many areas, the Court agrees that it did not adequately consider the impacts of an oil

spill on fishing rights, hunting rights, or environmental justice, or the degree to which the

pipeline’s effects are likely to be highly controversial.

       To remedy those violations, the Corps will have to reconsider those sections of its

environmental analysis upon remand by the Court. Whether Dakota Access must cease pipeline

operations during that remand presents a separate question of the appropriate remedy, which will

be the subject of further briefing.




                                                      2


                                                                                                     112
Case
 Case1:16-cv-01534-JEB
       1:16-cv-01534-JEBDocument
                         Document550
                                   239Filed
                                        Filed
                                            07/07/20
                                              06/14/17Page
                                                       Page113
                                                             3 of
                                                               of91
                                                                  271




                                                  Table of Contents

I.         Background ............................................................................................................... 4
     A.         NEPA                                                                                                                  4
     B.         Factual History                                                                                                       6
     C.         Litigation                                                                                                           11
          1.       Filing of Suit .................................................................................................... 11
          2.       Further Consideration ...................................................................................... 12
          3.       A New Administration..................................................................................... 16
II.        Legal Standard ........................................................................................................ 19
III.       Analysis of Standing Rock’s Claims ...................................................................... 21
     A.         Decision Not to Prepare EIS                                                                                          21
          1.       Hard Look / Convincing Case ......................................................................... 22
               a. Extent of Record ............................................................................................. 23
               b. Spill-Risk Analysis......................................................................................... 27
               c. Impacts Analysis Re: Treaty Rights ............................................................... 36
          2.       Alternatives ...................................................................................................... 43
          3.       Environmental Justice...................................................................................... 47
     B.         Decision to Grant the Easement                                                                                       54
          1.       Policy Change .................................................................................................. 55
          2.       Trust Responsibilities ...................................................................................... 59
     C.         NWP 12                                                                                                               63
     D.         Remedy                                                                                                               66
IV.        Analysis of Cheyenne River’s Claims .................................................................... 67
     A.         Section 408 Decision                                                                                                 68
          1.       Impairment....................................................................................................... 69
          2.       Injurious to Public Interest .............................................................................. 71
          3.       Other Arguments ............................................................................................. 72
     B.         Easement Decision                                                                                                    75
          1.       Section 185(b)(1) ............................................................................................. 76
          2.       Section 185(h)(2) ............................................................................................. 78
          3.       Section 185(x).................................................................................................. 79
     C.         Trust Responsibilities                                                                                               80
     D.         Consultation                                                                                                         81
V.         Conclusion .............................................................................................................. 91



                                                                     3


                                                                                                                                            113
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         239Filed
                                              Filed
                                                  07/07/20
                                                    06/14/17Page
                                                             Page114
                                                                   4 of
                                                                     of91
                                                                        271




I.     Background

       To familiarize the reader with the background information relevant to its analysis, the

Court first briefly sets out the National Environmental Policy Act’s statutory framework and then

separately discusses the factual history and litigation to date.

       A. NEPA

       The National Environmental Policy Act, the statute under which the majority of the

Tribes’ claims are brought, has two aims: it “places upon an agency the obligation to consider

every significant aspect of the environmental impact of a proposed action,” and “it ensures that

the agency will inform the public that it has indeed considered environmental concerns in its

decisionmaking process.” Baltimore Gas & Elec. Co. v. Natural Res. Def. Council, Inc., 462

U.S. 87, 97 (1983) (citation omitted). NEPA’s requirements are “procedural,” requiring

“agencies to imbue their decisionmaking, through the use of certain procedures, with our

country’s commitment to environmental salubrity.” Citizens Against Burlington, Inc. v. Busey,

938 F.2d 190, 193-94 (D.C. Cir. 1991). Importantly, “NEPA does not mandate particular

consequences,” id. at 194, and courts are discouraged from substituting their own policy

judgments for that of the agency. See N. Slope Borough v. Andrus, 642 F.2d 589, 599 (D.C. Cir.

1980); see also Marsh v. Or. Nat. Res. Council, 490 U.S. 360, 378 (1989). “NEPA merely

prohibits uninformed — rather than unwise — agency action.” Robertson v. Methow Valley

Citizens Council, 490 U.S. 332, 351 (1989). Agency actions with adverse environmental effects

can thus be NEPA compliant where “the agency has considered those effects and determined that

competing policy values outweigh those costs.” Ohio Valley Envtl. Coal. v. Aracoma Coal Co.,

556 F.3d 177, 191 (4th Cir. 2009) (citations omitted).




                                                      4


                                                                                                    114
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         239Filed
                                              Filed
                                                  07/07/20
                                                    06/14/17Page
                                                             Page115
                                                                   5 of
                                                                     of91
                                                                        271




       Under NEPA, an agency must prepare an Environmental Impact Statement for any

proposed major federal action “significantly affecting the quality of the human environment.” 42

U.S.C. § 4332(2)(C). An EIS must detail the environmental impact of the proposed action, any

unavoidable adverse effects, alternatives to the proposed action, the relationship between short-

term uses of the environment and long-term productivity, and any irreversible commitments of

resources. Id.

       To determine whether an agency must prepare an EIS, it first drafts an Environmental

Assessment. See 40 C.F.R. § 1501.4(b). An EA is a “concise public document” that “[b]riefly

provide[s] sufficient evidence and analysis for determining whether to prepare an environmental

impact statement or a finding of no significant impact.” Id. § 1508.9(a). The EA must discuss

the need for the proposal, the alternatives, the environmental impacts of the proposed action and

alternatives, and the agencies and persons consulted. Id. § 1508.9(b). If, after preparing an EA,

the agency determines that an EIS is not necessary, it must prepare a Finding of No Significant

Impact (FONSI) setting forth the reasons why the action will not have any significant impact on

the environment. Id. §§ 1501.4(e), 1508.13; cf. Grand Canyon Trust v. FAA, 290 F.3d 339, 340

(D.C. Cir. 2002) (“If any ‘significant’ environmental impacts might result from the proposed

agency action then an EIS must be prepared before agency action is taken.”) (quoting Sierra Club

v. Peterson, 717 F.2d 1409, 1415 (D.C. Cir. 1983)). If the action will not have such impact

because of the agency’s commitment to ensure the performance of mitigation measures, the

agency prepares a Mitigated FONSI. See Council on Environmental Quality, Appropriate Use of

Mitigation and Monitoring and Clarifying the Appropriate Use of Mitigated Findings of No

Significant Impact 2, 7 (2011), https://energy.gov/sites/prod/files/NEPA-

CEQ_Mitigation_and_Monitoring_Guidance_14Jan2011.pdf. Mitigation includes “[a]voiding



                                                    5


                                                                                                    115
       Case
        Case1:16-cv-01534-JEB
              1:16-cv-01534-JEBDocument
                                Document550
                                          239Filed
                                               Filed
                                                   07/07/20
                                                     06/14/17Page
                                                              Page116
                                                                    6 of
                                                                      of91
                                                                         271




an impact by not taking a certain action”; “[m]inimizing an impact by limiting the degree or

magnitude of the action”; “[r]ectifying an impact by repairing, rehabilitating, or restoring the

affected environment”; “[r]educing or eliminating an impact over time, through preservation and

maintenance operations”; and “[c]ompensating for an impact by replacing or providing substitute

resources or environments.” Id. at 4-5. As will be explained below, the Corps here prepared an

EA and a Mitigated FONSI. The central question this Opinion answers is whether that was

sufficient.

        B. Factual History

        As those who have followed this litigation and the concomitant public debate well know,

DAPL is a nearly 1,200-mile pipeline designed to move more than half a million gallons of crude

oil from North Dakota to Illinois every day. Standing Rock I, 205 F. Supp. 3d at 7. Although no

government approval is necessary for oil pipelines traversing private lands, it is required for

those segments that cross federally regulated waters. Id. DAPL crosses such waterways at

hundreds of discrete places along its route, including, most prominently, at Lake Oahe. Id.

        Created by the Corps in 1958 via a dam constructed on the Missouri River, Lake Oahe is

a reservoir that spans North and South Dakota and borders the Standing Rock and Cheyenne

River Sioux Reservations to the east. Id. at 13; ECF No. 172-1 (Environmental Assessment) at

35, 75; ECF No. 97-1 (CRST Second Amended Complaint), ¶ 29. DAPL crosses the Lake 0.55

miles north of the Standing Rock Reservation and 73 miles north of the Cheyenne River

Reservation. See Standing Rock II, 2017 WL 908538, at *1; EA at 75. For orientation purposes,

the southern border of the former Reservation also acts as the northern border of the latter. See

ECF No. 117-5 (Map of Current Sioux Reservations).




                                                     6


                                                                                                    116
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         239Filed
                                              Filed
                                                  07/07/20
                                                    06/14/17Page
                                                             Page117
                                                                   7 of
                                                                     of91
                                                                        271




       Lake Oahe holds special significance for the Standing Rock and Cheyenne River Sioux

Tribes. Its creation necessitated the taking of approximately 56,000 acres of some of “the best

land” from Standing Rock’s Reservation, as well as 104,420 acres of Cheyenne River’s trust

lands. See Act of Sept. 2, 1958, Pub. L. No. 85-915, 72 Stat. 1762; S. Rep. No. 102-267, at 188

(1992); Standing Rock II, 2017 WL 908538, at *16 (citing South Dakota v. Bourland, 508 U.S.

679, 683 (1993)). Today, Standing Rock members rely on Lake Oahe’s waters to service

“homes, a hospital, clinics, schools, businesses and government buildings throughout the

Reservation” and to support agriculture and industrial activities. See ECF No. 117 (SRST MSJ)

at 4. The Lake is also the primary source of water for the Cheyenne River Reservation. See

CRST Second Amend. Compl., ¶ 2. Both Tribes consider the waters to be “sacred” and “central

to [their] practice of religion.” SRST MSJ at 4; see Standing Rock II, 2017 WL 908538, at *6, 8.

       Dakota Access notified the Corps of its intent to construct a portion of DAPL under Lake

Oahe in June 2014, see ECF No. 183-1 (Email from Monica Howard, Dir. Envtl. Sci., Dakota

Access, to Jason Renschler, Project Manager, Corps, June 23, 2014), and first sought the Corps’

approval to do so in October 2014. See ECF No. 159-1, Exh. A (Letter from Monica Howard to

Brent Cossette, Nat. Resource Specialist, Corps, Oct. 21, 2014). Specifically, the Company

needed three authorizations from the Corps: (1) verification that its activities satisfied the terms

and conditions of Nationwide Permit 12; (2) permission under the Rivers and Harbors Act, 33

U.S.C. § 408; and (3) a real-estate easement under the Mineral Leasing Act, 30 U.S.C. § 185.

See ECF No. 172-6 (Memorandum from John Henderson, Omaha District Commander &

Engineer, Corps, Dec. 3, 2016), ¶ 4. The Court has previously discussed some of the details of

these permitting schemes, see Standing Rock I, 205 F. Supp. 3d at 10-12, and will not repeat

them here.



                                                      7


                                                                                                       117
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         239Filed
                                              Filed
                                                  07/07/20
                                                    06/14/17Page
                                                             Page118
                                                                   8 of
                                                                     of91
                                                                        271




       In December 2015, the Corps published and sought public comment on a Draft

Environmental Assessment that evaluated the environmental effects of DAPL’s proposed

crossing of Lake Oahe and concluded that “construction of the proposed Project [was] not

expected to have any significant direct, indirect, or cumulative impacts on the environment.”

ECF No. 6-19 (Draft EA) at 1; see EA at 1. Standing Rock promptly submitted comments

touching on a range of concerns, including that the Draft EA failed to adequately address

potential harm from the pipeline’s construction and operations to the Lake’s water and the

Tribe’s rights thereto; did not acknowledge the pipeline’s proximity to the Reservation;

insufficiently analyzed the risks of an oil spill; and did not properly address environmental-

justice considerations. See ECF No. 159-1, Exh. C (SRST Comments on Draft EA, Jan. 8, 2016)

at 9-17; id., Exh. D (SRST Suppl. Comments on Draft EA, Mar. 24, 2016) at 2-3. The Tribe,

accordingly, asked that the Corps prepare an Environmental Impact Statement to assess the

pipeline’s effects, a request it had also made prior to the Draft EA’s release. See ECF No. 209-6

(Notes for Feb. 18-19, 2016, Tribal Meeting) at 51; ECF No. 209-9 at 33-34 (Letter from Waste

Win Young, Tribal Historic Preservation Officer, Standing Rock Sioux Tribe, to Martha Chieply,

Omaha District Regulatory Branch, Corps, Feb. 25, 2015). Cheyenne River expressed similar

views. See ECF No. 185-1, Exh. II (Letter from Steve Vance, Tribal Historic Preservation

Officer, Cheyenne River Sioux Tribe, to Richard Harnois, Sr. Field Archaeologist, Corps, May 2,

2016); ECF No. 183-19 (Letter from Steve Vance to John Henderson, May 19, 2016); ECF No.

183-20 (Letter from Harold Frazier, Chairman, Cheyenne River Sioux Tribe, June 3, 2016).

       Other federal agencies also weighed in on the Draft EA. Like the Tribes, the Department

of the Interior requested that the Corps prepare an EIS, a step it believed necessary given

DAPL’s “potential impact on trust resources” — i.e., 800,000 acres of land held in trust for the



                                                     8


                                                                                                    118
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         239Filed
                                              Filed
                                                  07/07/20
                                                    06/14/17Page
                                                             Page119
                                                                   9 of
                                                                     of91
                                                                        271




Tribe by Interior, as well as waters on which the Tribe and its members depend for drinking and

other purposes — should a leak or spill occur. See ECF No. 209-7 at 21 (Letter from Lawrence

Roberts, Acting Assistant Secretary for Indian Affairs, Dep’t of Interior, to Brent Cossette, Mar.

29, 2016). Interior criticized the Corps for, inter alia, “not adequately justify[ing] or otherwise

support[ing] its conclusion that there would be no significant impacts upon the surrounding

environment and community” and not assigning a level of intensity to those potential adverse

impacts that were acknowledged. Id.

       The Environmental Protection Agency similarly expressed concern that the Draft EA

“lack[ed] sufficient analysis of direct and indirect impacts to water resources,” did not

adequately address “the measures that will be required to assure that impacts from construction

and operation of the pipeline are not significant,” and did “not identify the related effects from

the entire project segment.” ECF No. 209-16 at 184 (Letter from Philip Strobel, Director of

NEPA Compliance & Review Program, EPA, to Brent Cossette, Jan. 8, 2016). Although the

EPA did not believe that the Draft EA “would support a FONSI,” it did not call for the Corps to

prepare an EIS; instead, it suggested that “information and mitigation could be added to the EA

in order to support a mitigated FONSI.” Id. at 187.

       After “becom[ing] aware of the proximity” of DAPL to Standing Rock’s Reservation, the

EPA supplemented its comments. See ECF No. 209-8 at 123 (Letter from Philip Strobel to Brent

Cossette, Mar. 11, 2016). It recommended that the Corps revise the Draft EA and provide a

second public-comment period “to assess potential impacts to drinking water and the Standing

Rock Sioux Tribe,” as well as “additional concerns regarding environmental justice and

emergency response actions to spills/leaks.” Id. Notably, the EPA took some issue with the

Draft EA’s spill analysis, stating that although it indicated only a minimal spill risk associated



                                                      9


                                                                                                      119
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page120
                                                                  10 of 91
                                                                        271




with the project, based on its “experience in spill response,” a break or leak could significantly

affect water resources. Id. at 124. Given DAPL’s proposed capacity of 13,100 to 16,600 gallons

per minute of crude oil and the proximity of drinking-water intakes to the Oahe crossing, the

agency explained, “There would be very little time to determine if a spill or leak affecting

surface waters is occurring, to notify water treatment plants and to have treatment plant staff on

site to shut down the water intakes.” Id. at 125. Finally, the EPA urged the Corps to expand its

analysis for purposes of assessing environmental-justice considerations from “the area of

construction disturbance” to “the impacts of the proposed project,” and to look at route

alternatives. Id. at 126; see also ECF No. 209-9 at 209 (Email “Quick Summary of Conference

Call with EPA,” Feb. 25, 2016) (“EPA concerned over the lack of Environmental justice —

Tribal interests have not been addressed sufficiently.”).

       On July 25, 2016, about eight months after releasing the Draft EA, the Corps published

its Final EA and a Mitigated Finding of No Significant Impact. See EA; ECF No. 172-2

(FONSI). The Final EA — like the Draft EA — was prepared by Dakota Access with

involvement from the Corps, as is permitted, when certain conditions are met, by Council on

Environmental Quality regulations. See EA at 1; Draft EA at 1; 40 C.F.R. § 1506.5(a)-(b). The

Mitigated FONSI explained that the Corps had “coordinated closely with Dakota Access to

avoid, mitigate and minimize potential impacts of the Proposed Action” — largely via horizontal

directional drilling (HDD) technology — and that the Company was required to comply with a

set of mitigation measures set out in the EA. See FONSI at 3. Given those measures and its

evaluation of DAPL’s “anticipated environmental, economic, cultural, . . . social[, and] . . .

cumulative effects,” the Corps concluded that the crossing at Lake Oahe would not “significantly

affect the quality of the human environment,” and preparation of an EIS was therefore not



                                                     10


                                                                                                     120
       Case
        Case1:16-cv-01534-JEB
             1:16-cv-01534-JEB Document
                                Document550
                                         239 Filed
                                              Filed07/07/20
                                                    06/14/17 Page
                                                              Page121
                                                                   11 of 91
                                                                         271




required. Id. at 6. The Corps, accordingly, verified that the pipeline activities satisfied the terms

and conditions of NWP 12 and granted permission under Section 408 of the Rivers and Harbors

Act for DAPL’s placement at Lake Oahe. See ECF No. 209-9 at 149-53 (NWP 12 Permit); ECF

No. 209-10 at 54 (Section 408 Permit). The parties disagree as to whether the Corps also at that

time granted an easement pursuant to the Mineral Leasing Act, 30 U.S.C. § 185. See ECF Nos.

57, 66, 73. For purposes of this Opinion — and consistent with its understanding throughout the

litigation — the Court will assume that it did not. Without such easement, Dakota Access could

not construct the pipeline under the Lake.

        C. Litigation

                    1. Filing of Suit

        While factual backgrounds to lawsuits are often considerably more involved than the

litigation itself, that is not the case here. In part, that is because this action (as well as the 2016

election) generated significant further maneuvers. To begin, two days after the release of the EA

on July 25, 2016, Standing Rock filed this suit against the Corps for declaratory and injunctive

relief pursuant to the National Historic Preservation Act, National Environmental Policy Act,

Clean Water Act, and the Rivers and Harbors Act. See ECF No. 1 (Complaint), ¶¶ 128-212.

Dakota Access successfully moved to intervene in support of the Corps on August 5, see ECF

No. 7, and the Cheyenne River Sioux Tribe intervened as a Plaintiff on August 10. See ECF No.

11. Cheyenne River then filed its own Complaint, see ECF No. 11-12, which it later amended on

September 8. See ECF No. 37. Like Standing Rock’s Complaint, Cheyenne River’s pleadings

stated claims under the NHPA, NEPA, CWA, and RHA, as well as for breach of trust

responsibility and violations of the Flood Control Act and the Administrative Procedure Act. Id.

at 38-56.



                                                       11


                                                                                                          121
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page122
                                                                  12 of 91
                                                                        271




       The Tribes initially sought a preliminary injunction based solely on the NHPA,

contending principally that the clearing and grading of land along the pipeline route desecrated

sites sacred to them. On September 9, 2016, immediately after this Court issued its Opinion

denying that motion, see Standing Rock I, 205 F. Supp. 3d at 7, the Departments of Justice, the

Interior, and the Army issued a joint statement explaining that, because “important issues raised

by the Standing Rock Sioux Tribe and other tribal nations and their members regarding the

Dakota Access pipeline” remained, “construction of the pipeline on Army Corps land bordering

or under Lake Oahe [would] not go forward” until the Army could determine whether

reconsideration of any of its previous decisions regarding the Lake Oahe crossing under NEPA

or other federal laws was necessary. See ECF No. 42-1 at 1. More specifically, the Corps at that

time refused to grant the necessary MLA easement.

                   2. Further Consideration

       In response to the opportunity for additional consideration, Standing Rock sent several

letters to Assistant Secretary of the Army for Civil Works, Jo-Ellen Darcy, expressing its

concerns regarding DAPL, the EA’s spill-risk analysis, and the impact of a potential spill on

hunting, fishing, and other Treaty rights. See ECF Nos. 117-11 (Sept. 22, 2016), 117-12 (Oct.

28, 2016), 117-13 (Oct. 3, 2016), 117-14 (Oct. 21, 2016). It also submitted an expert review of

the EA, which concluded that it was “seriously deficient and [could not] support the finding of

no significant impact, even with the proposed mitigations.” ECF No. 117-15 (Accufacts, Inc.

Review of EA, Oct. 28, 2016).

       As part of the Corps’ internal-review process, its Chief Counsel prepared a memorandum

concluding that the agency had “adequately considered and disclosed the environmental, cultural

and other potential impacts of its actions and that its decisions were not arbitrary or capricious,”



                                                     12


                                                                                                       122
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page123
                                                                  13 of 91
                                                                        271




and that “supplementation of the EA to address any new information [was] not legally required.”

ECF No. 117-24 (Memorandum from David Cooper, Chief Counsel, Corps, Oct. 20, 2016)

(Cooper Memo) at 36. He also issued a memorandum that listed 36 possible conditions to be

included in an easement that would “provide further protection from any perceived risks posed

by the pipeline crossing at Lake Oahe.” ECF No. 209-3 at 55 (Memorandum from David

Cooper, Oct. 31, 2016).

       On November 14, 2016, Assistant Secretary Darcy wrote to Standing Rock and Dakota

Access to inform them that the Army had completed the review called for on September 9,

“accounting for information it . . . received from the Tribes and the pipeline company since

September,” and had “concluded that its previous decisions comported with legal requirements.”

ECF No. 56-1 (Letter from Jo-Ellen Darcy, Nov. 14, 2016). Nonetheless, in light of the United

States’ history with the Great Sioux Nation, the importance of Lake Oahe to Standing Rock, the

government-to-government relationship with Standing Rock, and the mandates of the Mineral

Leasing Act regarding public safety and the interests of those who rely on fish, wildlife, and

biotic resources in the general area of a requested right-of-way, see 33 U.S.C. §§ 185(g),

(h)(2)(D), (k), “the Army determined that additional discussion with the Standing Rock Sioux

Tribe and analysis [were] warranted.” Darcy Nov. 2016 Letter at 2. The Army thus invited

Standing Rock to engage in discussions concerning “[p]otential conditions in an easement for the

pipeline crossing” that would reduce spill risk “or otherwise enhance the protection of Lake

Oahe, the Tribe’s water supplies, and its treaty rights”; the impact of those conditions on spill

risk; “whether to grant an easement for the pipeline to cross Lake Oahe at the location currently

proposed” given those conditions; and anything else “the Tribe believes is relevant to the

proposed pipeline crossing or easement.” Id. Darcy also wrote to Frazier to inform him of the



                                                     13


                                                                                                    123
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page124
                                                                  14 of 91
                                                                        271




Corps’ decision and to express the Corps’ interest in “confer[ring] with [him] to better

understand” his concerns. See ECF No. 131-4, Attach. A (Letter from Jo-Ellen Darcy to Harold

Frazier, Nov. 14, 2016); see also ECF No. 131-4 (Declaration of Harold Frazier, Feb. 22, 2017),

¶ 15. Two days later, Darcy and other Corps officials met with representatives of the Great

Plains Tribal Chairpersons’ Association, including Frazier, to confirm that the November 14

letters “constituted an invitation to the [T]ribes to provide any new information . . . relevant to

the Corps’ consideration of the easement.” Id., ¶ 16.

       During this next review phase, Standing Rock offered further comments urging the Corps

to deny the easement because of the pipeline’s potential harm to its water, hunting, fishing, and

gathering rights. See ECF No. 117-17 (Dec. 2, 2016). The Oglala Sioux Tribe, which had

brought a related case against the Corps that has been consolidated with Standing Rock’s action,

see Minute Order of Mar. 16, 2017, submitted an expert report critiquing the EA’s spill-volume

analysis. See ECF No. 117-18 (EarthFax Review of EA, Dec. 2, 2016). The Corps’ Omaha

District Commander met with representatives of Standing Rock and Dakota Access to review the

Tribe’s concerns and discuss conditions that could be imposed on an easement to reduce the risk

of spill or rupture. See ECF No. 209-5 at 1-2 (Email from Scott Spellmon, Commanding

General, NW Division, Corps, to Jo-Ellen Darcy, Dec. 2, 2016). The day after the meeting, the

District Commander issued a memorandum recommending that the Corps grant an easement to

Dakota Access to cross Lake Oahe. See Henderson Memo.

       The Corps also used this review phase to solicit the opinion of the Department of the

Interior “on the extent to which tribal treaty rights . . . weigh in favor of or against authorizations

needed for the Lake Oahe crossing.” ECF No. 117-6 (Memorandum from Hilary C. Tompkins,

Solicitor, Dep’t of Interior, Dec. 4, 2016) at 1. Interior’s Solicitor accordingly supplied a



                                                      14


                                                                                                          124
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page125
                                                                  15 of 91
                                                                        271




memorandum concluding that the Corps had “ample legal justification to decline to issue the

proposed Lake Oahe easement on the current record,” and that it “would be equally justified in

suspending or revoking the existing Section 408 permit as it relates to the Lake Oahe crossing.”

Id. at 4. Alternatively, the Solicitor recommended that the Corps not make a decision to issue the

easement prior to engaging in government-to-government consultation with the Tribe; preparing

an EIS to “adequately evaluate[] the existence of and potential impacts to tribal rights and

interests,” “consider a broader range of alternative pipeline routes,” and undertake “a

catastrophic spill analysis prepared by an independent expert”; and more comprehensively

assessing “DAPL’s impact on tribal rights, lands, and resources, including the socio-economic

impacts, . . . in light of the fact that the reservation is a permanent homeland for the Tribes, as

well as other federal obligations towards the Tribes.” Id.

       On December 4, the same day the Interior Solicitor issued her Opinion, Assistant

Secretary Darcy issued a memorandum to the Corps’ Commander. She explained that, to date,

the Army had “not made a final decision on whether to grant the easement pursuant to [the

Mineral Leasing Act].” ECF No. 172-7 (Memorandum from Jo-Ellen Darcy, Dec. 4, 2016), ¶ 6.

Despite the Omaha District Commander’s recommendation that the Corps do so, Darcy stated

that she had “concluded that a decision on whether to authorize the Dakota Access Pipeline to

cross Lake Oahe at the proposed location merits additional analysis, more rigorous exploration

and evaluation of reasonable siting alternatives, and greater public and tribal participation and

comments.” Id., ¶ 12. “Accordingly,” she continued, the Army would “not grant an easement to

cross Lake Oahe at the proposed location based on the current record.” Id. She directed a

“robust consideration of reasonable alternatives . . . , together with analysis of potential spill risk

and impacts, and treaty rights,” which she thought would be “best accomplished . . . by preparing



                                                      15


                                                                                                          125
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page126
                                                                  16 of 91
                                                                        271




an Environmental Impact Statement.” Id. Darcy emphasized, though, that her “policy decision”

did “not alter the Army’s position that the Corps’ prior reviews and actions have comported with

legal requirements.” Id., ¶ 15.

       On January 18, 2017, Darcy followed up by publishing in the Federal Register a notice of

intent to prepare an EIS. See 82 Fed. Reg. 5,543 (Jan. 18, 2017). Cheyenne River sent a letter to

her that same day requesting that the Corps include it as a Cooperating Agency in the preparation

and drafting of the EIS given the potential for the pipeline to affect the Tribe and its Reservation.

See ECF No. 131-4, Attach. B (Letter from Harold Frazier to Jo-Ellen Darcy, Jan. 18, 2017).

                   3. A New Administration

       As we all know, elections have consequences, and the government’s position on the

easement shifted significantly once President Trump assumed office on January 20, 2017. A

Presidential Memorandum issued on January 24 directed the Secretary of the Army to instruct

the Assistant Secretary of the Army for Civil Works and the Corps “to take all actions necessary

and appropriate to . . . review and approve in an expedited manner, to the extent permitted by law

and as warranted, and with such conditions as are necessary or appropriate, requests for

approvals to construct and operate the DAPL, including easements or rights-of-way” and to

“consider, to the extent permitted by law and as warranted, whether to rescind or modify” the

December 4 memorandum and the Notice of Intent to Prepare an EIS. See ECF No. 172-8, § 2.

       The Army completed a technical and legal review on February 3 and determined that the

Final EA and FONSI “satisf[ied] the NEPA requirements for evaluating the easement required

for the DAPL to cross Corps-managed federal lands at Lake Oahe” and “support[ed] a decision

to grant an easement.” ECF No. 172-9 (Memorandum from Todd Semonite, Lieutenant General,

Corps, Feb. 3, 2017) at 10. Based on a review of the entire record, including the input received



                                                     16


                                                                                                        126
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page127
                                                                  17 of 91
                                                                        271




since September 2016, the Corps also concluded that the Final EA did not require further

supplementation, as there were no “substantial changes in the proposed action” or “new

significant circumstances or information relevant to environmental concerns.” Id. at 11 (citing

40 C.F.R. §§ 1502.9(c)(1)(i)-(ii)). The Corps thus published in the Federal Register a notice of

termination of its intent to prepare an EIS, see ECF No. 95-3, provided notice to Congress of its

intent to issue the easement, see ECF No. 172-10 (Congressional Notifications, Feb. 7, 2017),

and did so on February 8. See ECF No. 172-11 (Easement). The final easement contains 36

conditions intended to mitigate the risk of rupture at Lake Oahe and otherwise address the

Tribe’s concerns. Id. at 37-43. To facilitate the Corps’ granting of the easement, the Acting

Secretary of the Interior withdrew the Interior Solicitor’s December 4 Opinion. See ECF No.

127-15 (Memorandum from K. Jack Haugrud, Acting Secretary, Dep’t of Interior, Feb. 6, 2017).

Having finally been given the green light, Dakota Access, by late March, completed construction

of this last segment beneath Lake Oahe and began placing oil in the pipeline. See ECF No. 191

(DA Status Report, Mar. 27, 2017). DAPL became fully operational on June 1, 2017. See

Energy Transfer, Energy Transfer Announces the Bakken Pipeline Is in Service Transporting

Domestic Crude Oil from the Bakken/Three Forks Production Areas, June 1, 2017,

http://ir.energytransfer.com/phoenix.zhtml?c=106094&p=irol-newsArticle.

       The day after the Corps granted Dakota Access the easement, Cheyenne River moved for

leave to file a Second Amended Complaint, see ECF No. 97, and also filed a motion for

preliminary injunction and application for a temporary restraining order, both based solely on the

Religious Freedom Restoration Act. See ECF Nos. 98, 99; Standing Rock II, 2017 WL 908538,

at *3. Standing Rock joined the TRO application, but not the preliminary-injunction motion.

See ECF No. 107. In both filings, Cheyenne River argued that its members “believe that the



                                                   17


                                                                                                     127
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page128
                                                                  18 of 91
                                                                        271




mere existence of a crude oil pipeline under the waters of Lake Oahe will desecrate those waters

and render them unsuitable for use in their religious sacraments,” and that DAPL “correlates

with a terrible Black Snake prophesied to come into the Lakota homeland and cause

destruction.” Standing Rock II, 2017 WL 908538, at *3 (quoting ECF No. 98 at 2-3). After

orally denying the TRO, see Minute Order of Feb. 13, 2017; ECF No. 119 (TRO Oral Arg. Tr.,

Feb. 13, 2017) at 29:20-30:19, the Court issued an Opinion similarly denying the preliminary-

injunction motion, as it concluded that the extraordinary relief requested was not appropriate in

light of the equitable doctrine of laches and Cheyenne River’s unlikelihood of success on the

merits. Standing Rock II, 2017 WL 908538, at *1.

       In the midst of these proceedings, Standing Rock — after moving for leave to amend its

Complaint to address new developments since it first filed this case in July 2016, see ECF No.

106 — filed the instant Motion for Partial Summary Judgment on claims concerning the Corps’

decision not to prepare an EIS for the Lake Oahe crossing; its granting of the easement; and its

permitting of the Lake Oahe crossing under NWP 12. The Corps responded with its own Cross-

Motion for Partial Summary Judgment on these causes of action, see ECF No. 172 (Corps SRST

MSJ), and Dakota Access filed briefs opposing Standing Rock’s Motion and joining the Corps’

Cross-Motion. See ECF Nos. 159 (DA SRST Opp.), 184 (Notice of Joinder), 202-1 (DA SRST

Reply). Cheyenne River joined Standing Rock’s Motion, see ECF No. 131 (CRST MSJ) at 8,

and filed its own Motion for Partial Summary Judgment on claims concerning the Corps’

decisions to grant Dakota Access a permit under Section 408 of the RHA and an easement under

the MLA. The Corps and Dakota Access then cross-moved for partial summary judgment on

those claims as well. See ECF No. 183 (Corps CRST MSJ); ECF No. 185 (DA CRST MSJ).




                                                    18


                                                                                                    128
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page129
                                                                  19 of 91
                                                                        271




       These Motions are now ripe. Although the Tribes do not raise exactly the same causes of

action, because their Motions are closely related and sometimes overlap, the Court addresses

both in this Opinion, turning first to Standing Rock’s claims and then to Cheyenne River’s. For

purposes of their resolution, the Court has also today issued a Minute Order granting the Tribes’

motions for leave to amend, such that the claims relating to post-July 2016 events are properly

before it. After setting out the governing legal standard, the Court first addresses the relevant

claims raised by Standing Rock, see Section III, infra, and then turns to those asserted by

Cheyenne River. See Section IV, infra.

II.    Legal Standard

       The parties have cross-moved for partial summary judgment on the administrative record.

The summary-judgment standard set forth in Federal Rule of Civil Procedure 56(c), therefore,

“does not apply because of the limited role of a court in reviewing the administrative record.”

Sierra Club v. Mainella, 459 F. Supp. 2d 76, 89 (D.D.C. 2006); see also Bloch v. Powell, 227 F.

Supp. 2d 25, 30 (D.D.C. 2002), aff’d, 348 F.3d 1060 (D.C. Cir. 2003). “[T]he function of the

district court is to determine whether or not as a matter of law the evidence in the administrative

record permitted the agency to make the decision it did.” Sierra Club, 459 F. Supp. 2d. at 90

(quotation marks and citation omitted). “Summary judgment is the proper mechanism for

deciding, as a matter of law, whether an agency action is supported by the administrative record

and consistent with the [Administrative Procedure Act] standard of review.” Loma Linda Univ.

Med. Ctr. v. Sebelius, 684 F. Supp. 2d 42, 52 (D.D.C. 2010) (citation omitted), aff’d, 408 Fed.

App’x 383 (D.C. Cir. 2010).

       The Administrative Procedure Act “sets forth the full extent of judicial authority to

review executive agency action for procedural correctness.” FCC v. Fox Television Stations,



                                                     19


                                                                                                      129
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page130
                                                                  20 of 91
                                                                        271




Inc., 556 U.S. 502, 513 (2009). It requires courts to “hold unlawful and set aside agency action,

findings, and conclusions” that are “arbitrary, capricious, an abuse of discretion, or otherwise not

in accordance with law.” 5 U.S.C. § 706(2)(A). Agency action is arbitrary and capricious if, for

example, the agency “entirely failed to consider an important aspect of the problem, offered an

explanation for its decision that runs counter to the evidence before the agency, or is so

implausible that it could not be ascribed to a difference in view or the product of agency

expertise.” Motor Vehicle Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto. Ins., 463 U.S. 29,

43 (1983).

       This is a “narrow” standard of review, under which “a court is not to substitute its

judgment for that of the agency.” Id. Rather, the Court “will defer to the [agency’s]

interpretation of what [a statute] requires so long as it is ‘rational and supported by the record.’”

Oceana, Inc. v. Locke, 670 F.3d 1238, 1240 (D.C. Cir. 2011) (quoting C & W Fishing Co. v.

Fox, 931 F.2d 1556, 1562 (D.C. Cir. 1991)). In other words, an agency is required to “examine

the relevant data and articulate a satisfactory explanation for its action including a rational

connection between the facts found and the choice made.” State Farm, 463 U.S. at 43 (quoting

Burlington Truck Lines v. United States, 371 U.S. 156, 168 (1962)). Courts, accordingly, “do

not defer to the agency’s conclusory or unsupported suppositions,” United Techs. Corp. v. Dep’t

of Def., 601 F.3d 557, 562 (D.C. Cir. 2010) (quoting McDonnell Douglas Corp. v. Dep’t of the

Air Force, 375 F.3d 1182, 1187 (D.C. Cir. 2004)), and “agency ‘litigating positions’ are not

entitled to deference when they are merely [agency] counsel’s ‘post hoc rationalizations’ for

agency action, advanced for the first time in the reviewing court.” Martin v. Occupational Safety

& Health Review Comm’n, 499 U.S. 144, 156 (1991). Although a reviewing court “may not

supply a reasoned basis for the agency’s action that the agency itself has not given,” a decision



                                                     20


                                                                                                        130
       Case
        Case1:16-cv-01534-JEB
             1:16-cv-01534-JEB Document
                                Document550
                                         239 Filed
                                              Filed07/07/20
                                                    06/14/17 Page
                                                              Page131
                                                                   21 of 91
                                                                         271




that is not fully explained may, nevertheless, be upheld “if the agency’s path may reasonably be

discerned.” Bowman Transp., Inc. v. Arkansas-Best Freight System, Inc., 419 U.S. 281, 285-86

(1974) (citation omitted).

III.   Analysis of Standing Rock’s Claims

       As earlier noted, Standing Rock seeks summary judgment on three claims: (1) The

Corps’ July 25, 2016, and February 8, 2017, conclusions that the Oahe crossing did not warrant

an EIS violated NEPA because the agency did not make a convincing case that no significant

impacts would result and failed to take a hard look at the project’s effects on Treaty rights and

environmental-justice considerations; (2) The Corps’ February 8, 2017, decision to grant the

easement was arbitrary, capricious, and contrary to law because the Corps reversed a prior policy

without reasoned justification and because the decision constituted a breach of trust

responsibilities; and (3) The Corps wrongfully concluded on July 25, 2016, that the pipeline

activities satisfied the terms and conditions of NWP 12. The Court addresses each in turn.

       A. Decision Not to Prepare EIS

       In reviewing an agency’s decision not to issue an EIS, the Court’s role is a “‘limited’ one,

designed primarily to ensure ‘that no arguably significant consequences have been ignored.’”

TOMAC, Taxpayers of Michigan Against Casinos v. Norton, 433 F.3d 852, 860 (D.C. Cir. 2006)

(quoting Pub. Citizen v. Nat’l Highway Traffic Safety Admin., 848 F.2d 256, 267 (D.C. Cir.

1988)). An agency’s decision to issue a FONSI and thus not to prepare an EIS will be

overturned only “if the decision was arbitrary, capricious, or an abuse of discretion.” Sierra Club

v. Peterson, 717 F.2d 1409, 1413 (D.C. Cir. 1983).

       When examining the adequacy of the FONSI and the EA upon which it was based, courts

must determine whether the agency:



                                                     21


                                                                                                      131
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page132
                                                                  22 of 91
                                                                        271




               (1) has accurately identified the relevant environmental concern, (2)
               has taken a hard look at the problem in preparing its [FONSI or
               Environmental Assessment], (3) is able to make a convincing case
               for its finding of no significant impact, and (4) has shown that even
               if there is an impact of true significance, an EIS is unnecessary
               because changes or safeguards in the project sufficiently reduce the
               impact to a minimum.

Sierra Club v. Van Antwerp, 661 F.3d 1147, 1154 (D.C. Cir. 2011) (quoting TOMAC, 433 F.3d

at 861) (internal quotation marks omitted). In so doing, courts in this circuit apply “a rule of

reason to an agency’s NEPA analysis” and decline to “‘flyspeck’ the agency’s findings in search

of ‘any deficiency no matter how minor.’” Myersville Citizens for a Rural Cmty., Inc. v. FERC,

783 F.3d 1301, 1322–23 (D.C. Cir. 2015) (quoting Nevada v. Dep’t of Energy, 457 F.3d 78, 93

(D.C. Cir. 2006)).

       Standing Rock contends that the EA for DAPL “runs afoul of these standards.” SRST

MSJ at 19. In particular, the Tribe argues that the Corps did not take a hard look at or make a

convincing case that the Lake Oahe crossing will have no significant environmental impact, and

that it did not sufficiently consider route alternatives or environmental-justice implications. Id.

at 19-31. For these reasons, it asserts that “[t]he Corps’ conclusion that the Oahe crossing was

not significant enough to warrant an EIS is arbitrary, capricious, and contrary to law.” SRST

MSJ at 17; see Nevada, 457 F.3d at 87 (“[Courts] apply the APA’s arbitrary and capricious

standard to a NEPA challenge.”). The Court begins its analysis with environmental impact and

then turns to alternatives and environmental justice.

                     1. Hard Look / Convincing Case

       Pursuant to NEPA’s “hard look” requirement, the agency must ensure that “the adverse

environmental effects of the proposed action are adequately identified and evaluated.”

Robertson, 490 U.S. at 350. In evaluating the significance of a proposed action’s impact, an



                                                     22


                                                                                                      132
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page133
                                                                  23 of 91
                                                                        271




agency is to consider, inter alia, the effect on “public health or safety”; “[u]nique characteristics

of the geographic area such as proximity to historic or cultural resources”; the extent to which

the environmental effects “are likely to be highly controversial” or “are highly uncertain or

involve unique or unknown risks”; “[w]hether the action is related to other actions with

individually insignificant but cumulatively significant impacts”; and the degree to which the

action “may cause loss or destruction of significant . . . cultural[] or historical resources.” 40

C.F.R. § 1508.27.

       The Tribe identifies several ways in which the Corps allegedly failed to take a hard look

at the environmental consequences of permitting DAPL’s construction and operation and to

make a convincing case of no significant impact. It principally argues that the agency did not

properly assess the risk of a spill under Lake Oahe or sufficiently consider the environmental

impacts on Treaty rights of the construction of the pipeline or of a spill. Before proceeding to

address each of the Tribe’s points, however, the Court must dispense with a threshold issue.

                           a. Extent of Record

       To substantiate many of its critiques of the EA’s analysis, the Tribe relies on expert

reports and other records dated after July 25, 2016, when the Final EA and Mitigated FONSI

were published. Dakota Access argues that the Court should not consider these reports or any

evidence from the Tribe that post-dates July 25.

       “It is a widely accepted principle of administrative law that the courts base their review

of an agency’s actions on the materials that were before the agency at the time its decision was

made.” IMS, P.C. v. Alvarez, 129 F.3d 618, 623 (D.C. Cir. 1997) (listing cases). Here, in

challenging the Corps’ decision not to prepare an EIS, the Tribe in effect challenges

authorizations made at two different times: the RHA Section 408 authorization and NWP 12



                                                     23


                                                                                                        133
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page134
                                                                  24 of 91
                                                                        271




verification on July 25, 2016, and the easement approval on February 8, 2017. See ECF No.

196-1 (SRST Reply) at 3. The Section 408 and NWP 12 decisions were based on the conclusion

set out in the EA and FONSI that the permissions would not have a significant impact on the

environment, and the easement decision was also based on “additional review, analysis of terms

and conditions for the easement, and on the Corps’ decision that supplementation of the

EA/FONSI was not required.” Corps SRST MSJ at 10. The Corps thus decided at two junctures

that an EIS was not required, and it prepared an administrative record encompassing the

materials that were before it at each decision date. Although Dakota Access is technically

correct that the expert reports and other evidence submitted after July 25, 2016, are outside the

record for the RHA Section 408 and NWP 12 decisions, that offers them little aid. This is

because the Court can review the materials before the Corps as of February 8, 2017, for purposes

of evaluating the decision to grant the easement absent an EIS. The Court, consequently, will

consider all materials dated up to February 8.

       To complicate matters further, however, the Tribe wishes the Court to also review “some

uncontroversial background materials (e.g., maps) and declarations from its expert” that post-

date February 8. See SRST Reply at 3. It argues that such extra-record evidence comes within

the “accepted exceptions to the principle that the court cannot consider information that falls

outside the agency record” — namely, where “the agency failed to examine all relevant factors

or to adequately explain its grounds for decision, or . . . acted in bad faith or engaged in improper

behavior in reaching its decision.” IMS, 129 F.3d at 624; SRST Reply at 3.

       On this point, the Tribe first contends that the Corps engaged in improper behavior by

withholding confidential spill-model discussions and geographic-response plans to which its

post-easement expert declarations respond. See SRST Reply at 3-4. But the showing required



                                                     24


                                                                                                        134
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page135
                                                                  25 of 91
                                                                        271




“to justify supplementing the record” is a “‘strong’” one, IMS, 129 F.3d at 624 (quoting Citizens

to Preserve Overton Park v. Volpe, 401 U.S. 402, 420 (1971)), and the Court does not find that

the Tribe has made it here. The Corps has explained that it withheld from the Tribe and the

public a small number of documents supporting the EA “[b]ecause of security concerns and

sensitivities.” Dec. 4 Memo, ¶ 5. Indeed, the Court recently concluded that there was good

cause to protect from public disclosure certain information in some spill-model reports that, if

released, could endanger life or physical safety. Standing Rock Sioux Tribe v. U.S. Army Corps

of Eng’rs (Standing Rock III), No. 16-1534, 2017 WL 1316918, at *5-6 (D.D.C. Apr. 7, 2017).

Absent a showing to the contrary, the Court thus cannot permit supplementation of the record on

the ground of some withholding impropriety.

       The Tribe next argues that its extra-record evidence describes how the Corps failed to

examine all relevant factors and provide adequate grounds for its decision. But “[t]his is not a

case where the agency failed ‘to explain administrative action [so] as to frustrate effective

judicial review.’” IMS, 129 F.3d at 624 (quoting Camp v. Pitts, 411 U.S. 138, 142-43 (1973)).

The EA addressed each factor for which the Tribe marshals extra-record evidence, even if not

with the depth or ultimate conclusion the Tribe would prefer. Compare SRST MSJ at 21

(criticizing Corps’ failure to address “slow leaks in the HDD bore,” which, based on Tribe-

commissioned expert review, would be “‘complicated if not impossible to clean up and likely

would have significant impacts on soils’ and underlying aquifers”) (quoting ECF No. 117-23

(Envy Report, Jan. 5, 2017) at 14); SRST Reply at 11 (“Landslides are a major source of pipeline

failures and a critical factor in route selection.”) (citing ECF No. 195-4 (Corrective Action

Order, Belle Fourche Pipeline Company, Dec. 20, 2016); Accufacts, Inc. Review at 3; ECF No.

120 (Sealed Declaration of Richard Kuprewicz, Feb. 12, 2017), ¶ 21); id. at 12 (describing EA’s



                                                     25


                                                                                                    135
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page136
                                                                  26 of 91
                                                                        271




failure to acknowledge “undisputed evidence” regarding failure rates of spill-detection systems)

(citing ECF No. 209-5 at 110 (Letter from Sierra Club Indigenous Environmental Network, Oct.

10, 2016); Accufacts, Inc. Review at 5); id. at 12-13 (“[T]he EA fails to acknowledge that with a

pipeline 90 feet underground, there is no way to discover a slow leak until the oil sheen appears

on the surface of the water, at which point a massive release will have occurred that would be

nearly impossible to clean up.”) (citing Envy Report at 13-14; Oct. 28, 2016, SRST Letter at 5);

id. at 13 (stating the EA’s “startlingly optimistic times for responding to a spill after it has been

detected . . . have been the subject of withering criticism”) (citing Accufacts, Inc. Review at 5-6;

EarthFax Report at 9; Sealed Kuprewicz Decl., ¶¶ 15-17; Envy Report at 27); id. at 13-14 (“One

expert review found numerous flaws in the Corps’ analysis of water quality impacts of a spill,

including a failure to identify key pollutants; overstatement of flows that dilute likely pollutant

impacts; use of an inappropriate standard to determine toxicity; and reliance on the wrong

drinking water standard.”) (citing EarthFax Report at 5-7); id. at 14 (arguing EA’s treatment of

impact of winter conditions on spill risk was inadequate) (citing EarthFax Report at 7-8; Oct. 28,

2016, SRST Letter at 5; ECF No. 196-2 (Declaration of Elliott Ward, Mar. 25, 2017), ¶ 12) with

EA at 19, 36 (borehole leaks); 26-28 (landslides); 42, 46, 90-91 (description of leak-detection

system as “capable of detecting leaks down to 1 percent or better of the pipeline flow rate within

a time span of approximately 1 hour or less and capable of providing rupture detection within 1

to 3 minutes”); 36-49 (discussing impacts of spill to water quality); 39, 43, 123 (discussing

impact of “[s]ub-freezing temperatures during the winter months” and means of responding to

spill in winter, including identifying “all-weather access and collection point” downstream of

Oahe crossing and undertaking “full scale winter/ice” emergency response drills/exercises).




                                                      26


                                                                                                        136
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page137
                                                                  27 of 91
                                                                        271




       Disagreement with an agency’s analysis is not enough to warrant the consideration of

extra-record evidence, which, after all, is “the exception, not the rule.” Oceana, Inc. v. Pritzker,

126 F. Supp. 3d 110, 113 (D.D.C. 2015) (quoting Theodore Roosevelt Conservation Partnership

v. Salazar, 616 F.3d 497, 514 (D.C. Cir. 2010)). As it proceeds through Standing Rock’s

arguments regarding the deficiencies in the EA’s analysis, therefore, the Court will not engage

with those contentions that turn on evidence that post-dates February 8, 2017. This procedural

brush now cleared away, the Court tackles the substance of the Tribe’s no-convincing-case

position, beginning with spill risks and continuing to Treaty rights.

                           b. Spill-Risk Analysis

       Although grouped under the “spill-risk” heading, Standing Rock’s challenges here

encompass the risk of spills, the degree of scientific controversy, and the cumulative risk of the

project, each of which is analyzed separately.

                                   i. Risk of Spill

       Standing Rock first maintains that the EA understates and does not properly assess the

risk of an oil spill under Lake Oahe. See SRST MSJ at 21 (“[T]he Corps falls back on a rote

mantra that the risk of oil spills is low.”); id. at 22 (citing Solicitor Op. at 28-29 & n.171 (noting

PHMSA data shows average of over 283 significant incidents involving gas, oil, or other

pipelines per year since 1996)). It argues that, although the EA repeats that the spill risk is “very

low,” “unlikely,” or “negligible,” see, e.g., EA at 48, 63, 87, it does not explain what “low”

means. See SRST Reply at 9. And “to conduct a credible assessment of spill risks,” the Corps

should have addressed concerns relating to landslide risks, inadequate spill-detection systems,

underground leaks, response times, spill volumes, water-quality analysis, and winter conditions,




                                                      27


                                                                                                         137
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page138
                                                                  28 of 91
                                                                        271




id. at 11-14, and looked at portions of the pipeline entering and exiting the boreholes. Id. at 15-

16.

       The EA, in fact, devotes several pages to discussing DAPL’s “reliability and safety.” EA

at 88-94. The relevant section first explains that, “[t]o prevent pipeline failures resulting in

inadvertent releases,” DAPL will be constructed and maintained in accordance with “industry

and governmental requirements and standards,” including those from PHMSA, the American

Society of Mechanical Engineers, the National Association for Corrosion Engineers, and the

American Petroleum Industry. Id. at 88. After its installation, the pipeline will undergo

“hydrostatic pressure testing at the crossings, checking coating integrity, and X-ray inspection of

the welds.” Id. The pipeline right-of-ways will also “be patrolled and inspected by air . . . at

least every three weeks and not less than 26 times per year[] to check for abnormal conditions or

dangerous activities, such as unauthorized excavation along the pipeline route.” Id. In addition,

Dakota Access plans to use “a supervisory control and data acquisition . . . system to provide

constant remote oversight of the pipeline facilities,” including the detection of “rapid drops in

pressure,” and pipeline-monitoring software to identify any leaks by tracking “pipeline pressure,

flow, and temperature data” pulled every six seconds. Id. at 89-90. The EA reports that such a

system “is capable of detecting leaks down to 1 percent or better of the pipeline flow rate within

a time span of approximately 1 hour or less and capable of providing rupture detection within 1

to 3 minutes.” Id. at 90. If a leak is detected, remotely operated valves are to be triggered and

closed within three minutes. Id.

       Other courts, including this Circuit, have favorably viewed similar agency reliance on

applicable regulatory standards when assessing impacts as part of a NEPA-required analysis.

See, e.g., EarthReports, Inc. v. FERC, 828 F.3d 949, 957 (D.C. Cir. 2016) (holding agency



                                                     28


                                                                                                      138
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page139
                                                                  29 of 91
                                                                        271




fulfilled its NEPA obligations to evaluate ballast-water impacts by, inter alia, noting

requirements of applicable regulatory agencies); Sierra Club v. Clinton, 746 F. Supp. 2d 1025,

1047 (D. Minn. 2010) (holding agency properly considered impacts of pipeline abandonment by

referencing PHMSA regulations).

       The EA then proceeds to review the basis for its conclusion that the risk of an oil spill is

“low.” EA at 92. Specifically, that conclusion comes from a risk analysis conducted by Dakota

Access that was derived from criteria set out in “the W. Kent Muhlbauer Relative Index

Methodology (2004), in accordance with 49 CFR 195.452 ‘Hazardous Liquid Pipelines in High

Consequence Area’, API RP 1160 ‘Managing System Integrity for Hazardous Liquid Pipelines’,

and ASME B31.8S ‘Managing System Integrity of Gas Pipelines.’” Id. That analysis

“addressed nine industry-recognized pipeline integrity threat categories”: (1) third-party damage;

(2) external corrosion; (3) internal corrosion; (4) pipe-manufacturing defects; (5) construction-

related defects; (6) incorrect operations; (7) equipment failure; (8) stress-corrosion cracking; and

(9) natural forces. Id. at 92-94.

       The underlying analysis is not itself in the record, see SRST Reply at 8, but the EA

summarizes its conclusions as to each of the nine factors. Although no explanation is provided,

three of the nine factors — external corrosion, internal corrosion, and construction-related

defects — are assessed only as to the crossing at Lake Sakakawea; the other six are applied to

both Sakakawea and Oahe. See EA at 92-94. The EA’s explanation of its choice of

methodology and subsequent treatment of the different factors is nonetheless enough to give

substance to the Corps’ conclusion that the risk of a spill is low. See Sierra Club v. Watkins, 808

F. Supp. 852, 868 (D.D.C. 1991) (explaining courts should “defer to an agency’s decision to use

a particular risk assessment methodology that is consistent with general principles of science”)



                                                    29


                                                                                                       139
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page140
                                                                  30 of 91
                                                                        271




(citing Sierra Club v. Dep’t of Transp., 753 F.2d 120, 128-29 (D.C. Cir. 1985)). For example,

the EA explains that, at the Oahe crossing, spill risk due to third-party damage is low because the

pipeline is positioned 92 feet below the lakebed; spill risk from manufacturing defects is also

slim because the pipeline will be “hydrostatically strength-tested”; and spill risk from “incorrect

operations (e.g., overpressure event caused by human error)” is low because the pipeline is

designed to withstand twice the maximum-allowable operating pressure. See EA at 92-94. The

EA thus does not simply use “[a]n unbounded term” that “provides no objective standard for

determining what kind of differential makes one impact more or less significant than another.”

Mainella, 459 F. Supp. 2d at 101. Admittedly, the EA does not quantify the risk of a spill with

exact numerical precision. But in setting out the specific factors that undergirded its risk analysis

and explaining their application to DAPL, the EA reasonably gives the necessary content to its

top-line conclusion that the risk of a spill is low.

        As noted above in the discussion of extra-record evidence, moreover, the EA did not omit

discussion of borehole leaks (EA at 19, 36); landslides (EA at 26-28); leak-detection systems

(EA at 42, 46, 90-91); water quality (EA at 36-49); or winter temperatures (EA at 39, 43, 123).

To the extent the Tribes’ experts disagree with the Corps’ technical assessments or overall

conclusion, such disagreements are “a classic example of a factual dispute the resolution of

which implicates substantial agency expertise.” Wisc. Valley Improvement Co. v. FERC, 236

F.3d 738, 746 (D.C. Cir. 2001) (quoting Marsh, 490 U.S. at 376). In such situations, courts

“must defer to ‘the informed discretion of the responsible federal agencies.’” Id. at 747 (quoting

Marsh, 490 U.S. at 377); see also Nat’l Comm. for the New River v. FERC, 373 F.3d 1323, 1327

(D.C. Cir. 2004) (“When an agency ‘is evaluating scientific data within its technical expertise,’




                                                       30


                                                                                                        140
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page141
                                                                  31 of 91
                                                                        271




an ‘extreme degree of deference to the agency’ is warranted.”) (quoting B&J Oil & Gas v.

FERC, 353 F.3d 71, 76 (D.C. Cir. 2004)).

                                   ii. Highly Controversial

       Although the Court cannot agree with Standing Rock that the Corps did not adequately

consider or explain its conclusion that the risk of an oil spill is low, a related position gains more

traction. As explained above, CEQ regulations provide that one factor that “should be

considered” in evaluating the significance of a proposed action’s impact is “[t]he degree to which

the effects on the quality of the human environment are likely to be highly controversial.” 40

C.F.R. § 1508.27(b)(4). Standing Rock argues that evidence in the record indicated that the

pipeline’s effects were highly controversial, and that the Corps therefore should have concluded

that the project would have significant impacts on the environment. See SRST MSJ at 20-21.

       Such controversy is not measured by newsworthiness; instead, according to the Court of

Appeals, “The term ‘controversial’ refers to cases where a substantial dispute exists as to the

size, nature, or effect of the major federal action rather than to the existence of opposition to a

use.” Town of Cave Creek, Arizona v. FAA, 325 F.3d 320, 331 (D.C. Cir. 2003) (quoting

Found. for N. Am. Wild Sheep v. Dep’t of Agric., 681 F.2d 1172, 1182 (9th Cir. 1982)). Despite

that explanation, however, as other courts in this district have observed, “Just what constitutes

the type of ‘controversy’ that requires a full EIS is not entirely clear.” Nat’l Parks Conservation

Ass’n v. United States, 177 F. Supp. 3d 1, 33 (D.D.C. 2016) (quoting Nat’l Wildlife Fed’n v.

Norton, 332 F. Supp. 2d 170, 184 (D.D.C. 2004)). At a minimum, “something more is required

besides the fact that some people may be highly agitated and be willing to go to court over the

matter.” Id. (quoting Fund for Animals v. Frizzell, 530 F.2d 982, 988 n.15 (D.C. Cir. 1975)).




                                                      31


                                                                                                         141
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page142
                                                                  32 of 91
                                                                        271




       “Many courts have found ‘something more’ to be scientific or other evidence that reveals

flaws in the methods or data relied upon by the agency in reaching its conclusions.” Id. (citing

Nat’l Parks & Conservation Assoc. v. Babbitt, 241 F.3d 722, 736-37 (9th Cir. 2001) (holding

agency action was highly controversial because “comments urg[ing] that the EA’s analysis was

incomplete, and the mitigation uncertain, . . . cast substantial doubt on the adequacy of the Parks

Service’s methodology and data,” and thus the dispute went “beyond a disagreement of qualified

experts over the ‘reasoned conclusions’ as to what the data reveal[ed]”); Nat’l Wildlife Fed’n,

332 F. Supp. 2d at 185 (“Such a controversy exists where the Corps is presented with scientific

evidence specifically evaluating the environmental effects of the proposed project or calling into

question the adequacy of the EA.”); Fund for Animals v. Norton, 281 F. Supp. 2d 209, 235

(D.D.C. 2003) (“While plaintiffs have identified serious gaps in defendants’ assessment of the

local effects of the proposed action, they do not appear to have identified any scientific

controversy per se as to the extent of the effects.”); Sierra Club v. Van Antwerp, 719 F. Supp. 2d

58, 67-68 (D.D.C. 2010) (“While declarations were submitted to the Corps from numerous

experts who claimed that [the development project] will have significant adverse impacts on

Cypress Creek and its wetlands, these declarations alone fail to rise to the level of ‘controversy’

under NEPA.”), aff’d in part, rev’d in part on other grounds, 661 F.3d 1147 (D.C. Cir. 2011), as

amended (Jan. 30, 2012)); but cf. Humane Soc. of U.S. v. Dep’t of Commerce, 432 F. Supp. 2d

4, 19–20 (D.D.C. 2006) (finding agencies’ decision not to prepare EIS highly controversial based

on comments from plaintiff and other agencies indicating disagreement with agencies’

conclusions).

       Here, as evidence of controversy, Standing Rock refers only generally to “the multiple

critiques of the Corps’ unexamined conclusions, expert evidence indicating greater risks, and



                                                     32


                                                                                                      142
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page143
                                                                  33 of 91
                                                                        271




critical comment from other federal agencies.” SRST MSJ at 20-21. The Tribe does not help the

Court to evaluate its argument by, for example, following these general references with specific

statements made by the Tribe, agencies, or experts critiquing the Corps’ methodology or data. In

any event, based on its review of the record, the Court first concludes that none of the evidence

before the Corps as of July 25, 2016 — including Standing Rock’s comments, see ECF No. 159-

1, Exh. C (SRST Comments on Draft EA, Jan. 8, 2016); id., Exh. D (SRST Suppl. Comments on

Draft EA, Mar. 24, 2016); ECF No. 209-6 at 51 (Notes for Feb. 18-19, 2016, Tribal Meeting);

ECF No. 209-9 at 33 (Letter from Waste Win Young to Martha Chieply, Feb. 25, 2015), and

submissions from the EPA and the Department of the Interior, see ECF No. 209-7 at 21 (Letter

from Lawrence Roberts to Brent Cossette, Mar. 29, 2016), ECF No. 209-16 at 184 (Letter from

Philip Strobel to Brent Cossette, Jan. 8, 2016), ECF No. 209-8 at 123 (Letter from Philip Strobel

to Brent Cossette, Mar. 11, 2016), ECF No. 209-9 at 209 (Email “Quick Summary of Conference

Call with EPA,” Feb. 25, 2016) — suggested substantial methodological or data flaws in the

Corps’ analysis.

       The expert reports submitted to the Corps after the Final EA was published but before the

Corps again decided in February 2017 that an EIS was not required, see Semonite Memo at 14,

however, do present such scientific critiques. See, e.g., EarthFax Report at 1-3 (critiquing EA

for considering spill volumes from pipelines generally, rather than from pipelines with 16-inch or

larger diameters, like DAPL); id. at 4 (suggesting EA used incorrect river-flow rates to assess

spill impacts); id. at 5-7 (explaining EA used inappropriate benzene-concentration limits); id. at

9 (arguing EA should have included quantitative analysis of risk of failure of system

components); id. at 9 (contending EA wrongly relied upon premise that emergency block valves

would close immediately upon leak detection); Accufacts, Inc. Review at 7 (stating corrosion



                                                    33


                                                                                                     143
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page144
                                                                  34 of 91
                                                                        271




threats should be assessed based on field readings of in-line inspection runs, not assumed rates);

id. at 9-10 (arguing that complete risk analysis required, inter alia, consideration of pipeline

elevation profile, maximum operating pressure, location of mainline valves, location and type of

“critical leak detection monitoring devices by milepost”).

        It may well be the case that the Corps reasonably concluded that these expert reports

were flawed or unreliable and thus did not actually create any substantial evidence of

controversial effects. Dakota Access, for example, offers a scathing assessment of the reports’

“material flaws.” DA SRST Opp. at 21 n.4. But the Corps never said as much. Its February 3,

2017, memo determining that the Final EA and FONSI satisfied NEPA’s requirements and

supported the decision to grant the easement is devoid of any discussion of the methodological

and data flaws identified in the reports. Indeed, it acknowledges receiving only Standing Rock’s

Accufacts, Inc. Review and wholly ignores the others. See Semonite Memo at 12. As the

agency did not demonstrate that it considered, as the CEQ regulations require, the degree to

which the project’s effects are likely to be highly controversial, despite being presented with

evidence of scientific flaws, the Court cannot conclude that the Corps made a convincing case of

no significant impact or took the requisite hard look. The remedy for such violation is discussed

in Section III.D, infra.

                                   iii. Cumulative Risk

        Finally, the Tribe contends that the EA “fails to consider the cumulative risk imposed by

the pipeline.” SRST MSJ at 22 (citing 40 C.F.R. § 1508.27(b)(7) (“Significance exists if it is

reasonable to anticipate a cumulatively significant impact on the environment.”)). “Cumulative

impact is the impact on the environment which results from the incremental impact of the action

when added to other past, present, and reasonably foreseeable future actions regardless of what



                                                     34


                                                                                                     144
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page145
                                                                  35 of 91
                                                                        271




agency (Federal or non-Federal) or person undertakes such other actions.” 40 C.F.R. § 1508.7.

Such impacts “can result from individually minor but collectively significant actions taking place

over a period of time.” Id. Other pipelines cross under the Missouri River, but, the Tribe states,

the EA does not analyze how the addition of DAPL compounds the overall risk of a pipeline spill

in the Missouri River, nor does it consider “the cumulative risk to Tribal resources from the rest

of the pipeline outside Lake Oahe.” SRST MSJ at 23; see also id. at 23 n.12 (criticizing Corps

for “unlawfully segmenting its NEPA review of one pipeline into [three] separate components”).

This argument, like the Tribe’s first in this subsection, does not succeed.

       The EA devotes eleven pages to a discussion of cumulative impacts on eleven types of

resources, including geology and soils, water and aquatic life, agriculture, land use, cultural and

historic resources, and environmental justice. See EA at 98-107. It acknowledges at the outset

that in the vicinity of the Oahe crossing are “oil and gas development and associated

infrastructure, utility installation, and agriculture,” and that the pipeline at the Oahe crossing is

co-located with “a natural gas pipeline and a 345 kV power line.” EA at 98. Although the EA

does not expressly state whether the presence of other pipelines increases the risk that DAPL (or

those pipelines) will rupture, it acknowledges the potential for unanticipated releases and refers

back to the analysis of minimization and remediation activities to conclude that the potential

cumulative impacts on water and aquatic resources from spills “would be minor.” Id. at 101. It

also considers the benefits of co-location, such as minimized land-use disturbance from

construction. Id. at 105. The EA therefore does not simply conclude absent any actual analysis

that cumulative impacts would be minimal; on the contrary, there is enough to “allow the Court

to review the agency’s finding.” Friends of the Earth, Inc. v. U.S. Army Corps of Eng’rs, 109 F.

Supp. 2d 30, 42 (D.D.C. 2000).



                                                      35


                                                                                                        145
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page146
                                                                  36 of 91
                                                                        271




       The Corps, moreover, was not required to consider the impacts from the whole pipeline.

See Sierra Club v. U.S. Army Corps of Eng’rs, 803 F.3d 31, 34 (D.C. Cir. 2015) (holding that

where federal easement and CWA permitting encompassed only five percent of pipeline’s

length, “the federal government was not required to conduct NEPA analysis of the entirety of the

. . . pipeline, including portions not subject to federal control or permitting”); Sierra Club v.

Bostick, 787 F.3d 1043, 1051-54 (10th Cir. 2015) (holding Corps was not required to prepare

NEPA analysis of entire pipeline when verifying NWPs for 485-mile oil pipeline crossing over

2,000 waterways); Winnebago Tribe of Neb. v. Ray, 621 F.2d 269, 272-73 (8th Cir. 1980) (same

for electric utility line). That it did not address the cumulative risk from the entire pipeline thus

does not run afoul of NEPA.

                           c. Impacts Analysis Re: Treaty Rights

       In addition to challenging the EA’s analysis of the risk of a spill, Standing Rock raises

concerns about its discussion of the effects of the project, including a potential spill, should one

occur, on the Tribe’s Treaty rights. According to Standing Rock, “NEPA requires the Army

Corps to disclose and assess the suite of risks from the Lake Oahe crossing to the full range of

the Tribe’s Treaty rights, in the context of the Corps’ heightened trust responsibilities.” SRST

MSJ at 24. Here, the relevant Treaty rights are those implicating water, hunting, and fishing. Id.

at 25; Corps SRST MSJ at 20; see also Winters v. United States, 207 U.S. 564, 576-78 (1980)

(holding that when federal government creates an Indian reservation, it impliedly reserves

otherwise unappropriated water to extent necessary to accomplish purposes of reservation); Fort

Laramie Treaty of 1851, art. 55, 11 Stat. 749, 1851 WL 7655 (reserving for the Sioux tribes “the

privilege of hunting, fishing, or passing over” lands described in Treaty); United States v. Dion,

476 U.S. 734, 738 (1986) (“As a general rule, Indians enjoy exclusive treaty rights to hunt and



                                                      36


                                                                                                        146
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page147
                                                                  37 of 91
                                                                        271




fish on lands reserved to them, unless such rights were clearly relinquished by treaty or have

been modified by Congress.”). The Court first explains the manner of the Corps’ analysis of

these rights and then turns separately to the effect of construction and the impact of a spill on

such rights.

                                   i. Manner of Analysis

       Before turning to whether the Corps adequately considered these impacts, the Court

discusses how it was required to do so. The Tribe contends that the Corps had to address these

Treaty rights qua Treaty Rights, see SRST MSJ at 25-26; SRST Reply at 23-24, whereas the

Corps asserts that it needed only to consider the effects on the resources implicated by the Treaty

rights — i.e., water, fish, and game. See Corps SRST MSJ at 20-21 & n.9. To explain more

fully, Standing Rock believes that the Corps’ position “misunderstands the Tribe’s Treaty

rights,” which “embody the fundamental rights of a people tied to a place since time

immemorial” and thus demand a more “existential” analysis. See SRST Reply at 23-24. For

example, the Tribe explains that, although “[e]cological impacts to fish and game habitat and

populations present one dimension” of the impacts of an oil spill on aquatic resources, “[t]he

impact to Tribal members of losing the right to fish and hunt, which provides both much-needed

subsistence food to people facing extensive poverty as well as a connection to cultural practices

that Tribal members have engaged in since time immemorial, is a separate issue.” Id.

       Standing Rock may be right that the construction and operation of DAPL under Lake

Oahe could affect its members in the broad and existential ways it details, but it offers no case

law, statutory provisions, regulations, or other authority to support its position that NEPA

requires such a sweeping analysis. The Corps, conversely, points to several cases in which

courts have approved an approach consistent with its view of its NEPA obligations — i.e., an



                                                     37


                                                                                                      147
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page148
                                                                  38 of 91
                                                                        271




agency may assess impacts on treaty rights by analyzing the effects on a specific resource

identified in the treaty. See Ground Zero Ctr. for Nonviolent Action v. Dep’t of the Navy, 918 F.

Supp. 2d 1132, 1152 (W.D. Wash. 2013), on reconsideration in part No. 12-1455, 2013 WL

357509 (W.D. Wash. Jan. 29, 2013) (assessing impact on tribe’s treaty fishing rights by

considering surveys of fish patterns and Navy’s mitigation efforts); Nw. Sea Farms, Inc. v. U.S.

Army Corps of Eng’rs, 931 F. Supp. 1515, 1521-22 (W.D. Wash. 1996) (explaining Corps correctly

concluded that project would impair treaty fishing rights by considering impact on tribe’s access to

fish); No Oilport! v. Carter, 520 F. Supp. 334, 356–57 (W.D. Wash. 1981) (concluding EIS’s

discussion of effect of pipeline rupture on “the fish resource,” including via maps, adequately

evaluated project’s impact on tribe’s treaty fishing rights). Absent any controlling or persuasive

authority to the contrary, the Court sees no basis on which to conclude that NEPA demands the type

of existential-scope analysis the Tribe advocates. Rather, it is sufficient that the agency adequately

analyze impacts on the resource covered by a given treaty.

        The next question, then, is whether the agency’s weighing of those relevant Treaty rights here

— viz., water, fishing, and hunting — was adequate. The Court approaches that question by looking

at the Corps’ assessment of the impacts on the different Treaty rights from (1) the construction of the

pipeline, and (2) an unanticipated oil spill. In so doing, the Court keeps in mind the definition of

“hard look” recently articulated by the D.C. Circuit: “[A]n agency has taken a ‘hard look’ at the

environmental impacts of a proposed action if the statement contains sufficient discussion of the

relevant issues and opposing viewpoints, and the agency’s decision is fully informed and well-

considered.” Myersville Citizens for a Rural Community, Inc. v. FERC, 783 F.3d 1301, 1324-25

(D.C. Cir. 2015).




                                                       38


                                                                                                          148
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page149
                                                                  39 of 91
                                                                        271




                                   ii. Construction

       The EA discussed in several places the potential impact of DAPL’s construction on water

resources, fish, and wildlife at Lake Oahe. See EA at 36 (acknowledging that, during HDD-

construction phase, drilling fluid could inadvertently be released “directly or indirectly into the

waterbody” and discussing mitigation measures); id. at 37 (explaining water required for HDD

construction and hydrostatic testing at Oahe crossing would not be obtained from Lake Oahe);

id. at 38 (“No waterbody would be permanently drained or filled as part of the DAPL Project,

and effects on waterbodies are expected to be short-term and minor.”); id. at 45 (addressing

impacts of construction activities on groundwater); id. at 50 (explaining no wetlands exist within

Oahe Project Area or Connected Action Area); id. at 58 (discussing “[t]emporary impacts on

wildlife” that “could occur during construction,” including displacement of “larger and more

mobile animals”); id. (“No impacts to treaty fishing and hunting rights are anticipated due to

construction within the Project Area or Connected Actions.”); id. at 69 (discussing possible

adverse impacts on “fish eggs, juvenile fish survival, benthic community diversity and health,

and spawning habitat,” as well as “fish fry[] and invertebrates inhabiting the river,” from

“subsurface disturbing activities,” inadvertent release of drilling mud, and water withdrawal

from Missouri River); id. at 75 (“The recreational enjoyment of wildlife (such as hunting or bird

watching) may be temporarily affected by construction activities, depending on season and

location.”). Because the EA “clearly addressed” these impacts and concluded that they would

either be insignificant or could be mitigated, the Court finds that, in this respect, it was adequate.

See Minisink Residents for Envtl. Pres. & Safety v. FERC, 762 F.3d 97, 112 (D.C. Cir. 2014)

(finding EA adequately examined compressor-station project’s impact on property values where

it recognized some adverse impacts might accrue but could be mitigated).



                                                      39


                                                                                                         149
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page150
                                                                  40 of 91
                                                                        271




                                   iii. Spill Impacts

       As to the second issue — namely, the spill effects —the Tribe contends that the EA “never

examined the impacts of spills on the Tribe and its Treaty rights.” SRST Reply at 1. The Court

agrees in part.

       First, it bears noting that even though a spill is not certain to occur at Lake Oahe, the

Corps still had to consider the impacts of such an event on the environment. “[A]n agency

conducting an EA generally must examine both the probability of a given harm occurring and the

consequences of that harm if it does occur.” New York v. Nuclear Regulatory Comm’n, 681

F.3d 471, 482 (D.C. Cir. 2012). “Only if the harm in question is so ‘remote and speculative’ as

to reduce the effective probability of its occurrence to zero may the agency dispense with the

consequences portion of the analysis.” Id. (quoting Limerick Ecology Action, Inc. v. Nuclear

Regulatory Comm’n, 869 F.2d 719, 739 (3d Cir. 1989)). Yet, “the finding that the probability of

a given harm is nonzero does not, by itself, mandate an EIS: after the agency examines the

consequences of the harm in proportion to the likelihood of its occurrence, the overall expected

harm could still be insignificant and thus could support a FONSI.” Id.; see also Gov’t of the

Province of Manitoba v. Salazar, 691 F. Supp. 2d 37, 50 (D.D.C. 2010) (“It may be that the risk

of a breach is low given the pipeline’s construction, but that is not an excuse for Reclamation to

refuse entirely to analyze the consequences. When the degree of potential harm could be great,

i.e., catastrophic, the degree of analysis and mitigation should also be great.”); Sierra Club v.

Watkins, 808 F. Supp. 852, 868 (D.D.C. 1991) (holding that, given disputed evidence concerning

the possibility of severe accidents, an agency may not simply “refus[e] to include certain low

probability risks” — it must at least “admit that such accidents are possible,” determine the

probability of occurrence, and “discuss[] their potential effects”). Here, the Corps did not wholly



                                                        40


                                                                                                      150
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page151
                                                                  41 of 91
                                                                        271




ignore the consequences of a possible oil spill, despite its conclusion that the risk of such an

event was low. On the contrary, it adequately discussed the impacts of such “a low risk/high

consequence event,” EA at 92, on water — but not on hunting or aquatic — resources.

       As to water resources, the EA offered several comments. It acknowledged that, during

operations, “[d]rinking water intakes located downstream from the Missouri River and Lake

Oahe crossings could be at risk if there was a release that reached these bodies of water in the

vicinity of the intake structures,” and that “the Standing Rock Sioux . . . have intake structures

within the river downstream of the Lake Oahe Project area.” Id. at 38; see also id. at 42 (“In the

unlikely event of a release during pipeline operations, drinking and irrigation water intakes

located downstream from the Missouri River and Lake Oahe crossings could be at risk if

hydrocarbons were to reach these bodies of water in the vicinity of the intake structures.”); id. at

87 (“Concerns have been expressed regarding an inadvertent release reaching intake structures

on Lake Oahe. . . . In the unlikely event of a release, sufficient time exists to close the nearest

intake valve to avoid human impact.”). Later, the EA further explained: “Accidental releases

from the pipeline system during operations could potentially affect groundwater. . . . [C]rude oil

released into soil can migrate toward water where certain constituents can dissolve into

groundwater or surface water in limited amounts.” Id. at 45.

       It then presented a model estimating the concentrations of benzene, a potentially toxic

compound found in crude oil, that could be released during a very small, small, moderate, or

large spill at the Oahe crossing, and discussed how those results might vary during winter

months when temperatures are likely to be colder. Id. at 46-47. Even assuming that “[t]he entire

volume of a crude oil spill was released due to a catastrophic failure of the pipeline and reached

the waterbody; [c]omplete, instanteous mixing occurred; [and] [t]he entire benzene content of the



                                                     41


                                                                                                       151
         Case
          Case1:16-cv-01534-JEB
               1:16-cv-01534-JEB Document
                                  Document550
                                           239 Filed
                                                Filed07/07/20
                                                      06/14/17 Page
                                                                Page152
                                                                     42 of 91
                                                                           271




crude oil was solubilized into the water column,” the model concluded that under no spill

scenario would the acute toxicity threshold for aquatic organisms be exceeded, and that under the

“most probable spill volume,” benzene concentrations would not “exceed the drinking water

criteria.” Id. In addition, at the conclusion of its discussion of the nine spill-risk factors

previously discussed, the EA, under the header “Consequences,” stated: “In the event that a

pipeline failure occurs and product is released into the Missouri River at either crossing, the

worst case consequence scenario is ranked high because several drinking water intake High

Consequence Areas (HCAs) and multiple ecologically sensitive HCAs could be impacted.” Id.

at 94.

         The EA is not similarly attentive, however, to the impacts of a spill on fish or game, the

resources implicated by the Tribe’s fishing and hunting rights. As to aquatic resources, the EA

offered only a cursory nod to the potential effects of an oil spill, stating simply that “[t]he

primary issue related to impacts on the aquatic environment from operation of the Proposed

Action would be related to a release from the pipeline.” Id. at 69. It never explained, though,

what those effects would be. Instead, it simply reasoned that adherence to Dakota Access’s

response plan “would minimize potential impacts on aquatic wildlife.” Id. at 69-70; see also id.

at 101. Likewise, regarding hunting, the EA only discussed the effects of construction on

“recreationally and economically important species and nongame wildlife”; it said nothing about

the effects of a spill. Id. at 57-58.

         Standing Rock, though, had alerted the Corps to its fishing- and hunting-related concerns

after the agency published the Draft EA. See, e.g., ECF No. 159-1, Exh. C (SRST Comments on

Draft EA, Jan. 8, 2016) at 13 (“[A] pipeline leak would threaten to damage . . . the fish and

wildlife on which many Tribal members depend for subsistence.”); ECF No. 159-1, Exh. D



                                                      42


                                                                                                      152
       Case
        Case1:16-cv-01534-JEB
             1:16-cv-01534-JEB Document
                                Document550
                                         239 Filed
                                              Filed07/07/20
                                                    06/14/17 Page
                                                              Page153
                                                                   43 of 91
                                                                         271




(SRST Suppl. Comments on Draft EA, Mar. 24, 2016) at 15 (“The waters of Lake Oahe also

provide habitat for fish, wildlife, and plants important to the diet . . . of the Tribe.”). The

Director of Standing Rock’s Department of Game, Fish, and Wildlife Conservation, moreover,

explained that many of the Tribe’s members rely on fishing as “an important supplemental

source of food and nutrition” and that the Tribe issued 199 family fishing permits in 2015. See

ECF No. 117-16 (Declaration of Jeff Kelly, Nov. 28, 2016), ¶ 5. An oil spill, he said, could

“cause extensive fish kills.” Id., ¶ 12. He also spelled out the ways in which an oil spill could

seriously affect game along the Oahe shoreline, including by poisoning animals that ingest,

inhale, or are otherwise externally exposed to oil and preventing those birds and mammals whose

feathers or fur are coated with oil from maintaining their body temperatures. Id., ¶ 13. Although

the Corps did not have Kelly’s declaration before it when it issued the EA in July 2016, his

remarks were before the agency when it concluded that the easement could be issued based on

the EA absent any supplementation.

        Without any acknowledgment of or attention to the impact of an oil spill on the Tribe’s

fishing and hunting rights, despite Plaintiff’s efforts to flag the issue, the EA — in this limited

respect — was inadequate. The appropriate remedy for such omission is discussed in Section

III.D, infra.

                    2. Alternatives

        To comply with NEPA, an Environmental Assessment must include a “‘brief

discussion[]’ of reasonable alternatives to the proposed action.” Myersville, 783 F.3d at 1323

(quoting 40 C.F.R. § 1508.9(b)). This consideration “need not be as rigorous as the

consideration of alternatives in an EIS.” Id.; compare 40 C.F.R. § 1508.9(b) (requiring “brief

discussion[]”) with id. § 1502.14(a) (requiring agency to “[r]igorously explore and objectively



                                                      43


                                                                                                      153
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page154
                                                                  44 of 91
                                                                        271




evaluate all reasonable alternatives” when EIS required). “An alternative is ‘reasonable’ if it is

objectively feasible as well as ‘reasonable in light of [the agency’s] objectives.’” Myersville,

783 F.3d at 1323 (quoting Theodore Roosevelt Conservation P’ship v. Salazar, 661 F.3d 66, 72

(D.C. Cir. 2011)). An agency’s “specification of the range of reasonable alternatives is entitled

to deference.” Id.

       Standing Rock believes that the Environmental Assessment lacks an adequate

consideration of such alternatives. Specifically, the Tribe posits that the EA did not

appropriately examine an alternative route that would have had the pipeline cross the Missouri

River further north. See SRST MSJ at 26, 30-31. The Court disagrees: on this front, the EA

adequately discharged the Corps’ NEPA obligations.

       Before settling on the current DAPL route, Dakota Access considered routing the

pipeline to cross Lake Oahe approximately 10 miles north of Bismarck, North Dakota — i.e.,

approximately 50 miles north of its current location, which sits just 0.5 miles north of the

Standing Rock Reservation. See EA at 8, 161 (Figure 13). The Company soon determined,

however, that that route was not “a viable alternative.” Id. The EA explains why. A table

therein compares the Bismarck and Oahe crossings in terms of overall route mileage; co-location

with other pipelines and powerlines; the number of existing pipelines, floodplains, water

features, and powerlines crossed; miles of agriculture, developed/low intensity, developed/open

space, and grass/pasture land crossed; whether Corps-owned land would be crossed; the number

of waterbodies crossed; the number of high-consequence areas affected; and the number of

transportation crossings. Id. at 9-10. A separate table compares the two crossings in terms of

total pipeline and total HDD length, as well as in terms of cost for road/railroad bores,




                                                    44


                                                                                                     154
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page155
                                                                  45 of 91
                                                                        271




installation for non-HDD areas, HDD, geotechnical investigation, above-ground facilities, right-

of-way acquisition, and engineering and consulting. Id. at 11.

       That data reveals that the Bismarck alternative would have required an additional 11

miles of pipeline, “consisting of roughly 165 additional acres of impact,” 11 more floodplain

crossings, 1 more powerline crossing, and 27 more transportation crossings. Id. at 8-10. In

addition, it would have “crossed through or in close proximity to several wellhead source water

protection areas” and “crossed other populated PHMSA high consequence areas” — i.e., “locales

where a release from a pipeline could have the most significant adverse consequences” — “not

present on the [selected] route.” Id. at 8. The North Dakota Public Service Commission,

moreover, requires a 500-foot residential buffer, which would have “severely constrained” the

Bismarck route. Id. By contrast, on the Reservation, the residence closest to the pipeline at

Oahe is located more than 1.5 miles away. Id. at 86. And finally, the Bismarck alternative

would have cost nearly $33 million more and been co-located with other pipelines or utility

corridors for only 3% of the route as compared to the selected route’s 41%. Id. at 9, 11.

       Standing Rock largely focuses its critique on the EA’s reliance on a memo prepared by

DAPL consultants, which it argues offers “a one-sided analysis that considered downstream

impacts for the Bismarck alternative, but not for the Oahe crossing.” SRST MSJ at 30. But that

memo, which the EA does not expressly cite, provides another reasonable basis on which the

Corps could have rejected the Bismarck crossing in favor of Oahe. It explains that the two

closest municipal-water intakes to the Bismarck crossing would have been at Mandan, 7.3 miles

downstream and serving 19,381 people, and Bismarck, 11.6 miles downstream and serving

65,123 people. See ECF No. 209-16 at 18 (Memorandum from Tom Siguaw, Dakota Access, &

Steve Rove, HDR Engineering, Apr. 12, 2016). The first downstream intake from the Oahe



                                                   45


                                                                                                   155
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page156
                                                                  46 of 91
                                                                        271




crossing, comparatively, is 4.2 miles downstream but is non-tribal and for agricultural use. Id.

The second is 7.6 miles downstream and is used by Standing Rock also for agricultural purposes.

Id. The third — and the first to be used for drinking water — is 11.1 miles downstream and

belongs to the South Central Regional Water District, which serves 3,491 people in Emmons

County, North Dakota. Id. The fourth — and the first Standing Rock intake for public

consumption — is 26.2 miles downstream at Fort Yates and serves 229 people in Fort Yates and

up to 4,317 in Sioux County. Id. The Bismarck crossing thus would have been much closer —

nearly four miles — to a drinking-water intake than the Oahe crossing. The drinking-water

intakes near Bismarck also serve many more people than the two closest to the Oahe crossing.

This difference will be even more pronounced once construction is complete on a new water-

intake structure being built to serve all communities on the Standing Rock Reservation, as that

system will be located approximately 50 miles further downstream from the Oahe crossing than

the existing structure serving the Tribe at Fort Yates. See Cooper Memo at 19.

       This is not to say that the EA’s analysis of the Bismarck alternative is without flaws. As

the Cooper Memo points out, when counting the number of wetland and water features crossed,

the EA uses raw numbers of crossings, rather than “the total [number] of impacts measured as

acreage or linear feet,” which would have given “a more accurate comparison of the route.”

Cooper Memo at 9. And although the Bismarck route would have crossed PHMSA high-

consequence areas that the Lake Oahe route does not, the Lake Oahe route also crosses high-

consequence areas. Id.; EA at 94. Despite these issues, by identifying and comparing several

features of the two routes as described, the EA easily clears NEPA’s hurdle requiring “brief

discussion” of reasonable alternatives.




                                                    46


                                                                                                    156
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page157
                                                                  47 of 91
                                                                        271




                   3. Environmental Justice

       Standing Rock next contends that the Corps’ environmental-justice analysis was arbitrary

and capricious. A 1994 Executive Order requires that, “[t]o the greatest extent practicable and

permitted by law,” federal agencies “shall make achieving environmental justice part of [their]

mission by identifying and addressing, as appropriate, disproportionately high and adverse

human health or environmental effects of [their] programs, policies, and activities on minority

populations and low-income populations.” Exec. Order 12,898, Federal Actions to Address

Environmental Justice in Minority Populations and Low-Income Populations, 59 Fed. Reg. 7629

(Feb. 11, 1994), § 1-101. The Order expressly states that it does not create a private right to

judicial review, id. § 6-609, but the D.C. Circuit has permitted challenges to environmental-

justice analyses under NEPA and the APA. See Communities Against Runway Expansion, Inc.

v. F.A.A., 355 F.3d 678, 689 (D.C. Cir. 2004) (“The [agency] exercised its discretion to include

the environmental justice analysis in its NEPA evaluation, and that analysis therefore is properly

subject to arbitrary and capricious review under the APA.”).

       As the EA acknowledges, see EA at 84, the Council on Environmental Quality developed

guidance to assist federal agencies in ensuring that environmental-justice concerns “are

effectively identified and addressed.” ECF No. 117-19 (CEQ, Environmental Justice Guidance

Under the National Environmental Policy Act, Dec. 10, 1997) at 1. That guidance instructs that

agencies “should consider the composition of the affected area, to determine whether minority

populations, low-income populations, or Indian tribes are present in the area affected by the

proposed action, and if so whether there may be disproportionately high and adverse human

health or environmental effects on minority populations, low-income populations, or Indian

tribes”; “should recognize the interrelated cultural, social, occupational, historical, or economic



                                                     47


                                                                                                      157
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page158
                                                                  48 of 91
                                                                        271




factors that may amplify the natural and physical environmental effects of the proposed agency

action”; and “should recognize that the impacts within . . . Indian tribes may be different from

impacts on the general population due to a community’s distinct cultural practices.” Id. at 9.

“Where environments of Indian tribes may be affected,” CEQ advises, “agencies must consider

pertinent treaty, statutory, or executive order rights and consult with tribal governments in a

manner consistent with the government-to-government relationship.” Id. at 14. Finally, the

“unit of geographic analysis” for the environmental-justice assessment should “be chosen so as

not to artificially dilute or inflate the affected minority population.” Id. at 26.

        Here, the Corps defined the unit of geographic analysis for its environmental-justice

assessment as a 0.5-mile radius around the crossing, yielding a focus on the two census tracts in

which the HDD boreholes would be drilled — i.e., the places on either side of Lake Oahe at

which the pipeline would enter the ground to pass under the water. See EA at 84. Those two

census tracts were in Morton County and Emmons County; they did not include Sioux County,

where the Reservation is located. Id. at 80, 83.

        To identify the impact of the project on the populations in the chosen census tracts, the

Corps compared the average demographic data from the two census tracts to that of “counties in

the general vicinity” of the Oahe crossing — Emmons, Morton, and Sioux Counties — and to

that of North Dakota generally. Id. at 84. Specifically, the Corps compared the areas by

percentage of racial minorities and percentage of persons living below the poverty level. Id. at

83. That data analysis revealed that the minority population in the two census tracts was 2% —

i.e., 29% lower than the minority population in the general-vicinity counties and 9% lower than

the minority population in North Dakota as a whole. Id. at 83, 85. It also showed that the

percentage of persons living below the poverty level in the two census tracts was 9%. Id. at 83.



                                                      48


                                                                                                    158
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page159
                                                                  49 of 91
                                                                        271




The EA states that this figure was 3% lower than the impoverished population in the general-

vicinity counties and 50% higher than in North Dakota as a whole. Id. Based on these

comparisons, the EA concluded that “there is no concern regarding environmental justice to

minority populations at the Proposed Action Area at . . . Lake Oahe.” Id. at 85. In actuality,

some of the EA’s calculations are incorrect. See Cooper Memo at 24 (identifying one of two

errors). Using the correct figures, the percentage of persons living below the poverty line in the

two census tracts was 11% lower than in the general-vicinity counties and 3% lower than in

North Dakota as a whole. Id. at 83; Cooper Memo at 24. (As will be seen, the calculation errors

play no significant role in the outcome on this issue.)

       The Tribe challenges the Corps’ decision to use a 0.5-mile buffer and the resulting

analysis as arbitrary and capricious gerrymandering. See SRST MSJ at 28. The Standing Rock

Reservation is 0.55 miles — or 80 yards beyond the 0.5-mile limit — downstream of the HDD

site, and the Tribe contends that there was no principled basis on which to narrowly exclude it

from the bounds of the Corps’ analysis. Id. at 29. It also notes that the two census tracts selected

as the “affected area” are “mostly upstream of the crossing site” with a 98% white population.

Id. By comparing these tracts to a baseline of three counties that included Sioux County,

Standing Rock argues, the EA “compar[ed] an area that will be almost entirely unaffected by a

spill from the pipeline, and where few Tribal members live, against a baseline that included a

significant portion of the Reservation.” Id. “Unsurprisingly,” the Tribe observes, the “‘affected

area’ did not have a higher population of minority and low-income people than the claimed

baseline, allowing the Corps to dismiss environmental justice concerns.” Id.

       The Corps and Dakota Access defend the reliance on a 0.5-mile buffer by repeating the

justification given in the EA: “Transportation projects, such as under the Federal Transit



                                                     49


                                                                                                       159
       Case
        Case1:16-cv-01534-JEB
             1:16-cv-01534-JEB Document
                                Document550
                                         239 Filed
                                              Filed07/07/20
                                                    06/14/17 Page
                                                              Page160
                                                                   50 of 91
                                                                         271




Administration, and natural gas pipeline projects under the Federal Energy Regulatory

Commission . . . typically use a 0.5 mile buffer area to examine Environmental Justice effects.”

EA at 84; see also id. at 87 (“As stated above, linear projects typically use a 0.5 mile buffer area

to examine Environmental Justice effects.”); DA SRST Opp. at 29; Corps SRST MSJ at 27.

        Although “[t]he ‘identification of the geographic area’ within which a project’s impacts

on the environmental resources may occur ‘is a task assigned to the special competency of the

appropriate agencies,’” Powder River Basin Res. Council v. BLM, 37 F. Supp. 3d 59, 75 (D.D.C.

2014) (quoting Tri-Valley CAREs v. Dep’t of Energy, 671 F.3d 113, 1127 (9th Cir. 2012))

(quoting Kleppe v. Sierra Club, 427 U.S. 390, 414 (1976)), the Court is hard pressed to conclude

that the Corps’ selection of a 0.5-mile buffer was reasonable. DAPL is neither a transportation

project nor a natural-gas pipeline; it is a crude-oil pipeline. The EA does not identify any project

involving a crude-oil pipeline for which a 0.5-mile buffer was employed. The Corps, likewise,

points only to other types of infrastructure projects. See Corps SRST MSJ at 27 (citing Coal. for

Healthy Ports v. Coast Guard, No. 13-5347, 2015 WL 7460018, at *25 (S.D.N.Y. Nov. 24, 2015)

(project to raise height of bridge); Bitters v. Fed. Highway Admin., No. 14-1646, 2016 WL

159216, at *14 (E.D. Cal. Jan. 13, 2016) (project to reintroduce vehicle traffic lanes to particular

streets)).

        The Corps nonetheless rejoins that there is no meaningful distinction between those

projects and DAPL. Id. (“Analysis of a half-mile buffer, which is appropriate for bridges or

other construction projects with street-level noise, traffic or other impacts, is certainly

appropriate for the Lake Oahe crossing, where the construction is deep under the bed of Lake

Oahe and is staged on private lands.”); Corps SRST Reply at 13 n.3 (“[A] bridge that carries rail

cars or truck traffic transporting oil or hazardous substances which could just as easily suffer low



                                                      50


                                                                                                       160
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page161
                                                                  51 of 91
                                                                        271




probability accidents resulting in releases to the waterways underneath the bridges.”). The

problem with the Corps’ argument, however, is that the cases it cites did not consider an oil spill

when evaluating impacts; if they had, perhaps a different geographic scope may have been

selected. Standing Rock, conversely, points to two oil-pipeline projects for which a much larger

affected area was used to assess environmental-justice impacts. See SRST MSJ at 30 n.16

(citing ECF No. 117-22 (Final Supplemental Environmental Impact Statement, Keystone XL

Project) at 3.10-3) (assessing environmental-justice impacts 14 miles downstream of crossings));

SRST Reply at 25 n.23 (citing ECF No. 195-6 (Draft Supplemental Environmental Impact

Statement for Line 67 Expansion, Jan. 2017) at 3.0-2 (looking at spill impacts up to 40 river-

miles downstream)).

       Standing Rock is not the only entity to criticize the 0.5-mile-buffer choice. In its

comments on the Draft EA, the EPA advised the Corps that “the area of analysis to assess

potential impacts to EJ communities should correspond to the impacts of the proposed project

instead of only the area of construction disturbance.” ECF No. 209-8 at 126 (Letter from Philip

Strobel to Brent Cossette, Mar. 11, 2016). “For oil pipeline projects, potential impacts to EJ

communities would include the effects of leaks and spills to downstream water supplies (both

drinking water quality, agricultural uses, and costs) and aquatic resources such as fish and

riparian vegetation used by EJ populations.” Id. Even the Corps’ Chief Counsel expressed

concern about the agency’s geographic selection when reviewing the EA’s legal sufficiency:

               The Corps’ determination of the affected environment . . . can be
               questioned here. . . . Sioux County is just outside the 0.5-mile
               pipeline buffer. While the equally sized buffer on both sides of the
               pipeline seems reasonable along land areas, it is arguably less so at
               water areas because of the potential for water currents to carry a spill
               downstream. Sioux County is located just south and downstream of
               the pipeline. Thus, the SRST population present immediately
               outside of the proposed area or affected environment and

                                                     51


                                                                                                      161
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page162
                                                                  52 of 91
                                                                        271




               downstream reasonably could have been within the area identified
               as the affected environment in the EA. If that area was included, the
               EA would then determine whether there might a disproportionately
               high and adverse human health or environmental effect on the
               SRST.

Cooper Memo at 25-26.

       The Corps argues that the Court need not confine its analysis to the use of a 0.5-mile

buffer, however, because the EA also devoted a separate section to environmental-justice

impacts on the Standing Rock Sioux Reservation. See EA at 85-87. That additional section, as it

turns out, does not yield the Corps a full reprieve. The Standing Rock-focused environmental-

justice section begins with the “recogni[tion] that the Standing Rock Sioux Tribe is downstream

of the Lake Oahe Crossing” and “has a high population of minorities and low-income residents.”

Id. at 85. It first discusses impacts from the project’s construction and anticipated operation, and

it explains that: the crossing will be installed via HDD on private lands adjacent to Corps-owned

land, HDD drilling has no anticipated environmental effects, the pipeline’s route “maintain[s] a

minimum distance of 0.5 mile[s] from Tribal land,” and the closest residence on the Reservation

to the Oahe crossing is more than 1.5 miles away. Id. at 85-86. “As a result of this routing

criteria, the nature of the action (construction associated with laying an underground oil

pipeline), the short term duration of effects, construction and operation on private lands, the

concurrent reclamation activities, state of the art construction techniques, [and] use of high

quality materials and standards that meet or exceed federal standards,” the EA concludes, “there

will be no direct or indirect effects to the Standing Rock Sioux Tribe. This includes a lack of

impact to its lands, cultural artifacts, water quality or quantity, treaty hunting and fishing rights,

environmental quality, or socio-economic status.” Id. at 86. Given the absence of impacts, it




                                                      52


                                                                                                         162
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page163
                                                                  53 of 91
                                                                        271




continues, “there is no resulting adverse or disproportionate impacts of the Proposed Action with

respect to Environmental Justice considerations.” Id.

       The problem here, as the Tribe points out, is that this analysis covers only construction

impacts, not spill impacts. See SRST Reply at 26. As to the effects from a spill (as distinct from

the risk of a spill occurring), the EA’s discussion is minimal:

               Concerns have been expressed regarding an inadvertent release
               reaching intake structures on Lake Oahe. Given the engineering
               design, proposed installation methodology, quality of material
               selected, operations measures and response plans[,] the risk of an
               inadvertent release in, or reaching, Lake Oahe is extremely low.
               While the locations of water intakes is not public information for
               disclosure in this document, there are private and/or non-tribal
               intakes closer to the Lake Oahe crossing than any intakes owned by
               the tribe; further demonstrating the lack of disproportionate impacts
               of an inadvertent release to the Tribe and the reservation. We
               understand that due to the rural nature of this area, tribal drinking
               water supplies are obtained from a combination of wells and surface
               area. The siting and construction of oil pipelines upstream of
               drinking water intakes is not uncommon throughout the United
               States and is not considered an Environmental Justice issue. In the
               unlikely event of a release, sufficient time exists to close the nearest
               intake valve to avoid human impact.

EA at 87. This limited analysis, the Court believes, is not enough to discharge the Corps’

environmental-justice responsibilities under NEPA.

       “The purpose of an environmental justice analysis is to determine whether a project will

have a disproportionately adverse effect on minority and low income populations.” Allen v.

Nat’l Institutes of Health, 974 F. Supp. 2d 18, 47 (D. Mass. 2013) (quoting Mid States Coal. for

Progress v. Surface Transp. Bd., 345 F.3d 520, 541 (8th Cir. 2003)). The EA takes some steps

toward satisfying this purpose. It acknowledges that Standing Rock, a community with a high

percentage of minorities and low-income individuals, is based downstream of the Oahe crossing

and could be affected by an oil spill, and it observes — without providing any specifics — that a



                                                     53


                                                                                                     163
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page164
                                                                  54 of 91
                                                                        271




non-tribal community’s drinking-water intake is closer to the Oahe crossing than is Standing

Rock’s. But these statements are not enough to reasonably support the conclusion that the Tribe

will not be disproportionately affected by an oil spill in terms of adverse human health or

environmental effects. See CEQ Guidance at 9.

       The EA is silent, for instance, on the distinct cultural practices of the Tribe and the social

and economic factors that might amplify its experience of the environmental effects of an oil

spill. Id. at 9, 14. Standing Rock provides one such example in its briefing: many of its

members fish, hunt, and gather for subsistence. See SRST MSJ at 41. Losing the ability to do so

could seriously and disproportionately harm those individuals relative to those in nearby non-

tribal communities.

       The Corps need not necessarily have addressed that particular issue, but it needed to offer

more than a bare-bones conclusion that Standing Rock would not be disproportionately harmed

by a spill. Given the cursory nature of this aspect of the EA’s analysis, the Court agrees with the

Tribe that the Corps did not properly consider the environmental-justice implications of the

project and thus failed to take a hard look at its environmental consequences. Once again, the

remedy for such omission is considered in Section III.D, infra.

       B. Decision to Grant the Easement

       The Tribe’s second set of arguments centers around the Corps’ February 8, 2017,

decision to grant an easement to Dakota Access to construct and operate DAPL under Lake

Oahe. As a reminder, the Corps had previously said, in a memo issued on December 4, 2016,

that it would not grant such an easement based on the current record and would undertake

additional analysis before making a final decision. Standing Rock first contends that the Corps’

February 2017 easement decision was an arbitrary and capricious reversal of its previous



                                                     54


                                                                                                        164
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page165
                                                                  55 of 91
                                                                        271




position. It also asserts that the decision was in conflict with the Corps’ trust-responsibility

obligations. The Court addresses each in turn.

                   1. Policy Change

       When an agency action changes or reverses a prior policy, it must “display awareness

that it is changing position”; it may not, e.g., “depart from a prior policy sub silentio.” FCC v.

Fox Television Stations, Inc., 556 U.S. 502, 515 (2009). It also “must show that there are good

reasons for the new policy.” Id. Generally, however, those reasons need not be better than the

reasons for the old policy. To satisfy the APA’s procedural-correctness requirements, it is

sufficient “that the new policy is permissible under the statute, that there are good reasons for it,

and that the agency believes it to be better, which the conscious change of course adequately

indicates.” Id. Sometimes, though, more is required. If the “new policy rests upon factual

findings that contradict those which underlay its prior policy,” the agency must “provide a more

detailed justification than what would suffice for a new policy created on a blank slate,” for “[i]t

would be arbitrary and capricious to ignore such matters.” Id.; see also id. at 537 (Kennedy, J.,

concurring) (“[A]n agency's decision to change course may be arbitrary and capricious if the

agency ignores or countermands its earlier factual findings without reasoned explanation for

doing so. An agency cannot simply disregard contrary or inconvenient factual determinations

that it made in the past, any more than it can ignore inconvenient facts when it writes on a blank

slate.”). The agency need not, though, “refute the factual underpinnings of its prior policy with

new factual data.” United States Sugar Corp. v. Envtl. Prot. Agency, 830 F.3d 579, 626 (D.C.

Cir. 2016), on reh’g en banc in part No. 11-1108, 2016 WL 7427434 (D.C. Cir. Dec. 23, 2016),

and on reh’g en banc, 2016 WL 7427453 (D.C. Cir. Dec. 23, 2016). It is enough that it offer a




                                                     55


                                                                                                        165
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page166
                                                                  56 of 91
                                                                        271




“reasoned explanation . . . for disregarding facts and circumstances that underlay . . . the prior

policy.” Fox, 556 U.S. at 516.

       Standing Rock argues that the Corps’ decision to grant the easement on February 8, 2017,

was a reversal of the decision announced in the December 4, 2016, memorandum. Because the

Corps “failed to address, let alone provide a reasoned explanation for, abandoning the

determinations undergirding its December 4 decision to require an EIS,” the Tribe contends, its

action was arbitrary and capricious. See SRST MSJ at 36.

       In response, the Corps and Dakota Access first argue that Fox simply does not apply: the

decision to grant the easement was not a change in policy because the Corps had never denied

the easement in the first place. See Corps SRST MSJ at 34; DA SRST Opp. at 32. That

position, however, mischaracterizes the Tribe’s argument. Standing Rock does not assert that the

Corps previously denied the easement; indeed, it could not plausibly do so. Assistant Secretary

Darcy clearly stated in her December 4 memo: “To date, the Army has not made a final decision

on whether to grant the easement.” Dec. 4 Memo, ¶ 6. Instead, Standing Rock’s argument is

that the Corps announced on December 4 that it would “not grant an easement to cross Lake

Oahe at the proposed location based on the current record” — as “additional analysis, more

rigorous exploration and evaluation of reasonable siting alternatives, and greater public and tribal

participation and comments” were merited, id., ¶ 12 (emphases added) — but nonetheless

granted the easement on February 8 without having undertaken such additional analysis. The

reversal, then, is the decision to grant the easement on the current record — i.e., as it stood on

December 4 — when the Corps had previously said it would not do so. This, the Tribe believes,

was arbitrary and capricious. Standing Rock does not, it clarifies in its Reply, assail the

withdrawal of the notice of intent to prepare an EIS. See SRST Reply at 30 n.24.



                                                     56


                                                                                                       166
       Case
        Case1:16-cv-01534-JEB
             1:16-cv-01534-JEB Document
                                Document550
                                         239 Filed
                                              Filed07/07/20
                                                    06/14/17 Page
                                                              Page167
                                                                   57 of 91
                                                                         271




        The Corps’ reversal plainly constituted a change in “official policy.” See, e.g., Alaska

Oil & Gas Ass’n v. Pritzker, 840 F.3d 671, 682 (9th Cir. 2016) (applying Fox to policy change in

agency’s approach to assessing foreseeable threats to endangered species triggered by internal

agency memorandum); Sierra Club v. Bureau of Land Management, 786 F.3d 1219, 1226 (9th

Cir. 2015) (explaining Fox did not apply to an agency’s “evolving analysis” that “was not a

change in a published regulation or official policy”); Loving v. I.R.S., 742 F.3d 1013, 1021 (D.C.

Cir. 2014) (suggesting Fox applies where initial policy was articulated via testimony to Congress

and guidance document — i.e., not final agency actions — and policy change was accomplished

via rulemaking). As the decision to grant the easement on the record as of December 4 did not

rest on new factual findings not relied upon by Darcy or ignore or countermand prior factual

findings absent reasoned explanation, the Corps need only have shown good reasons for its new

policy. Taking Fox’s framework into account, the Court concludes that the Corps here satisfied

its dictates.

        First, the Corps displayed “awareness that it [was] changing position.” Fox, 556 U.S. at

515. The February 3, 2017, memo from the Corps’ Lieutenant General that recommended

granting the easement acknowledged that Darcy had previously “directed the Corps to engage in

additional review and analysis concerning” alternative locations, the potential risk of an oil spill

and potential impacts to the Tribe, and the Tribe’s treaty rights, but explained that, “[a]fter

reviewing the record in its entirety and giving further consideration to the input received over the

past four months, including additional review and analyses of the subjects identified by [Darcy],

other federal executive offices, and the SRST, the Corps finds that the Final EA concerning the

crossing of the DAPL at Lake Oahe is sufficient and does not need further supplementation.”

Semonite Memo at 9, 11.



                                                     57


                                                                                                       167
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page168
                                                                  58 of 91
                                                                        271




       Second, the Corps provided a reasoned explanation for its new policy. Darcy’s memo

affirmed that “the Corps’ prior reviews and actions” — including the EA and FONSI —

“comported with legal requirements.” Dec. 4 Memo, ¶ 15. Her “policy decision” that “a more

robust analysis of alternatives [could] be done and should be done” was “based on the totality of

the circumstances” — namely, “the specific mandates of the Mineral Leasing Act (30 U.S.C.

§ 185), the involvement of historic tribal homelands, the close proximity to reservation lands that

extend into the potentially affected waters, and the potential impacts on treaty hunting and

fishing rights.” Id. In reversing course, the Corps started from the same premise as Darcy —

viz., that the EA and FONSI satisfied NEPA’s requirements. See Semonite Memo at 10. It then

explained that the EA “fully informed . . . the decision on whether to grant an easement under the

Mineral Leasing Act.” Id. Supplementation of an EA or EIS, it noted, is required by CEQ

NEPA regulations only when there are “substantial changes in the proposed action that are

relevant to environmental concerns” or when “significant new circumstances or information

relevant to environmental concerns” emerge after an EA or EIS is final. Id. at 11 (quoting 40

C.F.R. §§ 1502.9(c)(1)(i), (ii)).

       Here, the proposed action described in the EA did not change between July 2016 and

February 2017. Id. The Corps also concluded that no new significant circumstances or

information relevant to environmental concerns, including the federal government’s trust

relationship to the Tribe, the Corps’ analysis of alternatives, risks from oil spills, and the impact

of a spill on the Tribe’s Treaty rights and water intakes, had emerged since the EA was finalized.

It did so by comparing the various letters received from the Tribe after the EA was issued,

including its expert report, with comments the Tribe previously submitted on the Draft EA, as

well as by looking at the Corps’ analysis in the Final EA, the subsequent review memos, and the



                                                     58


                                                                                                        168
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page169
                                                                  59 of 91
                                                                        271




36 special conditions imposed on the easement. Id. at 11-13. In response to the Interior

Solicitor’s memo “address[ing] a series of issues rooted in the perceived risk that the DAPL

would leak into Lake Oahe,” the Corps explained that, as set out in the EA and Cooper Memo,

the risk of a spill was low and was further mitigated by the easement conditions. Id. at 13.

       By explaining why it was not compelled by the Tribe’s letters, the Interior Solicitor’s

Opinion, or the Corps’ post-EA reviews to supplement the EA — which Darcy did not dispute

was legally sound — the Corps did enough to satisfy the APA’s requirements regarding policy

reversals.

                   2. Trust Responsibilities

       In addition to challenging the decision to grant the easement as an arbitrary-and-

capricious reversal of prior agency policy, Standing Rock contends that this and other

authorizations to cross Lake Oahe violate the Corps’ trust responsibility to protect the Tribe’s

Treaty rights. This trust responsibility, the Tribe argues, is “even higher than the one imposed by

NEPA.” SRST MSJ at 39. In other words, “compliance with general environmental statutes” is

not sufficient “to discharge [the Corps’] trust duty”; a greater fiduciary duty is required. See

SRST Reply at 34.

       As best the Court can tell from the briefing, the Tribe argues that the Corps’ failure to act

in accordance with its trust-responsibility obligations renders the granting of the easement

arbitrary and capricious under the APA. See SRST MSJ at 35-43 (situating discussion of Treaty

rights under heading stating “The Granting of the Easement and Other Corps Authorizations is

Arbitrary, Capricious, and Contrary to Law”); SRST Reply at 30-34 (similar). Whether that is so

or Plaintiff intends to also state a separate breach-of-trust action, see ECF No. 106-1 (SRST First

Amended Complaint), ¶¶ 266-285 (stating separate claims for relief for breach of trust



                                                     59


                                                                                                       169
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page170
                                                                  60 of 91
                                                                        271




responsibility and violation of APA), Standing Rock’s position comes up short for the same

reason.

          According to the Tribe, to fulfill its trustee duties, the Corps needed to “have before it a

full and comprehensive understanding of how the project impacts treaty rights and tribes.”

SRST MSJ at 40. It did not so have here, the Tribe asserts, because it “assumed oil spills will

never happen and on that basis refused to consider the impacts of an oil spill on the Tribe’s

Treaty rights and resources.” Id. Standing Rock further argues that the Corps did not fulfill its

fiduciary obligation to share information about the project, as it withheld from the Tribe the spill

assessment, spill-response plans, and environmental-justice and route analyses. Id. at 41-42.

          The problem for Standing Rock, however, is that “[t]he trust obligations of the United

States to the Indian tribes are established and governed by statute rather than the common law.”

United States v. Jicarilla Apache Nation, 564 U.S. 162, 165 (2011). To bring a breach-of-trust

claim, the Tribe “must identify a substantive source of law that establishes specific fiduciary or

other duties, and allege that the Government has failed faithfully to perform those duties.”

United States v. Navajo Nation, 537 U.S. 488, 506 (2003). Standing Rock asserts that “[t]he

federal government has a duty, arising from the Treaties and the federal trust responsibility, and

reinforced in the MLA and other statutes, to protect treaty rights and resources,” but it does not

point in its Motion to a specific statute, treaty, executive order, or other provision that gives rise

to specific fiduciary duties. See SRST MSJ at 39. In its Reply, the Tribe cites Section

185(h)(2)(D) of the Mineral Leasing Act, which provides that the Corps, “prior to granting a

right-of-way or permit . . . for a new project which may have a significant impact on the

environment,” shall impose “requirements to protect the interests of individuals living in the

general area of the right-of-way or permit who rely on the fish, wildlife, and biotic resources of



                                                       60


                                                                                                         170
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page171
                                                                  61 of 91
                                                                        271




the area for subsistence purposes.” 30 U.S.C. § 185(h)(2)(D); see SRST Reply at 36. Yet that

provision does not contain any trust or fiduciary language, and, in any case, the Corps imposed

such conditions on the easement. See Easement at 37-43. “Without an unambiguous provision

by Congress that clearly outlines a federal trust responsibility, courts must appreciate that

whatever fiduciary obligation otherwise exists, it is a limited one only.” N. Slope Borough v.

Andrus, 642 F.2d 589, 612 (D.C. Cir. 1980). “Thus, although the United States does owe a

general trust responsibility to Indian tribes, unless there is a specific duty that has been placed on

the government with respect to Indians, this responsibility is discharged by the agency’s

compliance with general regulations and statutes not specifically aimed at protecting Indian

tribes.” Morongo Band of Mission Indians v. FAA, 161 F.3d 569, 574 (9th Cir. 1998).

        Standing Rock argues that the line of cases requiring a showing that the government owes

a specific statutory fiduciary duty is limited to damages actions brought under the Indian Tucker

Act, 28 U.S.C. § 1505, which waives sovereign immunity for certain claims brought by a tribe

against the United States. That statute, it contends, does not apply here because “the APA

establishes both the cause of action and waiver of sovereign immunity.” SRST Reply at 36.

Recent Circuit precedent, however, undermines such a position.

        In El Paso Natural Gas Company v. United States, 750 F.3d 863 (D.C. Cir. 2014), the

D.C. Circuit considered, inter alia, claims by the Navajo Nation concerning environmental

hazards at uranium, waste, and dump sites. As to the Tribe’s breach-of-trust cause of action, the

court held that it had failed to state a claim for relief because it “ha[d] not identified a substantive

source of law establishing specific fiduciary duties, a failure which [was] fatal to its trust claim

regardless of whether [the court] read the claim as brought under the APA or under a cause of

action implied by the nature of the fiduciary relationship itself.” Id. at 892. The Navajo Nation



                                                      61


                                                                                                           171
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page172
                                                                  62 of 91
                                                                        271




had argued that its breach-of-trust claim could “be maintained either (1) under the APA or (2)

under a cause of action inferred from the fiduciary responsibilities undertaken by the

Government.” Id. The D.C. Circuit concluded that, “[o]n either conception of the claim,” its

inquiry would be “largely the same because, under controlling precedent, a cause of action will

be inferred from a fiduciary relationship only where a plaintiff can identify specific trust duties

in a statute, regulation, or treaty. And [that] analysis overlaps with the APA’s requirement that a

plaintiff allege ‘that an agency failed to take a discrete agency action that it is required to take.’”

Id. (quoting Norton v. S. Utah Wilderness Alliance, 542 U.S. 55, 64 (2004)).

        To explain that conclusion, the court addressed the Supreme Court’s case law concerning

Indian trust claims and the law of the circuit. It stated, as this Court has above, “The existence of

a general trust relationship between the Government and Indian tribes is long established. But

this general trust relationship alone does not afford an Indian tribe with a cause of action against

the Government . . . . Something more is needed.” Id. (citations omitted). It then explained,

“[W]e apply these same principles” derived from “Indian trust claims arising in the context of

the Indian Tucker Act” to “trust claims brought under the APA.” Id. at 892-93; see also id. at

895 (“These principles control here, even though the claim is for equitable relief (not money

damages) and even though sovereign immunity is waived under § 702 of the APA (and not the

Indian Tucker Act).” Indeed, it noted, the D.C. Circuit has “consistently relied on principles

announced in Indian Tucker Act cases in trust cases not arising under the Act.” Id. at 895

(citing, e.g., Andrus, 642 F.2d at 611 (“[T]rust responsibility can only arise from a statute, treaty,

or executive order.”); Cobell v. Norton, 240 F.3d 1081, 1099 (D.C. Cir. 2001) (reiterating that

fiduciary relationship depends on substantive laws and stating that “the government’s obligations

are rooted in and outlined by the relevant statutes and treaties”).



                                                      62


                                                                                                          172
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page173
                                                                  63 of 91
                                                                        271




       This Court is bound by El Paso. It thus cannot accept the Tribe’s position that “[t]he

Tucker Act line of cases has no bearing on the existence of a claim here,” SRST Reply at 36, or

that of amici curiae that the APA affords broader trust enforcement than the statute. See ECF

No. 137 (Amicus Brief of Assoc. of American Indian Affairs, et al.) at 8. Because Standing

Rock has not identified a specific provision creating fiduciary or trust duties that the Corps

violated, its breach-of-trust argument — whether considered a separate count or part of its larger

APA cause of action — cannot survive.

       C. NWP 12

       Standing Rock’s final claim is that the Corps’ decision to issue a verification that the

project complied with the terms of Nationwide Permit 12 was arbitrary and capricious. As the

Court explained in a previous Opinion, the Rivers and Harbors Act forbids certain construction

activities within the “navigable water of the United States” absent permission from the Corps.

See Standing Rock I, 205 F. Supp. 3d at 12 (quoting 33 U.S.C. § 403). Because DAPL is, in

part, a “structure . . . under . . . a navigable water of the United States,” 33 C.F.R. § 322.3(a),

Dakota Access required a permit under Section 10 of the RHA. The Corps often authorizes such

activities through a general, nationwide permit. Standing Rock I, 205 F. Supp. 3d at 10.

Nationwide Permit 12, the general permit at issue here, authorizes “[a]ctivities required for the

construction, maintenance, repair, and removal of utility lines and associated facilities in waters

of the United States, provided the activity does not result in the loss of greater than 1/2-acre of

waters of the United States for each single and complete project.” Reissuance of Nationwide

Permits, 77 Fed. Reg. 10,184, 10,271 (Feb. 21, 2012). On July 25, 2016, the Corps verified that

the Oahe crossing would satisfy the terms and conditions of NWP 12.




                                                      63


                                                                                                      173
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page174
                                                                  64 of 91
                                                                        271




       To qualify for NWP authorization, a permittee must comply with certain General

Conditions. General Condition 17, for example, provides that “[n]o activity or its operation may

impair reserved tribal rights, including, but not limited to, reserved water rights and treaty fishing

and hunting rights.” 77 Fed. Reg. at 10,283. General Condition 7 states, moreover, that “[n]o

activity may occur in the proximity of a public water supply intake, except where the activity is

for the repair or improvement of public water supply intake structures or adjacent bank

stabilization.” Id. The Tribe argues that because the Oahe crossing does not comply with these

conditions, it does not qualify for NWP 12. See SRST MSJ at 43-44.

       The Court, however, is already remanding on certain of these issues — e.g., Treaty rights

and environmental-justice considerations — and the Tribe offers no other basis for concluding

that the project does not comply with GCs 7 and 17.

       The Corps, furthermore, asserts that it was not obligated to evaluate whether these

General Conditions were satisfied prior to verifying that the project was authorized under NWP

12. See Corps SRST MSJ at 45 (citing Snoqualmie Valley Preservation Alliance v. U.S. Army

Corps of Eng’rs, 683 F.3d 1155, 1164 (9th Cir. 2012) (“The nationwide permit system is

designed to streamline the permitting process. We decline to impose a new requirement of a full

and thorough analysis of each general condition based on documentation the Corps may or may

not have.”)). Instead, it explains, “[A] permittee must adhere to the General Conditions to

maintain eligibility for a Nationwide Permit.” Id. (citing 77 Fed. Reg. at 10,282). Standing

Rock insists that it is not asking the Court to require the Corps to undertake an in-depth analysis

of each General Condition prior to issuing an NWP 12 verification, but rather is simply

demanding that the Corps give GCs some attention when faced with “abundant information.”




                                                     64


                                                                                                         174
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page175
                                                                  65 of 91
                                                                        271




SRST Reply at 43; see also id. (“While it need not necessarily conduct a ‘full and thorough’

analysis of each and every GC, it must deal with the information in front of it.”).

       The Tribe, however, offers no case law to support its position. Other district courts in

this circuit, moreover, have articulated the Corps’ obligations as it presents them here. See

Sierra Club v. U.S. Army Corps of Eng’rs, 990 F. Supp. 2d 9, 27 (D.D.C. 2013) (“When a

prospective permittee files a pre-clearance notice [under the general permit process], the only

thing left to be done is for the Corps’s district engineers to verify that the planned project does,

in fact, fit within the category of activities that the Corps has already authorized.”). Given the

streamlining and efficiency goals behind the nationwide-permit program, this view makes sense:

               [F]orcing the Corps to perform an extensive environmental review
               in the verification context under NWP 12 would (i) duplicate work
               already performed at the nationwide permit stage in pre-clearing this
               category of activities; (ii) contravene the purpose of the nationwide
               permit process; (iii) increase exponentially the documentation a
               permittee must submit to the Corps, including numerous items not
               specifically delineated as required documentation in the General
               Conditions; and (iv) multiply the delay and expense associated with
               verifications so as to render them functionally indistinguishable
               from individual permit decisions, thus collapsing two conceptually
               distinct regulatory processes into one.

Mobile Baykeeper, Inc. v. U.S. Army Corps of Eng’rs, No. 14-32, 2014 WL 5307850, at *15

(S.D. Ala. Oct. 16, 2014); see also id. at *16 (“[T]he Corps was not required to study compliance

with General Condition 7 before issuing NWP 12 verifications.”).

       The Court thus agrees that the Corps need not have investigated compliance with General

Conditions 7 and 17 before issuing NWP verifications on the DAPL crossing at Lake Oahe, and

that its permitting decision was not arbitrary and capricious. This conclusion, however, does not

forever insulate the NWP 12 permitting decision from challenge. Dakota Access has a duty to

comply with these conditions if it wishes to maintain its eligibility for a Nationwide Permit.



                                                     65


                                                                                                       175
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page176
                                                                  66 of 91
                                                                        271




                                                 ***

       To summarize its conclusions on Standing Rock’s claims, therefore, the Court finds that

the Corps’ decision on July 25, 2016, and February 3, 2017, not to issue an EIS largely complied

with NEPA. Yet there are substantial exceptions: the agency failed to adequately consider the

impacts of an oil spill on Standing Rock’s fishing and hunting rights and on environmental

justice, and in February 2017, it did not sufficiently weigh the degree to which the project’s

effects are likely to be highly controversial in light of critiques of its scientific methods and data.

       D. Remedy

       So where does that leave us? The Court turns now to the question of remedy. The cure

for the Corps’ NEPA violation is governed by the APA, which provides that the reviewing court

shall “hold unlawful and set aside agency action, findings, and conclusions found to be . . .

arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” 5 U.S.C.

§ 706(2)(A). In this Circuit, vacatur is the “standard remedy” for a NEPA violation. Pub.

Employees for Envtl. Responsibility v. U.S. Fish & Wildlife Serv., 189 F. Supp. 3d 1, 2 (D.D.C.

2016) (quoting Humane Soc’y of U.S. v. Johanns, 520 F. Supp. 2d 8, 37 (D.D.C. 2007)); see also

Realty Income Tr. v. Eckerd, 564 F.2d 447, 456 (D.C. Cir. 1977) (“[W]hen an action is being

undertaken in violation of NEPA, there is a presumption that injunctive relief should be granted

against continuation of the action until the agency brings itself into compliance.”). In other

words, the Court would vacate DAPL’s permits and easement, thus forcing it to cease operations

until the Corps fully complied with the aforementioned NEPA requirements.

       Such a move, of course, would carry serious consequences that a court should not lightly

impose. In fact, courts have discretion to depart from that presumptive remedy and decide not to

vacate an EA, FONSI, and corresponding authorizations pending NEPA compliance. Allied-



                                                      66


                                                                                                          176
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page177
                                                                  67 of 91
                                                                        271




Signal, Inc. v. U.S. Nuclear Regulatory Comm’n, 988 F.2d 146, 150–51 (D.C. Cir. 1993). “The

decision whether to vacate depends on ‘the seriousness of the order’s deficiencies (and thus the

extent of doubt whether the agency chose correctly) and the disruptive consequences of an

interim change that may itself be changed.’” Id. (quoting Int’l Union, United Mine Workers of

Am. v. Fed. Mine Safety & Health Admin., 920 F.2d 960, 967 (D.C. Cir. 1990)). “[A] serious

possibility that the [agency] will be able to substantiate its decision on remand” cautions in favor

of remanding rather than vacating. Id. at 151.

       Here, Standing Rock argues that “[v]acatur is the appropriate remedy,” SRST MSJ at 45,

whereas Dakota Access counters that the Allied-Signal factors require remand without vacatur.

See DA SRST Opp. at 44-45. These discussions, however, are quite brief, and the Corps never

even addresses the issue. This is not surprising — absent knowledge of whether or to what

extent the Court would remand, the parties were unable to fully address the Allied-Signal factors

in their summary-judgment briefs. That mystery now solved, the Court will order the litigants to

submit briefing on whether remand with or without vacatur is appropriate in light of the

deficiencies herein identified and any disruptive consequences that would result given the current

stage of the pipeline’s operation. As is set out in a contemporaneous Order, the Court will

discuss the schedule of that briefing and the remand at an upcoming status conference to be held

next week.

IV.    Analysis of Cheyenne River’s Claims

       The Standing Rock Sioux are not the only Tribe at the table. The Court thus now turns to

Cheyenne River’s Motion for Partial Summary Judgment and the Corps’ and Dakota Access’s

Cross-Motions. Cheyenne River seeks summary judgment on four claims: (1) The Corps’

issuance of the Section 408 permit was arbitrary, capricious, and unlawful; (2) The Corps’



                                                    67


                                                                                                       177
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page178
                                                                  68 of 91
                                                                        271




issuance of the MLA easement was arbitrary, capricious, and unlawful; (3) The Corps’ issuance

of both constituted a breach of trust responsibility; and (4) The Corps issued both in violation of

its pre-decisional consultation duty.

       Before addressing each of these separately, a few preliminaries: First, certain aspects of

these claims have been addressed in the Standing Rock analysis above — namely, the

sufficiency of the EA’s spill-risk analysis and the nature of the Corps’ trust responsibilities —

and the Court will refer back to those conclusions rather than repeat them here. Second, in light

of the principles regarding extra-record evidence in administrative-law cases discussed in

Section III.A.1.a, supra, the Court will consider only documents created on or before July 25,

2016, when evaluating the Corps’ Section 408 decision and only documents created on or before

February 8, 2017, when assessing the Corps’ easement decision.

       A. Section 408 Decision

       Section 408 of the Rivers and Harbors Act makes it unlawful for a person to “take

possession of or make use of for any purpose, or build upon, alter, deface, destroy, move, injure,

. . . or in any manner whatever impair the usefulness of any . . . work built by the United States, .

. . in whole or in part, for the preservation and improvement of any of its navigable waters or to

prevent floods.” 33 U.S.C. § 408(a). The Corps “may,” however, permit the alteration,

permanent occupation, or use of such public works when, in its judgment, such activity (1) “will

not impair the usefulness of such work” and (2) “will not be injurious to the public interest.” Id.

The Corps so concluded here. See ECF No. 183-9 (Section 408 Decision Package) at 6.

Cheyenne River contends that those conclusions were arbitrary, capricious, and contrary to law.

In evaluating that argument, the Court considers the two Section 408 factors separately.




                                                     68


                                                                                                        178
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page179
                                                                  69 of 91
                                                                        271




                   1. Impairment

       As to the first prong, the Corps’ objective “is to ensure that the proposed alteration will

not limit the ability of the project to function as authorized and will not compromise or change

any authorized project conditions, purposes or outputs.” ECF No. 73-15 (Policy and Procedural

Guidance for Processing Requests to Alter US Army Corps of Eng’rs Civil Works Projects

Pursuant to 33 USC 408, Engineering Circular 1165-2-216 ¶ 7.c.(4)(b)i. (2015)). To do so, “[a]ll

appropriate technical analyses including geotechnical, structural, hydraulic and hydrologic, real

estate, and operations and maintenance requirements, must be conducted and the technical

adequacy of the design must be reviewed.” Id. If the Corps concludes “at any time . . . that the

usefulness of the authorized project will be negatively impacted,” its inquiry ends. Id.

       To challenge the Corps’ decision that DAPL would not impair the ability of the Lake

Oahe project to function as authorized and would not compromise or change any of its

conditions, purposes, or outputs, the Tribe first points to 33 U.S.C. § 701-1(b), a provision of the

Flood Control Act of 1944. Cheyenne River reads § 701-1(b) to establish that consumptive uses

of Lake Oahe’s waters “may not be subrogated . . . to non-consumptive uses,” and that no

activity with the potential to have an adverse effect on the water’s use — e.g., an oil pipeline

with some potential to leak — may be lawfully authorized. See CRST MSJ at 11-12.

       Section 701-1(b), however, does not apply here. That provision provides:

               The use for navigation, in connection with the operation and
               maintenance of such works herein authorized for construction, of
               waters arising in States lying wholly or partly west of the ninety-
               eighth meridian shall be only such use as does not conflict with any
               beneficial consumptive use, present or future, in States lying wholly
               or partly west of the ninety-eighth meridian, of such waters for
               domestic municipal, stock water, irrigation, mining, or industrial
               purposes.




                                                     69


                                                                                                       179
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page180
                                                                  70 of 91
                                                                        271




33 U.S.C. § 701-1(b) (emphasis added). As is clear from the statutory language, the provision

applies to navigational uses of water, which DAPL is not. See also 33 U.S.C. § 701-1 (stating

federal policy is to “limit the authorization and construction of navigation works to those in

which a substantial benefit to navigation will be realized therefrom and which can be operated

consistently with appropriate and economic use of the waters of such rivers by other users”)

(emphasis added).

       The Tribe next maintains that the Corps did not adequately consider the risk of an oil spill

or the environmental impacts of the pipeline; as a result, it could not reasonably have concluded

that DAPL would not impair the purposes of the Lake Oahe project. Cheyenne River asserts, for

example, that the Corps failed to assess the risk of landslides after mitigation efforts, the effects

of a landslide or earthquake, or the impacts of a spill on vegetation, recreation, water quality, or

the Tribe’s water intake. See CRST MSJ at 16-18. It also points to the Missouri River

Mainstem Reservoir System Master Water Control Manual, which explains that Congress

“authorized the System to be operated for the purposes of flood control, navigation, irrigation,

power, water supply, water quality control, recreation, and fish and wildlife.” Missouri River

Mainstem Reservoir System Master Water Control Manual, U.S. Army Corps of Engineers

(March 2006), § 1-02, http://www.nwd-mr.usace.army.mil/rcc/reports/mmanual/

MasterManual.pdf. Cheyenne River interprets the Manual to “make[] clear that the Corps lacks

authority to approve an oil pipeline crossing of the Missouri River that could impair the

beneficial consumptive uses of the river both present and future.” CRST MSJ at 12; see also id.

at 14 (“The Master Manual does not provide any authorization to the Corps to permit the use of

the Mainstem System for oil pipeline rights-of-way when they place any of the authorized

purposes at risk.”).



                                                      70


                                                                                                        180
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page181
                                                                  71 of 91
                                                                        271




        As the Court explained in Section III.A.1.b, supra, however, considering the record as of

July 25, 2016, when the Corps issued the Section 408 permit, it had taken a hard look at the risk

of an oil spill and provided sufficient explanation to support its conclusion that such a risk was

low. The Corps’ July 2016 determination that the Lake Oahe project’s purposes would not be

impaired by DAPL’s construction and operation was therefore not arbitrary or capricious.

Nothing in the Manual mandates a different result.

                   2. Injurious to Public Interest

       As to the second prong, the Corps must compare “[t]he benefits that reasonably may be

expected to accrue from” a proposed alteration or use of the federal project “against its

reasonably foreseeable detriments.” Engineering Circular 1165-2-216 ¶ 7.c.(4)(b)ii. “If the

potential detriments are found to outweigh the potential benefits, then it may be determined that

the proposed alteration is injurious to the public interest.” Id. In making that evaluation, the

Corps may consider factors such as “conservation, economic development, historic properties,

cultural resources, environmental impacts, water supply, water quality, flood hazards,

floodplains, residual risk, induced damages, navigation, shore erosion or accretion, and

recreation.” Id.

       Cheyenne River raises two challenges to the Corps’ determination that permitting DAPL

to cross under Lake Oahe would not be injurious to the public interest. First, the Tribe contends

that it was improper for the Corps to consider “benefits to Dakota Access, the oil industry, and

the economy generally” in assessing the public interest. See CRST MSJ at 20-21 (citing EA at

105-06 (stating that DAPL’s construction “would contribute more than $1 billion in direct

spending” on materials and “$195 million in easement payments to landowners” with property

crossed by the pipeline, and “would provide a benefit to local merchants and vendors” and



                                                     71


                                                                                                     181
       Case
        Case1:16-cv-01534-JEB
             1:16-cv-01534-JEB Document
                                Document550
                                         239 Filed
                                              Filed07/07/20
                                                    06/14/17 Page
                                                              Page182
                                                                   72 of 91
                                                                         271




“temporary employment opportunities to the local workforce”)). This argument fares poorly.

The Corps’ Policy and Procedural Guidance on Section 408 expressly permits consideration of

“economic development” in determining a proposed project’s benefits. See Engineering Circular

1165-2-216 ¶ 7.c.(4)(b)ii.

        Second, the Tribe argues that the Corps did not explain how it “weighed the risks against

the claimed benefit,” CRST Reply at 17, failed to consider the consequences from an oil spill,

see CRST MSJ at 18-19, did not adequately consider landslide risk or the impacts of a spill on

vegetation or recreation, id. at 16-17, and never considered effects on Cheyenne River or its

water intake. See CRST Reply at 18-19. This argument gains more traction because, as the

Court previously explained, see Sections III.A.1.c, III.A.2.b., supra, the Corps’ assessment of the

impacts of a spill, although largely adequate, fell short as to fishing rights, hunting rights, and

environmental justice. Because the Corps must submit its assessment of those impacts upon

remand, see Section III.D, supra, the Court will await receipt of such information to decide

whether the agency’s conclusion that DAPL will not be injurious to the public interest was

arbitrary and capricious.

                    3. Other Arguments

        Finally, in addition to its arguments regarding the impairment and public-injury prongs,

Cheyenne River asserts that the Corps’ spill-risk and spill-impact conclusions were cursory, that

the permit should not have been granted absent an EIS, and that the Corps did not satisfy its

obligation to independently review the EA. See CRST MSJ at 2, 10, 18-21. The Court has

already addressed the first two of these points. See Sections III.A.1, III.A.2, III.B.1, supra. As

to the third, it is not persuaded.




                                                      72


                                                                                                      182
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page183
                                                                  73 of 91
                                                                        271




       CEQ regulations permit an applicant — here, Dakota Access — to prepare the EA as

long as the agency independently evaluates the information submitted, “make[s] its own

evaluation of the environmental issues[,] and take[s] responsibility for the scope and content of

the environmental assessment,” including its accuracy. See 40 C.F.R. § 1506.5(a)-(b). Here, the

EA states that it was “prepared in accordance with” those regulations, and that the Corps

“independently evaluated and verified the information and analysis undertaken in this EA and

takes full responsibility for the scope and content contained herein.” EA at 1. The record

supports this assertion.

       First, the Corps provided ample input to Dakota Access on the proper EA drafting

procedure and on its substance. See ECF No. 183-3 (Email from Brent Cossette to Corps &

Dakota Access Personnel, Mar. 5, 2015) (announcing start of “routine bi-weekly meetings to

discuss the status of the Dakota Access Pipeline project”) at 2; ECF No. 183-4 (Email from

Brent Cossette to Monica Howard, Apr. 24, 2015) at 2 (advising Dakota Access that public and

tribes had 30 days to submit comments, company had to address Corps’ comments, Corps could

not grant Section 408 permit absent certain geotech investigation, and Corps could not issue

decision regarding historical properties absent concurrence of North Dakota State Historic

Preservation Office); ECF No. 183-5 (Email from Brent Cossette, Sept. 18, 2015) (soliciting

comments from twenty-two Corps employees on Draft EA and associated plans); ECF No. 183-

12 (Email from Brent Cossette to Larry Janis, Corps, Recreation & Natural Resources Branch,

May 6, 2016) (summarizing meeting with Dakota Access where Corps pushed company to use

different spill-model data and disagreed with its assessment that potential impact to water intakes

did not need to be in EA); ECF No. 183-11 (Email from Brent Cossette to Tom Sigauw &

William Harlon, Dakota Access, May 11, 2016) (discussing need for sufficient information “to



                                                    73


                                                                                                      183
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page184
                                                                  74 of 91
                                                                        271




ensure no negative impacts on irrigation and water supply”); ECF No. 212-2 (ProjNet:

Environmental Review of DAPL) (record of 178 comments from Corps); ECF No. 209-16 at

147-56 (EA Comment Matrix) (spreadsheet of Corps’ comments on Draft EA and Dakota

Access’s responses); Section 408 Decision Package at 23 (confirming Dakota Access

satisfactorily addressed geotechnical comments from Corps reviewers); ECF No. 183-10

(Geotechnical Investigation Package) at 13-16.

       To illustrate the meaningful back-and-forth engagement between the Corps and Dakota

Access about the EA’s content, the Court highlights one comment on the draft EA from the

Corps and the exchange it sparked. In June 2015, a Corps official noted, “I did not see reference

of a risk analysis for pipeline spills in the EA. Recommend inclusion of such analysis into the

EA due to the size and scope of this transportation pipeline.” ECF No. 183-6 at 24 (Comment

6139320). After Dakota Access supplied the spill model for Lake Oahe, the Corps asked the

company to “include booming strategies and collection points for worst case scenario

discharges” and “where [it] would gain access via water for response.” Id. It also asked Dakota

Access to show how spill volume and response times were calculated and to explain its plans for

“cultural up front inspections/clearances at the control points.” Id. at 25. Several more

comments, document submissions by Dakota Access, and telephone calls between the company

and the Corps followed. Id. at 25-26. The Corps only considered the initial comment in May

2016, nearly a year later, after Dakota Access agreed to insert the requested risk analysis into the

EA and to adopt certain mitigation measures. Id. at 27.

       Ultimately, seventeen different Corps officers are listed as having been involved in the

EA’s review, see EA at 126, and a range of Corps personnel reviewed the Section 408

application and certified that DAPL would not be injurious to Lake Oahe or the public interest.



                                                    74


                                                                                                       184
        Case
         Case1:16-cv-01534-JEB
              1:16-cv-01534-JEB Document
                                 Document550
                                          239 Filed
                                               Filed07/07/20
                                                     06/14/17 Page
                                                               Page185
                                                                    75 of 91
                                                                          271




See Section 408 Decision Package at 2, 5. On this record, the Court concludes that the Corps

met its responsibility to make its own evaluation of the environmental issues and take

responsibility for the scope and content of the EA. See City of Roseville v. Norton, 219 F. Supp.

2d 130, 165-66 (D.D.C. 2002) (holding agency satisfied 40 C.F.R. § 1506.5(a)-(b) where record

showed contractor worked with agency employees on EA and included “extensive copies of e-

mail communications between the agency staff discussing their comments on, and edits of, the

EA”).

        B. Easement Decision

        Cheyenne River’s next claim is that the Corps’ issuance of the easement was arbitrary,

capricious, and inconsistent with the requirements of the Mineral Leasing Act, 30 U.S.C. § 185.

This stance makes minimal headway.

        The Mineral Leasing Act was enacted by Congress in 1920 “to promote wise

development of [the nation’s] natural resources and to obtain for the public a reasonable financial

return on assets that ‘belong’ to the public.” Devon Energy Corp. v. Kempthorne, 551 F.3d

1030, 1033 (D. C. Cir. 2008) (quoting California Co. v. Udall, 296 F.2d 384, 388 (D.C. Cir.

1961)). It permits “appropriate agency head[s]” to grant “[r]ights-of-way through any Federal

lands . . . for pipeline purposes for the transportation of oil . . . to any applicant possessing” the

requisite statutory qualifications. See 30 U.S.C. § 185(a).

        The Tribe challenges the Corps’ decision to grant Dakota Access a right-of-way to cross

Lake Oahe on the basis of three provisions in the MLA: (1) The Corps did not adequately

analyze whether the easement would be “inconsistent with the purposes of the reservation,” as

required by 30 U.S.C. § 185(b)(1), and instead simply cross-referenced its Section 408 approval;

(2) The Corps failed to impose stipulations protecting the “interests of individuals living in the



                                                       75


                                                                                                         185
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page186
                                                                  76 of 91
                                                                        271




general area . . . who rely on the fish, wildlife, and biotic resources of the area for subsistence

purposes,” as required by 30 U.S.C. § 185(h)(2); and (3) The Corps did not impose sufficient

liability on Dakota Access, as required by 30 U.S.C. § 185(x). See CRST MSJ at 37-44; CRST

Reply at 20-22. Each is discussed separately.

                   1. Section 185(b)(1)

       Section 185(b)(1) of the MLA provides that “[a] right-of-way through a Federal

reservation” — i.e., federally owned or managed land, rather than a federal Indian reservation —

“shall not be granted if the Secretary or agency head determines that it would be inconsistent

with the purposes of the reservation.” 30 U.S.C. § 185(b)(1); see also Corps CRST MSJ at 22

n.11. Here, the reservation is the Lake Oahe project, and its “Congressionally-authorized

purposes . . . include flood control, navigation, hydropower, recreation, water supply, and water

quality.” Henderson Memo at 3.

       The Tribe contends that the Corps ran afoul of Section 185(b)(1) because it did not

“articulate any rationale” for its conclusion that DAPL was consistent with the purposes of the

Lake Oahe project and improperly relied on the documents and analysis from its Section 408

determination in undertaking its easement decision. See CRST MSJ at 40; Henderson Memo at

3 (explaining Corps’ easement decision was “supported by the Final EA . . . and various

memoranda supporting the District Commander’s Section 408 approval”). But Cheyenne River

cites no authority for the proposition that the Corps could not rely on its Section 408 decision in

making its easement decision, and the Court can think of no reason why that would be so. While

the approval procedures set out in the RHA and the MLA are not identical, compare 33 U.S.C.

§ 408 with 30 U.S.C. § 185 — a point acknowledged by the Corps in its briefing on Dakota

Access’s now-dismissed cross-claim, see ECF No. 73 at 15-16, 21-22 — the inquiry concerning



                                                      76


                                                                                                      186
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page187
                                                                  77 of 91
                                                                        271




project impairment, injury to the public interest, and inconsistency with project purpose are

certainly related and largely overlapping.

       Cheyenne River also contends that any pipeline for which a right-of-way is sought that

has the potential to have a high negative impact necessarily “is not ‘consistent’ with the

authorized purposes” and cannot satisfy Section 185(b)(1). See CRST MSJ at 40. In other

words, the MLA requires the Corps to reject every right-of-way application that poses any level

of risk of serious harm because such risk renders the right-of-way inconsistent with the purposes

of the federal project. The Court cannot accept this view, which is in direct tension with the text

and purpose of the statute. The MLA expressly contemplates that agencies may grant rights-of-

way through federal lands for pipelines used to transport “oil, natural gas, synthetic liquid or

gaseous fuels, or any refined product produced therefrom.” 30 U.S.C. § 185(a). Such pipelines

necessarily involve some level of risk; no reasonable engineer, scientist, or agency official could

assert that a pipeline project — or any construction or transportation project, for that matter —

involves absolutely zero risk. It would be nonsensical for Congress to have created a mechanism

for granting rights-of-way for oil pipelines if that mechanism could never be used.

       Last, in arguing that DAPL specifically is inconsistent with the purposes of the Lake

Oahe project, the Tribe relies on its already-discussed position that the Corps failed to consider

impacts on most of the Lake’s authorized purposes and underestimated the risks posed by the

pipeline. Because the Corps did not adequately consider certain effects of a spill should one

occur and because it did not, as of February 8, 2017, when it granted the easement, demonstrate

that it had considered the degree to which DAPL’s effects are likely to be highly controversial,

see Sections III.A.1.c, III.A.2.b, supra, the Court will reserve its ultimate conclusion on this

issue until the Corps submits its additional analysis after remand.



                                                     77


                                                                                                      187
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page188
                                                                  78 of 91
                                                                        271




                    2. Section 185(h)(2)

        The Tribe next turns to Section 185(h)(2), which instructs that the agency in charge of

granting the right-of-way

                shall issue regulations or impose stipulations which shall include,
                but shall not be limited to: (A) requirements for restoration,
                revegetation, and curtailment of erosion of the surface of the land;
                (B) requirements to insure that activities in connection with the
                right-of-way or permit will not violate applicable air and water
                quality standards nor related facility siting standards established by
                or pursuant to law; (C) requirements designed to control or prevent
                (i) damage to the environment (including damage to fish and
                wildlife habitat), (ii) damage to public or private property, and (iii)
                hazards to public health and safety; and (D) requirements to protect
                the interests of individuals living in the general area of the right-of-
                way or permit who rely on the fish, wildlife, and biotic resources of
                the area for subsistence purposes.

30 U.S.C. § 185(h)(2). According to Cheyenne River, the Corps “ignore[d] the requirement to

protect the ‘interests of individuals living in the general area . . . who rely on the fish, wildlife,

and biotic resources of the area for subsistence purposes’” because the EA does not address

impacts of an oil spill on vegetation, recreational fishing, or land-based wildlife. See CRST MSJ

at 42 (quoting 30 U.S.C. § 185(h)(2)(D)); CRST Reply at 21.

        The Corps, however, imposed several stipulations on the easement granted to Dakota

Access. See Easement, Exh. D (listing 36 special conditions). Those conditions relate to the

construction, operation, and maintenance of the pipeline in order to minimize the risk of a spill

and the effects from any spill that might occur. Id. For example, the Corps has required Dakota

Access to perform certain girth-weld and pressure-level tests; use specific pipe and field-joint

coatings; install mainline valves to be remotely controllable and equipped with automatic-

shutdown capabilities; install adequate pressure sensors; implement particular mitigation

measures to avoid impacts on soils; protect against overpressure in the pipeline; install a cathodic



                                                       78


                                                                                                         188
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page189
                                                                  79 of 91
                                                                        271




protection system within six months; perform interference and corrosion surveys within six

months of DAPL’s entry into operation; patrol the pipeline at least twenty-six times per year;

undertake specific training exercises; establish a storage facility for spill-response equipment;

keep records of spill-response plans; and adopt all mitigation measures set out in the EA. Id.

        By aiming to reduce the likelihood of an oil spill and to mitigate the impacts of a spill

should one occur, these requirements clearly constitute “requirements designed to control or

prevent . . . damage to the environment (including damage to fish and wildlife habitat)” and “to

protect the interests of individuals living in the general area . . . who rely on the fish, wildlife,

and biotic resources of the area for subsistence purposes.” 30 U.S.C. § 185(h)(2)(C)(i), (D). The

Corps thus satisfied its responsibilities under 30 U.S.C. § 185(h)(2).

                    3. Section 185(x)

        Finally, the Tribe takes issue with the liability provisions set out in the easement. The

easement provides that Dakota Access “shall be strictly liable to the United States for damage or

injury which may arise from or be incident to” its activities under the easement, and it limits

strict-liability damages to $10 million per incident. See Easement, ¶ 12(a), (b). Liability for

damages in excess of $10 million is to be determined according to “ordinary rules of

negligence.” Id., ¶ 12(b). The easement also contemplates liability to third parties — e.g.,

Standing Rock and Cheyenne River. It states: “The Grantee does hereby accept liability, if any,

imposed by Federal and state statutes to third parties for injuries incurred in connection with the

use and occupancy of the pipeline right-of-way.” Id., ¶ 12(c). Cheyenne River contends that

these liability provisions are “an abdication of [the Corps’] fiduciary responsibility to protect the

resources it pervasively regulates and controls,” CRST MSJ at 44, and inconsistent with the

requirements of 30 U.S.C. § 185(x). See CRST Reply at 22.



                                                       79


                                                                                                        189
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page190
                                                                  80 of 91
                                                                        271




       Setting aside the fiduciary-duty question, which the Court deals with in Section IV.C,

infra, the Tribe is mistaken in believing that the Corps has run afoul of 30 U.S.C. § 185(x). That

provision permits the Corps to “impose stipulations specifying the extent to which holders of

rights-of-way and permits under [the MLA] shall be liable to the United States for damage or

injury incurred by the United States in connection with the right-of-way or permit.” 30 U.S.C.

§ 185(x)(1). It further permits the Corps to “impose a standard of strict liability” and requires

that if it does so, it must “include a maximum limitation on damages commensurate with the

foreseeable risks or hazards presented.” Id. § 185(x)(2), (4).

       The Corps has complied with these requirements. Although the Tribe asserts that

“Dakota Access’[s] statistics on the cost of cleanup of oil spills in the Environmental Justice

Considerations Memo to the Corps demonstrates that $10 million will not begin to cover the cost

of a cleanup,” CRST Reply at 22 (citing ECF No. 203-1, Exh. BBB (Incident Rate Documents)

at 3), that memo demonstrates just the opposite. It includes a table of PHMSA pipeline incidents

between 1996 and 2015 in terms of number, fatalities, injuries, total cost in current-year dollars,

barrels spilled, and net barrels lost. Between 1996 and 2015, there were 1,191 incidents with a

total cost of $2,640,408,583, making the average cost per incident $2,216,968 — i.e., far less

than $10 million. The $10 million strict-liability-per-incident figure, then, is certainly

commensurate with the foreseeable risks or hazards presented by an oil pipeline running under

Lake Oahe.

       C. Trust Responsibilities

       Cheyenne River’s next claim is virtually identical to one pursued by Standing Rock: the

Corps’ issuance of the Section 408 permit and the easement violated its trust responsibility to

protect the Tribe’s treaty rights. Cheyenne River contends that several sources give rise to such



                                                     80


                                                                                                      190
       Case
        Case1:16-cv-01534-JEB
             1:16-cv-01534-JEB Document
                                Document550
                                         239 Filed
                                              Filed07/07/20
                                                    06/14/17 Page
                                                              Page191
                                                                   81 of 91
                                                                         271




a fiduciary obligation: the 1851 and 1868 Fort Laramie Treaties; the Oahe Taking Act, Pub. L.

83-776, 68 Stat. 1191-1193 (1954); Winters v. United States, 207 U.S. 564 (1908); the Master

Water Control Manual, § 7-01.1 (explaining one of four objectives behind development of

Missouri River Mainstem Reservoir System Water Control Plan was “to fulfill the Corps’

responsibilities to Federally recognized Tribes”); the Corps’ “pervasive[] and exclusive control

over the Missouri River . . . and the entire project area”; 25 U.S.C. § 1632(a)(5) (“The Congress

hereby finds and declares that . . . it is in the interest of the United States, and it is the policy of

the United States, that all Indian communities and Indian homes, new and existing, be provided

with safe and adequate water supply systems and sanitary sewage waste disposal systems as soon

as possible.”); and 30 U.S.C. § 185(x)(1) (permitting federal agencies to impose stipulations

specifying permit holder’s liability to United States for damage or injury incurred in connection

with permit). See CRST MSJ at 5, 31-33, 35. None of these sources, however, establishes

specific fiduciary or other duties. Cheyenne River’s breach-of-trust cause of action thus meets

the same fate as Standing Rock’s. See Section III.B.2., supra.

        D. Consultation

        Last, Cheyenne River argues that the Corps violated various duties when it granted the

Section 408 permit and easement absent the requisite pre-decisional tribal consultation. See

CRST MSJ at 22-30. Whereas Standing Rock — joined by Cheyenne River — brought a

failure-to-consult claim in its preliminary-injunction motion under Section 106 of the National

Historic Preservation Act, which requires a federal agency to consult with Indian tribes that

attach cultural or religious significance to property affected by the agency’s “undertakings,”

Standing Rock I, 205 F. Supp. 3d at 7-8, Cheyenne River here takes a different tack. Instead of




                                                        81


                                                                                                           191
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page192
                                                                  82 of 91
                                                                        271




relying on the NHPA, it invokes Department of Defense Instruction 4710.02 and NEPA’s

implementing regulations.

        The Defense Instruction sets out “procedures for DoD interactions with federally-

recognized tribes” and requires all organizational entities in the Department — e.g., the Corps —

to “involve tribal governments early in the planning process for proposed actions that may have

the potential to affect protected tribal rights, land, or resources.” Department of Defense

Instruction 4710.02 (2006), §§ 1, 6.6, http://www.dtic.mil/whs/directives/corres/pdf/

471002p.pdf. “Early involvement,” the Instruction explains, “means that a tribal government is

given an opportunity to comment on a proposed action in time for the tribal government to

provide meaningful comments that may affect the decision.” Id. § 6.6. If an action “ha[s] the

potential to significantly affect protected tribal resources, tribal rights, or Indian lands,” the

agency is to “[c]onsult with federally-recognized tribal governments on a government-to-

government basis.” Id. § 5.3.4 (emphasis added); see also id. §§ 6.1-6.5. Similarly, NEPA’s

implementing regulations require agencies to “consult[] early with appropriate State and local

agencies and Indian tribes and with interested private persons and organizations” when actions

are planned by private applicants. See 40 C.F.R. § 1501.2(d)(2). Based on the record of

communication between the Corps and Cheyenne River in the lead-up to the EA’s publication in

July 2016, the Court concludes that the Corps did endeavor to consult early with the Tribe and

gave it the opportunity to offer meaningful comments on the proposed crossing at Lake Oahe. It

thus need not address the Corps’ alternative contention that the DoD Instruction and NEPA’s

implementing regulations do not impose binding consultation duties. See Corps CRST MSJ at

39.




                                                       82


                                                                                                     192
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page193
                                                                  83 of 91
                                                                        271




       The Corps first contacted Cheyenne River about DAPL in October 2014, when it sent a

letter with information about proposed soil borings and maps illustrating portions of the pipeline

and nearby cultural sites. See ECF No. 185-1, Exh. MM (Form Letter from Corps, Oct. 24,

2014); ECF No. 185-1, Exh. NN (Letter from Steve Vance to Richard Harnois, Aug. 17, 2015)

(acknowledging receipt of Corps’ October 2014 letter); EA at 80. The letter invited “comments

or concerns regarding this project” within 30 days, see Form Letter, but Cheyenne River did not

respond until March 23, 2015, when the Corps’ Regulatory Project Manager in the South Dakota

Regulatory Office spoke with Steve Vance, Cheyenne River’s Tribal Historic Preservation

Officer, by phone. See Standing Rock II, 2017 WL 908538, at *5; ECF No. 218-2 at 154 (Email

from Jeff Breckenridge, Regulatory Project Manager, South Dakota Regulatory Office, to Corps

Personnel, Mar. 23, 2015). Vance stressed the Tribe’s request for formal consultation,

involvement in the NHPA Section 106 process, and ability “to review any EA’s/NEPA

documentation for the project.” Id. Several months then passed, however, without any

comments submitted from Cheyenne River.

       Richard Harnois, the Corps’ Senior Field Archaeologist, spoke with Vance on August 17,

2015, to “express[ his] concerns that [the Corps] had gotten no comments back yet.” ECF No.

183-15 (Richard Harnois Notes, Aug. 17, 2015). Vance explained that he had been “promoting a

coordinated response from the tribes through SRST,” but Harnois encouraged the Tribes to

respond individually, as “the way [the Corps] see[s] it, each response is like a vote — the more

the better.” Id. Vance committed to submitting a letter and requested an onsite meeting with “all

of the interested tribal parties to inspect the crossing alignment and initiate a discussion of the

pipeline as a whole.” Id. His letter, sent that same day, acknowledged the “opportunity to

comment [on] the proposed Dakota Access Pipeline . . . project,” asked whether Standing Rock’s



                                                      83


                                                                                                      193
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page194
                                                                  84 of 91
                                                                        271




previously submitted questions and comments had been addressed, and expressed concerns

about, inter alia, impacts of DAPL on birds, fish, and wildlife, as well as pipeline corrosion,

faulty welding, and oil spills. ECF No. 183-14 (Letter from Steve Vance to Richard Harnois,

Aug. 17, 2015). Julie Price, Manager of the Corps’ Cultural Resource Program, later followed

up with Vance to thank him for his letter and inform him that a copy of the Draft EA would be

“distributed for Tribal . . . comments in mid-December, 2015.” ECF No. 183-17 (Letter from

Julie Price, Manager, Cultural Resource Program, Corps, to Steve Vance, Nov. 19, 2015).

       Around the same time Harnois was reaching out to Vance, Col. John Henderson, the

Corps’ Omaha District Commander, sent a letter to Harold Frazier, Cheyenne River’s Chairman.

See ECF No. 218-2 at 14-16 (Letter from John Henderson to Harold Frazier, Sept. 3, 2015).

Henderson described the DAPL project and explained that the purpose of his letter was “to

initiate Section 106 consultation and review, determine [Frazier’s] interest in consulting, . . . and

to gather information that will assist the Corps in identifying historic properties.” Id. at 14. He

also noted that DAPL was “currently working to obtain the necessary easements for crossing

federal lands, as well as” authorization under Section 408 of the RHA, and advised Frazier that

“consultation on the project has also been initiated as part of the Corps Section 408 review

process for the areas located on Corps Project Lands.” Id. at 16. Henderson requested

“engagement and/or comments by September 30, 2015,” and supplied the contact information for

three different Corps officials. Id.

       Martha Chieply, the Corps’ Regulatory Chief for the Omaha District, sent a follow-up

letter to Frazier at the end of November 2015 to notify him of an NHPA Section 106 consultation

meeting that was to be held on December 8-9, 2015, in Sioux Falls, South Dakota. See ECF No.

183-18 (Letter from Martha Chieply to Harold Frazier, Nov. 20, 2015). She also emphasized the



                                                     84


                                                                                                        194
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page195
                                                                  85 of 91
                                                                        271




Corps’ interest in hearing from the Tribe about “any culturally significant concerns that may

affect” areas within the Corps’ jurisdiction along the pipeline’s route. Id.

       When the Corps released the Draft EA on December 8, 2015, it sent a notification to the

Tribe and requested comments by January 8, 2016. See ECF No. 185-1, Exh. VV (Declaration

of Jonathan Shelman, Environmental Resource Specialist, Corps, Aug. 18, 2016), ¶ 8; EA at 1.

       Shortly thereafter, Vance attended the December consultation meeting, at which five

Corps officials and Dakota Access personnel were present. See ECF No. 183-25 (Dakota Access

Tribal Consultation Meeting Roster, Dec. 8, 2015); ECF No. 218-1 at 108 (DAPL Tribal

Consultation Meeting Agenda); ECF No. 218-1 at 111 (Dakota Access Tribal Consultation

Meeting, Dec. 8, 2015). According to the Corps’ “[s]ummary of meeting results,” Dakota

Access agreed to provide the Tribes with inadvertent-discovery plan drafts and “information

related to spill response plans” by December 18, and the Tribes agreed to review the data within

30 days. See ECF No. 218-1 at 112 (Email from Joel Ames, Tribal Liaison, Corps, to Corps

Personnel, Dec. 10, 2015).

       Vance then attended two more meetings — one on January 25, 2016, and one on

February 18-19, 2016, held at Ponca Tribal Headquarters. See ECF No. 185-1, Exh. DD

(Declaration of Martha Chieply, Aug. 18, 2016), ¶¶ 21-22. Cheyenne River maintains that “[t]he

January and February 2016 meetings were . . . Section 106 meetings only,” CRST Reply at 41,

but the agenda for the February meeting lists a “Section 408 and Draft EA Update” to be given

by “Brent Cossette, Omaha 408 Coordinator.” ECF No. 218-2 at 1 (DAPL Tribal Consultation

Agenda, Feb. 18-19, 2016). A transcript from that meeting confirms that the Corps’ role under

Section 408 and concerns relating to that permit were discussed. See ECF No. 143-1 (Transcript

of DAPL Meeting, Feb. 18-19, 2016) at 1, 4. Vance also used that meeting to communicate to



                                                     85


                                                                                                   195
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page196
                                                                  86 of 91
                                                                        271




the Corps the Tribe’s preference that the agency undertake an EIS rather than an EA, see ECF

No. 183-26 (Tribal Consultation Meeting Notes, Feb. 18-19, 2016), and its concerns about

DAPL’s impact on water quality, fish, and birds. See Transcript of DAPL Meeting at 3-4.

       After that meeting, Chieply and two other Corps personnel “agreed to meet again” with

Standing Rock and Cheyenne Rock together, as Vance and Standing Rock’s Tribal

Archaeologist “wanted to discuss specific cultural resource issues of importance to their Tribes.”

Chieply Decl, ¶ 24. As a result of concerns Standing Rock expressed at that meeting regarding

certain tribal cultural resources, including burial sites, at the James River crossing, the Corps

successfully urged Dakota Access to move the pipeline’s route to avoid them. Id.

       In addition to those meetings, the Corps vainly tried for several months to contact and

meet with Chairman Frazier. In response to a voicemail Frazier left for Joel Ames, the Corps’

Tribal Liaison, on February 8, Ames left several phone messages with Frazier’s secretary, called

his cell phone, sent multiple emails, and even asked Vance and the Tribe’s Vice Chairman for

help, all to no avail. See ECF No. 183-22 (Emails from Joel Ames to Harold Frazier, Feb. 22 –

Mar. 7, 2016) (listing five emails from Corps to Frazier requesting phone call); ECF No. 185-1,

Exh. EE (Declaration of Joel Ames, Aug. 18, 2016), ¶¶ 23-24 (describing repeated attempts to

return Frazier’s Feb. 8, 2016, voicemail), ¶ 26 (explaining how, in response to Vance’s request

that the Corps consult with Cheyenne River, he told Vance of his efforts to contact Frazier, and

Vance “agreed to help make it happen”); ECF No. 218-1 at 292 (Emails between Julie Price and

Larry Janis, Mar. 3, 2016) (discussing Price’s communications with Vance and Frazier’s

secretary to arrange meeting with Frazier); ECF No. 185-1, Exh. QQ (Email from Joel Ames to

Corps Personnel, May 9, 2016) (stating Ames had recently met Cheyenne River’s Vice

Chairman and communicated that he was trying to reach Chairman Frazier to arrange meeting).



                                                     86


                                                                                                     196
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page197
                                                                  87 of 91
                                                                        271




On May 6, Henderson sent an email to Frazier explaining that the Corps had “been unsuccessful

in identifying any potential meeting dates” with the Tribe and expressing his desire “to meet to

discuss not only the DAPL project, but any other topics you may want to discuss.” ECF No.

183-21 (Letter from John Henderson to Harold Frazier, May 6, 2016).

       Vance sent two letters to the Corps in May that articulated concerns about DAPL’s

impact on the Tribe’s historic sites, expressed frustrations with the lack of consultation to date,

and repeated Standing Rock’s comments that the draft EA was “insufficient for oil pipelines”

and an EIS should be completed. See ECF No. 185-1, Exh. II (Letter from Steve Vance to

Richard Harnois, May 2, 2016); ECF No. 183-19 (Letter from Steve Vance to John Henderson,

May 19, 2016). Frazier, however, did not respond to the Corps’ repeated outreach efforts until

June, when he sent a letter stating that it had not initiated the requisite consultation and that the

draft EA insufficiently analyzed DAPL’s impact on the Tribe’s cultural resources and historic

sites and did not contain “proper environmental analysis.” ECF No. 183-20 (Letter from Harold

Frazier, June 3, 2016). The Corps responded to these letters with “recent Question and Answer

summar[ies]” from recent consultation meetings that addressed, inter alia, actions the Corps was

considering regarding DAPL, its expected decisionmaking timeline, and the impact of HDD on

cultural resources. See ECF No. 183-23 (Letter from Martha Chieply to Steve Vance, June 13,

2016); ECF No. 185-1, Exh. JJ (Letter from John Henderson to Harold Frazier, June 22, 2016).

       When the Corps published the EA in July 2016, it included an appendix with the various

comments received in response to the public notice of the Draft EA. See ECF No. 172-4

(Appendix J) at 38-58. No comments from Cheyenne River appear in the appendix, and the EA

does not list Cheyenne River as a consulting party on the EA. See EA at 111-14 (list of “all

individuals and agencies consulted during preparation of the EA”). On this point, the Court must



                                                      87


                                                                                                        197
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page198
                                                                  88 of 91
                                                                        271




briefly digress from its review of the communication between the Corps and the Tribe.

Cheyenne River protests its exclusion from Appendix J “even though the Corps received

comments from the Tribe” as evidence of “the length to which the Corps went to exclude the

Tribe from its analysis.” CRST MSJ at 29. Rather than responding, as Dakota Access did, that

the Tribe did not submit any timely comments to the Draft EA, but rather sent letters much later,

see DA CRST MSJ at 2, 5, the Corps puzzlingly accuses Cheyenne River of misstating the facts.

“Appendix J explicitly states Cheyenne River provided comments and also states those

comments,” it asserts. See Corps CRST MSJ at 35 n.18. But the Corps cites to comments from

Northern Cheyenne, an entirely different tribe. See CRST Reply at 43 n.19. The Court trusts

this error is simply a clerical oversight, albeit one with unfortunate connotations regarding how

distinct Tribes may be perceived.

       Appendix J confusion aside, the record clearly indicates that the Corps solicited

Cheyenne River’s views on the DAPL project well before publishing the EA and issuing the

Section 408 permit and easement, and communicated regularly with Vance and Frazier via phone

calls, letters, and in-person meetings. These actions were sufficient to satisfy the early-comment

and consultation goals articulated in the Defense Department Instruction and NEPA’s

implementing regulations.

       Cheyenne River’s protests to the contrary do not persuade the Court otherwise. First, the

cases on which the Tribe relies to demand a more robust consultation process rest on federal

statutes governing the Bureau of Indian Affairs’ consultation responsibilities and the NHPA’s

Section 106 substantive-consultation requirements, not the DoD Instruction and NEPA. See

CRST MSJ at 23-24, 27-28 (citing Wyoming v. Dep’t of Interior, 136 F. Supp. 3d 1317, 1345-46

(D. Wyo. 2015), vacated and remanded sub nom. Wyoming v. Sierra Club, No. 15-8126, 2016



                                                    88


                                                                                                     198
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page199
                                                                  89 of 91
                                                                        271




WL 3853806 (10th Cir. July 13, 2016); Cheyenne River Sioux Tribe v. Jewell, 205 F. Supp. 3d

1052, 1057-58 (D.S.D. 2016); Quechan Tribe of Fort Yuma Indian Reservation v. Dep’t of

Interior, 755 F. Supp. 2d 1104 (S.D. Cal. 2010); Yankton Sioux Tribe v. Kempthorne, 442 F.

Supp. 2d 774, 784 (D.S.D. 2006)).

       The Tribe also argues that many of the contacts from the Corps were focused on the

protection of cultural, religious, and historic sites implicated by Section 106 of NHPA and thus

cannot “constitute consultation on the impact of DAPL on trust and treaty resources under

NEPA.” CRST MSJ at 30; see also CRST Reply at 40. The Corps, however, repeatedly invited

the Tribe to share comments on the project that went beyond Section 106 concerns. And

NHPA’s implementing regulations encourage federal agencies “to coordinate compliance” with

Section 106 and NEPA. See 36 C.F.R. § 800.8(a)(1); see also id. (“Agencies should consider

their section 106 responsibilities as early as possible in the NEPA process, and plan their public

participation, analysis, and review in such a way that they can meet the purposes and

requirements of both statutes in a timely and efficient manner.”); Apache Survival Coal. v.

United States, 21 F.3d 895, 906 (9th Cir. 1994) (“NHPA’s implementing regulations contemplate

that NEPA and NHPA review should be integrated closely.”).

       Cheyenne River further maintains that the Corps made its decision on the Section 408

permit long before the EA was published, thus truncating the time period for meaningful

comment. See CRST MSJ at 24-25. Its support for that proposition is wanting. The Tribe

relies, for example, on a December 10, 2015, memorandum from the Chief of the Corps’

Geotechnical Engineering and Sciences Branch that it characterizes as “sign[ing] off” on the

permit, and points to the lack of comments from the Water Control and Water Quality Branch on

the draft EA and the absence of a “Record of Decision for the Recreation and Natural Resource



                                                    89


                                                                                                     199
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page200
                                                                  90 of 91
                                                                        271




Branch.” Id. at 24-25. The cited memo, however, simply explains that the thirteen “geotechnical

comments . . . generated during the technical review” had been “satisfactorily addressed by the

Engineer-of-Record, Dakota Access LLC and GeoEngineers” and so “were closed out.” ECF

No. 209-10 at 73. In direct conflict with the Tribe’s early-decision claim, it states: “The

comments herein pertain only to the geotechnical and flowable easement issues related [to] HDD

and Geotechnical investigations in the floodway and do not constitute USACE approval of any

permits that may be required.” Id. (emphasis added). The Water Quality Branch, moreover, did

review the Lake Oahe crossing. See Section 408 Decision Package at 1.

       The Tribe last argues that it could not have been adequately consulted prior to the

permitting decisions because the Corps did not provide it with the Scoping Comments in

Appendix J or the environmental-justice-considerations memo until December 2016, and it did

not release the Spill and Analysis and Facility Response Plans to the Tribe’s experts until

February 2017. See CRST MSJ at 28; CRST Reply at 40. As the Court has previously

explained, however, some of those documents were appropriately withheld from public

disclosure. Standing Rock III, 2017 WL 1316918, at *5-6. More important, Cheyenne River

does not explain how lacking access to those documents hindered its ability to meaningfully

comment and consult on the EA when it was given access to the draft several months before the

final version was published and offered repeated access to Corps personnel.

                                                ***

       In sum, then, the Court reaches the same decision on Cheyenne River’s claims as it did

on Standing Rock’s. Aside from the discrete issues that will be the subject of remand, the Court

concludes that the Corps complied with its statutory responsibilities. In addition, it will similarly




                                                     90


                                                                                                        200
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        239 Filed
                                             Filed07/07/20
                                                   06/14/17 Page
                                                             Page201
                                                                  91 of 91
                                                                        271




permit Cheyenne River to participate in the briefing on vacatur pending remand, as set forth in

Section III.D, supra.

V.     Conclusion

       For the foregoing reasons, the Court will grant in part and deny in part Standing Rock’s

Motion for Partial Summary Judgment and grant in part and deny in part the Corps’

corresponding Cross-Motion for Partial Summary Judgment. The Court also will deny in part

Cheyenne River’s Motion for Partial Summary Judgment and defer a decision on those claims

that may be affected by the remand ordered in response to Standing Rock’s Motion. It

accordingly grants in part the corresponding Cross-Motions for Partial Summary Judgment from

the Corps and Dakota Access. A contemporaneous Order so stating will issue this day.



                                                    /s/ James E. Boasberg
                                                    JAMES E. BOASBERG
                                                    United States District Judge

Date: June 14, 2017




                                                   91


                                                                                                  201
     Case
       Case
          1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                                Document
                                       550
                                         495Filed
                                               Filed
                                                  07/07/20
                                                     03/25/20Page
                                                               Page
                                                                  202
                                                                    1 of 271
                                                                         2




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



 STANDING ROCK SIOUX TRIBE, et al.,

       Plaintiffs,
               v.                                  Civil Action No. 16-1534 (JEB)


 U.S. ARMY CORPS OF ENGINEERS, et
 al.,

       Defendants.




                                         ORDER

      For the reasons set forth in the accompanying Memorandum Opinion, the Court hereby

ORDERS that:

      1. Plaintiff Standing Rock Sioux Tribe’s [433] Motion for Summary Judgment is

         GRANTED IN PART AND DENIED IN PART;

      2. Plaintiff Oglala Sioux Tribe’s [434] Motion for Partial Summary Judgment is

         GRANTED IN PART AND DENIED IN PART;

      3. Plaintiffs Robert Flying Hawk and Yankton Sioux Tribe’s [435] Motion for Summary

         Judgment is GRANTED IN PART AND DENIED IN PART;

      4. Plaintiff-Intervenor Cheyenne River Sioux Tribe’s [436] Motion for Summary

         Judgment is GRANTED IN PART AND DENIED IN PART;

      5. Defendant United States Army Corps of Engineers’ [445] Cross-Motion for Summary

         Judgment against Cheyenne River Sioux Tribe is GRANTED IN PART AND

         DENIED IN PART;




                                                                                            202
     Case
       Case
          1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                                Document
                                       550
                                         495Filed
                                               Filed
                                                  07/07/20
                                                     03/25/20Page
                                                               Page
                                                                  203
                                                                    2 of 271
                                                                         2




      6. Defendant United States Army Corps of Engineers’ [447] Cross-Motion for Summary

         Judgment against Yankton Sioux Tribe is GRANTED IN PART AND DENIED IN

         PART;

      7. Defendant United States Army Corps of Engineers’ [449] Cross-Motion for Summary

         Judgment against Oglala Sioux Tribe is GRANTED IN PART AND DENIED IN

         PART;

      8. Defendant United States Army Corps of Engineers’ [451] Cross-Motion for Summary

         Judgment against Standing Rock Sioux Tribe is GRANTED IN PART AND

         DENIED IN PART;

      9. Defendant-Intervenor Dakota Access LLC’s [455] Cross-Motion for Summary

         Judgment is GRANTED IN PART AND DENIED IN PART;

      10. Defendant and Defendant-Intervenor shall submit briefing on remedy by April 8,

         2020;

      11. Plaintiffs and Plaintiff-Intervenor shall submit their responses by April 15, 2020; and

      12. Defendant and Defendant-Intervenor shall submit their replies by April 22, 2020.


So ORDERED.
                                            /s/ James E. Boasberg
                                            JAMES E. BOASBERG
                                            United States District Judge

Date: March 25, 2020




                                                                                                    203
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         496Filed
                                              Filed
                                                  07/07/20
                                                    03/25/20Page
                                                             Page204
                                                                   1 of
                                                                     of42
                                                                        271




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 STANDING ROCK SIOUX TRIBE, et al.,

        Plaintiffs,
                v.                                     Civil Action No. 16-1534 (JEB)


 U.S. ARMY CORPS OF ENGINEERS, et
 al.,

        Defendants.


                                 MEMORANDUM OPINION

       The Court returns once more to the segment of the Dakota Access Pipeline running under

the Missouri River and to its effects on the Indian Tribes living nearby. In February 2017,

Defendant U.S. Army Corps of Engineers concluded that granting an easement for the crossing

would yield no significant environmental impact, thus exempting the agency from having to

prepare an Environmental Impact Statement under the requirements of the National

Environmental Policy Act. In these consolidated cases, several Tribes whose reservations lie

near Lake Oahe challenge that decision.

       In one of its many prior Opinions in this case, the Court held that the agency’s decision

“not to issue an EIS largely complied with NEPA.” Standing Rock Sioux Tribe v. U.S. Army

Corps of Eng’rs (Standing Rock III), 255 F. Supp. 3d 101, 147 (D.D.C. 2017). “Yet there [we]re

substantial exceptions” to such compliance, one of which being the agency’s failure to address

expert comments noting that the pipeline suffered from serious flaws that could result in

extensive environmental harm in the event of a spill. Id. The Court thus ordered the Corps to




                                                1

                                                                                                   204
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         496Filed
                                              Filed
                                                  07/07/20
                                                    03/25/20Page
                                                             Page205
                                                                   2 of
                                                                     of42
                                                                        271




consider these issues on remand. Id. at 160. That remand is now complete, and the Tribes, not

surprisingly, strongly disagree with the Corps’ most recent conclusions.

          In analyzing those conclusions, this Court has received significant guidance from a recent

case decided by the D.C. Circuit, National Parks Conservation Association v. Semonite, 916 F.3d

1075, 1082 (D.C. Cir. 2019). The appeals court there clarified the inquiry to be conducted by a

district court when determining whether an agency has adequately dealt with expert criticisms

such as these. Applying Semonite, this Court ultimately concludes that too many questions

remain unanswered. Unrebutted expert critiques regarding leak-detection systems, operator

safety records, adverse conditions, and worst-case discharge mean that the easement approval

remains “highly controversial” under NEPA. As the Court thus cannot find that the Corps has

adequately discharged its duties under that statute, it will remand the matter to the agency to

prepare an Environmental Impact Statement.

I.        Background

          In order to reacquaint the reader with the landscape against which this dispute unfolds,

the Court will first briefly set out the statutory framework of NEPA. It will then separately

discuss the factual background, the procedural history, and the recent remand and resulting

claims.

          A. Statutory and Regulatory Scheme

          The National Environmental Policy Act requires agencies to “consider every significant

aspect of the environmental impact of a proposed action,” Baltimore Gas & Elec. Co. v. NRDC,

462 U.S. 87, 97 (1983) (quoting Vt. Yankee Nuclear Power Corp v. NRDC, 435 U.S. 519, 553

(1978)), so as to “inform the public that it has indeed considered environmental concerns in its

decisionmaking process.” Id. (citing Weinberger v. Catholic Action of Haw., 454 U.S. 139, 143




                                                   2

                                                                                                       205
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         496Filed
                                              Filed
                                                  07/07/20
                                                    03/25/20Page
                                                             Page206
                                                                   3 of
                                                                     of42
                                                                        271




(1981)). In order to achieve these goals, NEPA imposes on agencies certain procedural

requirements, Citizens Against Burlington, Inc. v. Busey, 938 F.2d 190, 193–94 (D.C. Cir.

1991), but it “does not mandate particular consequences.” Id. at 194.

       First, an agency must draft an Environmental Assessment, see 40 C.F.R. § 1501.4(b), that

“[b]riefly provide[s] sufficient evidence and analysis for determining whether to prepare an

environmental impact statement [EIS] or a finding of no significant impact [FONSI].” Id.

§ 1508.9(a). “If any ‘significant’ environmental impacts might result from the proposed agency

action[,] then an EIS must be prepared before agency action is taken.” Grand Canyon Trust v.

FAA, 290 F.3d 339, 340 (D.C. Cir. 2002) (quoting Sierra Club v. Peterson, 717 F.2d 1409, 1415

(D.C. Cir. 1983)); see also 42 U.S.C. § 4332(2)(C) (requiring a statement of the environmental

impact of any proposed action “significantly affecting the quality of the human environment”).

If, on the other hand, the agency determines that no EIS is required, it must prepare either a

FONSI or a Mitigated FONSI, depending on whether the lack of significant impact results from

an agency’s commitment to mitigation measures. See 40 C.F.R. §§ 1501.4(e), 1508.13; Council

on Environmental Quality, Appropriate Use of Mitigation and Monitoring and Clarifying the

Appropriate Use of Mitigated Findings of No Significant Impact 2, 7 (2011), https://ceq.doe.gov/

docs/ceq-regulations-and-guidance/Mitigation_and_Monitoring_Guidance_14Jan2011.pdf.

       In order to determine whether its actions may result in “significant” environmental

impacts — and therefore whether it must prepare an EIS — an agency must examine both the

“context” and the “intensity” of the action. See 40 C.F.R. § 1508.27. When looking at intensity,

an agency must consider ten factors, id. § 1508.27(b), and “[i]mplicating any one of the[se]

factors may be sufficient to require development of an EIS.” Semonite, 916 F.3d at 1082 (citing

Grand Canyon Trust, 290 F.3d at 347). Relevant here is the fourth of these factors — viz., “[t]he




                                                 3

                                                                                                    206
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         496Filed
                                              Filed
                                                  07/07/20
                                                    03/25/20Page
                                                             Page207
                                                                   4 of
                                                                     of42
                                                                        271




degree to which the effects on the quality of the human environment are likely to be highly

controversial.” 40 C.F.R. § 1508.27(b)(4). This factor will be discussed at length below. See

infra Section III.A.1.

       Although not in the above-described list of ten factors, two other issues require the

Corps’ attention under its NEPA obligations. First, in this Circuit, NEPA creates, through the

Administrative Procedure Act, a right of action deriving from Executive Order 12,898. This

order requires federal agencies to “make achieving environmental justice part of their

mission” — “[t]o the greatest extent practicable and permitted by law” — “by identifying and

addressing, as appropriate, disproportionately high and adverse human health or environmental

effects of [their] programs, policies, and activities on minority populations and low-income

populations.” 59 Fed. Reg. 7629 (Feb. 11, 1994), § 1-101; see Cmtys. Against Runway

Expansion, Inc. v. FAA, 355 F.3d 678, 688–89 (D.C. Cir. 2004) (recognizing right to

environmental-justice review under NEPA and APA). Indian tribes are one of the populations

that must be considered. See Council on Envtl. Quality, Environmental Justice: Guidance Under

the National Environmental Policy Act 9 (1997), https://ceq.doe.gov/docs/ceq-regulations-and-

guidance/regs/ej/justice.pdf.

       Second, the parties agreed during the first round of summary-judgment briefing that

NEPA additionally requires an agency to determine how a project will affect a tribe’s treaty

rights, in this case those arising from the Fort Laramie Treaty of 1851. Standing Rock III, 255 F.

Supp. 3d at 130–31 (citing Fort Laramie Treaty of 1851, art. 5, 11 Stat. 749, 1851 WL 7655). As

relevant at this stage, the Corps is required to consider how the pipeline would affect the Tribes’

hunting and fishing resources. Id. at 130–32; see 11 Stat. 749, art. 5 (reserving to Tribes “the

privilege of hunting” and “fishing” on treaty lands).




                                                 4

                                                                                                      207
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         496Filed
                                              Filed
                                                  07/07/20
                                                    03/25/20Page
                                                             Page208
                                                                   5 of
                                                                     of42
                                                                        271




       B. Factual History

       As the issues present in the current round of briefing are fairly cabined, the Court will

provide only an abbreviated version of the factual history laid out in its prior Opinions in this

case. See, e.g., Standing Rock III, 255 F. Supp. 3d at 114–16.

       The Dakota Access Pipeline, designed to carry crude oil from North Dakota to Illinois,

crosses several waterways along its 1,200-mile path. Id. at 114 (citing Standing Rock Sioux

Tribe v. U.S. Army Corps of Eng’rs (Standing Rock I), 205 F. Supp. 3d 4, 7 (D.D.C. 2016)).

One of these is Lake Oahe, an artificial reservoir in the Missouri created by construction of a

dam in 1958. Id. (citing Standing Rock I, 205 F. Supp. 3d at 13). The “lake” begins near

Bismarck, North Dakota, and extends about 231 miles south, ending at the Oahe Dam in South

Dakota. See ECF No. 172-1 (Final EA) at 35. In creating Lake Oahe, Congress effected a

taking of 56,000 acres from Standing Rock’s Reservation and 104,420 acres from the trust lands

of the Cheyenne River Sioux Tribe. Standing Rock III, 255 F. Supp. 3d at 114 (citing Act of

Sept. 2, 1958, Pub. L. No. 85-915, 72 Stat. 1762). The Tribes now rely on the waters of Lake

Oahe in myriad ways, including for drinking, agriculture, industry, and sacred religious and

medicinal practices. Id.; see, e.g., ECF No. 289-3 (Declaration of Faith Spotted Eagle), ¶¶ 5–22.

       As the first step in determining whether it would permit Dakota Access to construct a

portion of DAPL under Lake Oahe, the Corps published a Draft EA, finding that it would not

need to prepare the more involved EIS. Standing Rock III, 255 F. Supp. 3d at 115–16; ECF No.

6-19 (Draft EA) at 1. The Tribes and the Department of the Interior commented, both urging the

Corps to go further and prepare an EIS. Standing Rock III, 255 F. Supp. 3d at 115–16. The EPA

also commented, suggesting that the Corps must at least prepare a Mitigated FONSI. Id. at 116.

In July 2016, the Corps published its Final EA — again finding that no EIS was required — and




                                                  5

                                                                                                    208
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         496Filed
                                              Filed
                                                  07/07/20
                                                    03/25/20Page
                                                             Page209
                                                                   6 of
                                                                     of42
                                                                        271




a Mitigated FONSI. See ECF Nos. 172-1 (Final EA), 172-2 (Mitigated FONSI). Both the Draft

and the Final EA were prepared by Dakota Access with input from the Corps, as is permitted by

NEPA regulations under certain circumstances. Standing Rock III, 255 F. Supp. 3d at 116

(citing 40 C.F.R. § 1506.5(a)-(b)).

       C. Procedural History

       Shortly after the Corps published the Final EA, the Standing Rock Sioux Tribe filed suit

against the agency in this Court, principally claiming that its decisions violated the National

Historic Preservation Act and NEPA. See Complaint, ¶¶ 128–93. Dakota Access moved

successfully to intervene as a defendant, see ECF No. 7; Minute Order of Aug. 8, 2016 (granting

intervention), and the Cheyenne River Sioux Tribe so moved as a plaintiff. See ECF No. 11;

Minute Order of Aug. 19, 2016 (granting intervention). On September 9, 2016, the Court denied

Plaintiffs’ Motion to enjoin construction of the pipeline, finding that the Tribes were unlikely to

prevail on their NHPA claims that the construction process desecrated sacred lands adjoining

Lake Oahe. Standing Rock I, 205 F. Supp. 3d at 37. As political protests in the pipeline’s

vicinity grew, the Departments of Justice, the Interior, and the Army that same day jointly

announced that DAPL construction would be suspended pending the Corps’ reconsideration of

its statutory obligations. See ECF No. 42-1 at 1–2. Reversing course, the Corps subsequently

published notice of its intent to prepare an EIS as to Dakota Access’s request for an easement to

cross Lake Oahe. See 82 Fed. Reg. 5,543 (Jan. 18, 2017).

       Following the change of administration in January 2017 and a presidential memorandum

encouraging acceleration of the DAPL project, see 82 Fed. Reg. 8,661 (Jan. 24, 2017), the Corps

again reconsidered its decision and ultimately decided to terminate its intent to prepare an EIS.

See 82 Fed. Reg. 11,021 (Feb. 17, 2017). After notifying Congress on February 7, 2017, see




                                                 6

                                                                                                      209
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         496Filed
                                              Filed
                                                  07/07/20
                                                    03/25/20Page
                                                             Page210
                                                                   7 of
                                                                     of42
                                                                        271




ECF No. 172-10, the agency then issued the easement to Dakota Access on February 8, 2017.

See ECF No. 172-11. The Court thereafter rejected a second preliminary-injunction motion, this

time brought by Cheyenne River on Religious Freedom Restoration Act grounds, finding

obstacles in both the doctrine of laches and the Tribe’s low likelihood of success on the merits.

Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs (Standing Rock II), 239 F. Supp. 3d

77, 100 (D.D.C. 2017). Around this time, the case was consolidated with two others against the

Corps, such that the Oglala Sioux Tribe and Yankton Sioux Tribe were added as Plaintiffs in this

matter. See Minute Order of Mar. 16, 2017. All four Tribes currently remain in the suit.

       Finally sending their ace pitcher out to the mound in Game 3 — after previously pushing

weaker counts under the NHPA and RFRA — Standing Rock and Cheyenne River next sought

summary judgment under NEPA, arguing that the Corps was required to prepare an EIS, and

Defendants similarly cross-moved. In June 2017, the Court largely upheld the Corps’ decision,

including on the ground that it had fulfilled any consultation duties toward the Tribes. Standing

Rock III, 255 F. Supp. 3d at 147. Yet, it nonetheless found “substantial exceptions” warranting

remand. Id. As to Standing Rock, there were three such deficiencies in the Corps’ work. The

agency had inadequately considered, in accordance with its obligations under NEPA: (1) whether

the project’s effects were likely to be “highly controversial,” id. at 127–29 (citing 40 C.F.R.

§ 1508.27(b)(4)); (2) the impact of a hypothetical oil spill on the Tribe’s fishing and hunting

rights, id. at 132–34; and (3) the environmental-justice effects of the project. Id. at 136–40. The

Court consequently remanded the matter to the agency to address these issues. Id. at 160. It also

reserved decision on two of Cheyenne River’s arguments pending the results of the remand, id.

at 150, 153, but the Tribe does not now re-assert those positions. See ECF No. 436 (Cheyenne

River Second MSJ).




                                                 7

                                                                                                      210
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         496Filed
                                              Filed
                                                  07/07/20
                                                    03/25/20Page
                                                             Page211
                                                                   8 of
                                                                     of42
                                                                        271




        Oglala’s and Yankton’s claims, meanwhile, were in earlier stages. Yankton and

Defendants cross-moved for summary judgment the following year, and the Court found in favor

of the Corps. Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs (Standing Rock V), 301

F. Supp. 3d 50, 75 (D.D.C. 2018). Both Yankton and Oglala later preserved issues they intended

to pursue following a remand. See ECF Nos. 385 (Oglala); 386 (Yankton).

        D. Remand and Results

        While the Court remanded to the agency a few of Standing Rock’s and Cheyenne River’s

claims, it did not at that point determine whether the easement for the pipeline would be vacated

during the remand. Standing Rock III, 255 F. Supp. 3d at 147–48. In October 2017, it found

that “[i]n light of the ‘serious possibility’ that the Corps w[ould] be able to substantiate its prior

conclusions,” vacatur was not appropriate. Standing Rock Sioux Tribe v. U.S. Army Corps of

Eng’rs (Standing Rock IV), 282 F. Supp. 3d 91, 109 (D.D.C. 2017) (quoting Nat’l Parks

Conservation Ass’n v. Jewell, 62 F. Supp. 3d 7, 20 (D.D.C. 2014)).

        The Corps completed its remand analysis in February 2019, see ECF No. 398 (Notice of

Service of Remand Analysis), and the parties filed a joint appendix containing that record the

following month. See ECF No. 406 (Remand Analysis Record). The Corps’ work on remand

will be discussed in more detail below. See infra Section III.

        All parties have now again moved for summary judgment — for the first time, in the case

of Oglala. In their briefs, the Tribes raised not only the remanded issues but several others. All

Tribes jointly argue that the Corps has failed to remedy its three NEPA violations on remand. In

addition, Standing Rock, Cheyenne River, and Yankton attempt to resurrect their NHPA claims,

which the Court rejected in earlier Opinions. See Standing Rock I, 205 F. Supp. 3d at 10;

Standing Rock V, 301 F. Supp. 3d at 64. Yankton also raised a preserved non-NHPA




                                                   8

                                                                                                         211
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         496Filed
                                              Filed
                                                  07/07/20
                                                    03/25/20Page
                                                             Page212
                                                                   9 of
                                                                     of42
                                                                        271




consultation claim (as to the Corps’ actions before the remand), and Oglala argued its preserved

claims under the Mni Waconi Act. All Tribes further contend that the Corps violated its

consultation duties toward them during remand. The Court heard oral argument via

teleconference on March 18, 2020, and it is now prepared to rule on the Motions.

II.    Legal Standard

      Upon a party’s motion, Federal Rule of Civil Procedure 56(a) requires the Court to “grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” A fact is material if it would change

the outcome of the litigation, Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

Holcomb v. Powell, 433 F.3d 889, 895 (D.C. Cir. 2006), and a dispute is genuine if the evidence

is such that a reasonable jury could return a verdict for the non-moving party. Scott v. Harris,

550 U.S. 372, 380 (2007); Holcomb, 433 F.3d at 895. In the event of conflicting evidence on a

material issue, the Court is to construe the conflicting evidence in the light most favorable to the

non-moving party. Sample v. Bureau of Prisons, 466 F.3d 1086, 1087 (D.C. Cir. 2006).

“Factual assertions in the moving party’s affidavits or declarations may be accepted as true

unless the opposing party submits its own affidavits[,] . . . declarations[,] or documentary

evidence to the contrary.” Defs. of Wildlife v. U.S. Border Patrol, 623 F. Supp. 2d 83, 87

(D.D.C. 2009) (citing Neal v. Kelly, 963 F.2d 453, 456 (D.C. Cir. 1992)).

       The above-described standard, however, does not apply to the Tribes’ NEPA claims,

which will be analyzed under the Administrative Procedure Act’s judicial-review standard.

Sierra Club v. FERC, 867 F.3d 1357, 1367 (D.C. Cir. 2017) (“[B]ecause NEPA does not create a

private right of action, we can entertain NEPA-based challenges only under the [APA] and its

deferential standard of review.”). That standard, set out below, applies in place of the typical




                                                 9

                                                                                                       212
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page213
                                                                  10 of 42
                                                                        271




summary-judgment standard of Rule 56: “[W]hen a party seeks review of agency action under

the APA, . . . the district judge sits as an appellate tribunal.” Rempfer v. Sharfstein, 583 F.3d

860, 865 (D.C. Cir. 2009) (quoting Am. Bioscience, Inc. v. Thompson, 269 F.3d 1077, 1083

(D.C. Cir. 2001)). In other words, “[t]he entire case on review is a question of law.” Id. (quoting

Marshall Cty. Health Care Auth. v. Shalala, 988 F.2d 1221, 1226 (D.C. Cir. 1993)).

          The Administrative Procedure Act “sets forth the full extent of judicial authority to

review executive agency action for procedural correctness.” FCC v. Fox Television Stations,

Inc., 556 U.S. 502, 513 (2009). It requires courts to “hold unlawful and set aside agency action,

findings, and conclusions” that are “arbitrary, capricious, an abuse of discretion, or otherwise not

in accordance with law.” 5 U.S.C. § 706(2)(A). Agency action is arbitrary and capricious if, for

example, the agency “entirely failed to consider an important aspect of the problem, offered an

explanation for its decision that runs counter to the evidence before the agency, or is so

implausible that it could not be ascribed to a difference in view or the product of agency

expertise.” Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43

(1983).

          “‘The scope of review [in an APA case] is narrow and a court is not to substitute its

judgment for that of the agency,’ provided the agency has ‘examine[d] the data and articulate[d]

a satisfactory explanation for its action including a rational connection between the facts found

and the choice made.’” Airmotive Eng’g Corp. v. FAA, 882 F.3d 1157, 1159 (D.C. Cir. 2018)

(second and third alterations in original) (quoting State Farm, 463 U.S. at 43). While the Court

“may not supply a reasoned basis for the agency’s action that the agency itself has not given, [it]

will uphold a decision of less than ideal clarity if the agency’s path may reasonably be

discerned.” Bowman Transp., Inc. v. Ark.-Best Freight Sys., Inc., 419 U.S. 281, 286 (1974)




                                                  10

                                                                                                       213
       Case
        Case1:16-cv-01534-JEB
             1:16-cv-01534-JEB Document
                                Document550
                                         496 Filed
                                              Filed07/07/20
                                                    03/25/20 Page
                                                              Page214
                                                                   11 of 42
                                                                         271




(citation omitted) (citing SEC v. Chenery Corp., 332 U.S. 194, 196 (1947); then citing Colo.

Interstate Gas Co. v. FPC, 324 U.S. 581, 595 (1945)). It is only these “certain minimal standards

of rationality” to which a reviewing court holds an agency. Nat’l Envtl. Dev. Ass’n’s Clean Air

Project v. EPA, 686 F.3d 803, 810 (D.C. Cir. 2012) (quoting Ethyl Corp. v. EPA, 541 F.2d 1,

36–37 (D.C. Cir. 1976) (en banc)).

III.    Analysis

        We now arrive at the crux of the matter: has the Corps remedied the three NEPA

shortcomings that necessitated remand? And what of the other claims raised by the Tribes? The

Court will focus on NEPA and then briefly address the remaining claims brought under two

other statutes.

        A. NEPA

        As noted above, while the Court “[found] that the Corps’ decision on July 25, 2016, and

February 3, 2017, not to issue an EIS largely complied with NEPA,” it also concluded that there

were three “substantial exceptions” — that is, the Corps had violated NEPA in three ways.

Standing Rock III, 255 F. Supp. at 147. To wit, it found wanting the Corps’ analysis of: (1)

whether the project’s effects were likely to be highly controversial, id. at 129; (2) the impact of

an oil spill on the Tribe’s fishing and hunting rights under the Treaty of 1851, id. at 134; and (3)

“whether,” under a required environmental-justice analysis, “Standing Rock would be

disproportionately harmed by a spill.” Id. at 140.

        The Court will begin its analysis by discussing relevant aspects of the standard of review

of agency action under NEPA. It will then proceed to consider how the Corps fares under that

standard. It will finish by explaining how its findings on the “highly controversial” factor




                                                 11

                                                                                                       214
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page215
                                                                  12 of 42
                                                                        271




obviate a need for discussion of the other two remand issues as well as some other claims raised

by the Tribes.

                   NEPA Standard

       NEPA requires an agency to prepare an Environmental Impact Statement “[i]f any

‘significant’ environmental impacts might result from the proposed agency action.” Grand

Canyon Trust, 290 F.3d at 340 (quoting Peterson, 717 F.2d at 1415). A court’s “role in

reviewing an agency’s decision not to prepare an EIS is a limited one, designed primarily to

ensure that no arguably significant consequences have been ignored.” Myersville Citizens for a

Rural Cmty., Inc. v. FERC, 783 F.3d 1301, 1322 (D.C. Cir. 2015) (emphasis added) (internal

quotation marks omitted) (quoting TOMAC v. Norton, 433 F.3d 852, 860 (D.C. Cir. 2006)). It

“must review whether the agency: ‘(1) has accurately identified the relevant environmental

concern, (2) has taken a hard look at the problem in preparing its EA, (3) is able to make a

convincing case for its finding of no significant impact, and (4) has shown that even if there is an

impact of true significance, an EIS is unnecessary because changes or safeguards in the project

sufficiently reduce the impact to a minimum.’” Michigan Gambling Opposition v. Kempthorne,

525 F.3d 23, 29 (D.C. Cir. 2008) (quoting TOMAC, 433 F.3d at 861). While NEPA does not

direct agencies “to take one type of action or another,” it does require courts to hold them

accountable to its procedural requirements. Busey, 938 F.2d at 193–94. The decision not to

prepare an EIS is part of the latter category — that is, courts may find that an agency was

arbitrary and capricious not to prepare an EIS and order it to do so. See, e.g., Semonite, 916 F.3d

at 1088.

       As noted above, an agency considering whether a project will have a “significant” effect

on the environment — and thus whether it must prepare an EIS, see Peterson, 717 F.2d at 1415;




                                                12

                                                                                                       215
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page216
                                                                  13 of 42
                                                                        271




42 U.S.C. § 4332(2)(C) — must analyze both the proposed action’s “context” and its “intensity.”

40 C.F.R. § 1508.27. “[I]n evaluating intensity,” the agency must consider ten factors, id.

§ 1508.27(b), only one of which is relevant here. “Implicating any one of these factors may be

sufficient to require development of an EIS.” Semonite, 916 F.3d at 1082. For example, in

Grand Canyon Trust, the D.C. Circuit found that, having decided that the FAA had not

sufficiently considered one of the factors, it need not “reach[]” the plaintiff’s claim that the

agency had also failed to adequately analyze another of the ten. See 290 F.3d at 347.

       The § 1508.27(b) factor at issue here is “[t]he degree to which [the project’s] effects on

the quality of the human environment are likely to be highly controversial.” 40 C.F.R.

§ 1508.27(b)(4). Effects are “controversial” where “substantial dispute exists as to the size,

nature, or effect of the major federal action rather than to the existence of opposition to a use.”

Town of Cave Creek v. FAA, 325 F.3d 320, 331 (D.C. Cir. 2003) (emphasis added) (quoting

Found. for N. Am. Wild Sheep v. USDA, 681 F.2d 1172, 1182 (9th Cir. 1982)). While “what

constitutes the type of ‘controversy’ that requires a full EIS is not entirely clear,” Nat’l Parks

Conservation Ass’n v. United States, 177 F. Supp. 3d 1, 33 (D.D.C. 2016) (quoting Nat’l

Wildlife Fed’n v. Norton, 332 F. Supp. 2d 170, 184 (D.D.C. 2004)), “something more is required

besides the fact that some people may be highly agitated and be willing to go to court over the

matter.” Id. (quoting Fund for Animals v. Frizzell, 530 F.2d 982, 988 n.15 (D.C. Cir. 1975)). In

other words, the significant public protests near Lake Oahe do not transform the pipeline’s

approval into a highly controversial action within the meaning of 40 C.F.R. § 1508.27(b)(4).

       This “something more” is often “scientific or other evidence that reveals flaws in the

methods or data relied upon by the agency in reaching its conclusions.” WildEarth Guardians v.

Zinke, 368 F. Supp. 3d 41, 81 (D.D.C. 2019) (quoting Nat’l Parks Conservation Ass’n, 177 F.




                                                  13

                                                                                                      216
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page217
                                                                  14 of 42
                                                                        271




Supp. 3d at 33). In its first summary-judgment Opinion, the Court found that “[t]he expert

reports submitted to the Corps after the Final EA was published but before the Corps again

decided in February 2017 that an EIS was not required . . . present such scientific critiques.”

Standing Rock III, 255 F. Supp. 3d at 129 (emphases omitted); see also id. (listing, as examples,

seven methodological critiques made in the Tribes’ expert reports). The agency’s failure to

sufficiently respond to these critiques was one of the issues necessitating remand. Id.

       While the remand in this case was ongoing, the D.C. Circuit issued a significant opinion

clarifying a court’s role in reviewing an agency’s finding that a project was not “highly

controversial.” In Semonite, the Corps examined the construction of power lines that would run

through historic Jamestown and determined that it did not need to prepare an EIS. See 916 F.3d

at 1078–80. Many commenters, including the National Park Service, the Advisory Council on

Historic Preservation, the Virginia Department of Historic Resources, and “many non-

governmental organizations,” raised concerns about various aspects of the project. Id. at 1080.

Some of these commenters “identified what they viewed as serious flaws in the Corps’s

methodologies.” Id. In response, the Corps “twice directed [the power company building the

lines] to revise its photo simulations,” but “[c]ommenters remained unsatisfied.” Id. The D.C.

Circuit found that, contrary to the Corps’ position, the agency action was likely to be “highly

controversial” — and thus the project must be halted while the Corps prepared an EIS —

because there was “consistent and strenuous opposition, often in the form of concrete objections

to the Corps’s analytical process and findings, from agencies entrusted with preserving historic

resources and organizations with subject-matter expertise.” Id. at 1086.

       Crucially, the Semonite court explicitly rejected the agency’s argument that it had

fulfilled its duty under NEPA by “acknowledg[ing] and try[ing] to address concerns raised




                                                14

                                                                                                    217
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page218
                                                                  15 of 42
                                                                        271




during the NEPA process by, for example, instructing [the equivalent of DAPL here] to revise its

analyses to address the shortcomings identified by commenters.” Id. at 1085. That argument,

the D.C. Circuit stated, “misse[d] the point.” Id. “The question is not whether the Corps

attempted to resolve the controversy, but whether it succeeded. Given that many critical

comments, including from [agencies and non-governmental organizations], post-dated [those]

revisions, the Corps obviously failed.” Id. at 1085–86 (emphases added).

       The Corps argues that Semonite does not control — and thus that “considering”

responses “is all that is required,” Oral Arg. Tr. at 44:5–6 — because in that case both private

organizations and federal agencies with subject-matter expertise raised concerns with the

agency’s proposed plans. See ECF No. 458 (Corps Opp. to Standing Rock) at 29–30. Whereas

“in Semonite, you had the neutral expert agency” objecting to the Corps’ plans, it contends,

“[Y]ou have the opposite here.” Oral Arg. Tr. at 6:25–7:6. By “the opposite,” the agency means

that in this case, the Pipeline and Hazardous Materials Safety Administration (PHMSA) “did not

object to the worst case discharge methodology or underlying assumptions.” Corps Opp. to

Standing Rock at 30.

       The Court does not believe that these points distinguish the clear instruction of Semonite.

First, the D.C. Circuit in that case did not rest its holding exclusively on the existence of federal-

agency criticisms, ignoring those raised by private organizations. See, e.g., 916 F.3d at 1085

(describing the “considered responses” of “highly specialized governmental agencies and

organizations”). Second, both the Department of the Interior and the EPA, under the previous

administration, did express concerns with the agency’s analysis here. Interior, for example,

found that the Corps’ Draft EA “did not adequately justify or otherwise support its conclusion

that there would be no significant impacts upon the surrounding environment and community.”




                                                  15

                                                                                                         218
        Case
         Case1:16-cv-01534-JEB
              1:16-cv-01534-JEB Document
                                 Document550
                                          496 Filed
                                               Filed07/07/20
                                                     03/25/20 Page
                                                               Page219
                                                                    16 of 42
                                                                          271




USACE_DAPL 5750. EPA recommended, among other things, that the Corps analyze more

closely the leak-detection system it had selected, including its “ability . . . to identify small

volume leaks.” USACE_DAPL 5746. In fact, as the Corps itself noted, EPA’s own estimate for

a spill from a pipeline of DAPL’s size in that region was many times the size of the Corps’. See

USACE_DAPL 72184, 72252 (citing U.S. Nat’l Response Team, Mid-Missouri River Sub-Area

Contingency Plan 9 (2015)). The agencies’ position changed after a new administration took

office and President Trump urged the Corps to “review and approve [DAPL] in an expedited

manner.” 82 Fed. Reg. 8661. This is certainly their prerogative, see State Farm, 463 U.S. at 59

(Rehnquist, J., concurring in part and dissenting in part) (“A change in administration brought

about by the people casting their votes is a perfectly reasonable basis for an executive agency's

reappraisal of the costs and benefits of its programs and regulations.”), but the existence of the

prior comments undercuts the Corps’ emphasis on the lack of federal-agency critique in this

case.

        Third and finally, the Corps’ position treats the Tribes and their experts as more akin to

the “non-governmental organizations” in Semonite, 916 F.3d at 1080, than governmental

entities. As the Government well knows, however, “Indian tribes are ‘domestic dependent

nations’ that exercise inherent sovereign authority over their members and territories.” Okla.

Tax Comm’n v. Citizen Band Potawatomi Tribe of Okla., 498 U.S. 505, 509 (1991) (quoting

Cherokee Nation v. Georgia, 30 U.S. (5 Pet.) 1, 10 (1831)). Here, these sovereign nations

prepared expert comments with the help of not only third-party consultants but also their own

relevant governmental departments. See, e.g., RAR 7453 (report submitted by Standing Rock in

collaboration with, among others, its Department of Water Resources, Department of Game and

Fish, Tribal Emergency Management Commission, Department of Environmental Regulation,




                                                  16

                                                                                                     219
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page220
                                                                  17 of 42
                                                                        271




and a five-member “Technical Consulting Team”). In sum, the Court does not find a reason to

deviate from Semonite here.

       In addition to the nature of the Court’s review, the parties also disagree as to its scope.

Dakota Access maintains that, in determining whether the Corps has fulfilled its NEPA

obligations, the Court should consider only the critiques raised between July 2016 and February

2017 — that is, those that generated the unresolved scientific controversy prompting the Court’s

remand. See ECF No. 456 (Dakota Access Consolidated Opp.) at 14; Oral Arg. Tr. at 46:8–11

(arguing that Court should consider “the results of [the] new modeling” but not Plaintiffs’

responses to them). The Tribes, on the other hand, believe that the Court should also review

their comments submitted during the remand and the Corps’ responses to those.

       Once again, Semonite lights the way. Arguably, under that precedent, the Court could

find the “highly controversial” factor met merely from the existence of “consistent and strenuous

opposition” in the form of experts’ “concrete objections to the Corps’s analytical process and

findings” that “post-dated” the Corps’ revision efforts. Semonite, 916 F.3d at 1085–86. But this

case stands in a more developed procedural posture than Semonite: here the agency has had an

additional chance to respond to these renewed criticisms during the remand. See RAR 103

(confirming Corps considered in its remand analysis “the letters, written comments, and expert

reports” as well as “all information verbally communicated at the meetings with the Tribes”

during remand); id. at 104 tbl.III-1 (listing documents considered and responded to, including

those received after the easement and during remand). As a result, and particularly since both

Defendants argued the sufficiency of those responses in their briefs, see, e.g., Dakota Access

Consolidated Opp. at 25–27; ECF No. 446 (Corps Opp. to Standing Rock) at 28, the Court finds

it prudent to analyze the substance of expert comments made both before and during the remand




                                                 17

                                                                                                     220
        Case
         Case1:16-cv-01534-JEB
              1:16-cv-01534-JEB Document
                                 Document550
                                          496 Filed
                                               Filed07/07/20
                                                     03/25/20 Page
                                                               Page221
                                                                    18 of 42
                                                                          271




to determine whether they “succeed” in resolving the points of scientific controversy that

continue to be raised by experts.

                   Points of Controversy

        Having thus delineated the nature and scope of its review, the Court may now engage in

the business of reviewing. Given the volume of expert comments submitted both before the

granting of the easement and during the remand, it finds that the best approach is to group these

criticisms by subject matter. For each topic, the Court will discuss the concerns raised by the

Tribes’ experts, the responses offered by the Corps, and whether the latter succeed in resolving

the scientific controversy. Plaintiffs’ experts will be introduced as they appear in the below

comments. The Corps also relied on reports prepared for Dakota Access by a third-party

consulting expert. See, e.g., RAR 8743 (noting that Spill Model Analysis was done by private

consulting group RPS for ETP); Final EA at 126–27 (including, in “List of Preparers and

Reviewers,” three “Environmental Specialists” from a private environmental consulting

company). Citations to Bates numbers beginning with USACE_ESMT, USACE_DAPL,

USFWS_DAPL, and OAHE indicate references to the pre-remand administrative record,

including the expert comments contained therein. Citations to Bates numbers beginning with

RAR refer to the remand-analysis record, again including expert comments raised during that

time.

        While there are many topics to choose from, the Court finds that examining four will be

sufficient to demonstrate the amount of unresolved scientific controversy that remains. As will

be explained, even this non-extensive selection suffices to show the necessity of an EIS.




                                                18

                                                                                                    221
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page222
                                                                  19 of 42
                                                                        271




                       a. Leak-Detection System

       The Court begins by discussing concerns raised about DAPL’s leak-detection system —

one of the areas of unaddressed scientific controversy noted in the first summary-judgment

Opinion. Standing Rock III, 255 F. Supp. 3d at 129 (quoting USACE_ESMT 1081). Experts for

both Standing Rock and Cheyenne River expressed their skepticism as to the effectiveness of this

system both before and during the remand.

       First, they asserted that there was serious reason to doubt the efficacy of the system. As

the above-mentioned report submitted by Standing Rock noted, “A 2012 PHMSA

comprehensive leak detection study found one type of leak detection system[, called

SCADA,] . . . detected hazardous liquid leaks 28 percent of the time,” and another, called CPM,

“had a detection rate of 20 percent.” RAR 7505. Another expert for Standing Rock had also

presented this data in October 2016, adding that “[t]his low success rate” was “consistent with

Accufacts’ many liquid pipeline failure investigations spanning more than 40 years, especially

more recent investigations.” ECF No. 117-15 (Accufacts Report of October 2016) at 4–5.

DAPL, it should be noted, uses a CPM leak-detection system. See RAR 173–74.

       The Corps’ response to the first of these comments was to merely refer to its response to

a different comment that did not specifically address the PHMSA data. See RAR 257 (directing

reader to RAR 143–44); RAR 143–44 (addressing worst-case discharge generally and not

PHMSA data from 2012). Its response to the second — which raised the same PHMSA data —

addressed only Accufacts’s assertion that the PHMSA data was consistent with its 40 years of

experience investigating pipeline failures: “ETP asserts that a comparison to data from 40 years

ago, and from older pipelines installed prior to modern pipeline standards, overstates the risk of




                                                19

                                                                                                     222
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page223
                                                                  20 of 42
                                                                        271




this modern pipeline.” RAR 173. It then went on to describe some features of DAPL’s “state-

of-the-art pipeline monitoring tools” and practices. See RAR 173–74.

       These responses plainly do not succeed in resolving the serious concerns raised. Most

critically, the Corps failed entirely to respond to the 2012 PHMSA study that indicated an 80%

failure rate in the type of leak-detection system employed by DAPL. Instead, it focused on the

expert’s comment that its own experience corroborated the PHMSA data. The agency

mischaracterized this comment as drawing only on “data from 40 years ago, and from older

pipelines installed prior to modern pipeline standards,” RAR 173, when the expert had

specifically stated that its experience was drawn from a 40-year period and “especially more

recent investigations.” Accufacts Report at 5. Accufacts made no indication that its experience

was only with “pipelines installed prior to modern pipeline standards.” The Corps’ statement

that the expert’s comment “overstates” the risk of a leak-detection failure, therefore, holds no

water (or oil, as the case may be).

       Second, experts noted that the apparent likelihood that DAPL’s leak-detection system

would not perform the detections for which it was designed was only part of the problem. In

addition, the system was not even designed to detect leaks that constituted 1% or less of the

pipe’s flow rate. See RAR 7683. At the current pipeline flow rate of about 600,000 barrels per

day, this means that “6,000 bbs/day” — that is, about 25,200 gallons — “could be released

continuously, over a long period of time, without detection.” Id. Oglala’s expert, a civil and

environmental engineer working for an engineering consultancy group, made similar points in a

December 2016 report. See RAR 1250. The Corps did not respond to these comments, see RAR

155–59, 274, but in responses to other related topics, it stated that “[a]ccording to ETP,” the

leak-detection system in place for DAPL “is capable of detecting leaks down to 1 percent or




                                                 20

                                                                                                   223
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page224
                                                                  21 of 42
                                                                        271




better of the pipeline flow rate.” RAR 127. “In the event of a slow leak,” it continued, “even if

pressure measurements do not show a significant drop in pressure, a detectable meter imbalance

will develop over a period of time resulting in an alarm to the Control Center.” Id. “While the

alarm threshold may be 1%,” DAPL’s leak-detection system is “sensitive to smaller changes in

flow rate and pressure.” Id.

       The Court similarly cannot find that the agency adequately disposed of the experts’

concerns here. Even while stating that the system was “sensitive to smaller changes in flow rate

and pressure,” the Corps confirmed that the threshold for a leak-detection alarm was 1%. See

RAR 127. Its further response that a less-than-1% leak would eventually be detected over an

unspecified “period of time” after building up enough to cause a meter imbalance, id., was less

than reassuring given that the amount of undetected leaking oil could be as much as 6,000 barrels

per day. See RAR 7683. Indeed, one of the experts noted that Sunoco had experienced a spill of

8,600 barrels on one of its pipelines when it had not recognized a leak even when there was an

“imbalance indication[]” because that imbalance did not exceed “established normal operating

tolerances.” RAR 7491 (quoting PHMSA report of the incident). At oral argument, moreover,

when asked why the spill modeling did not include such a slow-leak scenario, the Corps stated

that “there was no particular reason that they didn’t look at a slow leak.” Oral Arg. Tr. at 12:8–

9.

       Third, Accufacts commented that a “complete risk analysis require[s], inter alia,

consideration of . . . location and type of ‘critical leak detection monitoring devices by

milepost.’” RAR 7491 (quoting USACE_ESMT 1081); see also USACE_ESMT 1078–79 (same

expert finding “key variables” such as “time to remotely recognize and react to a possible

release” were not considered by Corps). The agency responded that the third-party engineering




                                                 21

                                                                                                     224
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page225
                                                                  22 of 42
                                                                        271




company that had performed the risk analysis had, according to representations made to the

Corps by ETP, considered “[i]nformation on critical leak detection monitoring devices associated

with the [leak-detection system] consisting of pressure transmitters and ultra-sonic flow meters

by milepost location.” RAR 129.

       This response does not quite succeed in resolving the issues raised. Stating that it had

considered the information was a good start, but, while the Corps did indicate the type of

monitoring devices that were used, it did not mention their locations, and, most critically, it did

not point to any analysis that did in fact take these two details into consideration. Were this the

only point of expert contention, it might be a closer call, but the Corps’ responses to the first two

groups of expert comments show that the scientific controversy surrounding DAPL’s leak-

detection system was not resolved.

                       b. Operator Safety Record

       The next topic is the safety record of DAPL’s operator, referred to interchangeably by the

parties as ETP and Sunoco (the two completed a merger during this litigation). The thrust of

these comments was that any analysis of the risk or magnitude of a spill for a certain pipeline

should take into account the performance history of its operator. Donald Holmstrom, an

“attorney, investigator, and process safety practitioner with many decades of experience in the

oil industry and U.S. government,” ECF No. 272-4 (Declaration of Donald Holmstrom), ¶ 1,

commented, “A valid risk analysis would recognize the history of the operator, but that didn’t

happen here.” Id., ¶ 9. Standing Rock’s remand report made a similar comment. See RAR 7503

(“Nowhere d[id] DAPL explain why historic shutdown discharges from other Sunoco/ETP

pipeline incidents are not discussed or relevant. . . . Leak detection estimates to be realistic or

scientific need to be based on actual historic performance data.”). In this case, the operator’s




                                                  22

                                                                                                        225
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page226
                                                                  23 of 42
                                                                        271




history did not inspire confidence: “PHMSA data shows Sunoco has experienced 276 incidents

resulting in over $53 million in property damage from 2006–2016,” which one expert described

as “one of the lower performing safety records of any operator in the industry for spills and

releases.” Holmstrom Decl., ¶ 9.

       The Corps focused its responses on defending the operator’s performance record itself

rather than on justifying its decision to not incorporate that record into its analysis. It did not

directly reply to the comment that it had not explained “why historic shutdown discharges from

other Sunoco/ETP pipeline incidents are not discussed or relevant.” RAR 7503; see RAR 255.

And in response to the comment that “[a] valid risk analysis would recognize the history of the

operator,” Holmstrom Decl., ¶ 9, it gave a verbatim repetition of its answer to the comment that

“PHMSA data shows Sunoco has experienced 276 incidents resulting in over $53 million in

property damage from 2006–2016.” Id.; compare RAR 235–36, with RAR 136–37. That

response, which addressed only the safety record (and not the failure to consider it), noted that

70% of the 276 incidents were confined to operators’ property, and “if an incident is confined to

the operators’ property, then it would not reach Lake Oahe or any other land or water used by the

Tribe.” RAR 137. It also noted that Sunoco had increased inspections of its pipelines in recent

years, see RAR 235, and stated that the commenter(s) “d[id] not identify a specific alternative

methodology or particular criteria or performance metrics that the Corps should have

considered” or studies “that would cause the Corps to doubt its previous methodologies and data

supporting [its] conclusion to rely on ETP’s risk analysis.” Id.

       This response does not resolve the issues raised by the Tribes’ experts. Two central

concerns went unaddressed: (1) the 30% of spills — about 80 of them — that were not limited to

operator property; and (2) the criticism that the spill analysis should have incorporated the




                                                  23

                                                                                                      226
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page227
                                                                  24 of 42
                                                                        271




operator’s record. Indeed, the 70% of spills that occurred on operator property may still be

relevant to the latter point — for example, by showing how an operator’s practices might affect

the risk of a spill, length of detection time, and speed of response. Finally, the Corps’ form

language about lack of “specific alternative methodology” and studies “that would cause the

Corps to doubt its previous methodologies” — which appears, without alteration or explanation,

in many of its responses, see, e.g., RAR 116, 119, 125, 130, 132 — is a non sequitur and does

nothing to resolve the specific issues raised by the Tribes’ experts.

                       c. Winter Conditions

       Another concern captured in expert comments was the Corps’ failure to consider the

impact of harsh North Dakota winters on response efforts in the event of a spill. First, as

Oglala’s expert noted, “[S]ubfreezing temperatures during winter months will affect emergency

response conditions during cleanup of a spill,” creating “significant difficulties that are not

present during other periods,” such as that “workers require more breaks and move slower due to

the bundling of clothing,” “daylight hours are shorter,” and “slip-trip-fall risk increases

significantly.” Earthfax Report at 7. The Final EA, then, “should have quantified the effect of

these factors on response time and the subsequent impacts to human health and the

environment.” Id.

       The same expert pointed out, moreover, that the EA’s statement that “ice itself often

serves as a natural barrier to the spread of oil” by “naturally contain[ing]” pockets of oil, see

Final EA at 39 (USACE_DAPL 71263), was an “oversimplification of oil recovery operations

beneath ice.” Earthfax Report at 7. In the first place, the report stated, ice makes it “difficult to

determine where the largest pockets of oil may occur.” Id. Beyond that, “[t]he trapped oil may

move,” and “[i]ce will naturally break both on the river and on the reservoir, shifting recovery




                                                  24

                                                                                                        227
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page228
                                                                  25 of 42
                                                                        271




locations and increasing safety hazards.” Id. Because of the above-described complications of

emergency response during the winter, moreover, “the time required to recover the oil will be

increased,” in turn “increas[ing] the extent to which the oil dissolves into the water.” Id. at 8.

The expert noted that the study cited by the Corps for the proposition that ice may benefit spill

response also indicated the ways in which winter may simultaneously hinder it. Id. Ultimately,

the expert concluded, “[T]he EA should have presented a more serious, quantitative evaluation

of the winter spill scenario” to ensure that the above-described factors “were properly

evaluated.” Id. Standing Rock and its experts made a similar point that will be discussed in the

following section. See infra Section III.A.2.d.iii.

       In its response to Oglala’s expert, the Corps “agree[d]” that “the recovery of oil under ice

is difficult.” RAR 150. The agency stated that it had considered winter conditions in the EA,

pointing to parts of the Final EA that the Oglala expert had criticized. Id. (citing Final EA at

39). It also stated that it had “mandated full-scale winter/ice exercises at . . . Lake Oahe as a

condition to the easement,” and that such exercises were “tentatively scheduled” for February

2019. Id. Finally, it noted that “the Spill Model Report includes an assessment of the winter

spill scenario of oil movement under the ice at Lake Oahe.” Id. (citing RAR 8875). That report

“predicts that ice cover retards the movement of oil downstream by trapping the hydrocarbons in

the vicinity of the release location.” RAR 151. Thus, “ETP anticipates that the difficult winter

conditions will be counterbalanced by the slower movement of the oil beneath the ice.” Id.

       The Court finds the Corps’ response insufficient to resolve the points raised by Oglala’s

expert. To start, the agency’s reference to the Spill Model Report does not necessarily support

ETP’s prediction. The report in fact found that, in simulations presuming 100% ice coverage,

“[t]he ice effectively capped the oil, prevented evaporation, and resulted in enhanced dissolution,




                                                 25

                                                                                                      228
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page229
                                                                  26 of 42
                                                                        271




all of which led to the maximum mass of oil in the water column.” RAR 8875. This is in line

with the expert’s prediction, see Earthfax Report at 8 (winter response complications will

“increase the extent to which the oil dissolves into the water”), and does not support ETP’s

conclusion that slow winter flow rates and the entrapment of oil pockets within the ice would

counteract the response difficulties presented by winter conditions. The Corps’ reference,

moreover, to the parts of the EA that formed the basis of the expert’s criticism does not “resolve”

the scientific controversy. Semonite, 916 F. Supp. 3d at 1085–86. And practicing a winter

response, while prudent and perhaps a good avenue for producing data as to how exactly winter

conditions would delay response efforts, does not get to the point of addressing the concern that

the spill model does not currently take that kind of data into account.

                       d. Worst-Case Discharge

       The largest area of scientific controversy, particularly during remand, was the worst-case-

discharge estimate for DAPL used in the spill-impact analysis. As relevant here, the “worst case

discharge” is

                [t]he pipeline’s maximum release time in hours, plus the maximum
                shutdown response time in hours (based on historic discharge data
                or in the absence of such historic data, the operator's best estimate),
                multiplied by the maximum flow rate expressed in barrels per hour
                (based on the maximum daily capacity of the pipeline), plus the
                largest line drainage volume after shutdown of the line section(s) in
                the response zone expressed in barrels (cubic meters).

40 C.F.R. § 194.105(b)(1). In other words,

                WCD = ((maximum release time + maximum shutdown response
                time) × maximum flow rate) + largest line drainage volume

The idea, then, is to calculate the maximum amount of oil that could possibly leak from the

pipeline before a spill is detected and stopped. The regulations further provide that the “[w]orst




                                                  26

                                                                                                      229
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page230
                                                                  27 of 42
                                                                        271




case discharge means the largest foreseeable discharge of oil . . . in adverse weather conditions.”

49 C.F.R. § 194.5.

       One final introductory note. Defendants argue that the PHMSA regulations cited above,

which require calculation of a worst-case discharge, see 40 C.F.R. § 194.105(a), are not

mandatory under NEPA and thus that the Corps need not have complied with them under that

statute. See Corps Opp. to Standing Rock at 12 (citing Robertson v. Methow Valley Citizens

Council, 490 U.S. 332 (1989)). But even if it was not required to do so, the agency did perform

such calculations using 40 C.F.R. § 194.105(b)(1), which formed the basis for other conclusions

about the effects of a spill. See id. at 12–13 (“[T]he Corps based some of its analysis on an

extremely pessimistic “worst case discharge” figure derived from a Spill Model Report prepared

pursuant to PHMSA regulations.”). Expert critiques raising serious doubts about the Corps’

application of 40 C.F.R. § 194.105(b)(1) cannot be resolved by the fact that the agency may not

have been required to use this particular method in the first place. Such a rule would immunize

vast swaths of the Corps’ analysis from judicial or expert review. Cf., e.g., Sierra Club v. Sigler,

695 F.2d 957, 966 (5th Cir. 1983) (“The purpose of judicial review under NEPA is to ensure the

procedural integrity of the agency’s consideration of environmental factors in the EIS and in its

decision to issue permits. If the agency follows a particular procedure, it is only logical to

review the agency’s adherence to that procedure, not to some altogether different one that was

not used.”). Indeed, the Corps seemed to concede this at oral argument. See Oral Arg. Tr. at

8:25–9:4 (“The Court: . . . But since you did [a WCD analysis] here, shouldn’t that analysis be

subject to expert criticism?” Mr. Schifman: “Yes. It is absolutely, just as any analysis that the

Corps or any agency does is subject to expert criticism in the appropriate comment period or

whatever the case may be. So, it was subject to that criticism, the Corps evaluated the criticism




                                                 27

                                                                                                       230
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page231
                                                                  28 of 42
                                                                        271




in great depth . . . .”). The Court, therefore, will consider expert critiques of the agency’s

calculation of the WCD as valid as any other critique.

       Both before the easement was issued and during remand, experts raised myriad concerns

with the WCD used by the Corps to evaluate impacts of a potential DAPL spill. While there

were many axes on which the WCD was challenged, the Court will discuss only three, finding

them sufficient to illustrate the unresolved scientific criticisms posed by the Tribes’ experts.

                            i. Leak-Detection Time

       In addition to the concerns raised about whether the leak-detection system would function

as claimed and that it was not designed to detect spills of less than 1%, see supra Section

III.A.2.a, experts also voiced strong criticisms of how quickly the Corps claimed the system

would catch a spill in its WCD analysis. Standing Rock’s remand report commented that, while

“[l]eak detection time is intended to be part of the WCD calculation formula,” RAR 7502, “no

actual detection time was provided or utilized.” RAR 7501. (Recall that inclusion of detection

time was also one of the areas for improvement suggested by EPA in its comment on the Draft

EA. See USACE_DAPL 5746 (“recommend[ing] that the NEPA analysis describe . . . the time

that would be required for detection and shutoff of the pipeline”).) Instead, “[t]he DAPL

calculation multiplied only the pump shutdown time by the maximum flow rate and added the

drain down volume.” RAR 7501. And far from being instantaneous, several experts noted, the

worst-case leak-detection time was likely to be quite long. See, e.g., RAR 1347 (commenting

that spills have been documented to continue undetected for “hours and sometimes weeks”);

RAR 7689 (recommending that the WCD “release time assumption” be increased to 8 hours to

“reflect[] the actual (proven in use) performance of the Leak Detection System and the track

record of the pipeline operator to identify pipeline leaks in remote locations such as the Lake




                                                  28

                                                                                                   231
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page232
                                                                  29 of 42
                                                                        271




Oahe pipeline crossing”); Accufacts Report at 8 (“There appears to be considerable optimism in

the EA in assuming a quick recognition and response by control room personnel.”).

       The Corps countered that, after “review[ing] the Lake Oahe Crossing Report numerous

times resulting in numerous revisions by the applicant,” it had determined that the estimated total

time for leak detection, pump shutdown, and valve closure used in the WCD was “12.9

minute[s].” RAR 254. This was “based on the sum of the time to detect a break on the line and

shutdown pumps (9 minutes) and the time to close the valves (3.9 minutes for standard valves).”

Id. The agency stated that the 9-minute portion, to which it had previously referred only as the

amount of time required to shut down mainline pumps, was in fact “not limited to pump

shutdown time as it already includes 1 minute for time of detection.” Id. The 1-minute figure

was used because, “[a]ccording to ETP, the typical time of detection for a WCD rupture is less

than 1 minute.” Id.; see also RAR 126 (“According to ETP, the LeakWarn CPM system is . . .

capable of providing rupture detection within 1 to 3 minutes.”); RAR 127 (same).

       The Corps’ response does not resolve the issues raised by the experts’ comments on

many levels. To start, the Court finds it difficult to make sense of the agency’s statement that its

previous “reference to the mainline pumps being shutdown within 9 minutes of detection is not

just limited to pump shutdown time as it already includes 1 minute for time of detection.” RAR

254 (emphasis added). The “reference” is in the spill-model analysis prepared for Dakota

Access by a third-party private consultant. See RAR 14959–87. There, the consultant explains

that the numbers “utilized in the DAPL computer model” allow 12.9 minutes for “Detection and

Shutdown*.” RAR 14967. Below that, the asterisk is explained: “*The mainline pumps are

shutdown within 9 minutes of detection and the adjacent block valves are completely closed

within an additional 3.9 minutes.” Id. Given that the latter sentence is meant to explain the




                                                 29

                                                                                                       232
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page233
                                                                  30 of 42
                                                                        271




reference to “Detection and Shutdown,” the Corps’ statement that the 9 minutes include 1

minutes for detection appears unsupported. The clear meaning of “within 9 minutes of

detection” is “9 minutes after detection.” At best, the Corps’ statement that the 9 minutes

included time for detection requires more explanation.

       But even if the Court accepted, arguendo, that the WCD did allow one minute for

detection of the rupture, this does not resolve the serious concerns noted by experts about the

propriety of using that number to calculate the WCD. Most obviously, what DAPL’s leak-

detection system is “capable of,” RAR 126, 127, or what its “typical” performance would be, see

RAR 254, are not necessarily the same as the figure that should be used in calculating its

“maximum release time.” 40 C.F.R. § 194.105(b)(1). The Corps itself betrays that one minute is

not the longest time it could take for a full-bore rupture to be detected, since it admits that

DAPL’s leak-detection system is “capable of providing rupture detection within 1 to 3 minutes.”

RAR 126, 127. The difference between one and three minutes is not insignificant when speaking

of a full-bore rupture: the current maximum flow rate of the pipeline (only half of its full

capacity) is 600,000 barrels a day, which translates to over 416 barrels per minute.

       But the difference between the one-minute number used in the WCD and the actual

maximum detection time may be much larger. In response to the many experts who commented

that hours, rather than minutes, were more accurate figures for the WCD, the Corps merely

repeated that ETP had assured it that DAPL’s system was capable of detecting a full-bore rupture

one to three minutes after it occurred. See RAR 127, 205, 254. Of course, the fact that the

system is capable of detecting a leak in this time does not mean that it will do so, only that it

may. And in neither case does the one-to-three-minute timeframe purport to be the maximum




                                                  30

                                                                                                    233
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page234
                                                                  31 of 42
                                                                        271




release time the WCD regulation requires and which the experts posited could well be hundreds

of times longer than ETP’s number.

                           ii. Shutdown Time

       Once a leak is detected, the pipeline’s pumps must be shut down in order to stop the flow

of oil. In addition, valves help to “reduce the total volume of oil that could be released in the

event of a spill,” RAR 120, by blocking already-pumped oil before it reaches the point of a leak

or rupture. DAPL has two such valves near Lake Oahe; failure of these valves would cause the

discharge amount to skyrocket. See RAR 121.

       Recall that the WCD regulations require calculation of “the maximum shutdown response

time in hours (based on historic discharge data or in the absence of such historic data, the

operator’s best estimate).” 40 C.F.R. § 194.105(b)(1). As noted above, the Corps used a total

time of 12.9 minutes for shutdown — 9 minutes for the pumps and 3.9 minutes for the valves.

See RAR 254, 14967. (As discussed, the 9-minute figure may also include 1 minute for leak

detection, thus leaving 8 minutes for pump shutdown. See supra Section III.A.2.d.i.)

       Holmstrom contended that the 12.9 (or possibly 11.9) minutes “from leak detection to the

closing of the shut-off valves lacks supporting data and is not credible.” Holmstrom Decl., ¶ 14.

This number, he pointed out, was “based on a ‘best case’ scenario in which all systems function

precisely as intended,” including that “the correct decision and response is immediately initiated,

and all equipment such as controls, sensors, pumps and valves function as intended.” Id., ¶ 11.

Such assumptions have no place in a worst-case scenario, experts said, since in reality “[m]ajor

spill incidents typically occur with multiple system causes, when people, or equipment, or

systems do not function exactly as they are expected to.” Id. By failing to consider such




                                                 31

                                                                                                      234
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page235
                                                                  32 of 42
                                                                        271




eventualities, which is the modern standard for major accident prevention, the model had not, in

fact, given a worst-case discharge analysis. Id.

       The Corps responded to this criticism by stating that the valves at Lake Oahe “have a

closure time of no greater than three (3) minutes.” RAR 155 (quoting Final EA at 90); see RAR

236–37 (referring to RAR 155–59). The other parts of Holmstrom’s comment — i.e., those

identifying why assuming a perfect valve-closure time was unrealistic for a WCD — were

omitted from the Corps’ response to the relevant paragraph of his declaration. See RAR 236. In

its limited answer, moreover, the agency largely focused on the fact that its WCD figure was

lower than an earlier, non-WCD spill-volume estimate made by Oglala’s expert. See RAR 143–

44; see also RAR 236 (referring to RAR 143–44, 151–55). It further explained that, “during the

design process, ETP evaluated the potential for incorrect operation and/or equipment failure at

the . . . pump stations[ and] mainline valves,” resulting in a design that is “established to

safeguard against incorrect operation using alarms and shutdowns to operate the pipeline within

the guidelines of [the PHMSA pipeline regulations].” RAR 151.

       The Corps’ responses are, again, inadequate. The agency’s statement that it takes no

more than three minutes for the valve-closure process to occur, see RAR 155 (quoting Final EA

at 90), does not respond to the fact that human or machine error might result in the valves’ not

beginning the closure process at all (even after a leak has been detected). See Holmstrom Decl.,

¶ 11; see also Oral Arg. Tr. at 10:4–5 (“It does assume the valves close as they are, you know,

able to do.”); id. at 10:25–11:2 (“[T]here’s no portion of the remand analysis that directly says

here’s what happened [if] the valves never closed.”).

       The Corps’ myopic preoccupation with the Earthfax estimate, moreover, which pervades

its responses to expert comments about flaws in the WCD, see RAR 143–44; see also RAR 155,




                                                   32

                                                                                                    235
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page236
                                                                  33 of 42
                                                                        271




175, 213, 225, 226, 236, 237, 247, 248, 249, 251, 253, 257, 258, 261 (referring reader to RAR

143–44 for discussion of WCD), is not the coup de grace the agency believes it to be. The spill-

volume estimate provided by Earthfax, which responded to the July 2016 EA, was not intended

as a WCD estimate, see Earthfax Report at 3, since the Tribes had not yet been provided with the

amount or supporting calculations of the Corps’ WCD. See Final EA at 91 (USACE_DAPL

71315) (stating only that it had determined “a largest possible release volume” “[b]ased on a

worst case discharge (WCD) scenario specific to . . . Lake Oahe”). Even had Earthfax’s estimate

been a WCD estimate, the fact that it was lower than that calculated by ETP and the Corps would

not resolve the many comments raising concrete disagreements about factual assumptions

underlying the numbers used for the DAPL WCD.

       Finally, that human error was considered in the design of the pumps and/or valves does

not mean that it was considered in a worst-case-discharge analysis, nor does the Corps so

contend. The Court does not understand the Corps to be claiming that the design of the pipeline

precludes all opportunities for human error between detection of a leak and triggering of valve

closure such that it need never be considered when determining a worst-case discharge. Indeed,

such a statement would recall assurances like “God himself could not sink this ship” (RMS

Titanic), or “You’re confused, RBMK reactor cores don’t explode” (Chernobyl). The Corps’

response, then, does not address the heart of the issue raised by experts — namely, that the

numbers used in the WCD assume, contrary to the idea of a worst-case discharge, that “correct

decision and response is immediately initiated, and all equipment such as controls, sensors,

pumps and valves function as intended.” Holmstrom Decl., ¶ 11.




                                                33

                                                                                                   236
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page237
                                                                  34 of 42
                                                                        271




                          iii. Adverse Conditions

       A third criticism of the worst-case-discharge calculation was that it did not comply with

the portion of the WCD regulation that defines a WCD as “the largest foreseeable discharge of

oil . . . in adverse weather conditions.” 49 C.F.R. § 194.5 (emphasis added); see RAR 7503

(quoting same). Standing Rock’s remand report expressed concern that “DAPL d[id] not address

the adverse weather impact on the WCD for the shutdown of the pipeline.” RAR 7503–04. In so

doing, the report continued, it ignored important complicating factors like “harsh ND winter

conditions, deep snow, ice cover limitations on oil spill sighting, extreme cold and availability

and operation of the . . . shutdown valves in extreme environments.” RAR 7504. The Corps did

not respond to the first comment, see RAR 253–54, and in response to the second, it referred to

the WCD response that, as noted above, focuses on a non-WCD estimate provided by Earthfax.

See RAR 256 (referring to RAR 247–48, which in turn refers to RAR 143–44). It also provided

information on equipment and personnel that are in place to respond to emergency situations and

stated that “ETP provided design temperature specifications to . . . manufacturers to ensure that

both high- and low-temperature concerns would be considered in the manufacturing of those

materials and equipment.” RAR 248.

       As noted above, the Corps’ reference to its catch-all WCD discussion that focuses largely

on an Earthfax estimate does not move the needle. The fact that DAPL manufacturers

incorporated low-temperature considerations into their designs runs into the same problem as

discussed in the previous section: assurances that a product was designed to prevent certain

problems does not answer the question of what the worst-case discharge would be if those

problems occurred. Again, the Court cannot find that these rebuttals do away with the

controversy created by expert comments.




                                                34

                                                                                                    237
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page238
                                                                  35 of 42
                                                                        271




                                               ***

       As shown at great length in the preceding analysis, the Corps has not “succeeded” in

“resolv[ing] the controversy” created by “consistent and strenuous opposition, often in the form

of concrete objections to the Corps’ analytical process and findings,” by “organizations with

subject-matter expertise.” Semonite, 916 F.3d at 1086. As in Semonite, “[t]his demonstrates the

‘something more’ needed to show that the ‘effects on the quality of the human environment are

likely to be highly controversial.’” Id. (quoting 40 C.F.R. § 1508.27(b)(4)). The Corps has thus

violated NEPA by determining that an EIS was unnecessary even though one of the EIS-

triggering factors was met.

       The Court acknowledges that in projects of this scope, it is not difficult for an opponent

to find fault with many conclusions made by an operator and relied on by the agency. But here,

there is considerably more than a few isolated comments raising insubstantial concerns. The

many commenters in this case pointed to serious gaps in crucial parts of the Corps’ analysis — to

name a few, that the pipeline’s leak-detection system was unlikely to work, that it was not

designed to catch slow spills, that the operator’s serious history of incidents had not been taken

into account, and that the worst-case scenario used by the Corps was potentially only a fraction

of what a realistic figure would be — and the Corps was not able to fill any of them.

       The Court will therefore remand to the agency for it to complete such EIS. See id. at

1082 (“Implicating any one of the factors may be sufficient to require development of an EIS.”)

(citing Grand Canyon Trust, 290 F.3d at 347); Grand Canyon Trust, 290 F.3d at 340 (“If any

‘significant’ environmental impacts might result from the proposed agency action[,] then an EIS

must be prepared before agency action is taken.”) (quoting Peterson, 717 F.2d at 1415).




                                                35

                                                                                                     238
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page239
                                                                  36 of 42
                                                                        271




                     Effect on Other Claims

       Having directed the Corps to prepare an EIS because the pipeline’s “effects on the quality

of the human environment are likely to be highly controversial,” 40 C.F.R. § 1508.27(b)(4), the

Court need not discuss the other two NEPA issues on which it remanded, see Standing Rock III,

255 F. Supp. 3d at 132–34, 136–40, given that the remedy for them would be the same. See

Semonite, 916 F.3d at 1088 (remanding for preparation of EIS without discussing all grounds for

appeal because, as here, “[i]n preparing its EIS, the Corps [would] have to revisit” those issues in

any case) (citing American Iron & Steel Inst. v. EPA, 115 F.3d 979, 1008 (D.C. Cir. 1997)).

       This holding also obviates examination of three groups of consultation claims:

(1) Yankton’s preserved claim that the Corps violated its consultation duties prior to granting the

easement, see ECF No. 435-1 (Yankton Second MSJ) at 19–21; (2) Oglala’s similar, also-

preserved claim that the Corps did not consult with it under the Mni Waconi Act prior to issuing

the EA and Mitigated FONSI; and (3) all Tribes’ claims that the Corps violated its consultation

duties during remand. Id. at 22–24; ECF No. 433-2 (Standing Rock Second MSJ) at 39–45; ECF

No. 434 (Oglala MSJ) at 16–17; ECF No. 436-1 (Cheyenne River Second MSJ) at 18–22. This

is because the Court has already found the decisions on which they claim the Corps failed to

consult — that is, the EA, the Mitigated FONSI, and the Remand Analysis — to be invalid. In

other words, a favorable holding by the Court on those other issues would not change the result

in this case or offer the Tribes any greater relief than their success on the “highly controversial”

issue already has.

       B. NHPA

       Three of the Tribes also “ask[] the Court to revisit” its prior holding that their claims

under the National Historic Preservation Act were moot. See Standing Rock Second MSJ at 46–




                                                 36

                                                                                                       239
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page240
                                                                  37 of 42
                                                                        271




47; see also Yankton Second MSJ at 19 (adopting this portion of Standing Rock’s brief);

Cheyenne River Second MSJ at 17–18 (same). The Court so found because the construction of

the pipeline under and around Lake Oahe had been completed, thus inflicting all damage that

could have been enjoined by a successful NHPA claim. Standing Rock V, 301 F. Supp. 3d at

61–64 (finding no “means by which the Court can still grant Plaintiffs ‘meaningful relief’”)

(quoting Sierra Club v. U.S. Army Corps of Eng’rs, 803 F.3d 31, 44 (D.C. Cir. 2015)). The

Tribes now contend that, even if the claim is moot, it falls into “an exception to the mootness

doctrine for a controversy that is “capable of repetition, yet evading review.” Kingdomware

Techs. v. United States, 136 S. Ct. 1969, 1976 (2016) (quoting Spencer v. Kemna, 523 U.S. 1, 17

(1998)). The exception on which the Tribes rely “applies ‘only in exceptional situations’ where

(1) ‘the challenged action [is] in its duration too short to be fully litigated prior to cessation of or

expiration,’ and (2) ‘there [is] a reasonable expectation that the same complaining party [will] be

subject to the same action again.” Id. (alterations in original) (quoting Spencer, 523 U.S. at 17).

The parties here dispute both parts of this test.

        The Court need only address the second element to find that this case does not qualify for

the exception. The Tribes argue that “the legal questions presented” are “all but certain to arise

again.” Standing Rock Second MSJ at 47. Standing Rock’s Historic Preservation Office, it

states, “receives over 250 requests to consult with federal agencies annually, and participates in

around 50,” including “other crude oil pipelines proposed in the Tribe’s ancestral homelands that

will need Corps permits.” Id. Because of this, the Tribe states that “[i]t is possible, if not

probable, that such permitting would trigger the same dispute over the scope of § 106 review

[under the NHPA] that happened here.” Id.




                                                    37

                                                                                                           240
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page241
                                                                  38 of 42
                                                                        271




        The Tribes misconstrue the scope of the exception. “The ‘wrong’ that is, or is not,

‘capable of repetition’ must be defined in terms of the precise controversy it spawns.” PETA v.

Gittens, 396 F.3d 416, 422 (D.C. Cir. 2005). Here, that would not include all consultations with

all agencies, as the Tribes suggest. Even narrowing the scope to the other pipelines mentioned

by Standing Rock, the Tribe provides no evidence for its bare assertion that the same NHPA

issue may arise in a hypothetical litigation over those pipelines. Without any supporting facts,

the Court cannot call such a remote and unsubstantiated possibility a “reasonable expectation”

that the same harm will befall the Tribe again.

        In any event, even if the Tribes’ NHPA claims were not moot, they would fail on the

merits for the reasons stated in the Court’s first Opinion in this case. See Standing Rock I, 205

F. Supp. 3d at 8–10 (finding Standing Rock unlikely to succeed on merits of its NHPA claim).

The Tribes attempt to resurrect only one of the three NHPA issues considered in that Opinion —

viz., whether the Corps used too narrow a scope when evaluating whether DAPL would have an

adverse effect on an identified historic property by “alter[ing], directly or indirectly, any of the

characteristics of a historic property that qualify it for inclusion in the National Register” under

NHPA regulations. Standing Rock I, 205 F. Supp. 3d at 10 (quoting 36 C.F.R. § 800.5(a)(1)).

The Court found the scope to be appropriate, rejecting the Tribes’ “sweeping claim that the

Corps was obligated in permitting this narrow activity — i.e., certain construction activities in

U.S. waterways — to consider the impact on potential cultural resources from the construction of

the entire pipeline.” Id. at 30. Guided by highly relevant and binding precedent, the Court

refused to find “that a federal agency with limited jurisdiction over specific activities related to a

pipeline is required to consider all the effects of the entire pipeline to be the indirectly or directly




                                                  38

                                                                                                           241
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page242
                                                                  39 of 42
                                                                        271




foreseeable effects of the narrower permitted activity.” Id. at 31; see also id. (citing Sierra Club

v. U.S. Army Corps of Eng’rs, 803 F.3d 31, 34–35 (D.C. Cir. 2015)).

       The Court now affirms this holding at the summary-judgment stage, finding that the

Tribes’ arguments lack merit for the same reasons stated in that Opinion. See id. at 30–32. Even

if correct that the controversy is not moot, Plaintiffs would not prevail on this count.

       C. Mni Waconi Act

       Last up is the claim brought by Oglala under the Mni Waconi Act of 1988, Pub. L. No.

100-516, 102 Stat. 2566. (Mni wiconi means “water is life” in Lakota.) The Act declares that

“the United States has a trust responsibility to ensure that adequate and safe water supplies are

available to meet the economic, environmental, water supply, and public health needs of the Pine

Ridge Indian Reservation,” id. § 2(a)(4), which is home to the Oglala Sioux Tribe. It directs the

Secretary of the Interior to, among other things, “plan, design, construct, operate, maintain, and

replace a municipal, rural, and industrial water system, to be known as the Oglala Sioux Rural

Water Supply System.” Id. § 3(a). The Act further provides that “[t]itle to the [OSRWSS] shall

be held in trust for the Oglala Sioux Tribe by the United States.” Id. § 3(e). After the passage of

the Act, the Corps duly created the OSRWSS as part of the Mni Waconi Project. The OSRWSS

has its water intake 205 miles down the Missouri River from where DAPL now crosses Lake

Oahe. See RAR 92; USACE_ESMT 1358–59.

       Oglala argues that the Act imposes a continuing fiduciary duty on the Corps to “provid[e]

clean drinking water to residents of the Reservation and ensur[e] that the OSRWSS is maintained

and preserved for that purpose and others,” Oglala MSJ at 14, and that by failing to consider the

effects of the pipeline’s Lake Oahe crossing on the Mni Waconi Project, the United States

(through the agency) has breached that duty. The Corps rejoins that Oglala overstates the scope




                                                 39

                                                                                                       242
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page243
                                                                  40 of 42
                                                                        271




of the trust duty, that any duty was not breached by the approval of a project so far upstream

from the OSRWSS, and that any breach of duty was remediated during the remand. The Court

will first consider the nature of the duty owed to Oglala before taking up whether there has been

a violation of such duty.

       As the Court has had occasion to note previously in this case, “The trust obligations of

the United States to the Indian tribes are established and governed by statute rather than the

common law.” Standing Rock III, 255 F. Supp. 3d at 143 (alteration omitted) (quoting United

States v. Jicarilla Apache Nation, 564 U.S. 162, 165 (2011)). In order to bring a breach-of-trust

claim, therefore, Oglala “must identify a substantive source of law that establishes specific

fiduciary or other duties, and allege that the Government has failed faithfully to perform those

duties.” United States v. Navajo Nation, 537 U.S. 488, 506 (2003). It is not enough that a

statute places land in trust for the benefit of a tribe — it must also impose a “correlative duty of

management” over the trust corpus in order to give rise to a cause of action. El Paso Natural Gas

Co. v. United States, 750 F.3d 863, 897 (D.C. Cir. 2014).

       The parties agree that the Mni Waconi Act does impose a trust duty on the United States,

see ECF No. 450 (Corps Opp. to Oglala MSJ) at 7, but they disagree as to the scope of that duty.

Whereas the Tribe believes that the Act’s direction to “maintain . . . a municipal, rural, and

industrial water system,” § 3(a) (emphasis added), requires the Corps to continue to provide

“adequate and safe water supplies” for the reservation, id. § 2(a)(4), the agency argues that this

duty is “cabined by limited Congressional appropriations” as set out in the Act. See Corps Opp.

to Oglala at 7 (citing Mni Waconi Act § 10(a)–(b)). Rather than creating a “perpetual trust

obligation,” the Corps argues, the Act limits any duty to the activities for which it provides




                                                 40

                                                                                                       243
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page244
                                                                  41 of 42
                                                                        271




funding. Id. at 8; see also id. at 7 (citing Cobell v. Salazar, 573 F.3d 808, 811 (D.C. Cir. 2009);

then citing Mni Waconi Act § 6(b)).

       The Court need not determine the precise contours of the United States’ trust duty toward

Ogalala with respect to the OSRWSS because, regardless of scope, the Corps has not breached

that duty by granting an easement under Lake Oahe for DAPL. The Tribe does not dispute that,

at present, the OSRWSS does constitute an “adequate and safe water suppl[y].” Mni Waconi

Act § 2(a)(4). The possibility of a future spill, which this Court has accepted is low, see

Standing Rock III, 255 F. Supp. 3d at 127, does not render the drinking water inadequate and the

Government’s duty breached. This is particularly true since the OSRWSS takes its water from a

point 205 miles downstream from where DAPL passes under Lake Oahe. See RAR 92;

USACE_ESMT 1358–59.

       The Tribe rejoins that the Corps owed it a fiduciary duty to consider the impacts of the

Lake Oahe crossing on the Mni Waconi Project. See Oglala MSJ at 13 (citing Nw. Sea Farms

Inc. v. U.S. Army Corps of Eng’rs, 931 F. Supp. 1515, 1520 (W.D. Wash 1996); then citing

Muckleshoot Indian Tribe v. Hall, 698 F. Supp. 1504, 1523 (W.D. Wash 1988)). But the cases it

cites, which in any case are not binding on this Court, discuss treaty rights, not statutory rights,

and only the latter are at issue here. Even if there were a duty to consider the project’s effects on

the OSRWSS, moreover, the Court agrees with the Corps that, at the very least, it has done so

during the remand. See, e.g., RAR 94 (finding the OSRWSS unlikely to be affected because of

the predicted “near zero” concentration of hydrocarbons in water many miles upstream of the

OSRWSS intake), 95 tbl.II-6 (listing predicted hydrocarbon concentrations at increasing points

downstream of the DAPL crossing). The Court, accordingly, finds that the Corps has adequately

performed any fiduciary duty imposed by the Mni Waconi Act.




                                                  41

                                                                                                        244
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        496 Filed
                                             Filed07/07/20
                                                   03/25/20 Page
                                                             Page245
                                                                  42 of 42
                                                                        271




       D. Remedy

       The Corps must prepare an EIS, but what is the status of the easement — and, ultimately,

the oil — in the meantime? As it has done before in this case, the Court will order the parties to

brief the issue of whether the easement should be vacated during the remand. See Standing Rock

III, 255 F. Supp. 3d at 147–48. Certainly, “vacating a rule or action promulgated in violation of

NEPA is the standard remedy.” Humane Soc’y of U.S. v. Johanns, 520 F. Supp. 2d 8, 37

(D.D.C. 2007) (citing Am. Bioscience, Inc. v. Thompson, 269 F. 3d 1077, 1084 (D.C. Cir.

2001)). Because “[s]uch a move” would “carry serious consequences that a court should not

lightly impose,” Standing Rock III, 255 F. Supp. 3d at 147, the Court will ask the parties for

dedicated briefing on the subject, which neither side addressed with much conviction in this

round of briefing. As before, “[t]his is not surprising — absent knowledge of whether or to what

extent the Court would remand, the parties were unable to fully address the Allied-Signal factors

in their summary-judgment briefs.” Id. (citing Allied-Signal, Inc. v. U.S. Nuclear Regulatory

Comm’n, 988 F.2d 146, 150–51 (D.C. Cir. 1993)). The Court will therefore allow the parties to

argue the issue of vacatur with the benefit of knowing the basis for remand set out above.

IV.    Conclusion

       For the foregoing reasons, the Court will grant in part and deny in part the Tribes’

Motions for Summary Judgment and grant in part and deny in part the Corps’ corresponding

Cross-Motion for Summary Judgment. A contemporaneous Order so stating will issue this day.

                                                             /s/ James E. Boasberg
                                                             JAMES E. BOASBERG
                                                             United States District Judge
Date: March 25, 2020




                                                42

                                                                                                     245
     Case
       Case
          1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                                Document
                                       550
                                         545Filed
                                               Filed
                                                  07/07/20
                                                     07/06/20Page
                                                               Page
                                                                  246
                                                                    1 of 271
                                                                         2




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA



 STANDING ROCK SIOUX TRIBE, et al.,

       Plaintiffs,

       and

 CHEYENNE RIVER SIOUX TRIBE, et al.,

       Plaintiff-Intervenors,
               v.                                     Civil Action No. 16-1534 (JEB)
 U.S. ARMY CORPS OF ENGINEERS,

       Defendant,

       and

 DAKOTA ACCESS, LLC,

       Defendant-Intervenor.


                                        ORDER

      For the reasons set forth in the accompanying Memorandum Opinion, the Court

ORDERS that:

      1. The Mineral Leasing Act easement authorizing the Dakota Access Pipeline to cross

         the Missouri River at Lake Oahe is hereby VACATED; and




                                            1
                                                                                            246
      Case
        Case
           1:16-cv-01534-JEB
              1:16-cv-01534-JEBDocument
                                 Document
                                        550
                                          545Filed
                                                Filed
                                                   07/07/20
                                                      07/06/20Page
                                                                Page
                                                                   247
                                                                     2 of 271
                                                                          2




       2. Dakota Access shall shut down the pipeline and empty it of oil by August 5, 2020.

SO ORDERED.

                                                  /s/ James E. Boasberg
                                                  JAMES E. BOASBERG
                                                  United States District Judge

Date: July 6, 2020




                                              2
                                                                                              247
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         546Filed
                                              Filed
                                                  07/07/20
                                                    07/06/20Page
                                                             Page248
                                                                   1 of
                                                                     of24
                                                                        271




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 STANDING ROCK SIOUX TRIBE, et al.,

        Plaintiffs,

        and

 CHEYENNE RIVER SIOUX TRIBE, et al.,

        Plaintiff-Intervenors,
                v.                                        Civil Action No. 16-1534 (JEB)
 U.S. ARMY CORPS OF ENGINEERS,

        Defendant,

        and

 DAKOTA ACCESS, LLC,

        Defendant-Intervenor.


                                 MEMORANDUM OPINION

       Lake Oahe is a large reservoir lying behind a dam on the Missouri River and stretching

between North and South Dakota. Fearing severe environmental consequences, American Indian

Tribes on nearby reservations have sought for several years to invalidate federal permits

allowing the Dakota Access Pipeline to carry oil under the lake. Today they finally achieve that

goal — at least for the time being.

       Following multiple twists and turns in this long-running litigation, this Court recently

found that Defendant U.S. Army Corps of Engineers had violated the National Environmental

Policy Act when it granted an easement to Defendant-Intervenor Dakota Access, LLC to

construct and operate a segment of that crude-oil pipeline running beneath the lake. This was


                                                1
                                                                                                   248
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         546Filed
                                              Filed
                                                  07/07/20
                                                    07/06/20Page
                                                             Page249
                                                                   2 of
                                                                     of24
                                                                        271




because the Corps had failed to produce an Environmental Impact Statement despite conditions

that triggered such a requirement. The Court consequently remanded the case to the agency to

prepare such an EIS, but it asked for separate briefing on the appropriate interim remedy. In

other words, the Court asked the parties whether the easement should be vacated and the pipeline

emptied during the remand process. Although mindful of the disruption such a shutdown will

cause, the Court now concludes that the answer is yes. Clear precedent favoring vacatur during

such a remand coupled with the seriousness of the Corps’ deficiencies outweighs the negative

effects of halting the oil flow for the thirteen months that the Corps believes the creation of an

EIS will take.

I.     Background

       The Court recounts here only the background information necessary to set the stage for

the remedy analysis. For the full history of this case, the interested reader can refer to the

Court’s ten prior Opinions in this matter. See, e.g., Standing Rock Sioux Tribe v. U.S. Army

Corps. of Eng’rs (Standing Rock III), 255 F. Supp. 3d 101, 114–16 (D.D.C. 2017); see also ECF

Nos. 39, 158, 206, 239, 284, 304, 392, 418, 496. The Court begins with the relevant statute and

then describes the procedural history of the litigation.

       A. Statutory Scheme

       The National Environmental Policy Act requires agencies to “consider every significant

aspect of the environmental impact of a proposed action,” Balt. Gas & Elec. Co. v. NRDC, 462

U.S. 87, 97 (1983) (quoting Vt. Yankee Nuclear Power Corp v. NRDC, 435 U.S. 519, 553

(1978)), so as to “inform the public that it has indeed considered environmental concerns in its

decisionmaking process.” Id. (citing Weinberger v. Catholic Action of Haw., 454 U.S. 139, 143

(1981)). In order to achieve these goals, NEPA imposes on agencies certain procedural




                                                  2
                                                                                                     249
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         546Filed
                                              Filed
                                                  07/07/20
                                                    07/06/20Page
                                                             Page250
                                                                   3 of
                                                                     of24
                                                                        271




requirements, Citizens Against Burlington, Inc. v. Busey, 938 F.2d 190, 193–94 (D.C. Cir.

1991), but it “does not mandate particular consequences.” Id. at 194.

       First, an agency must draft an Environmental Assessment, see 40 C.F.R. § 1501.4(b), that

“[b]riefly provide[s] sufficient evidence and analysis for determining whether to prepare an

environmental impact statement [EIS] or a finding of no significant impact [FONSI].” Id. §

1508.9(a). “If any ‘significant’ environmental impacts might result from the proposed agency

action[,] then an EIS must be prepared before agency action is taken.” Grand Canyon Trust v.

FAA, 290 F.3d 339, 340 (D.C. Cir. 2002) (quoting Sierra Club v. Peterson, 717 F.2d 1409, 1415

(D.C. Cir. 1983)); see also 42 U.S.C. § 4332(2)(C) (requiring statement of environmental impact

of any proposed action “significantly affecting the quality of the human environment”). If, on

the other hand, the agency determines that no EIS is required, it must prepare either a FONSI or

a Mitigated FONSI, depending on whether the lack of significant impact results from an

agency’s commitment to mitigation measures. See 40 C.F.R. §§ 1501.4(e), 1508.13; Council on

Environmental Quality, Appropriate Use of Mitigation and Monitoring and Clarifying the

Appropriate Use of Mitigated Findings of No Significant Impact 2, 7 (2011), https://ceq.doe.gov/

docs/ceq-regulations-and-guidance/Mitigation_and_Monitoring_Guidance_14Jan2011.pdf.

       In order to determine whether its actions may result in “significant” environmental

impacts — and therefore whether it must prepare an EIS — an agency must examine both the

“context” and the “intensity” of the action. See 40 C.F.R. § 1508.27. [I]n evaluating intensity,”

the agency must consider ten factors, id. § 1508.27(b), only one of which is relevant here.

“Implicating any one of the[se] factors may be sufficient to require development of an EIS.”

Nat’l Parks Conservation Ass’n v. Semonite, 916 F.3d 1075, 1082 (D.C. Cir. 2019) (citing Grand

Canyon Trust, 290 F.3d at 347). The decision here turned on the fourth of these factors — “[t]he




                                                3
                                                                                                    250
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         546Filed
                                              Filed
                                                  07/07/20
                                                    07/06/20Page
                                                             Page251
                                                                   4 of
                                                                     of24
                                                                        271




degree to which the effects on the quality of the human environment are likely to be highly

controversial.” 40 C.F.R. § 1508.27(b)(4).

       Effects are “controversial” where “substantial dispute exists as to the size, nature, or

effect of the major federal action rather than to the existence of opposition to a use.” Town of

Cave Creek v. FAA, 325 F.3d 320, 331 (D.C. Cir. 2003) (emphasis omitted) (quoting Found. for

N. Am. Wild Sheep v. USDA, 681 F.2d 1172, 1182 (9th Cir. 1982)). While “what constitutes

the type of ‘controversy’ that requires a full EIS is not entirely clear,” Nat’l Parks Conservation

Ass’n v. United States, 177 F. Supp. 3d 1, 33 (D.D.C. 2016) (quoting Nat’l Wildlife Fed’n v.

Norton, 332 F. Supp. 2d 170, 184 (D.D.C. 2004)), “something more is required besides the fact

that some people may be highly agitated and be willing to go to court over the matter.” Id.

(quoting Fund for Animals v. Frizzell, 530 F.2d 982, 988 n.15 (D.C. Cir. 1975)).

       B. Procedural History

       This case involves efforts by several American Indian Tribes to enjoin Defendant United

States Army Corps of Engineers from permitting Defendant-Intervenor Dakota Access, LLC to

constructe and operate a segment of its oil pipeline under Lake Oahe, which lies on the Missouri

River. In 2016, Plaintiff Standing Rock Sioux Tribe filed its Complaint in this Court, followed

shortly by Plaintiff-Intervenor Cheyenne River Sioux Tribe and later by Plaintiffs Oglala and

Yankton Sioux Tribes, the latter two in cases that have now been consolidated into the present

one. Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs (Standing Rock VI), No. 16-

1534, 2020 WL 1441923, at *3 (D.D.C. Mar. 25, 2020). Early on, both Standing Rock and

Cheyenne River were unsuccessful in seeking preliminary injunctions under the National

Historic Preservation Act and the Religious Freedom Restoration Act. Standing Rock Sioux

Tribe v. U.S. Army Corps of Eng’rs (Standing Rock II), 239 F. Supp. 3d 77, 100 (D.D.C. 2017);




                                                 4
                                                                                                      251
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         546Filed
                                              Filed
                                                  07/07/20
                                                    07/06/20Page
                                                             Page252
                                                                   5 of
                                                                     of24
                                                                        271




Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs (Standing Rock I), 205 F. Supp. 3d 4,

37 (D.D.C. 2016). In between these two Opinions, the Corps “announced that DAPL

construction would be suspended pending the Corps’ reconsideration of its statutory obligations”

under NEPA. Standing Rock VI, 2020 WL 1441923, at *3. A few months later, however,

following the change of administration in January 2017 and a presidential memorandum urging

acceleration of the project, the Corps again reconsidered and decided to move forward. Id. It

granted the sought permit, construction was completed, and oil commenced flowing through the

Dakota Access Pipeline. Standing Rock III, 255 F. Supp. 3d at 120.

       Undeterred, later in 2017, Standing Rock and Cheyenne River switched focus and

“sought summary judgment under [the National Environmental Policy Act], arguing that the

Corps was required to prepare an [Environmental Impact Statement], and Defendants similarly

cross-moved.” Standing Rock VI, 2020 WL 1441923, at *4. The Court found that the Corps’

decision “not to issue an EIS largely complied with NEPA,” but three “substantial exceptions” to

that compliance necessitated a remand. Standing Rock III, 255 F. Supp. 3d at 147. Specifically,

the Court “found wanting the Corps’ analysis of: (1) whether the project's effects were likely to

be highly controversial; (2) the impact of an oil spill on the Tribe’s fishing and hunting rights

under the Treaty of 1851; and (3) ‘whether,’ under a required environmental-justice analysis,

‘Standing Rock would be disproportionately harmed by a spill.’” Standing Rock VI, 2020 WL

1441923, at *5 (citations omitted) (quoting Standing Rock III, 255 F. Supp. 3d at 140). This

raised the significant question of whether the permit should be vacated — and the oil flow

arrested — during the remand. In a subsequent Opinion, the Court declined to so order, finding

that there was a “‘serious possibility’ that the Corps w[ould] be able to substantiate its prior




                                                  5
                                                                                                    252
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         546Filed
                                              Filed
                                                  07/07/20
                                                    07/06/20Page
                                                             Page253
                                                                   6 of
                                                                     of24
                                                                        271




conclusions.” Standing Rock Sioux Tribe v. U.S. Army Corps of Eng’rs (Standing Rock IV),

282 F. Supp. 3d 91, 109 (D.D.C. 2017).

       During the remand, which stretched on for well over a year, the D.C. Circuit “issued a

significant opinion clarifying a court’s role in reviewing an agency’s finding that a project was

not ‘highly controversial.’” Standing Rock VI, 2020 WL 1441923, at *7. In Semonite, that

court held that it was not sufficient for an agency to simply “acknowledge and try to address

concerns raised during the NEPA process.” 916 F.3d at 1085 (emphasis added). “The question

is not whether the Corps attempted to resolve the controversy, but whether it succeeded.” Id. at

1085–86. Because the Corps in that case had failed to resolve the scientific controversy raised

by expert and agency comments, the Semonite court found that it had been wrong to choose not

to prepare an EIS and remanded for such action. Id. at 1087–88.

       After the remand in this case was completed, the parties again cross-moved for summary

judgment. Realizing that Semonite guided both “the nature and scope of [this Court’s] review,”

Standing Rock VI, 2020 WL 1441923, at *8; see id. at *6–8 (detailing reasons for following

Semonite), the Court conducted a detailed analysis of some of the many expert critiques of the

environmental effects of the proposed project. Id. at *8–16 (discussing leak-detection system,

operator safety record, winter conditions, and worst-case discharge). Ultimately, “even this non-

extensive selection suffice[d] to show the necessity of an EIS.” Id. at *9. The Court found that

“the Corps ha[d] not ‘succeeded’ in ‘resolv[ing] the controversy’ created by ‘consistent and

strenuous opposition, often in the form of concrete objections to the Corps’ analytical process

and findings,’ by ‘organizations with subject-matter expertise.’” Id. at *16 (second alteration in

original) (quoting Semonite, 916 F.3d at 1086). As in Semonite, “[t]his demonstrate[d] the

‘something more’ needed to show that the ‘effects on the quality of the human environment are




                                                 6
                                                                                                     253
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         546Filed
                                              Filed
                                                  07/07/20
                                                    07/06/20Page
                                                             Page254
                                                                   7 of
                                                                     of24
                                                                        271




likely to be highly controversial.’” Id. (first alteration in original) (quoting Semonite, 916 F.3d

at 1086). “The Corps ha[d] thus violated NEPA by determining that an EIS was unnecessary

even though one of the EIS-triggering factors was met.” Id.

        While there were two remaining NEPA topics — other than the “highly controversial”

factor — that had formed the basis for the Court’s first remand, it found no need to reach them,

since the remedy for any finding in the Tribes’ favor would be the same — viz., an EIS — and

such EIS would require consideration of them in any case. Id. After disposing of a handful of

other, non-NEPA issues, id. at *16–19, the Court again “remand[ed] to the agency for it to

complete such EIS.” Id. at *16 (citing Semonite, 916 F.3d at 1082; then citing Grand Canyon

Trust, 290 F.3d at 340). It asked for separate briefing, however, on “the status of the

easement — and, ultimately, the oil — in the meantime.” Id. at *19. Unsurprisingly, the Tribes

have argued for vacatur of the permits, Defendants have opposed, and each side is joined by an

army of amici. See ECF Nos. 504, 514–19, 521, 532–33, 537. With the benefit of this bountiful

briefing, the Court is now prepared to rule as to vacatur.

II.     Legal Standard

        “The ordinary practice is to vacate unlawful agency action.” United Steel v. Mine Safety

& Health Admin., 925 F.3d 1279, 1287 (D.C. Cir. 2019) (citing 5 U.S.C. § 706(2)); accord FCC

v. NextWave Personal Comms. Inc., 537 U.S. 293, 300 (2003) (“In all cases agency action must

be set aside if the action . . . failed to meet statutory, procedural, or constitutional requirements.”)

(quoting Citizens to Preserve Overton Park, Inc. v. Volpe, 401 U.S. 402, 413–14 (1971)).

Vacatur is also the “standard remedy” in this Circuit for an “action promulgated in violation of

NEPA.” Humane Soc’y of U.S. v. Johanns, 520 F. Supp. 2d 8, 37 (D.D.C. 2007) (citing Am.

Bioscience, Inc. v. Thompson, 269 F.3d 1077, 1084 (D.C. Cir. 2001)); see Reed v. Salazar, 744




                                                   7
                                                                                                           254
      Case
       Case1:16-cv-01534-JEB
             1:16-cv-01534-JEBDocument
                               Document550
                                         546Filed
                                              Filed
                                                  07/07/20
                                                    07/06/20Page
                                                             Page255
                                                                   8 of
                                                                     of24
                                                                        271




F. Supp. 2d 98, 118–20 (D.D.C. 2010) (finding NEPA violation and ordering vacatur); Sierra

Club v. Van Antwerp, 719 F. Supp. 2d 77, 78–80 (D.D.C. 2010) (finding NEPA violation and

ordering remand with partial vacatur); Greater Yellowstone Coal. v. Kempthorne, 577 F. Supp.

2d 183, 204–05, 210 (D.D.C. 2008) (finding NEPA violation and ordering vacatur); see also Pub.

Emps. for Envtl. Responsibility v. U.S. Fish & Wildlife Serv., 189 F. Supp. 3d 1, 2 (D.D.C.

2016) (surveying “cases in this district” and noting “the primacy of vacatur to remedy NEPA

violations”).

       Although vacatur may be the “presumptively appropriate remedy,” Sierra Club, 719 F.

Supp. 2d at 78, it is not the only option. Instead, as equity requires, the reviewing court has

discretion to leave the agency action in place. See, e.g., Advocates for Highway & Auto Safety

v. Fed. Motor Carrier Safety Admin., 429 F.3d 1136, 1151 (D.C. Cir. 2005) (declining to vacate

vehicle-safety rule found arbitrary and capricious under APA); Int’l Union, United Mine

Workers of Am. v. Fed. Mine Safety & Health Admin., 920 F.2d 960, 966–67 (D.C. Cir. 1990)

(same for mine-safety rule). Indeed, that is precisely what this Court did last time around. See

Standing Rock IV, 282 F. Supp. 3d at 109.

       In Allied-Signal v. United States Nuclear Regulatory Commission, 988 F.2d 146 (D.C.

Cir. 1993), the court laid out the operative test for whether to vacate a deficient agency action

during remand. First, a court must consider “the seriousness of the order’s deficiencies (and thus

the extent of doubt whether the agency chose correctly).” Id. at 150 (quoting Int’l Union, 920

F.2d at 967). Second, it analyzes “the disruptive consequences of an interim change that may

itself be changed.” Id. at 150–51 (quoting Int’l Union, 920 F.2d at 967). “Because vacatur is the

default remedy, . . . defendants bear the burden to prove that vacatur is unnecessary.” Nat’l

Parks Conservation Ass’n v. Semonite, 422 F. Supp. 3d 92, 99 (D.D.C. 2019).




                                                 8
                                                                                                     255
       Case
        Case1:16-cv-01534-JEB
              1:16-cv-01534-JEBDocument
                                Document550
                                          546Filed
                                               Filed
                                                   07/07/20
                                                     07/06/20Page
                                                              Page256
                                                                    9 of
                                                                      of24
                                                                         271




III.    Analysis

        The Court analyzes each prong of the Allied-Signal test separately, keeping in mind that

“[t]here is no rule requiring either the proponent or opponent of vacatur to prevail on both

factors.” Shands Jacksonville Med. Ctr. v. Burwell, 139 F. Supp. 3d 240, 270 (D.D.C. 2015). It

ultimately concludes that shutting down the pipeline is warranted.

        A. Seriousness of Deficiencies

        Unlike the Court’s last Opinion on remedy in this case, the first Allied-Signal prong is

quite straightforward here. The Court’s task in considering this first factor is to determine

whether there is “a significant possibility that the [agency] may find an adequate explanation for

its actions” on remand. Williston Basin Interstate Pipeline Co. v. FERC, 519 F.3d 497, 504

(D.C. Cir. 2008) (citing Allied-Signal, 988 F.2d at 150–51); accord Nat’l Parks Conservation

Ass’n v. Jewell, 62 F. Supp. 3d 7, 20 (D.D.C. 2014) (“[R]emand without vacatur is appropriate

where ‘there is at least a serious possibility that the [agency] will be able to substantiate its

decision on remand.’”) (second alteration in original) (quoting Allied-Signal, 988 F.2d at 151).

In its prior remedy Opinion, this Court went through the three topics to be covered on remand in

significant detail, see Standing Rock IV, 282 F. Supp. 3d at 97–103, finding in each case that the

Corps was likely to be able to “substantiate its prior decision to issue an EA.” Id. at 100 (fishing

and hunting rights); see also id. at 99 (highly controversial); id. at 102 (environmental justice).

        Now, however, that decision has been weighed, it has been measured, and it has been

found wanting. The Court’s March 2020 Opinion examined the first of the three remand

topics — namely, whether the effects were highly controversial — and found definitively that,

notwithstanding the Court’s earlier optimism, the Corps had not been able to substantiate its

decision to publish only an EA and not an EIS:




                                                   9
                                                                                                       256
       Case
        Case1:16-cv-01534-JEB
             1:16-cv-01534-JEB Document
                                Document550
                                         546 Filed
                                              Filed07/07/20
                                                    07/06/20 Page
                                                              Page257
                                                                   10 of 24
                                                                         271




               As shown at great length in the preceding analysis, the Corps has
               not “succeeded” in “resolv[ing] the controversy” created by
               “consistent and strenuous opposition, often in the form of concrete
               objections to the Corps’ analytical process and findings,” by
               “organizations with subject-matter expertise.” As in Semonite,
               “[t]his demonstrates the ‘something more’ needed to show that the
               ‘effects on the quality of the human environment are likely to be
               highly controversial.’” The Corps has thus violated NEPA by
               determining that an EIS was unnecessary even though one of the
               EIS-triggering factors was met.

Standing Rock VI, 2020 WL 1441923, at *16 (alterations in original) (citations omitted) (quoting

Semonite, 916 F.3d at 1086). There is no longer any question of the Corps being able to justify

its choice.

        In such a circumstance, Circuit precedent overwhelmingly dictates that vacatur is

appropriate. That court routinely vacates agency action when remanding for preparation of an

EIS, and often without discussion. See, e.g., Sierra Club v. FERC, 867 F.3d 1357, 1379 (D.C.

Cir. 2017) (vacating agency approval of interstate natural-gas pipelines); Am. Wild Horse

Preservation Campaign v. Perdue, 873 F.3d 914, 932 (D.C. Cir. 2017) (vacating Forest Service

decision to eliminate 23,000 acres of wild horse territory); see also Sierra Club v. U.S. Army

Corps of Eng’rs, 803 F.3d 31, 43 (D.C. Cir. 2015) (“If the NEPA analysis were legally

inadequate, ‘we could order that the [pipeline] be closed or impose restrictions on its use,’ at

least on federally authorized segments, ‘until [the agencies] complied with NEPA.’”) (alterations

in original) (quoting Airport Neighbors All., Inc. v. United States, 90 F.3d 426, 429 (10th Cir.

1996)). When vacatur is discussed, the seriousness of a failure to produce an EIS under NEPA is

emphasized. See, e.g., Oglala Sioux Tribe v. U.S. Nuclear Regulatory Comm’n, 896 F.3d 520,

536 (D.C. Cir. 2018) (“The seriousness of the NEPA deficiency is particularly clear here because

the point of NEPA is to require an adequate EIS before a project goes forward . . . .”).




                                                 10
                                                                                                    257
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        546 Filed
                                             Filed07/07/20
                                                   07/06/20 Page
                                                             Page258
                                                                  11 of 24
                                                                        271




       In fact, to the Court’s and the parties’ knowledge, only twice has a court (once the

Circuit, once the district court here) not vacated agency action that violated NEPA because of a

missing or defective EIS. Defendants attempt to hang their hat on these cases, but to no avail. In

both, the second prong of the Allied-Signal test, but not the first, weighed in favor of remand

without vacatur, leading those courts to find that the scales tipped toward the agency. See id.;

Semonite, 422 F. Supp. 3d at 99–100 (“[T]he seriousness of the defect is significant. If the first

Allied-Signal factor were the only consideration, the standard remedy [of vacatur] would likely

apply.”); id. at 103 (“For all of these reasons, the second Allied-Signal factor forces the Court to

conclude that vacating the permit would be inappropriate.”). That second factor will be analyzed

presently, see infra Section III.B, and the Court will revisit these two cases at that time. As to

this first prong, however, both decisions strongly support the Court’s conclusion here.

       Defendants and Defendant-Intervenor next argue that, instead of focusing on the Corps’

decision not to prepare an EIS, the Court should be analyzing whether “the Corps will likely

substantiate its substantive easement decision.” ECF No. 507 (Corps Remedy Brief) at 7

(emphasis added); see ECF No. 509-1 (DA Remedy Brief) at 14 (“The Corps’ key premises for

granting the easement . . . remain intact, and they strongly suggest that the Corps will be able to

reach the same top-line conclusion on remand.”). They maintain that focusing on the EIS

decision “would render the first part of th[e Allied-Signal] test surplusage,” since it suggests that

any agency action that is invalid for failure to produce an EIS will always flunk this first prong

of the vacatur test. See ECF No. 536 (Corps Remedy Reply) at 5; see ECF No. 541 (DA

Remedy Reply) at 9 (arguing that focusing on the EIS “alter[s] that prong such that it could

never apply in NEPA cases like this”). Instead, they would have the Court evaluate their ability

in an EIS to remedy the specific areas of concern stated in its prior Opinion. They thus spill




                                                 11
                                                                                                        258
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        546 Filed
                                             Filed07/07/20
                                                   07/06/20 Page
                                                             Page259
                                                                  12 of 24
                                                                        271




considerable ink rehashing the merits of the Court’s prior Opinions. See, e.g., DA Remedy Br. at

19–31 (arguing in great detail why Corps will be able to “easily address the four discrete issues

that this Court found ‘highly controversial,’” id. at 19); Corps Remedy Br. at 10–14 (arguing that

pipeline’s Mineral Leasing Act easement is valid for the reasons argued in first round of

summary judgment).

       To the extent that Defendants complain that the “seriousness” of an agency’s failure to

produce an EIS under NEPA is a foregone conclusion, they are taking issue with the caselaw in

this Circuit, as just explained. See also Dep’t of Transp. v. Pub. Citizen, 541 U.S. 752, 757

(2004) (describing EIS as being “[a]t the heart of NEPA”). But the magnitude of those

shortcomings is even clearer here, where the Court had the benefit of a second round of

summary-judgment briefing to determine that the defects in the EA were, in fact, too serious to

be ignored. See generally Standing Rock VI, 2020 WL 1441923. The Court determined in

March of this year that these infirmities were so significant as to merit the preparation of an

Environmental Impact Statement, id. at *16, and, as just explained, an EIS failure under NEPA is

considered a very serious deficiency in this Circuit. The Court’s focus on the EIS, rather than on

the entire easement decision, is in fact supported by one of the aforementioned two cases on

which Defendants rely. See Semonite, 422 F. Supp. 3d at 99 (“Looking at the first Allied-Signal

factor, the Court does not assess the deficiency of the ultimate decision itself — the choice to

issue the permit — but rather the deficiency of the determination that an EIS was not

warranted.”) (emphasis added).

       Defendants’ argument, moreover, betrays what appears to be a misunderstanding of their

obligations going forward. The time for justifying the Environmental Assessment has passed —

the Court has ordered an Environmental Impact Statement, and another limited remand analysis




                                                 12
                                                                                                     259
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        546 Filed
                                             Filed07/07/20
                                                   07/06/20 Page
                                                             Page260
                                                                  13 of 24
                                                                        271




will not fit the bill. Contra DA Remedy Br. at 14 (arguing that task on remand is to address only

“four areas of criticism pertaining to one remand topic”). Indeed, the Court explicitly did not

reach the other two remand topics because “the remedy for them would be the same,” and “‘[i]n

preparing its EIS, the Corps [would] have to revisit’ those issues in any case.” Standing Rock

VI, 2020 WL 1441923, at *16 (alterations in original) (quoting Semonite, 916 F.3d at 1088).

Contra Corps Remedy Br. at 10 (“[T]he Court found no fault with the Corps’ consideration of

environmental justice or of the impacts to the Tribes’ treaty hunting and fishing rights . . . .”).

       An EIS, it is important to remember, is a separate regulatory beast, with its own

requirements. See, e.g, Taxpayers of Mich. Against Casinos v. Norton, 433 F.3d 852, 857 (D.C.

Cir. 2006) (describing EIS as “detailed” and “comprehensive”). The fact that the Corps has

submitted a detailed EA does not minimize its obligations when preparing that EIS. See

Anderson v. Evans, 371 F.3d 475, 494 (9th Cir. 2004) (“No matter how thorough, an EA can

never substitute for preparation of an EIS, if the proposed action could significantly affect the

environment.”). Compare 40 C.F.R. § 1501.4 (laying out considerations for “whether to prepare

an environmental impact statement”), with 40 C.F.R. §§ 1502.1–1502.24 (laying out

requirements for environmental impact statement). Contra DA Remedy Br. at 10 (arguing that

Corps can “continue to rely largely, if not exclusively, on its prior analysis”). The Corps must

perform a full and complete EIS for the entire project, potentially subject to the full scope of

judicial review normally applied to environmental impact statements. See, e.g., 40 C.F.R.

§ 1502.14 (comparison of environmental impacts of alternatives to proposed agency project “is

the heart of the environmental impact statement”); Sierra Club, 867 F.3d at 1371–72 (discussing

agency’s duty in preparing EIS to consider indirect environmental effects of pipeline operations).




                                                  13
                                                                                                      260
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        546 Filed
                                             Filed07/07/20
                                                   07/06/20 Page
                                                             Page261
                                                                  14 of 24
                                                                        271




       In sum, the first Allied-Signal factor weighs entirely in favor of vacatur. The Court has

had ample opportunity to consider the serious deficiencies in the Corps’ decision not to prepare

an EIS, see Standing Rock VI, 2020 WL 1441923, at *8–16, and it finds no “possibility that the

[agency] may find an adequate explanation for its actions.” Williston Basin Interstate Pipeline,

519 F.3d at 504; see Allied-Signal, 988 F.2d at 151.

       B. Disruptive Consequences

       The second Allied-Signal factor is less straightforward here than the first. At issue are

“the disruptive consequences of vacating,” 988 F.2d at 151, particularly those that threaten to

“‘set back’ the Act’s objective[s].” Am. Bankers Ass’n v. Nat’l Credit Union Admin., 934 F.3d

649, 674 (D.C. Cir. 2019); accord Envtl. Def. Fund, Inc. v. EPA, 898 F.2d 183, 190 (D.C. Cir.

1990) (remanding without vacatur when no party requested to vacate and doing so would defeat

“the enhanced protection of the environmental values covered by the [Clean Air Act]”). Courts

may choose “not [to] vacate regulations when doing so would risk significant harm to the public

health or the environment.” Wisconsin v. EPA, 938 F.3d 303, 336 (D.C. Cir. 2019) (citing

Allied-Signal, 988 F.2d at 150–51).

               1. Economic Disruption

       Dakota Access’s central and strongest argument as to the second Allied-Signal prong is

that shutting down the pipeline would cause it, and the industries that rely on it, significant

economic harm, including substantial job losses. See, e.g., DA Remedy Br. at 32 (stating that

shutdown would “pose an existential threat to DAPL” due to “massive” revenue loss). It submits

declarations stating that DAPL could lose as much as $643 million in the second half of 2020

and $1.4 billion in 2021 if shut down pursuant to the Court’s order. See ECF No. 509-9

(Declaration of Glenn Emery), ¶ 10. “All of these financial losses would be absorbed by the




                                                 14
                                                                                                   261
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        546 Filed
                                             Filed07/07/20
                                                   07/06/20 Page
                                                             Page262
                                                                  15 of 24
                                                                        271




owners of Dakota Access,” particularly Energy Transfer Partners, the current parent company of

DAPL after a merger with Sunoco. See DA Remedy Br. at 33; Standing Rock VI, 2020 WL

1441923, at *10.

       In addition, both Dakota Access and many amici argue, shutting the pipeline down would

have serious repercussions for the entire North Dakota oil industry. “There is no viable pipeline

alternative for transporting the 570,000 barrels of Bakken crude that DAPL is capable of

carrying each day,” Dakota Access states, and railroads do not have the capacity “to fill the

breach.” DA Remedy Br. at 35–36; see ECF No. 504 (Amicus Brief of State of North Dakota) at

11 (“An increase in crude by rail volumes sufficient to offset current pipeline deliveries by

DAPL would take an unknown amount of time to assemble the required tank cars, engines, and

crews, and to ensure market destinations would be prepared for a surge in rail volume.”).

Several states also argue that their grain farmers would be harmed by having to pay a premium

for railroad cars once oil, which is more valuable by volume, enters that market and drives up

prices. See ECF No. 514 (Amicus Brief of IN, MT, AL, AR, IA, KS, KY, LA, NE, OH, SD, TX,

UT, and WV) at 9–10. “[M]any North Dakota oil producers,” meanwhile, with no way to get

their oil to market, “would have no choice but to respond by ‘shutting in’ some of their wells and

ceasing production entirely,” with consequent effects on the workers at those wells. See DA

Remedy Brief at 35 (citing ECF No. 509-11 (Declaration of Jeff D. Makholm), ¶ 17; then citing

Emery Decl., ¶¶ 14, 18). Specifically, Dakota Access estimates, “producers would have to shut-

in between 3,460 and 5,400 wells, stranding up to 34.5% of North Dakota crude production.” Id.

at 36; see also, e.g., North Dakota Br. at 8 (estimating that “[e]ach of those wells represents 1.6

full time jobs”) (citing ECF No. 504-2 (Declaration of Lynn Helms), ¶ 10). This would also

have a reverberating effect on the state of North Dakota, whose economy derives a large part of




                                                 15
                                                                                                      262
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        546 Filed
                                             Filed07/07/20
                                                   07/06/20 Page
                                                             Page263
                                                                  16 of 24
                                                                        271




its revenue from oil and gas taxes, largely from the Williston Basin, which includes the Bakken

fields that supply DAPL. See North Dakota Br. at 2–3; DA Remedy Br. at 4; see also North

Dakota Br. at 2 (explaining that “despite the small overall size of North Dakota’s economy, [it] is

a large producer of oil and natural gas”).

       The Tribes and other amici respond that these projected consequences are “wildly

exaggerated” because, following “a precipitous collapse in oil prices, demand, and production”

caused in part by the COVID-19 pandemic, “production in North Dakota has [already]

plummeted.” ECF No. 527 (Tribes Remedy Brief) at 21–22; see also ECF No. 531 (Amicus

Brief of Members of Congress) at 9 (“Since [the Court’s last remedy Opinion in this case in]

2017, the price and demand for oil has plummeted due to factors well beyond the operation of

this pipeline.”); ECF No. 519 (Amicus Brief of North Dakota Petroleum Council) at 8 (“In recent

weeks, of course, the coronavirus pandemic has turned the nation’s economy and the oil industry

upside down.”). They point out that North Dakota estimates that “as many as 5,000 wells may

now be shut-in” because of “the current economic situation,” North Dakota Br. at 3 n.4, noting

that this is more than the number of wells Dakota Access claimed would be affected by a DAPL

shutdown. See Tribes Remedy Br. at 22–23; see also id. at 23 (citing news articles reporting that

North Dakota well shut-ins have now increased to 7,000). Other briefs allude to the pandemic,

admitting some effect on the oil market but maintaining more optimism than realism. See, e.g.,

N.D. Petroleum Council Br. at 8 (“In recent weeks, of course, the coronavirus pandemic has

turned the nation’s economy and the oil industry upside down. Nevertheless, NDPC continues to

hope and expect that our country’s economy and the industry will recover in coming months.”);

North Dakota Br. at 12 (“[T]he potential impacts of the COVID-19 pandemic are impossible to

quantify due to rapidly changing oil prices, employment numbers, and capital investment




                                                16
                                                                                                      263
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        546 Filed
                                             Filed07/07/20
                                                   07/06/20 Page
                                                             Page264
                                                                  17 of 24
                                                                        271




plans . . . .”). The Tribes further claim that this drop in production may mean that there will be

“little or no increase in rail transportation.” Tribes Remedy Br. at 25 (citing ECF No. 527-2

(Declaration of Marie Fagan), ¶ 5). And to the extent that a DAPL shutdown causes crude-oil

demand to drop even further or its transportation to switch to railroads, the Tribes argue that with

“some participants in the North Dakota oil market [facing] increased costs,” “other participants,”

such as railroads and other oil-producing states, would “benefit from the shift.” Tribes Remedy

Br. at 26 (citing ECF No. 272-2 (Third Declaration of Richard Krupewicz), ¶ 30; then citing

Fagan Decl., ¶ 7). Defendant-Intervenors, for their part, dismiss the Tribes’ take on the

pandemic, calling their analysis of the continuing effects of a pandemic-depressed oil market

“bearish” and “erroneous[].” DAPL Remedy Rep. at 17–18.

       The Court need not pick apart the various positions in these disputes, for it is clear that at

least some immediate harm to the North Dakota oil industry should be expected from a DAPL

shutdown, even if its effects are tempered by a decreased demand for oil. See DA Remedy Rep.

at 18 (averring that “demand for [the pipeline]’s services has remained strong”). Indeed, the

Court does not take lightly the serious effects that a DAPL shutdown could have for many states,

companies, and workers. Losing jobs and revenue, particularly in a highly uncertain economic

environment, is no small burden. Ultimately, however, these effects do not tip the scales

decisively in favor of remanding without vacatur. This is so for several reasons.

       First, “the Corps anticipates the [EIS] process” for DAPL “will take approximately

thirteen months,” Corps Remedy Br. at 5, whereas in general “the mean time from initiation to

completion of an EIS is 3.6 years” across all federal agencies, and the Corps’ own average time

is even longer. See Tribes Remedy Br. at 16 n.4 (citing Council on Envtl. Quality,

Environmental Impact Statement Timelines (2010–2017), at 1, 8, https://www.whitehouse.gov/




                                                 17
                                                                                                        264
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        546 Filed
                                             Filed07/07/20
                                                   07/06/20 Page
                                                             Page265
                                                                  18 of 24
                                                                        271




wp-content/uploads/2017/11/CEQ-EIS-Timelines-Report.pdf). This expedited process, if it

proceeds on track, would cabin the economic disruption of a shutdown. See Standing Rock IV,

282 F. Supp. 3d at 108 (“[T]he Corps' assertions regarding the timing of the remand process are

also relevant to analyzing the disruption in this case.”). Without vacatur, conversely, the Corps

and Dakota Access would have little incentive to finish the EIS in a timely matter.

       Second, while economic disruption is a proper consideration for the second Allied-Signal

prong, it may not necessarily be “determinative.” Standing Rock IV, 282 F. Supp. 3d at 104; see

also Am. Water Works Ass’n v. EPA, 40 F.3d 1266, 1273 (D.C. Cir. 1994) (considering

“disrupti[on] to the [affected] industries” in vacatur analysis). Courts more often cite “harm to

the public health or the environment,” Wisconsin, 938 F.3d at 336 (citing Allied-Signal, 988

F.2d at 150–51), and those that “‘set back’ the Act’s objective[s].” Am. Bankers Ass’n, 934 F.3d

at 674. The Court will discuss environmental disruption shortly. See infra Section III.B.2,.

       Third, accepting Dakota Access’s arguments wholesale would subvert the structure of

NEPA, the “objective[s]” of which are an important touchstone when considering disruption.

Am. Bankers Ass’n, 934 F.3d at 674. NEPA’s “requirement that a detailed environmental

impact statement be made for a ‘proposed’ action makes clear that agencies must take the

required hard look before taking that action.” Oglala Sioux Tribe, 896 F.3d at 532; see also

Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 349 (1989) (“The statutory

requirement that a federal agency contemplating a major action prepare such an environmental

impact statement serves NEPA’s ‘action-forcing’ purpose . . . .”) (citing Baltimore Gas & Elec.

Co. v. NRDC, 462 U.S. 87, 97 (1983); then citing Weinberger v. Catholic Action of Haw., 454

U.S. 139, 143 (1981)). When it comes to NEPA, it is better to ask for permission than




                                                18
                                                                                                    265
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        546 Filed
                                             Filed07/07/20
                                                   07/06/20 Page
                                                             Page266
                                                                  19 of 24
                                                                        271




forgiveness: if you can build first and consider environmental consequences later, NEPA’s

action-forcing purpose loses its bite.

       Dakota Access attempts the same workaround of this principle as was offered last time,

and the Court again finds it unavailing. In 2017, Defendants “argue[d] that vacatur here would

‘have greater disruptive consequences than in the typical NEPA case’ because the pipeline has

already been completed.” Standing Rock IV, 282 F. Supp. 3d at 107 (citing ECF No. 258 at 12);

see DA Remedy Br. at 33–34 (“[H]owever one might have quantified what the ‘economic

disruption’ risk was back then, the potential economic risk now is quantifiable and catastrophic.

And after almost three years of operations and several court rulings, it has been reasonable for

Dakota Access, the state of North Dakota, and all the other interested third parties to assume that

the ‘risk’ of a shutdown would decrease significantly over time.”) The Court’s response to these

arguments is the same now as then:

               [D]enying vacatur on the basis of alleged economic harm risks
               creating undesirable incentives for future agency actions. If
               projections of financial distress are sufficient to prevent vacatur, the
               Court fears that agencies and third parties may choose to devote as
               many resources as early as possible to a challenged project — and
               then claim disruption in light of such investments. Such a strategy
               is contrary to the purpose of NEPA, which seeks to ensure that the
               government “looks before it leaps.”

Standing Rock IV, 282 F. Supp. 3d at 106 (quoting ECF No. 269-1).

       Fourth and finally, such “economic myopia,” id. at 105, causes Dakota Access to

“address the ‘potentially disruptive effects of vacatur as if they occur in a vacuum,’ thus giving

short shrift to the ‘potentially disruptive effects that could flow from remand without vacatur.’”

Id. at 105 (quoting Friends of Capital Crescent Trail v. Fed. Transit Admin., 218 F. Supp. 3d 53,

60 (D.D.C. 2016)). As before, “there is no doubt that allowing oil to flow through the pipeline

during remand risks the potentially disruptive effect about which the Tribes are most



                                                 19
                                                                                                      266
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        546 Filed
                                             Filed07/07/20
                                                   07/06/20 Page
                                                             Page267
                                                                  20 of 24
                                                                        271




concerned — a spill under Lake Oahe.” Id. Indeed, even while “[t]he likelihood of any such

rupture may be low,” id., the impact of such a spill has been one of the Court’s central concerns

throughout the case. See Standing Rock III, 255 F. Supp. 3d at 139 (“As to the effects from a

spill (as distinct from the risk of a spill occurring), the EA’s discussion is minimal . . . .”);

Standing Rock IV, 282 F. Supp. 3d at 105 (“[T]he possible effects of an oil spill on the Tribes’

treaty rights and communities were at the center of this Court’s prior Opinion.”). Indeed, while

the most recent Opinion in this case did not have cause to reach the topic of the impact of a spill

on tribal hunting and fishing rights, it did spend much time discussing the possibility that, in the

unlikely event of a spill, systems may not be in place to prevent that spill from becoming

disastrous. See, e.g., Standing Rock VI, 2020 WL 1441923, at *10 (discussing unaddressed

possibility that DAPL’s leak-detection system was incapable of detecting leaks of less than 1%

of its flow rate, meaning that “6,000 barrels per day” could leak without triggering an alarm); id.

at *11 (noting that 30% of spills on pipelines operated by DAPL’s operator occurred outside of

operator property); id. at *11–12 (recounting expert concerns that wintertime spill would be

difficult to contain and had not been sufficiently prepared for in EA). Even assuming the risk of

a spill remains small, “pausing the operation of the pipeline would mitigate even this small risk.”

Standing Rock IV, 282 F. Supp. 3d at 105.

        One final word here so that the Court may make good on its earlier promise to address

the two cases offered by Defendant-Intervenor as examples of courts’ declining to vacate when

faced with an EIS failure. Recall that both cases based their decision not on the first Allied-

Signal factor, which they found supported vacatur, but on the second. See Oglala Sioux Tribe,

896 F.3d at 538; Semonite, 422 F. Supp. 3d at 99–100, 103. In Oglala Sioux Tribe, the D.C.

Circuit held that this second factor disfavored vacatur simply because a “South Dakota




                                                   20
                                                                                                       267
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        546 Filed
                                             Filed07/07/20
                                                   07/06/20 Page
                                                             Page268
                                                                  21 of 24
                                                                        271




permitting requirement independently bar[red] it from moving forward with construction on the

site until the [agency] complete[d] its compliance with NEPA.” 896 F.3d at 538. In Semonite,

however, there was significant disruption anticipated from vacatur: the district court was

concerned by “the risk that hundreds of thousands of people will be left with an unreliable power

source if the permit is vacated.” 422 F. Supp. 3d at 103. It would be “unjust,” that court

reasoned, “to force all of those people to bear the brunt of the harm when they are not

responsible for its cause.” Id. at 102. Such is not the case here: the disruption Dakota Access

focuses on is to its own interests and those of the industry, both of whom relied on the continued

operation of the pipeline in the face of ongoing litigation as well as changes in the

administration’s stance on the environmental propriety of the pipeline. The parties do not raise

any possibility that hundreds of thousands of ordinary citizens will be deprived of a reliable

source of oil if DAPL is shut down, and, in fact, as already discussed, oil wells are currently

being closed given a low demand having nothing to do with the pipeline.

       The other reason that the district court in Semonite considered the disruption too weighty

to ignore was that the removal of the agency project in question — which “would [have]

involve[d] dismantling seventeen steel lattice towers and removing 37.8 miles of conductor, 8.4

miles of fiber optic shield wire, 32 solar panels and solar lighting systems, and all associated

hardware” would have posed a “risk of massive waste” should the Corps ultimately “reissue the

permit after conducting an EIS.” 422 F. Supp. 3d at 103. The Corps admittedly does raise a

similar removal issue here, pointing out that the dismantling of the pipeline under Lake Oahe

would lead to “waste of time, energy, and resources, as well as environmental impacts such as

ground disturbance and increased emissions from heavy construction machinery.” Corps

Remedy Br. at 17. But the Court is not ordering that such step be taken, and any decision to




                                                 21
                                                                                                     268
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        546 Filed
                                             Filed07/07/20
                                                   07/06/20 Page
                                                             Page269
                                                                  22 of 24
                                                                        271




remove is entirely within the Corps’ control. As the agency explains, once the Court vacates the

easement, the pipeline is considered an “encroachment” on federal lands and can be dealt with in

one of four ways at the Corps’ discretion. See id. at 6. Removal is indeed one of those options,

but so is “outgrant or consent (for easements).” Id. (quoting one of the Corps’ engineering

regulations). Removal is therefore not the remedy being considered by the Court today, and it

may not be the remedy chosen by the Corps in the future. Accord Standing Rock IV, 282 F.

Supp. 3d at 107 (“Plaintiffs are not asking for the pipeline itself, or for any existing

infrastructure, to be dismantled.”).

                2. Environmental Disruption

        Dakota Access here attempts to resurrect an unsuccessful argument from the last round of

remedy briefing. It argues that if DAPL is inoperative, the crude oil must be transported by rail,

and rail transport has worse environmental consequences than any potential pipeline spill. In

2017, however, the Court “reject[ed] th[e] argument” that “alternative modes of transport

required by vacatur, if any, will necessarily increase the risk of an oil spill.” Id. at 107.

        Not much has changed this time around. DAPL once again frames the shift to rail

transportation in speculative terms. Compare id. (“Defendants[] assert[] that vacatur ‘could

result in at least some portion’ of the oil being moved via train . . . .”), with Corps Remedy Br. at

21 (“The Corps cannot state definitively that a particular percentage of the oil currently being

transported by pipeline would be switched to rail in the event the Pipeline’s easement is

withdrawn.”). Even assuming that some more oil will be transported by rail than would have

been without a shutdown, the only new evidence the Corps and DAPL point to is a recent study

by the Pipeline and Hazardous Materials Safety Administration comparing modes of oil

transport, which ultimately concluded that “[e]ach mode has its own unique safety risks, and




                                                  22
                                                                                                        269
      Case
       Case1:16-cv-01534-JEB
            1:16-cv-01534-JEB Document
                               Document550
                                        546 Filed
                                             Filed07/07/20
                                                   07/06/20 Page
                                                             Page270
                                                                  23 of 24
                                                                        271




more factors or different methodologies need to be considered to comprehensively answer the

question of which mode is the safest.” ECF No. 507-2 (PHMSA Report) at 9; see id.

(“Significant knowledge gaps exist for the exposure, vulnerability, and consequences of crude oil

transportation.”). The report did find that, subject to these warnings, pipelines appear to have

lower spill occurrences and amounts than rail transport. Id. While this is certainly an

improvement on the dearth of information provided in the last round of remedy briefing, the

report’s self-stated limitations do not get Defendants and Defendant-Intervenor much farther

than before.

       The Court cannot forget, moreover, its responsibility to consider the potential

environmental disruption of not vacating the easement, which it has discussed at length in prior

Opinions and recapped above. See supra Section III.B.1. On balance, the inconclusive evidence

of environmental harm from an unknown number of barrels being transferred to rail

transportation does not move the needle toward remand without vacatur.

                                                ***
       Putting this all together, the Court finds that vacatur is the only appropriate remedy here.

The first Allied-Signal prong weighs strongly in its favor, even if the second is a much closer

call. The Court does not reach its decision with blithe disregard for the lives it will affect. It

readily acknowledges that, even with the currently low demand for oil, shutting down the

pipeline will cause significant disruption to DAPL, the North Dakota oil industry, and potentially

other states. Yet, given the seriousness of the Corps’ NEPA error, the impossibility of a simple

fix, the fact that Dakota Access did assume much of its economic risk knowingly, and the

potential harm each day the pipeline operates, the Court is forced to conclude that the flow of oil

must cease. Not wishing to micromanage the shutdown, it will not prescribe the method by

which DAPL must achieve this. The Court will nonetheless require the oil to stop flowing and


                                                  23
                                                                                                      270
       Case
        Case1:16-cv-01534-JEB
             1:16-cv-01534-JEB Document
                                Document550
                                         546 Filed
                                              Filed07/07/20
                                                    07/06/20 Page
                                                              Page271
                                                                   24 of 24
                                                                         271




the pipeline to be emptied within 30 days from the date of this Opinion and accompanying

Order. This time period was proposed by the Tribes and should provide sufficient time for the

pipeline to be shut down in a safe and efficient manner, which is undoubtedly in everyone’s

interest.

IV.     Conclusion

        For the foregoing reasons, the Court will vacate the Corps’ decision to grant Dakota

Access an easement under the Mineral Leasing Act and order that the Dakota Access Pipeline be

shut down within 30 days. A separate Order consistent with this Opinion shall issue this day.

                                                    /s/ James E. Boasberg
                                                    JAMES E. BOASBERG
                                                    United States District Judge

Date: July 6, 2020




                                               24
                                                                                                271
